Exhibit 10.1

 

 

 

$1,950,000,000

CREDIT AGREEMENT

Dated as of May 12, 2015

among

QUINTILES TRANSNATIONAL CORP.

as the Borrower

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

JPMORGAN CHASE BANK, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Swing Line Lenders

JPMORGAN CHASE BANK, N.A.

MORGAN STANLEY SENIOR FUNDING, INC.

and

BARCLAYS BANK PLC

as L/C Issuers

THE OTHER LENDERS PARTY HERETO

J.P. MORGAN SECURITIES LLC

BARCLAYS BANK PLC

MORGAN STANLEY SENIOR FUNDING, INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

PNC BANK CAPITAL MARKETS LLC

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC

as Syndication Agent

and

BNP PARIBAS

COMPASS BANK DBA BBVA COMPASS

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

MORGAN STANLEY SENIOR FUNDING, INC.

PNC BANK, NATIONAL ASSOCIATION

SUNTRUST BANK

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE 1      DEFINITIONS AND ACCOUNTING TERMS   
Section 1.01  

Defined Terms

     1    Section 1.02  

Other Interpretive Provisions

     46    Section 1.03  

Accounting Terms

     46    Section 1.04  

Pro Forma Calculations

     47    Section 1.05  

Rounding

     48    Section 1.06  

References to Agreements and Laws

     48    Section 1.07  

Times of Day

     48    Section 1.08  

Timing of Payment or Performance

     48    Section 1.09  

Exchange Rates

     48    Section 1.10  

Limited Condition Transactions

     48      ARTICLE 2      THE COMMITMENTS AND CREDIT EXTENSIONS    Section
2.01  

The Loans

     49    Section 2.02  

Borrowings, Conversions and Continuations of Loans

     50    Section 2.03  

Letters of Credit

     51    Section 2.04  

Swing Line Loans

     58    Section 2.05  

Prepayments

     60    Section 2.06  

Termination or Reduction of Commitments

     64    Section 2.07  

Repayment of Loans

     65    Section 2.08  

Interest

     66    Section 2.09  

Fees

     66    Section 2.10  

Computation of Interest and Fees

     67    Section 2.11  

Evidence of Indebtedness

     67    Section 2.12  

Payments Generally

     68    Section 2.13  

Sharing of Payments

     69    Section 2.14  

Incremental Facilities

     70    Section 2.15  

Extensions of Term Loans and Revolving Credit Commitments

     73    Section 2.16  

Refinancing Amendments

     75    Section 2.17  

Defaulting Lenders

     76    Section 2.18  

Provisions Relating to Foreign Currency Loans

     78      ARTICLE 3      TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   
Section 3.01  

Taxes

     79    Section 3.02  

Illegality

     80    Section 3.03  

Inability to Determine Rates

     80    Section 3.04  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

     81    Section 3.05  

Funding Losses

     82    Section 3.06  

Matters Applicable to All Requests for Compensation

     82    Section 3.07  

Replacement of Lenders Under Certain Circumstances

     83    Section 3.08  

Survival

     84   

 

-i-



--------------------------------------------------------------------------------

         Page     ARTICLE 4      CONDITIONS PRECEDENT    Section 4.01  

Conditions to Initial (Closing Date) Credit Extension

     84    Section 4.02  

Conditions to All Credit Extensions After the Closing Date

     86      ARTICLE 5      REPRESENTATIONS AND WARRANTIES    Section 5.01  

Existence, Qualification and Power; Compliance with Laws

     86    Section 5.02  

Authorization; No Contravention

     87    Section 5.03  

Governmental Authorization; Other Consents

     87    Section 5.04  

Binding Effect

     87    Section 5.05  

Financial Statements; No Material Adverse Effect

     87    Section 5.06  

Litigation

     88    Section 5.07  

Ownership of Property; Liens

     88    Section 5.08  

Environmental Compliance

     88    Section 5.09  

Taxes

     89    Section 5.10  

ERISA Compliance

     89    Section 5.11  

Subsidiaries; Equity Interests

     90    Section 5.12  

Margin Regulations; Investment Company Act

     90    Section 5.13  

Disclosure

     90    Section 5.14  

Intellectual Property; Licenses, Etc.

     90    Section 5.15  

Solvency

     91    Section 5.16  

Perfection, Etc.

     91    Section 5.17  

Compliance with Laws Generally

     91    Section 5.18  

Labor Matters

     91    Section 5.19  

Senior Debt

     91    Section 5.20  

Anti-Corruption Laws and Sanctions

     91    Section 5.21  

PATRIOT Act

     91      ARTICLE 6      AFFIRMATIVE COVENANTS    Section 6.01  

Financial Statements

     92    Section 6.02  

Certificates; Other Information

     93    Section 6.03  

Notices

     94    Section 6.04  

Payment of Obligations

     94    Section 6.05  

Preservation of Existence, Etc.

     94    Section 6.06  

Maintenance of Properties

     95    Section 6.07  

Maintenance of Insurance

     95    Section 6.08  

Compliance With Laws

     95    Section 6.09  

Books and Records

     95    Section 6.10  

Inspection Rights

     95    Section 6.11  

Use of Proceeds

     96    Section 6.12  

Covenant to Guarantee Obligations and Give Security

     96    Section 6.13  

Compliance with Environmental Laws

     98    Section 6.14  

Further Assurances

     98    Section 6.15  

Designation of Subsidiaries

     98    Section 6.16  

Maintenance of Ratings

     99    Section 6.17  

Subordination of Loans

     99    Section 6.18  

Post-Closing Matters

     99   

 

-ii-



--------------------------------------------------------------------------------

         Page     ARTICLE 7      NEGATIVE COVENANTS    Section 7.01  

Liens

     99    Section 7.02  

Investments

     102    Section 7.03  

Indebtedness

     105    Section 7.04  

Fundamental Changes

     107    Section 7.05  

Dispositions

     108    Section 7.06  

Restricted Payments

     110    Section 7.07  

Change in Nature of Business

     112    Section 7.08  

Transactions with Affiliates

     112    Section 7.09  

Burdensome Agreements

     113    Section 7.10  

Financial Covenant

     114    Section 7.11  

Amendments of Certain Documents

     114    Section 7.12  

Accounting Changes

     114    Section 7.13  

Prepayments, Etc. of Indebtedness

     114    Section 7.14  

Designated Senior Debt

     114    Section 7.15  

Sale and Leaseback Transactions

     114      ARTICLE 8      EVENTS OF DEFAULT AND REMEDIES    Section 8.01  

Events of Default

     115    Section 8.02  

Remedies upon Event of Default

     116    Section 8.03  

Application of Funds

     117    Section 8.04  

Borrower’s Right to Cure

     118      ARTICLE 9      ADMINISTRATIVE AGENT AND OTHER AGENTS    Section
9.01  

Appointment and Authority

     119    Section 9.02  

Rights as a Lender

     119    Section 9.03  

Exculpatory Provisions

     119    Section 9.04  

Reliance by Administrative Agent

     120    Section 9.05  

Delegation of Duties

     121    Section 9.06  

Resignation of Successor Administrative Agent

     121    Section 9.07  

Non-Reliance on Administrative Agent and Other Lenders

     122    Section 9.08  

Collateral and Guaranty Matters

     122    Section 9.09  

No Other Duties, Etc.

     123    Section 9.10  

Appointment of Supplemental Administrative Agents

     123    Section 9.11  

Withholding Tax

     124    Section 9.12  

Administrative Agent May File Proofs of Claim

     124    Section 9.13  

Right to Indemnity

     124      ARTICLE 10      MISCELLANEOUS    Section 10.01  

Amendments, Etc.

     125    Section 10.02  

Notices and Other Communications; Facsimile Copies

     127    Section 10.03  

No Waiver; Cumulative Remedies

     128    Section 10.04  

Attorney Costs, Expenses and Taxes

     128   

 

-iii-



--------------------------------------------------------------------------------

         Page   Section 10.05  

Indemnification by the Borrower

     129    Section 10.06  

Marshalling; Payments Set Aside

     130    Section 10.07  

Successors and Assigns

     130    Section 10.08  

Confidentiality

     140    Section 10.09  

Setoff

     141    Section 10.10  

Interest Rate Limitation

     141    Section 10.11  

Counterparts

     141    Section 10.12  

Integration

     142    Section 10.13  

Survival of Representations and Warranties

     142    Section 10.14  

Severability

     142    Section 10.15  

Tax Forms

     142    Section 10.16  

GOVERNING LAW

     144    Section 10.17  

WAIVER OF RIGHT TO TRIAL BY JURY

     145    Section 10.18  

Binding Effect

     145    Section 10.19  

USA PATRIOT Act Notice

     145    Section 10.20  

Currency of Payment

     145    Section 10.21  

No Advisory or Fiduciary Relationship

     146   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I Guarantors Schedule 1.01A Competitors Schedule 1.01B Revolving Credit
Commitments Schedule 1.01C Term A Commitments Schedule 1.01D Term B Commitments
Schedule 1.01E Local Counsel to the Loan Parties Schedule 5.06 Litigation
Schedule 5.08 Environmental Matters Schedule 5.11 Subsidiaries Schedule 6.15
Unrestricted Subsidiaries Schedule 6.18 Post-Closing Matters Schedule 7.01(b)
Existing Liens Schedule 7.02(f) Existing Investments Schedule 7.02(u) Specified
Investments Schedule 7.03(b) Existing Indebtedness Schedule 7.08 Affiliate
Transactions Schedule 7.09 Burdensome Agreements Schedule 10.02 Administrative
Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

A-1 Form of Committed Loan Notice A-2 Form of Prepayment Notice A-3 Form of
Request for L/C Issuance B Form of Swing Line Loan Notice C-1 Form of Term Note
C-2 Form of Revolving Credit Note D Form of Compliance Certificate E Form of
Assignment and Assumption F Form of Guaranty G Form of Security Agreement H Form
of Joinder Agreement I Form of L/C Issuer Agreement J Form of Administrative
Questionnaire K Form of Specified Discount Prepayment Notice L Form of Specified
Discount Prepayment Response M Form of Discount Range Prepayment Notice N Form
of Discount Range Prepayment Offer O Form of Solicited Discounted Prepayment
Notice P Form of Solicited Discounted Prepayment Offer Q Form of Acceptance and
Prepayment Notice R Form of Affiliated Lender Assignment and Assumption S-1 US
Tax Certificate (for Non-US Lenders That Are Not Partnerships for US Federal
Income Tax Purposes) S-2 US Tax Certificate (for Non-US Lenders That Are
Partnerships for US Federal Income Tax Purposes) S-3 US Tax Certificate (for
Non-US Participants That Are Not Partnerships for US Federal Income Tax
Purposes) S-4 US Tax Certificate (for Non-US Participants That Are Partnerships
for US Federal Income Tax Purposes) T-1 Perfection Certificate T-2 Perfection
Certificate Supplement U Form of Pari Passu Intercreditor Agreement V Form of
Second Lien Intercreditor Agreement W Form of Solvency Certificate X Form of
Intercompany Note Y Form of Prepayment Option Notice

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 12, 2015,
among Quintiles Transnational Corp., a North Carolina corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, each a “Lender”), and JPMorgan Chase Bank, N.A., as
Administrative Agent, a Swing Line Lender and an L/C Issuer.

PRELIMINARY STATEMENTS

The Borrower has requested that (a) the Term A Lenders make Term A Loans to the
Borrower in an aggregate principal amount of $850,000,000, (b) the Term B
Lenders make Term B Loans to the Borrower in an aggregate principal amount of
$600,000,000, and (c) from time to time, the Revolving Credit Lenders lend to
the Borrower and the L/C Issuers issue Letters of Credit for the account of the
Borrower and its Restricted Subsidiaries under a $500,000,000 Revolving Credit
Facility.

The proceeds of the Term A Loans and the Term B Loans will be used by the
Borrower, together with the Senior Notes and cash on hand, to finance the
repayment of all amounts outstanding under the Existing Credit Agreement, for
other general corporate purposes, corporate transactions and Restricted
Payments, and to pay the Transaction Expenses. The proceeds of Revolving Credit
Loans made after the Closing Date will be used for working capital and other
general corporate purposes of the Borrower and its Subsidiaries, including the
financing of Permitted Acquisitions, corporate transactions and Restricted
Payments. Swing Line Loans and Letters of Credit will be used for general
corporate purposes of the Borrower and its Subsidiaries.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement.

In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 10.07(l)(iv)(B).

“Acceptable Prepayment Amount” has the meaning specified in Section
10.07(l)(iv)(C).

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Company Party accepting Solicited Discounted Prepayment Offers to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 10.07(l)(iv) substantially in the form of Exhibit Q.

“Acceptance Date” has the meaning specified in Section 10.07(l)(iv)(B).

“Accepting Lender” has the meaning specified in Section 2.05(b)(vii).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any permitted successor
administrative agent.



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower, the Lenders and the L/C Issuers.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit J.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means a Lender that is (a) a Sponsor or Affiliate of a
Sponsor or (b) an Affiliate of any Loan Party (excluding, in each case (i) any
Investment Fund, (ii) any Affiliate of any Sponsor that would not constitute a
Sponsor pursuant to the definition thereof and (iii) the Borrower, its parent
company or any of their respective Subsidiaries).

“Agent-Related Person” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
each Co-Documentation Agent, and the Supplemental Administrative Agents (if
any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery, anti-money laundering or corruption.

“Applicable Discount” has the meaning specified in Section 10.07(l)(iii)(B).

“Applicable Rate” means a percentage per annum equal to:

(i) with respect to the Term B Loans, 2.50% per annum for Eurodollar Rate Loans
and 1.50% per annum for Base Rate Loans;

(ii) with respect to the Term A Loans, Revolving Credit Loans, unused Revolving
Credit Commitments, Letter of Credit fees and Revolving Credit Commitment Fees,
the following percentages per annum, based upon the Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02 means a percentage per annum equal to:

 

Applicable Rate

  Pricing Level    Total
Leverage Ratio    Revolving
Credit Loans
that are
Eurodollar
Rate Loans
and Letter of
Credit Fees     Revolving
Credit Loans
that are Base
Rate Loans     Term A
Loans that
are
Eurodollar
Rate Loans     Term A
Loans that
are Base
Rate Loans     Revolving
Credit
Commitment
Fee Rate  

1

   ³ 3.00:1.00      2.00 %      1.00 %      2.00 %      1.00 %      0.300 % 

2

   < 3.00:1.00      1.75 %      0.75 %      1.75 %      0.75 %      0.300 % 

 

-2-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02; provided that Pricing Level 1 shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) at the option of the Administrative Agent or the
Required Term A Lenders, with respect to the Term A Loans, or the Required
Revolving Lenders, with respect to the Revolving Credit Loans, Revolving Credit
Commitment Fee Rate and Letter of Credit fees, as of the first Business Day
after an Event of Default shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply); provided, further, that prior to
delivery of the Compliance Certificate with respect to the first fiscal quarter
beginning after the Closing Date, Pricing Level 2 shall apply. Notwithstanding
the foregoing, during any period in which the senior secured facility ratings of
the Loans are Baa3 (stable) or better from Moody’s and BBB- (stable) or better
from S&P (together, an “Investment Grade Rating”), the Applicable Rate with
respect to Revolving Credit Loans and the Term A Loans shall be reduced to
(A) 0.50% for Base Rate Loans and (B) 1.50% for Eurodollar Rate Loans; provided
that each change in the Applicable Margin with respect to Revolving Credit Loans
and the Term A Loans resulting from a change in such rating shall be effective,
in the case of an upgrade, during the period commencing on the date of delivery
by the Borrower to the Administrative Agent of written notice thereof and ending
on the date immediately preceding the effective date of the next such change
and, in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change; provided, further, that at any time that
an Investment Grade Rating is not in effect the Revolving Credit Loans and the
Term A Loans shall be subject to the grid above.

(iii) In the event that the Administrative Agent and the Borrower determine in
good faith that any financial statement or Compliance Certificate delivered
pursuant to Section 6.02 is inaccurate (regardless of whether this Agreement or
the Term A Loans are still outstanding or the Revolving Credit Commitments are
in effect, as applicable, when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to a higher Applicable Rate on either
or both of the Term A Loans or the Revolving Credit Loans for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a correct Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined by reference to the corrected Compliance
Certificate (but in no event shall the Lenders owe any amounts to the Borrower),
and (iii) the Borrower shall within three Business Days of demand therefor by
the Administrative Agent pay to the Administrative Agent the additional interest
owing as a result of such increased Applicable Rate for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with the terms hereof; provided that any non-payment as a result of
any such inaccuracy shall not in any event be deemed retroactively to be an
Event of Default pursuant to Section 8.01(a), and such amount payable shall be
calculated without giving effect to any additional interest payable on overdue
amounts under Section 2.08(b) if paid promptly on demand. This paragraph shall
not limit the rights of the Administrative Agent and the Lenders hereunder.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to the Letter of Credit Sublimit,
(i) the applicable L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the applicable Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents.”

“Approved Foreign Bank” has the meaning specified in clause (f) of the
definition of “Cash Equivalents.”

 

-3-



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Barclays Bank PLC, Morgan Stanley
Senior Funding, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., and PNC Capital Markets LLC, each in its
capacity as a joint lead arranger and/or joint bookrunner for the Facilities.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or in another form reasonably acceptable to the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower reasonably acceptable to the
Administrative Agent (whether or not an Affiliate of the Administrative Agent)
to act as an arranger in connection with any Discounted Term Loan Prepayment
pursuant to Section 10.07(l); provided that the Borrower shall not designate the
Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent).

“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Bank Rate in effect on
such day plus  1⁄2 of 1.00% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that the Adjusted LIBO
Rate for any day shall be based on the Eurodollar Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floor set forth in
the definition of the term “Eurodollar Rate”. Any change in the Base Rate due to
a change in the Prime Rate, the NYFRB Bank Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the NYFRB Bank Rate or the Adjusted LIBO Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Offer of Specified Discount Prepayment” means the offer by a Company
Party to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 10.07(l)(ii).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by a Company Party of offers for, and the corresponding acceptance
by a Company Party to make, a voluntary prepayment of Term Loans at a specified
range at a discount to par pursuant to Section 10.07(l)(iii).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by a Company Party of offers for, and the subsequent acceptance, if any, by the
Company Party to make, a voluntary prepayment of Term Loans at a discount to par
pursuant to Section 10.07(l)(iv).

“Borrowing” means a Revolving Credit Borrowing, a New Revolving Credit
Borrowing, a Swing Line Borrowing, a Term Borrowing, or a New Term Borrowing, as
the context may require.

 

-4-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in when used in relation to the Borrower, the state where the
Administrative Agent’s Office is located, and if such day relates to any
interest rate settings as to a Eurodollar Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurodollar Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

“Calculation Date” means (a) the last Business Day of each calendar month and
(b) solely with respect to any Foreign Currency Borrowing, the Business Day
immediately preceding the date on which such Borrowing is to be made.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens permitted pursuant to any Loan Document):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States, any state, commonwealth or territory of the United
States or any agency or instrumentality thereof, having maturities of not more
than one year from the date of acquisition thereof; provided that the full faith
and credit of the United States is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia or the Commonwealth of Puerto Rico and is a member of the Federal
Reserve System and (ii) has combined capital and surplus of at least
$250,000,000 (any such bank being an “Approved Domestic Bank”), in each case
with maturities of not more than one year from the date of acquisition thereof;

(c) commercial paper and variable or fixed rate notes issued by an Approved
Domestic Bank (or by the parent company thereof) or any variable rate note
issued by, or guaranteed by a domestic corporation rated “A-2” (or the
equivalent thereof) or better by S&P or “P-2” (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than one year from
the date of acquisition thereof;

(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed by the United
States;

(e) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in (i) money market mutual or
similar funds the portfolios of which are limited such that not less than 95% of
such investments are of the character, quality and maturity described in clauses
(a), (b), (c), and (d) of this definition and (ii) money market funds that
(A) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended (B) are rated AAA by S&P and Aaa by Moody’s and
(C) have portfolio assets of at least $5,000,000,000;

 

-5-



--------------------------------------------------------------------------------

(f) solely with respect to any Non-U.S. Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Non-U.S. Subsidiary maintains its chief executive office
and principal place of business (provided such country is a member of the
Organization for Economic Cooperation and Development), and whose short-term
commercial paper rating from S&P is at least “A-2” or the equivalent thereof or
from Moody’s is at least “P-2” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”) and maturing within one year of the date of acquisition
and (ii) equivalents of demand deposit accounts which are maintained with an
Approved Foreign Bank; and

(g) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United Kingdom
or any member nation of the European Union whose legal tender is the euro and
which are denominated in pounds sterling or euros or any other foreign currency
comparable in tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction, having
(i) one of the two highest ratings from either Moody’s or S&P and
(ii) maturities of not more than one year from the date of acquisition thereof;
provided that the full faith and credit of the United Kingdom or any such member
nation of the European Union is pledged in support thereof.

“Cash Management Obligations” means obligations owed by any Loan Party or
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds or in
respect of any credit card or similar services.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any of its Restricted Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601, et. seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.

“Change of Control” means the earliest to occur of:

(a) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Securities Exchange Act of 1934, or any
successor provision (the “Exchange Act”), proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than one or more Permitted Holders, in a single transaction
or in a related series of transactions, by way of merger, amalgamation,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision), directly or indirectly, of Equity Interests representing more than
the greater of (x) thirty-five percent (35%) of the total voting power of all of
the outstanding Voting Stock of the Borrower and (y) the percentage of the total
voting power of all of the outstanding Voting Stock of the Borrower owned,
directly or indirectly, beneficially by the Permitted Holders, or

(b) during any period of twelve (12) consecutive months, the board of directors
of the Borrower shall cease to consist of a majority of the Continuing
Directors.

 

-6-



--------------------------------------------------------------------------------

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, New Revolving Credit Lenders, Foreign Currency
Lenders, Term A Lenders, Term B Lenders, New Term Lenders, Extended Term Lenders
or Extending Revolving Credit Lenders (b) when used with respect to Commitments,
refers to whether such Commitments are Revolving Credit Commitments, New
Revolving Credit Commitments, Extended Revolving Credit Commitments, Term A
Commitments, Term B Commitments, Other Term Loan Commitments, New Term
Commitments and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Foreign Currency Loans, Term A Loans or Term B Loans, in each case, under
this Agreement as originally in effect or pursuant to Section 2.14, 2.15 or
2.16, of which such Loan, Borrowing or Commitment shall be a part.

“Closing Date” means May 12, 2015 or, if later, the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

“Closing Date Funding Fees” has the meaning specified in Section 2.09(c)(ii).

“Code” means the US Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means BNP Paribas, Compass Bank dba BBVA Compass,
Merrill Lynch, Pierce, Fenner, & Smith Incorporated, Morgan Stanley Senior
Funding, Inc., PNC Bank, National Association, SunTrust Bank, The Bank of
Tokyo-Mitsubishi UFJ, LTD. and Wells Fargo Bank, National Association, each in
its capacity as a co-documentation agent for the Facilities.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all other property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties pursuant to the
Collateral Documents in order to secure the Secured Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the Pari
Passu Intercreditor Agreement, if any, the Second Lien Intercreditor Agreement,
if any, each Intellectual Property Security Agreement, the Mortgages, if any,
and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties as security for the Secured Obligations, including
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Secured Parties pursuant to Sections 4.01, 6.12 and 6.14.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing with respect to a
given Class of Loans, (b) a conversion of Loans of a given Class from one Type
to the other, or (c) a continuation of Eurodollar Rate Loans of a given Class,
pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A-1.

“Commodity Exchange Act” has the meaning assigned to such term in the Guaranty.

“Company Parties” means the collective reference to the Borrower and its
Restricted Subsidiaries, and “Company Party” means any one of them.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Competitors” means those Persons who are direct competitors of the Borrower and
listed on Schedule 1.01A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

-7-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income, plus (b) an amount which, in the determination of Consolidated Net
Income for such period, has been deducted or netted from gross revenues (except
with respect to subclauses (ix) and (xi) below) for, without duplication,

(i) interest expense and, to the extent not reflected in such interest expense,
any losses with respect to obligations under any Swap Contracts or other
derivative instruments (including any applicable termination payment) entered
into for the purpose of hedging interest rate risk, any bank and financing fees,
any costs of surety bonds in connection with financing activities, commissions,
discounts and other fees and charges owed with respect to letters of credit,
bankers’ acceptance or any similar facilities or financing and Swap Contracts,

(ii) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, provincial, franchise, excise, withholding
and similar taxes, including any penalties and interest relating to any tax
examinations,

(iii) the total amount of depreciation and amortization expense, including
expenses related to Capitalized Leases,

(iv) to the extent permitted hereunder, any costs and expenses incurred in
connection with any Investment, Disposition, Equity Issuance or Debt Issuance
(including fees and expenses related to the Facilities and any amendments,
supplements and modifications thereof), including the amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses (in each
case, whether or not consummated),

(v) [reserved],

(vi) any costs, charges, accruals and reserves in connection with any
integration, transition, facilities openings, vacant facilities, consolidations,
relocations, closings, permitted acquisitions, Joint Venture investments and
Dispositions, business optimization (including relating to systems design,
upgrade and implementation costs), entry into new markets, including consulting
fees, restructuring, severance and curtailments or modifications to pension or
postretirement employee benefit plans;

(vii) the amount of any expense or deduction associated with income of any
Restricted Subsidiaries attributable to non-controlling interests or minority
interest of third parties,

(viii) any non-cash charges, losses or expenses (including tax reclassification
related to tax contingencies in a prior period and, subject to clause (d) below,
including accruals and reserves in respect of potential or future cash items),
but excluding, any non-cash charges relating to write-offs or write-downs of
inventory or accounts receivable or representing amortization of a prepaid cash
item that was paid but not expensed in a prior period,

(ix) cash actually received (or any netting arrangements resulting in reduced
cash expenditures) during such period, and not included in Consolidated Net
Income in any period, to the extent that the non-cash gain relating to such cash
receipt or netting arrangement was deducted in the calculation of Consolidated
EBITDA pursuant to paragraph (c) below for any previous period and not added
back,

(x) unusual or non-recurring losses or charges, and

(xi) the amount of “run-rate” cost savings and synergies projected by the
Borrower in good faith to be realized as a result of specified actions taken or
expected in good faith to be taken within 12 months following the end of such
period (calculated on a pro forma basis as though such cost savings and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
such cost savings and synergies are reasonably identifiable, factually
supportable and certified by the chief financial officer or treasurer of the
Borrower (it is understood and agreed that “run-rate” means the full recurring
benefit for a period that is associated with any action taken or expected to be
taken, provided that such benefit is expected to be realized within 12 months of
taking such action), minus

 

-8-



--------------------------------------------------------------------------------

(c) an amount which, in the determination of Consolidated Net Income for such
period, has been included for non-cash income during such period (other than
with respect to (A) amortization of unfavorable operating leases and
(B) payments actually received and the reversal of any accrual or reserve to the
extent not previously added back in any prior period), minus (d) all cash
payments made during such period on account of non-cash charges added to
Consolidated EBITDA pursuant to clause (b)(viii) above in such period or in a
prior period; minus (e) the amount of income consisting of or associated with
losses of any Restricted Subsidiary attributable to non-controlling interests or
minority interests of third parties, minus (f) non-recurring or unusual gains.

The aggregate amount of add backs made pursuant to clauses (vi) and (xi) above
(together with any cost savings or synergies added to Consolidated EBITDA
pursuant to Section 1.04(d)) in any Test Period shall not exceed 10.0% of
Consolidated EBITDA (prior to giving effect to such addbacks) for any Test
Period.

“Consolidated Interest Expense” means, for any period, with respect to any
Person and its Subsidiaries on a consolidated basis, the amount by which
(i) interest expense in respect of Indebtedness (less payments received, and
plus payments made, pursuant to interest rate Swap Contracts) for such period
(including the interest component under Capitalized Leases), but excluding, to
the extent included in interest expense, (u) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Qualified
Securitization Financing, (v) fees and expenses associated with the consummation
of the Transactions, (w) annual agency fees paid to the Administrative Agent,
(x) costs associated with obtaining Swap Contracts, (y) fees and expenses
associated with any Debt Issuance and any prepayment, redemption, repurchase or
other satisfaction or retirement of indebtedness (whether or not consummated and
including premium and prepayment penalties), and (z) pay-in-kind interest
expense, accretion of original issue discount or discounted liabilities or other
non-cash interest expense (including as a result of the effects of purchase
accounting, accrual of discounted liabilities and movement of mark to market
valuation of obligations under Swap Contracts or other derivative instruments),
exceeds (ii) interest income for such period, in each case as determined in
accordance with GAAP, to the extent the same are paid or payable (or received or
receivable) in cash with respect to such period. Notwithstanding anything to the
contrary contained herein, for the purposes of determining Consolidated Interest
Expense for any period ending prior to the first anniversary of the Closing
Date, Consolidated Interest Expense shall be an amount equal to actual
Consolidated Interest Expense from the Closing Date through the date of
determination multiplied by a fraction the numerator of which is 365 and the
denominator of which is the number of days from the Closing Date through the
date of determination.

“Consolidated Net Income” means, for any period, with respect to any Person, net
income attributable to such Person and its Subsidiaries on a consolidated basis,
as determined in accordance with GAAP; provided that Consolidated Net Income for
any such period shall exclude, without duplication,

(i) any net after-tax extraordinary gains, losses or charges,

(ii) the cumulative effect of a change in accounting principle(s) during such
period,

(iii) any net after-tax gains or losses realized upon the Disposition of assets
outside the ordinary course of business (including any gain or loss realized
upon the Disposition of any Equity Interests of any Person) and any net gains or
losses on disposed, abandoned and discontinued operations (including in
connection with any disposal thereof) and any accretion or accrual of discounted
liabilities,

(iv) (A) the net income (or loss) of (1) solely for purposes of determining the
amount available under clause (a) of the definition of Cumulative Amount, any
Restricted Subsidiary (other than a Loan Party) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of that income is not at the time permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Subsidiary
or its stockholders (which has not been legally waived) and (2) any Person that
is not a Restricted Subsidiary, except in each case to the extent of the amount
of dividends or other distributions actually paid in cash or Cash Equivalents
(or converted to cash or Cash Equivalents) to such Person or one of its
Restricted Subsidiaries by such

 

-9-



--------------------------------------------------------------------------------

Person during such period and (B) the income or loss of any Person accrued prior
to the date it becomes a Subsidiary of such Person or is merged into or
consolidated with such Person or any Subsidiary of such Person or the date that
such other Person’s assets are acquired by such Person or any Subsidiary of such
Person,

(v) non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity incentive programs of the
Borrower or any direct or indirect parents in connection with the Transactions,

(vi) (A) any charges or expenses pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement, any
stock subscription or shareholder agreement or any distributor equity plan or
agreement and (B) any charges, costs, expenses, accruals or reserves in
connection with the rollover, acceleration or payout of Equity Interests held by
management of the Company Parties; provided, however, that in order to exclude
from Consolidated Net Income any cash charges, cash costs and cash expenses
arising under (A) or (B) they must be funded with cash proceeds contributed to
the capital of the Borrower or any direct or indirect parent of the Borrower or
Net Cash Proceeds of an issuance of Qualified Equity Interests of the Borrower
or any direct or indirect parent of the Borrower,

(vii) any net income or loss attributable to the early extinguishment of
Indebtedness,

(viii) effects of any adjustments (including the effects of such adjustments
pushed down to the Subsidiaries of the Borrower) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt line items, any earn-out obligations and any
other non-cash charges (other than the amortization of unfavorable operating
leases) in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to any
consummated acquisition or any Joint Venture investments or the amortization or
write-off of any such amounts,

(ix) any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or
obligations (including any losses with respect to obligations of customers,
account debtors and suppliers in bankruptcy, insolvency or similar proceedings)
or as a result of a change in law or regulation, in each case, pursuant to GAAP,

(x) any net gain or loss resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from hedge agreements for currency exchange risk) and any foreign
currency translation gains or losses,

(xi) any net unrealized gains and losses resulting from obligations under Swap
Contracts or other derivative instruments entered into for the purpose of
hedging interest rate risk and the application of Financial Accounting Standards
Board Accounting Standards Codification Topic 815, “Derivatives and Hedging,” as
such Topic may be amended, updated, or supplemented from time to time, and

(xii) Transaction Expenses paid on or prior to September 30, 2015.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing (but without duplication of any of the foregoing exclusions and
adjustments), Consolidated Net Income shall include the amount of proceeds
received from business interruption insurance in respect of expenses, charges or
losses with respect to business interruption and reimbursements of any expenses
and charges to the extent reducing Consolidated Net Income that are actually
received and covered by indemnification or other reimbursement provisions or, so
long as the Borrower has made a determination that there exists reasonable
expectation that such amount will in fact be reimbursed by the insurer and only
to the extent that such amount is in fact reimbursed within 365 days of the date
of such determination (with a reversal in the applicable future period for any
amount so included to the extent not so reimbursed within such 365-day period),
in connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Total Debt made during such period
(including the implied principal component of payments made on Capitalized
Leases during such period) as determined in accordance with GAAP.

“Consolidated Senior Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of any Loan Party.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
stated balance sheet amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition) consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and letters of credit to the extent
of amounts outstanding under standby letters of credit and unreimbursed for more
than 10 days and obligations in respect of Indebtedness evidenced by bonds,
debentures, notes or similar instruments; provided that (i) solely for purposes
of Sections 7.02(z), 7.06(k) and 7.13(v), Consolidated Total Debt shall be
calculated to subtract the lesser of (x) unrestricted cash and cash equivalents
(determined in accordance with GAAP) of the Borrower and its Restricted
Subsidiaries on such date and (y) $400.0 million and (ii) Consolidated Total
Debt shall not include (i) Indebtedness in respect of obligations of the type
described in clauses (b), (c), (d) and (g) of the definition of “Indebtedness”
or clause (e) or (h) thereof to the extent relating to such clause (b), (c),
(d) or (g), except in the case of any letter of credit, except to the extent of
amounts outstanding under standby letters of credit and unreimbursed for more
than 10 days or (ii) any Qualified Securitization Financing.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided,
that there shall be excluded the effect of any Disposition or acquisition during
such period, and the application of purchase accounting.

“Continuing Directors” means the directors (or managers) of the Borrower on the
Closing Date and each other director (or manager), if, in each case, such other
directors’ or managers’ nomination for election to the board of directors (or
board of managers) of the Borrower is endorsed by a majority of the
then-Continuing Directors or such other director receives the endorsement by the
Permitted Holders of his or her election by the stockholders of the Borrower.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower and/or other companies.

“Copyright Security Agreement” means the Copyright Security Agreement among the
Borrower, the other Grantors named therein and the Administrative Agent, dated
as of the Closing Date.

 

-11-



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment (including, without limitation, Other Term Loans and Other
Revolving Credit Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Term Loans or existing Revolving Credit Loans (or unused Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
later maturity and a Weighted Average Life to Maturity equal to or greater than
the Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees and premiums (if any) thereon and reasonable fees and expenses associated
with the refinancing, (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged on a dollar-for-dollar basis, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained
and (iv) the aggregate unused revolving commitments under such Credit Agreement
Refinancing Indebtedness shall not exceed the unused Revolving Credit
Commitments being replaced.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Amount” means, on any date of determination (the “Reference Date”),
the sum of (without duplication):

1. $300,000,000; plus

(b) Cumulative Consolidated Net Income, provided that for purposes of
Section 7.06(f) and Section 7.13, the amount in this clause (b) shall only be
available if the Borrower and its Restricted Subsidiaries shall have a Total
Leverage Ratio of not greater than 5.75 to 1.00 as of the end of the Test Period
then last ended, in each case, after giving effect to such Restricted Payment,
payment, prepayment, redemption, purchase, defeasance or satisfaction; plus

(c) Eligible Equity Proceeds other than to the extent (x) used in a Cure Amount
or (y) applied to fund (i) termination fees added back to Consolidated EBITDA
under clause (v) of the definition thereof and (ii) charges, costs and expenses
excluded from Consolidated Net Income pursuant to clause (vi)(B) thereof to the
extent Not Otherwise Applied; plus

(d) to the extent not included in clause (b) above, the aggregate amount
received by the Borrower or any Restricted Subsidiary from cash dividends and
distributions received from any Unrestricted Subsidiaries and Net Cash Proceeds
in connection with the Disposition of its Equity Interests in any Unrestricted
Subsidiary, in each case, during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date,
in each case to the extent that the Investment corresponding to the designation
of such Subsidiary as an Unrestricted Subsidiary or any subsequent Investment in
such Unrestricted Subsidiary, was made in reliance on the Cumulative Amount
pursuant to Section 7.02(m); plus

(e) to the extent not included in clause (b) above, the aggregate amount of cash
Returns to the Borrower or any Restricted Subsidiary in respect of Investments
made pursuant to Section 7.02(m)(y); minus

(f) the aggregate amount of (1) Restricted Payments made using the Cumulative
Amount pursuant to Section 7.06(f)(ii), (2) Investments made using the
Cumulative Amount pursuant to Section 7.02(m), (3) prepayments made using the
Cumulative Amount pursuant to Section 7.13(i)(B) during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date (without taking account of the intended usage of
the Cumulative Amount on such Reference Date) and (4) Restricted Payments made
pursuant to Section 7.06(j).

 

-12-



--------------------------------------------------------------------------------

“Cumulative Consolidated Net Income” means 50% of the cumulative Consolidated
Net Income (or if such cumulative Consolidated Net Income shall be a loss, 100%
of such loss) of the Borrower and its Restricted Subsidiaries since the
beginning of the fiscal quarter including the Closing Date to the end of the
last fiscal period for which financial statements have been provided to the
Lenders pursuant to Section 6.01(a) or (b).

“Cure Amount” has the meaning specified in Section 8.04(a).

“Cure Expiration Date” has the meaning specified in Section 8.04(a).

“Current Assets” means, at any time, the consolidated current assets (other than
cash and Cash Equivalents) of the Borrower and its Restricted Subsidiaries.

“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower and its Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
(b) outstanding Revolving Credit Loans and Swing Line Loans (c) the current
portion of interest, (d) the current portion of any Capitalized Leases, (e) the
current portion of current and deferred income taxes, (f) liabilities in respect
of unpaid earnouts, (g) the current portion of any other long-term liabilities
and (h) deferred revenue.

“Debt Issuance” means the issuance or incurrence by any Person or any of its
Restricted Subsidiaries of any Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, examinership,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Declining Lender” has the meaning specified in Section 2.05(b)(vii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans that are Term Loans plus
(c) 2.0% per annum; provided that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, at any time, as reasonably determined by the
Administrative Agent, a Lender as to which the Administrative Agent has notified
the Borrower that (i) such Lender has failed for two or more Business Days to
comply with its obligations under this Agreement to make a Term Loan, Revolving
Credit Loan, make a payment to an L/C Issuer in respect of an L/C Obligation
and/or make a payment to a Swing Line Lender in respect of a Swing Line Loan
(each a “Lender Funding Obligation”), in each case, required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
promptly in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (ii) such
Lender has notified the Administrative Agent, or has stated publicly, that it
will not comply with any such Lender Funding Obligation hereunder, or has
defaulted on its Lender Funding Obligations under any other loan agreement or
credit agreement or other similar agreement in which it commits to extend credit
(absent a good faith dispute), (iii) such Lender has, for three or more Business
Days, failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent (based on the reasonable belief that
it may not fulfill its Lender Funding Obligations), that it will comply with its
Lender Funding Obligations hereunder (absent a good faith dispute); provided
that any such Lender shall cease to be a Defaulting Lender under this clause
(iii) upon receipt of such confirmation by the Administrative Agent, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of Lender Funding Obligations
provided for in Section 2.17 as a result of a Lender’s being a Defaulting Lender
nor the performance by Non-Defaulting Lenders of such reallocated Lender Funding
Obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.

 

-13-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a Disposition pursuant to
Section 7.05(k) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer, setting forth the basis of such
valuation (which amount will be reduced by the fair market value of the portion
of the non-cash consideration converted to cash or Cash Equivalents within one
hundred and eighty (180) days following the consummation of the applicable
Disposition).

“Designated Prepayment Amount” shall have the meaning given to such term in
Section 2.05(b)(ix).

“Discount Prepayment Accepting Lender” has the meaning specified in Section
10.07(l)(ii)(B).

“Discount Range” has the meaning specified in Section 10.07(l)(iii)(A).

“Discount Range Prepayment Amount” has the meaning specified in Section
10.07(l)(iii)(A).

“Discount Range Prepayment Notice” means an irrevocable written notice of the
Borrower Solicitation of Discount Range Prepayment Offers made pursuant to
Section 10.07(l)(iii) substantially in the form of Exhibit M.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning specified in Section
10.07(l)(iii)(A).

“Discount Range Pro-Rata Factor” has the meaning specified in Section
10.07(l)(iii)(C).

“Discounted Prepayment Determination Date” has the meaning specified in Section
10.07(l)(iv)(C).

“Discounted Prepayment Effective Date” means in the case of the Borrower Offer
of Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, the second Business Day following the receipt by the
applicable Company Party of notice from the Auction Agent in accordance with
Section 10.07(l)(ii)(C), Section 10.07(l)(iii)(C) or Section 10.07(l)(iv)(C), as
applicable.

“Discounted Term Loan Prepayment” has the meaning specified in Section
10.07(l)(i).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests of the Borrower or any direct or indirect parent of
the Borrower), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable, the termination of the Commitments and the
termination of, or backstop on terms reasonably satisfactory to the
Administrative Agent of, all outstanding Letters of Credit), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower), in
whole or in part, (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case, prior to the date that is ninety-one (91) days after the

 

-14-



--------------------------------------------------------------------------------

Latest Maturity Date; provided that if such Equity Interests are issued pursuant
to a plan for the benefit of employees of the Borrower or any direct or indirect
parent of the Borrower or any Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by such parent,
the Borrower or the Restricted Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount and (b) with respect to any amount in Pounds
Sterling, Euros or Yen, the equivalent in Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.04 using the Exchange Rate with
respect to either Pounds Sterling, Euros or Yen, as the case may be, at the time
in effect under the provisions of such Section.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) an Affiliated Lender to the extent contemplated by
Section 10.07(k); and (e) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Credit Commitment, each L/C Issuer and Swing Line Lender, and
(iii) unless an Event of Default has occurred and is continuing under
Section 8.01(a), Section 8.01(f) or Section 8.01(g)(i), the Borrower (each such
approval not to be unreasonably withheld or delayed); provided, that under no
circumstances shall any Competitor be an assignee without the prior written
consent of the Borrower, except that the Borrower’s consent shall not be
required with respect to an assignment of Revolving Credit Commitments if an
Event of Default in respect of Section 8.01(a), Section 8.01(f) or
Section 8.01(g)(i) has occurred and is continuing.

“Eligible Equity Proceeds” means the Net Cash Proceeds received by the Borrower
or any direct or indirect parent thereof from any sale or issuance of any Equity
Interests (other than Disqualified Equity Interests) or from any capital
contributions in respect of Equity Interests (other than Disqualified Equity
Interests) to the extent such Net Cash Proceeds or capital contributions are
directly or indirectly contributed to, and actually received by, the Borrower as
cash common equity (or, if only a portion thereof is so contributed and
received, to the extent of such portion).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil and subsurface strata, and natural resources, such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all applicable Federal,
state, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution, the protection of
the Environment or of public health (to the extent relating to exposure to
Hazardous Materials) or the management, storage, treatment, transport,
distribution, Release or threat of Release of any Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required by a Governmental Authority under any
Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities but excluding debt securities convertible into or
exchangeable for any of the foregoing).

“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests. A Disposition of Equity Interests shall not be
deemed to be an Equity Issuance.

 

-15-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a determination
that any Pension Plan is, or is expected to be, in “at-risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (d) the incurrence
by the Borrower or any ERISA Affiliate of any liability with respect to a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is, or is expected
to be, in reorganization within the meaning of Title IV of ERISA or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (e) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due, upon the Borrower or any ERISA Affiliate; (h) with respect to a
Pension Plan, the failure to satisfy the minimum funding standard of Section 412
of the Code and Section 302 of ERISA, whether or not waived, or the failure to
make any contribution to a Multiemployer Plan or (i) the occurrence of a
non-exempt prohibited transaction with respect to any Pension Plan maintained or
contributed to by the Borrower or any ERISA Affiliate (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to the Borrower or any ERISA Affiliate.

“Euro” or “€” means the single currency of the European Union as constituted by
the treaty of European Union and as referred to in the EMU Legislation.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the Eurodollar Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided further that, solely with respect to the Term B Loans, in no event
shall the Eurodollar Rate be less than 0.75%.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to any fiscal year of the Borrower and
its Restricted Subsidiaries on a consolidated basis, an amount equal to the
excess of:

(a) the sum, without duplication, of: (i) Consolidated Net Income of the
Borrower for such period, (ii) an amount equal to the amount of all non-cash
charges (including depreciation and amortization) to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period, (iii) the Consolidated Working Capital Adjustment for such
period, (iv) an amount equal to the aggregate net non-cash loss on Dispositions
by the

 

-16-



--------------------------------------------------------------------------------

Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, (v) expenses deducted from
Consolidated Net Income during such period in respect of expenditures made
during any prior period for which a deduction from Excess Cash Flow was made in
such period pursuant to clause (b)(viii), (ix) or (x) below, and (vi) cash
income or gain (actually received in cash) excluded from the calculation of
Consolidated Net Income for such period pursuant to the definition thereof, over

(b) the sum, without duplication (whether in the same period or prior periods),
of:

(i) an amount equal to (A) the amount of all non-cash gains, income and credits
included in arriving at such Consolidated Net Income (excluding any such
non-cash gain, income or credit to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated Net
Income in any prior period), and (B) all cash expenses, charges and losses
excluded in calculating Consolidated Net Income pursuant to the definition of
Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (viii) below in
prior fiscal years, the amount of capital expenditures and acquisitions
(including Permitted Acquisitions and acquisitions of intellectual property) by
the Borrower and its Restricted Subsidiaries accrued or made in cash during such
period, to the extent financed with Internally Generated Cash Flow,

(iii) Consolidated Scheduled Funded Debt Payments and the aggregate amount of
all principal prepayments of long-term Indebtedness of the Borrower and its
Restricted Subsidiaries (including the amount of any mandatory prepayment of
Term Loans pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition that resulted in an increase to such Consolidated Net Income and not
in excess of the amount of such increase), but excluding (A) all prepayments of
Term Loans other than scheduled amortization and mandatory prepayments described
in the parenthetical clause above, (B) all prepayments of Revolving Credit Loans
and Swing Line Loans, (C) all prepayments in respect of any other revolving
credit facility, except to the extent there is an equivalent permanent reduction
in commitments thereunder and (D) prepayments of Indebtedness funded with the
Cumulative Amount, made during such period, in each case to the extent financed
with Internally Generated Cash Flow,

(iv) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities other than Indebtedness to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income to the extent financed with Internally
Generated Cash Flow,

(v) the amount of Investments made in cash pursuant to Sections 7.02(b),
7.02(c)(iii), 7.02(m)(x), 7.02(n), 7.02(u), 7.02(v), 7.02(y) and 7.02(z) made
during such period to the extent that such Investments were financed with
Internally Generated Cash Flow, plus any Returns of such Investment,

(vi) the amount of Restricted Payments paid in cash during such period pursuant
to Sections 7.06(e), 7.06(f)(i), 7.06(h), 7.06(i) and 7.06(k) made during such
period, to the extent that such Restricted Payments were financed with
Internally Generated Cash Flow,

(vii) to the extent not expensed during such period or are not deducted in
calculating Consolidated Net Income, the aggregate amount of expenditures, fees,
costs and expenses paid in cash by the Borrower and its Restricted Subsidiaries
with Internally Generated Cash Flow of the Borrower and its Restricted
Subsidiaries during such period (including expenditures for payment of financing
fees),

 

-17-



--------------------------------------------------------------------------------

(viii) the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions (including with respect to any earnout payments
thereunder for the period under which such earnout obligations are payable),
capital expenditures or acquisitions of intellectual property or other assets to
be completed or made during the Test Period following the end of such period;
provided that, to the extent the aggregate amount of Internally Generated Cash
Flow actually utilized to finance such Permitted Acquisitions, capital
expenditures or acquisitions of intellectual property or other assets during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,

(ix) the amount of cash taxes paid in such period (and tax reserves set aside
and payable within 12 months of such period) to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period,

(x) to the extent not expensed during such period or not deducted in calculating
Consolidated Net Income, cash costs and expenses during such period in
connection with, and any payments of, Transaction Expenses,

(xi) the amount of Consolidated Net Income attributable to investments in
Samsung JV, NQ Fund, Quest Diagnostic JV and any other permitted joint venture
or any Unrestricted Subsidiary, except to the extent actually paid to the
Borrower or a Restricted Subsidiary in the form of a cash dividend or
distribution during such period; and

(xii) the amount of any increase (but not any decrease) in advances from
customers accounted for as unearned income in accordance with GAAP.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars, as set forth at approximately 11:00 a.m., London time,
on such day on the Telerate Page for such currency. In the event that such rate
does not appear on any Telerate Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct in the absence of facts or circumstances indicating that it has been
made in error.

“Excluded Assets” means, (a) any real property or real property interests
(including leasehold interests) other than Material Real Property, (b) motor
vehicles and other assets subject to certificates of title and letter-of-credit
rights (except to the extent constituting a supporting obligation for other
Collateral as to which perfection of the security interest in such letter of
credit rights is accomplished solely by the filing of a Uniform Commercial Code
financing statement), (c) any assets if the granting of a security interest in
such asset would be prohibited by applicable Law (other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code notwithstanding such prohibition), (d) any lease,
license or other agreement or any property subject to a purchase money security
interest, Capital Lease Obligation or similar arrangements, in each case, to the
extent permitted under this Agreement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement,
purchase money, Capital Lease Obligation or a similar arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or a Guarantor), (e) Equity Interests (i) constituting margin stock,
(ii) in any entity that is not a wholly-owned Subsidiary if the granting of a
security interest in such Equity Interests would be prohibited by organizational
or governance documents of such entity or would trigger a termination pursuant
to any “change of control” or similar provision in such documents (other than
the proceeds thereof), and (iii) that are voting Equity Interests in any
Subsidiary described in clause (c) of the definition of Excluded Subsidiary in
excess of 65% of the voting Equity Interests in such Subsidiary, (f) any
property and assets the pledge of which would require the consent, approval,
license or authorization of

 

-18-



--------------------------------------------------------------------------------

any Governmental Authority that has not been obtained, (g) assets in
circumstances where the Administrative Agent and the Borrower agree in writing
that the cost, burden or consequences (including adverse tax consequences) of
obtaining or perfecting a security interest in such assets is excessive in
relation to the practical benefit afforded thereby, (h) any IP Rights to the
extent that the attachment of the security interest thereto, or any assignment
thereof, would result in the forfeiture, invalidation or unenforceability of the
Grantors’ rights in such property including, without limitation, any License
pursuant to which Grantor is Licensee under terms which prohibit the granting of
a security interest or under which granting such an interest would give rise to
a breach or default by Grantor, any Trademark applications filed in the USPTO on
the basis of such Grantor’s “intent-to-use” such Trademark, unless and until
acceptable evidence of use of such Trademark has been filed with the USPTO
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et
seq.), to the extent that granting a lien in such Trademark application prior to
such filing would adversely affect the enforceability or validity of such
Trademark application, (i) such other assets to the extent subject to exceptions
and limitations set forth in the Collateral Documents or, to the extent
appropriate in the applicable jurisdiction, as agreed between the Administrative
Agent and the applicable Loan Party in writing, and (j) Securitization Assets,
any subordinated note issued by any Securitization Subsidiary and the Equity
Interests of any Securitization Subsidiary; provided that, in the case of
clauses (d), (e)(ii) and (f), such exclusion shall not apply to (i) to the
extent the prohibition is ineffective under applicable anti-nonassignment
provisions of the Uniform Commercial Code or other Law or (ii) to proceeds and
receivables of the assets referred to in such clause, the assignment of which is
expressly deemed effective under applicable anti-nonassignment provisions of the
Uniform Commercial Code or other Law notwithstanding such prohibition. For
purposes of this definition, any capitalized term used but not defined herein
shall have the meaning ascribed thereto in the Security Agreement.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Domestic Subsidiary that is prohibited by contractual
requirements (other than contractual requirements entered into by such
Subsidiary to avoid guaranteeing the Obligations) or applicable Law from
guaranteeing the Obligations, (c) (i) any Foreign Subsidiary or (ii) any
Domestic Subsidiary that is (A) a Subsidiary of a Foreign Subsidiary that is a
controlled foreign corporation within the meaning of Section 957 of the Code (a
“CFC”) or (B) a disregarded entity for U.S. federal income tax purposes and has
no material assets other than Equity Interests of one or more Foreign
Subsidiaries that are CFCs, (d) any Immaterial Subsidiary, (e) any special
purpose securitization vehicle (or similar entity), including any Securitization
Subsidiary, and (f) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost or other consequences (including any adverse tax
consequences to the Borrower or such Subsidiary) of providing a Guarantee of the
Obligations of the Borrower hereunder shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

“Excluded Swap Obligation” has the meaning assigned to such term in the
Guaranty.

“Excluded Taxes” means, with respect to any Agent, any Lender (including any
Swing Line Lender or L/C Issuer) or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document,

(a) any Taxes imposed on or measured by its net income (however denominated) or
overall gross income and franchise (and similar) Taxes imposed on it in lieu of
net income taxes by a jurisdiction as a result of such recipient being organized
or resident in, maintaining a Lending Office in, doing business in or having
another present or former connection with, such jurisdiction (other than a
business or connection deemed to arise solely by virtue of the Loan Documents or
any transactions occurring pursuant thereto);

(b) any branch profits tax under Section 884(a) of the Code, or any similar tax,
imposed by any other jurisdiction described in clause (a) above;

(c) in the case of a Non-US Lender (other than a Non-US Lender becoming a party
to this Agreement pursuant to Section 3.07), any United States federal
withholding tax that is imposed pursuant to any Law in effect at the time such
recipient becomes a party to this Agreement, changes its applicable Lending
Office or changes its place of organization (or where the Non-US Lender is a
partnership for U.S. federal income tax purposes, pursuant to a law in effect on
the later of the date on which such Non-US

 

-19-



--------------------------------------------------------------------------------

Lender becomes a party hereto or the date on which the affected partner becomes
a partner of such Non-US Lender), except, in the case of a Non-US Lender that
designates a new Lending Office or changes its place of organization or is an
assignee, to the extent that such Non-US Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new Lending Office
or change of its place of organization (or assignment), to receive additional
amounts from a Loan Party with respect to such United States federal withholding
tax pursuant to Section 3.01;

(d) any Taxes attributable to a recipient’s failure to comply with
Section 10.15(a) or (c);

(e) any United States federal withholding taxes imposed under Sections 1471
through 1474 of the Code as of the date hereof, or any amended version or
successor provision that is substantively comparable thereto, and, in each case,
any regulations promulgated thereunder and any interpretation or other guidance
issued in connection therewith (including, for the avoidance of doubt, any such
regulations, interpretations and other guidance promulgated or issued after the
date hereof);

(f) any U.S. federal backup withholding taxes imposed under Section 3406 of the
Code; or

(g) any interest, additions to tax or penalties in respect of the foregoing.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 8, 2011, among the Borrower, JPMorgan Chase Bank, N.A., as administrative
agent, the lenders from time to time party thereto and the other parties
thereto, as amended, restated, supplemented or modified from time to time.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.15(a).

“Extended Term Loans” has the meaning assigned to such term in Section 2.15(a).

“Extending Revolving Credit Lender” has the meaning assigned to such term in
Section 2.15(a).

“Extending Term Lender” has the meaning assigned to such term in Section
2.15(a).

“Extension” has the meaning assigned to such term in Section 2.15(a).

“Extension Offer” has the meaning assigned to such term in Section 2.15(a).

“Facility” means the Term Loan A Facility, the Term Loan B Facility, the
Revolving Credit Facility, the Swing Line Sublimit, the Letter of Credit
Sublimit, the Other Term Loans or the Other Revolving Credit Loans, as the
context may require.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Covenant Event of Default” has the meaning specified in Section
8.01(b).

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by the Borrower or its
Subsidiaries

“Foreign Currency Borrowing” means Foreign Currency Loans made on the same day
by the Foreign Currency Lenders ratably according to their respective Foreign
Currency Sublimits then in effect.

“Foreign Currency Exposure” means, with respect to any Foreign Currency Lender
at any time, the Dollar Equivalent of the aggregate principal amount of all
Foreign Currency Loans made by such Foreign Currency Lender and outstanding at
such time. The Foreign Currency Exposure of any Revolving Credit Lender at any
time

 

-20-



--------------------------------------------------------------------------------

shall be the sum of (without duplication) (A) its Pro Rata Share of the Foreign
Currency Exposure of all Foreign Currency Lenders at such time and (B) the
Foreign Currency Exposure of all Foreign Currency Lenders that has been
converted into Revolving Dollar Loans pursuant to Section 2.18 and in respect of
which such Revolving Credit Lender has made, or is required to make, payments to
the Foreign Currency Lenders under such Section 2.18.

“Foreign Currency Lender” means each Revolving Credit Lender (or Affiliate of a
Revolving Credit Lender) identified on Schedule 1.01B on the date hereof as a
“Foreign Currency Lender” with the Foreign Currency Sublimit set forth thereon
and any other Revolving Credit Lender that (a) agrees, with the approval of the
Administrative Agent and the Borrower, which approval shall not be unreasonably
withheld (provided, however, that after the occurrence and during the
continuance of any Event of Default in respect of Section 8.01(a),
Section 8.01(f) or Section 8.01(g)(i), such approval by the Borrower shall not
be required), to act, or cause one of its Affiliates to act, as a Foreign
Currency Lender with a Foreign Currency Sublimit agreed to by the Administrative
Agent and the Borrower (provided, however, that no Revolving Credit Lender or
Affiliate thereof shall become a Foreign Currency Lender to the extent, after
giving effect to such Revolving Credit Lender or Affiliate thereof becoming a
Foreign Currency Lender with the proposed Foreign Currency Sublimit, the
aggregate Foreign Currency Sublimit amount would exceed the Maximum Foreign
Currency Sublimit) and (b) whether directly or through an Affiliate thereof, at
the time of such agreement by such Foreign Currency Lender, can, on its own,
make Foreign Currency Loans to the Borrower the interest payments with respect
to which can be made free of withholding taxes.

“Foreign Currency Loans” means the Revolving Credit Loans made by the Foreign
Currency Lender in Pounds Sterling, Euros or Yen pursuant to
Section 2.01(b)(ii).

“Foreign Currency Ratable Portion” means, with respect to any Foreign Currency
Lender (a) at any time prior to the reduction of the Foreign Currency Sublimits
to zero, the percentage obtained by dividing (i) the Foreign Currency Sublimit
of such Lender in effect at such time by (ii) the aggregate Foreign Currency
Sublimits of all Foreign Currency Lenders in effect at such time and (b) at any
time thereafter, the percentage obtained by dividing (i) the aggregate
outstanding principal amount of all Foreign Currency Loans outstanding at such
time and owing to such Foreign Currency Lender by (ii) the aggregate outstanding
principal amount of all Foreign Currency Loans outstanding at such time.

“Foreign Currency Sublimit” means, with respect to each Foreign Currency Lender,
the Dollar amount set forth opposite such Foreign Currency Lender’s name on
Schedule 1.01B under the caption “Foreign Currency Sublimit,” as amended to
reflect each Assignment and Assumption executed by such Foreign Currency Lender
and as such amount may be reduced pursuant to this Agreement. The aggregate
Foreign Currency Sublimits on the Closing Date shall be the Maximum Foreign
Currency Sublimit.

“Foreign Excess Cash Flow” means the Excess Cash Flow of the Non-U.S.
Subsidiaries determined on a consolidated basis as if a separate consolidated
group, without regard to the Borrower or the Domestic Subsidiaries.

“Foreign Plan” means any employee benefit plan maintained or contributed to by
the Borrower or its Subsidiaries primarily to provide pension benefits to
employees employed outside the United States.

“Foreign Plan Event” means (i) the failure of the Borrower or any Subsidiary to
make its required contributions in respect of any Foreign Plan or Foreign
Benefit Arrangement when such contributions are made; (ii) the failure of the
Borrower or any Subsidiary to administer any Foreign Plan or Foreign Benefit
Arrangement in accordance with its terms and all applicable laws; (iii) the
occurrence of an act or omission in respect of any Foreign Plan or Foreign
Benefit Arrangement which could give rise to the imposition on the Borrower or
any Subsidiary of fines, penalties or related charges under applicable laws;
(iv) the assertion of a material claim (other than a routine claim for benefits)
against the Borrower or any Subsidiary in respect of a Foreign Plan or Foreign
Benefit Arrangement; (v) the imposition of a Lien in respect of any Foreign Plan
or Foreign Benefit Arrangement; or (vi) any event or condition which might
constitute grounds for termination, in whole or in part, of any Foreign Plan or
Foreign Benefit Arrangement, or the appointment of a trustee to administer any
Foreign Plan or Foreign Benefit Arrangement.

“Foreign Subsidiary” means any Subsidiary of the Borrower which is not a
Domestic Subsidiary.

 

-21-



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness payable or performable by another Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person, direct or indirect, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness of the payment
or performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means (a) each Restricted Subsidiary listed as such on Schedule I
that shall have Guaranteed the Obligations of the Borrower pursuant to the
Guaranty and (b) at any time thereafter, shall include each other Restricted
Subsidiary of the Borrower that shall be required to become a Guarantor pursuant
to Section 6.12.

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties, substantially in the form of Exhibit F, together with each other
guaranty and guaranty supplement in respect of the Obligations of the Borrower
delivered pursuant to Section 6.12.

“Hazardous Materials” means all substances, materials, wastes, chemicals,
pollutants, contaminants, constituents or compounds, in any form, regulated, or
which can give rise to liability, under any Environmental Law, including medical
waste, petroleum or petroleum distillates, asbestos or asbestos-containing
materials and polychlorinated biphenyls.

“Hedge Bank” means any Person that was a Lender, the Administrative Agent or an
Arranger or an Affiliate of a Lender, the Administrative Agent or an Arranger in
its capacity as a party to a Secured Hedge Agreement, at the time such Hedge
Agreement was entered into.

 

-22-



--------------------------------------------------------------------------------

“Holdings” means Quintiles Transnational Holdings Inc.

“Holdings Dissolution Transactions” means any transaction or series of
transactions that do not constitute a Change of Control and result in the
dissolution of Holdings or the merger of Holdings into the Borrower or any
direct or indirect parent of the Borrower.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning specified in Section
10.07(l)(iii)(C).

“Identified Qualifying Lenders” has the meaning specified in Section
10.07(l)(iv)(C).

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Immaterial Subsidiary” means each Restricted Subsidiary designated in writing
by the Borrower to the Administrative Agent as an Immaterial Subsidiary;
provided that (i) all Immaterial Subsidiaries, taken together, shall not have
revenues for any fiscal year of the Borrower or total assets as of the last day
of any fiscal year in an amount that is equal to or greater than 5.0% of the
consolidated revenues or total assets, as applicable, of the Borrower and its
Restricted Subsidiaries for, or as of the last day of, such fiscal year, as the
case may be, and (ii) to the extent such limitation would be exceeded, the
Borrower shall designate Subsidiaries to the Administrative Agent to no longer
be Immaterial Subsidiaries so that such limitation would not be exceeded. Any
Restricted Subsidiary that executes a Guaranty of the Obligations shall not be
deemed an Immaterial Subsidiary and shall be excluded from the calculations
above.

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

“Increased Amount Date” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person, but excluding any portion of such maximum amount that is secured by Cash
Collateral;

(c) current net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation appears
in the liabilities section of the balance sheet of such Person, and
(iii) liabilities associated with customer prepayments and deposits);

 

-23-



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (x) the aggregate
unpaid amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property Security Agreement” means, collectively, the Patent
Security Agreement, the Trademark Security Agreement and the Copyright Security
Agreement, substantially in the forms attached to the Security Agreement
together with each other intellectual property security agreement executed and
delivered pursuant to Section 6.12 or the Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit X.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or with the consent of all relevant Lenders, twelve months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

-24-



--------------------------------------------------------------------------------

“Internally Generated Cash Flow” means funds not constituting (i) proceeds of
Debt Issuances (excluding borrowings under the Revolving Credit Facility, any
other revolving lines of credit and any Qualified Securitization Financing),
(ii) proceeds of Equity Issuances or (iii) a reinvestment by Borrower or any
Restricted Subsidiary of the Net Cash Proceeds of any Disposition or any
Casualty Event pursuant to Section 2.05(b)(ii)(B).

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
Returns in respect of such Investment.

“Investment Fund” means an Affiliate of one or more of the Sponsors (other than
a natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and with respect to which the Sponsors do not, directly
or indirectly, actually direct or cause the direction of the investment policies
of such entity.

“Investors” means the Sponsors together with any other investors that made an
equity co-investment directly or indirectly in the Borrower.

“IP Rights” has the meaning specified in Section 5.14.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means an agreement substantially in the form of Exhibit H.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of its Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Subsidiary.

“Junior Financing” means (a) the Senior Notes, (b) any Permitted Unsecured
Indebtedness, Permitted Unsecured Refinancing Debt, Permitted Second Lien
Indebtedness and Permitted Second Priority Refinancing Debt and (c) any
Permitted Refinancing in respect of any of the foregoing.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Jurisdictional Requirements” has the meaning specified in Section 7.04(a).

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

-25-



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means JPMorgan Chase Bank, N.A., Barclays Bank PLC and Morgan
Stanley Senior Funding, Inc., each acting on its own behalf or through one of
its respective affiliates or branches, and each in its capacity as issuer of
Letters of Credit hereunder and each other Revolving Credit Lender reasonably
acceptable to the Administrative Agent (such consent not to be unreasonably
withheld or delayed) that has entered into an L/C Issuer Agreement, in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. Each L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such L/C Issuer, in which case the term L/C Issuer shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. Neither
JPMorgan Chase Bank, N.A., Barclays Bank PLC, Morgan Stanley Senior Funding,
Inc. nor any of their respective branches or affiliates shall be required to
issue any commercial Letter of Credit hereunder.

“L/C Issuer Agreement” means an agreement substantially in the form of
Exhibit I, pursuant to which a Lender agrees to act as an L/C Issuer.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, without duplication, all L/C Borrowings.

“L/C Request” means a Request for L/C Issuance substantially in the form of
Exhibit A-3 or in another form reasonably acceptable to the applicable L/C
Issuer.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan or any New
Term Commitment, in each case as extended in accordance with this Agreement from
time to time.

“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“LCT Election” has the meaning assigned to such term in Section 1.10.

“LCT Test Date” has the meaning assigned to such term in Section 1.10.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer and Swing Line
Lender.

“Lender Funding Obligation” has the meaning specified in the definition of
“Defaulting Lender.”

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
determined or adjudicated to be insolvent by a Governmental Authority, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender-Insolvency Event shall not be deemed to have occurred
solely by virtue of the ownership or acquisition of any Equity Interest in any
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof.

 

-26-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” or “L/C” means any letter of credit issued hereunder. A
Letter of Credit may be a commercial letter of credit (if available to be issued
by the applicable L/C Issuer) or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means (i) as to any individual L/C Issuer, the
amount set forth next to such Lender’s name on Schedule 1.01B under the caption
“Letter of Credit Sublimit” and (ii) $35,000,000 in the aggregate. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Transaction” has the meaning assigned to such term in Section
1.10.

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other credit enhancement issued or provided for a similar purpose in
connection with the incurrence of Indebtedness by a Securitization Subsidiary
under a Qualified Securitization Financing.

“Loan” means an extension of credit by a Lender to the Borrower in the form of a
Term Loan, a New Term Loan, a Revolving Credit Loan, a New Revolving Credit
Loan, a Foreign Currency Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) each L/C Request and Letter of
Credit Application and (f) any amendment or joinder to this Agreement or any
other Loan Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Mandatory Prepayment Date” shall have the meaning given to such term in Section
2.05(b)(ix).

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets or condition (financial or otherwise) of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) a material adverse effect on the
ability of the Loan Parties (taken as a whole) to pay the Obligations under any
Loan Document or (c) a material adverse effect on the rights and remedies of the
Lenders, taken as a whole, under any Loan Document.

“Material Intellectual Property” means (a) all registrations or pending
applications for registration with the US Patent and Trademark Office for any
patents and any trademarks or service marks; and (b) all registrations of
copyrights with the US Copyright Office, in either case, that are material to
the operation of the business of the Borrower and its Restricted Subsidiaries,
taken as a whole.

 

-27-



--------------------------------------------------------------------------------

“Material Real Property” means real property owned in fee by the Borrower or any
Guarantor located in the United States with a fair market value in excess of
$5,000,000.

“Maturity Date” means (a) with respect to the Term A Loan Facility and the
Revolving Credit Facility, May 12, 2020 and (b) with respect to the Term B Loan
Facility May 12, 2022; provided that the reference to Maturity Date with respect
to Other Term Loans and Other Revolving Credit Loans shall be the final maturity
date as specified in the applicable Refinancing Amendment, and with respect to
Extended Term Loans and Extended Revolving Credit Commitments shall be the final
maturity date as specified in the applicable Extension Offer.

“Maximum Foreign Currency Sublimit” means US$75,000,000, as such amount may be
reduced hereunder from time to time.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minimum Extension Condition” has the meaning assigned to such term in Section
2.15(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a deed of trust, deed of mortgage, trust deed or mortgage, as
applicable, made by the Borrower or a Guarantor in favor or for the benefit of
the Administrative Agent on behalf of the Secured Parties in respect of Material
Real Property in form and substance reasonably acceptable to the Administrative
Agent executed and delivered pursuant to Section 6.12; provided no mortgage
shall contain any representations, warranties, covenants, undertakings or
defaults other than by reference to the representation, warranties, covenants,
undertakings or defaults set forth in this Agreement or in the Security
Agreement or customary representations and warranties relating to the subject
property as of the date of execution of the applicable Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset (including issuance or
Disposition of Equity Interests by or of Subsidiaries) by the Borrower or any of
its Restricted Subsidiaries or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to the Borrower or any of its Restricted
Subsidiaries) minus (ii) the sum of (A) the principal amount of any Indebtedness
that is secured by a Lien (other than a Lien that ranks pari passu with or
subordinated to the Liens securing the Obligations) on the asset subject to such
Disposition or Casualty Event and that is required to be repaid in connection
with such Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (B) the out-of-pocket expenses (including, without limitation, attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by the Borrower or such Restricted Subsidiary in
connection with such Disposition or Casualty Event, (C) taxes (or distributions
for taxes) paid or reasonably estimated to be payable in connection therewith by
the Borrower or such Restricted Subsidiary and attributable to such Disposition
or Casualty Event (including, where the proceeds are realized by a Subsidiary of
the Borrower, any incremental foreign, state and/or local income taxes imposed
as a result of distributing the proceeds in question from any Subsidiary to the
Borrower); (D) any reserve for adjustment in respect of (1) the sale

 

-28-



--------------------------------------------------------------------------------

price of such asset or assets established in accordance with GAAP and (2) any
liabilities associated with such asset or assets and retained by the Borrower or
any of its Restricted Subsidiaries after such Disposition thereof, including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, and it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by the
Borrower or any of its Restricted Subsidiaries in respect of any such
Disposition or Casualty Event and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (D) above or, if such liabilities have not been
satisfied in cash and such reserve not reversed within three hundred and
sixty-five (365) days after such Disposition or Casualty Event, the amount of
such reserve. Notwithstanding the foregoing, no proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year of the Borrower until the
aggregate amount of all such proceeds in such fiscal year shall exceed
$20,000,000 (and thereafter only proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause (a)); provided that proceeds from
Dispositions permitted under clauses (a), (b), (c), (d), (e), (g), (h), (i),
(l), (m), (n), and (o), and proceeds from Dispositions not exceeding
$300,000,000 since the Closing Date under clause (q), of Section 7.05, shall not
be included in the calculation of proceeds for purposes of this limitation;

(b) with respect to any Equity Issuance by the Borrower or any of its Restricted
Subsidiaries (or any other Person, if the context so requires), the excess of
(i) the sum of the cash and Cash Equivalents received in connection with such
Equity Issuance minus (ii) all taxes (including, where the proceeds are realized
by a Subsidiary of the Borrower, any incremental foreign, state and/or local
income taxes imposed as a result of distributing the proceeds in question from
any Subsidiary to the Borrower) and fees (including investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses
(including attorneys’ fees) and other customary expenses) incurred by the
Borrower or such Restricted Subsidiary in connection with such Equity Issuance;
and

(c) with respect to any Debt Issuance by the Borrower or any of its Restricted
Subsidiaries, the excess, if any, of (i) the sum of the cash received in
connection with such Debt Issuance minus (ii) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses
(including attorneys’ fees) and other customary expenses, incurred by the
Borrower or such Restricted Subsidiary in connection with such Debt Issuance
(including, where the proceeds are realized by a Subsidiary of the Borrower, any
incremental foreign, state and/or local income taxes imposed as a result of
distributing the proceeds in question from any Subsidiary to the Borrower).

“New Revolving Credit Borrowing” means a borrowing consisting of simultaneous
New Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the New Revolving Credit
Lenders pursuant to Section 2.14.

“New Revolving Credit Commitments” has the meaning specified in Section 2.14(a).

“New Revolving Credit Lender” has the meaning specified in Section 2.14(a).

“New Revolving Credit Loans” has the meaning specified in Section 2.14(c).

“New Revolving Credit Note” means, for each Class of New Revolving Credit Loans,
a promissory note in substantially the form of Exhibit C-2 with, subject to
Section 2.14, such changes as shall be agreed to by the Borrower and the New
Revolving Credit Lenders providing such Class of New Revolving Credit Loans and
reasonably satisfactory to Administrative Agent, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“New Term Borrowing” means a borrowing consisting of simultaneous New Term Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the New Term Lenders pursuant to Section 2.14.

 

-29-



--------------------------------------------------------------------------------

“New Term Commitments” has the meaning specified in Section 2.14(a).

“New Term Lender” has the meaning specified in Section 2.14(a).

“New Term Loan Facility” means the facility providing for the Borrowing of New
Term Loans.

“New Term Loans” has the meaning specified in Section 2.14(c).

“New Term Note” means, for each Class of New Term Loans, a promissory note in
substantially the form of Exhibit C-1 with, subject to Section 2.14, such
changes as shall be agreed to by the Borrower and the New Term Lenders providing
such Class of New Term Loans and reasonably satisfactory to Administrative
Agent, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d)(iii).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Excluded Taxes” means any Taxes other than Excluded Taxes.

“Non-US Lender” has the meaning specified in Section 10.15(a)(i).

“Non-U.S. Subsidiary” means any Restricted Subsidiary of the Borrower that is or
becomes organized under the laws of a jurisdiction other than the United States,
any State thereof or the District of Columbia.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was (or may have been) contingent on the receipt or
availability of such amount.

“Note” means a Term Note, a New Term Note, a Revolving Credit Note or a New
Revolving Credit Note, as the context may require.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“NPL” means the National Priorities List maintained by the US Environmental
Protection Agency under CERCLA.

“NQ Fund” means NovaQuest Healthcare Investment Fund L.P., NovaQuest Pharma
Opportunities Fund III, L.P. and/or NovaQuest Pharma Opportunities Fund IV, L.P.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Bank Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) the Overnight Bank Funding Rate for such day (or for any
day that is not a Business Day, for the immediately preceding Business Day);
provided that if any such rate is not published for any day that is a Business
Day, the term “NYFRB Bank Rate” means the rate for a federal funds transaction
quoted at 11:00 a.m. on such day to the Administrative Agent by a Federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Obligations” means (a) for purposes of this Agreement, all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement

 

-30-



--------------------------------------------------------------------------------

by or against any Loan Party of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding and (b) for purposes of
the Collateral Documents and each Guaranty, (x) all “Obligations” as defined in
clause (a) above, (y) all Secured Hedge Obligations and (z) all Cash Management
Obligations. Without limiting the generality of the foregoing, the Obligations
of the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding anything herein to the contrary, in no circumstances shall
Excluded Swap Obligations constitute Obligations.

“Offered Amount” has the meaning specified in Section 10.07(l)(iv)(A).

“Offered Discount” has the meaning specified in Section 10.07(l)(iv)(A).

“Open Market Purchase” has the meaning specified in Section 10.07(m).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or the memorandum and
articles of association (if applicable); and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Applicable Indebtedness” has the meaning specified in Section
2.05(b)(ii)(A).

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount thereof on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

-31-



--------------------------------------------------------------------------------

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or voting Equity Interests of such Lender.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit U hereto.

“Participant” has the meaning specified in Section 10.07(e); provided that in no
circumstance shall a Competitor be a Participant.

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning specified in Section 10.07(l)(iii)(B).

“Patent Security Agreement” means the Patent Security Agreement among the
Borrower, the other Grantors named therein and the Administrative Agent, dated
as of the Closing Date.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

“Perfection Certificate” shall mean a certificate in the form of Exhibit T-1 or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit T-2 or any other form approved by the Administrative Agent.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Equity Issuance” means at any time, (a) any cash contribution to the
common Equity Interests of the Borrower, and (b) any sale or issuance of any
Equity Interests resulting in Eligible Equity Proceeds.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, (iv) the holders of
such Indebtedness (or their representative) and the Administrative Agent shall
be party to the Pari Passu Intercreditor Agreement and (v) has terms and
conditions (other than pricing, discounts, fees, premiums and optional
prepayment or redemption provisions) that in the good faith determination of the
Borrower are no more restrictive taken as a whole, than those set forth in this
Agreement taken as a whole.

 

-32-



--------------------------------------------------------------------------------

“Permitted Holders” means the Sponsors, members of management of the Borrower or
any direct or indirect parent of the Borrower, and any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that (i) in the
case of such group and without giving effect to the existence of such group or
any other group, the Sponsors and such members of management, collectively, have
beneficial ownership of more than 50% of the total voting power of the Voting
Stock of the Borrower (or any of its direct or indirect parent companies) held
by such group and (ii) the voting power of the Voting Stock of the Borrower (or
any of its direct or indirect parent companies) owned by the Sponsors shall be
greater than the voting power of the Voting Stock of the Borrower (or any of its
direct or indirect parent companies) owned by such members of management.

“Permitted Junior Debt Conditions” means that such applicable debt (i) is not
scheduled to mature prior to the date that is 180 days after the Latest Maturity
Date, (ii) does not mature or have scheduled amortization payments of principal
or payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other Obligations), in each case prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (iii) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors,
(iv) has no financial maintenance covenants, other than in the case of any
Indebtedness secured by a Lien on the Collateral that is junior to the Liens
securing the Obligations (in which event the financial maintenance covenants in
the documentation governing such Indebtedness shall not be more restrictive than
those set forth in this Agreement) and (v) has covenants and default and remedy
provisions that in the good faith determination of the Borrower are no more
restrictive taken as a whole, than those set forth in this Agreement.

“Permitted Pari Passu Notes” means any Indebtedness of the Borrower and
Guarantors constituting notes (including any Registered Equivalent Notes) that
(a) (i) is secured by the Collateral on a pari passu basis to the liens securing
the Obligations and is not secured by any property or assets of the Borrower or
any Restricted Subsidiary other than the Collateral, (ii) is not scheduled to
mature prior to the date that is 91 days after the Latest Maturity Date,
(iii) does not mature or have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other Obligations), in each case prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (iv) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors,
(v) has no financial maintenance covenants, (vi) has terms and conditions (other
than pricing, discounts, fees, premiums and optional prepayment or redemption
provisions) that in the good faith determination of the Borrower are no more
restrictive taken as a whole, than those set forth in this Agreement taken as a
whole and (vii) the holders of such Indebtedness (or their representative) and
the Administrative Agent shall be party to the Pari Passu Intercreditor
Agreement.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement, exchange or extension and by an
amount equal to any existing commitments unutilized thereunder and as otherwise
permitted to be incurred or issued pursuant to Section 7.03, (b) such
modification, refinancing, refunding, renewal, replacement, exchange or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
contractually subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is contractually
subordinated in right of payment to the Obligations on terms that in the good
faith determination of the Borrower are at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, taken as a
whole, (d) such modification, refinancing, refunding, renewal, replacement,
exchange or extension is incurred by the Person or Persons who are the obligors
on

 

-33-



--------------------------------------------------------------------------------

the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended or would otherwise be permitted to incur such Indebtedness
(including any guarantees thereof pursuant to Section 7.02 and Section 7.03),
(e) at the time thereof, no Event of Default shall have occurred and be
continuing, (f) such Indebtedness shall be unsecured if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
unsecured, (g) such Indebtedness is not secured by any additional property or
collateral other than (i) property or collateral securing the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended,
(ii) after-acquired property that is affixed or incorporated into the property
covered by the lien securing such Indebtedness and (iii) proceeds and products
thereof and (h) if any Liens securing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended is secured by the
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations, the Liens securing such Indebtedness shall be secured
by the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations on terms that are at least as favorable to the
Secured Parties as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended, taken as a whole.

“Permitted Second Lien Indebtedness” means any Indebtedness of the Borrower and
Guarantors that (a) (i) is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and is
not secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) is on terms and conditions (including
as to covenants) customary in the good faith determination of the Borrower for
second lien notes issued under Rule 144A or other private placement transaction
of the Securities Act, (iii) meets the Permitted Junior Debt Conditions and
(iv) the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to the Second Lien Intercreditor Agreement.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness (provided, that such Indebtedness may be secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (iii), the holders of such
Indebtedness (or their representative) and the Administrative Agent shall be
party to the Second Lien Intercreditor Agreement and (iv) meets the Permitted
Junior Debt Conditions.

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Borrower and Guarantors that (i) is on terms and conditions (including as to
covenants) customary in the good faith determination of the Borrower for
subordinated notes issued under Rule 144A or other private placement transaction
under the Securities Act, expressly subordinated to the prior payment in full in
cash of the Obligations on terms and conditions (including as to covenants)
customary in the good faith determination of the Borrower for “high-yield”
senior subordinated notes issued under Rule 144A or other private placement
transaction under the Securities Act and (ii) meets the Permitted Junior Debt
Conditions. For the avoidance of doubt, Disqualified Equity Interests shall not
constitute Permitted Subordinated Indebtedness.

“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of the
Borrower and Guarantors that (a) (i) is on terms and conditions (including as to
covenants) customary in the good faith determination of the Borrower for senior
notes issued under Rule 144A or other private placement transaction under the
Securities Act and (ii) meets the Permitted Junior Debt Conditions or (b) is
Permitted Subordinated Indebtedness. For the avoidance of doubt, Disqualified
Equity Interests shall not constitute Permitted Unsecured Indebtedness.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured notes or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Junior Debt Conditions.

 

-34-



--------------------------------------------------------------------------------

“Person” means any natural person or any corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Pound Sterling” or “£” means the lawful currency of the United Kingdom.

“Prepayment Notice” has the meaning specified in Section 2.05(a)(i), which shall
be substantially in the form of Exhibit A-2.

“Prepayment Option Notice” shall have the meaning given to such term in
Section 2.05(b)(ix), which shall be substantially in the form of Exhibit Y.

“Prepayment Response Date” means, as the context requires, either the Specified
Discount Prepayment Response Date or the Discount Range Prepayment Response
Date.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating the financial covenant set forth in Section 7.10, the
Senior Secured Leverage Ratio, the Total Leverage Ratio or any other financial
ratio or test, such calculation shall be made in accordance with Section 1.04
hereof.

“Pro Rata Facilities Closing Date Funding Fee” has the meaning specified in
Section 2.09(c)(ii).

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities (or in the case of any Term Lender under any
Term Loan Facility under which Term Loans have been made, the Outstanding Amount
of such Lender’s Term Loans under such Facility) at such time and the
denominator of which is the amount of the Aggregate Commitments under the
applicable Facility or Facilities (or in the case of any Term Loan Facility
under which Term Loans have been made, the Outstanding Amount of all Term Loans
under such Facility) at such time; provided that if such Commitments have been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including any ownership interests of any Person.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms, in each case as
determined by the Borrower in good faith. The grant of a security interest in
any Securitization Assets of the Borrower or any of the Restricted Subsidiaries
(other than a Securitization Subsidiary) to secure Indebtedness under this
Agreement prior to engaging in any Securitization Financing shall not be deemed
a Qualified Securitization Financing.

 

-35-



--------------------------------------------------------------------------------

“Qualifying Lender” has the meaning specified in Section 10.07(l)(iv)(C).

“Quest Diagnostics JV” means a joint venture with Quest Diagnostics Inc. or any
of its Affiliates relating to the global clinical trials laboratory services
business, substantially consistent with the terms announced in the March 31,
2015 joint press release issued by Holdings and Quest Diagnostics Inc.

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent, (c) each New
Term Lender and New Revolving Credit Lender, as applicable, and (d) each
existing Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.16.

“Refinancing Transaction” means the repayment of all Indebtedness under the
Existing Credit Agreement.

“Register” has the meaning specified in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Rejection Notice” has the meaning specified in Section 2.05(b)(vii).

“Related Indemnitee” has the meaning specified in Section 10.05.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any structure or facility.

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term B Loans with the incurrence by any Loan Party of any long-term
secured bank debt financing having an effective interest cost or weighted
average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fee or “original issue discount” shared with all lenders of
such loans or Loans, as the case may be, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders of such loan or Loans, as the
case may be, and without taking into account any fluctuations in the Eurodollar
Rate) that is less than the interest rate for or weighted average yield (as
determined by the Administrative Agent on the same basis) of the Term B Loans,
including without limitation, as may be effected through any amendment to this
Agreement relating to the interest rate for, or weighted average yield of, the
Term B Loans.

 

-36-



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a L/C Request and Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Financial Covenant Lenders” means, as of any date of determination,
Lenders having more than 50% of the sum of the (a) Outstanding Amount of all
Term A Loans, (b) aggregate unused Term A Commitments, (c) Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (d) aggregate unused Revolving Credit Commitments; provided that
(i) the unused Term A Commitment and the portion of the Outstanding Amount of
all Term A Loans held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders and (ii) the
unused Revolving Credit Commitment of, and the portion of the Outstanding Amount
of all Revolving Credit Loans and all L/C Obligations held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Financial Covenant Lenders; provided, further, that for all purposes
under this Agreement and each other Loan Document, the “Required Financial
Covenant Lenders” shall be calculated in accordance with Section 10.07(k).

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that for all
purposes under this Agreement and each other Loan Document, the “Required
Lenders” shall be calculated in accordance with Section 10.07(k).

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of the (a) Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
unused Revolving Credit Commitment of, and the portion of the Outstanding Amount
of all Revolving Credit Loans and all L/C Obligations held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders; provided, further, that for all purposes under
this Agreement and each other Loan Document, the “Required Revolving Lenders”
shall be calculated in accordance with Section 10.07(k).

“Required Term A Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of the (a) Outstanding Amount of all Term A Loans and
(b) aggregate unused Term A Commitments; provided that the unused Term A
Commitment and the portion of the Outstanding Amount of all Term A Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term A Lenders; provided, further, that for all
purposes under this Agreement and each other Loan Document, the “Required Term A
Lenders” shall be calculated in accordance with Section 10.07(k).

“Required Term Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of the (a) Outstanding Amount of all Term Loans and
(b) aggregate unused Term Commitments; provided that the unused Term Commitment
and the portion of the Outstanding Amount of all Term Loans held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term Lenders; provided, further, that for all purposes
under this Agreement and each other Loan Document, the “Required Term Lenders”
shall be calculated in accordance with Section 10.07(k).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief accounting officer, treasurer or other
similar officer of a Loan Party or, in the case of any Non-U.S. Subsidiary, any
duly appointed authorized signatory or any director or managing member of such
Person and, as to any document delivered on the Closing Date, any secretary or
assistant secretary. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

-37-



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or any other return of
capital to the stockholders, partners or members (or the equivalent Persons
thereof) of the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Dollar Loans of the same Type and, in the ease of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, (c) purchase
participations in Swing Line Loans and (d) purchase participations in Foreign
Currency Loans, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name in Schedule 1.01B
under the caption “Revolving Credit Commitment” or in the Assignment and
Assumption or Joinder Agreement pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The Aggregate Commitments of all Revolving
Credit Lenders shall be $500,000,000 on the Closing Date.

“Revolving Credit Commitment Fee” has the meaning specified in Section 2.09(a).

“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but not including the Maturity Date of the Revolving Credit
Facility or any earlier date on which the Revolving Credit Commitments shall
terminate as provided herein.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments and the aggregate amount
of any New Revolving Credit Lenders’ New Revolving Credit Commitments at such
time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment, a New Revolving Credit Commitment, a Revolving Credit Loan or
a New Revolving Credit Loan at such time.

“Revolving Credit Loans” means Foreign Currency Loans and Revolving Dollar
Loans.

“Revolving Credit Note” means a promissory note of the Borrower (with such
modifications thereto as may be necessary to reflect different Classes of
Revolving Credit Loans) payable to any Revolving Credit Lender or its registered
assigns, in substantially the form of Exhibit C-2 hereto, evidencing the
aggregate indebtedness of the Borrower to such Revolving Credit Lender resulting
from the Revolving Credit Loans made by such Revolving Credit Lender to the
Borrower.

“Revolving Dollar Lender” means each Revolving Credit Lender other than the
Foreign Currency Lender.

“Revolving Dollar Loans” means the Revolving Credit Loans made by the Revolving
Credit Lenders in Dollars to the Borrower pursuant to Section 2.01(b)(i).

 

-38-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Samsung JV” means a joint venture with Samsung or any of its Affiliates
relating to biopharmaceutical contract manufacturing services in South Korea.

“Sanctions” means all economic, trade or financial sanctions, restrictive
measures or trade embargoes imposed, administered, enacted or enforced from time
to time by (a) the U.S. government, including those administered by the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself or whose government is the subject or target of any Sanctions (at the
time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit V hereto.

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article 6 or Article 7 that is entered into by and between the Borrower or any
Restricted Subsidiary and any Hedge Bank.

“Secured Hedge Obligations” means the obligations of any Loan Party arising
under any Secured Hedge Agreement.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, Lenders or Affiliates of Lenders under Cash Management
Obligations of a Loan Party, the Supplemental Administrative Agent, if any, and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Securities Act” means the Securities Act of 1933.

“Securitization Assets” means (a) the accounts receivable, notes receivable,
other receivables (including, without limitation, unbilled receivables and
unbilled services) or payment rights under contracts (including without
limitation rights to royalty, milestone or completion payments), rights to
future lease payments or residuals, or other rights to payment (in call cases,
whether existing or arising in the future) similar or related thereto
(“Receivables”) subject to a Qualified Securitization Financing and the proceeds
thereof and (b) contract rights, lockbox accounts and records with respect to
such Receivables and any other assets customarily transferred together with
assets in the nature of Receivables in a securitization financing.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

 

-39-



--------------------------------------------------------------------------------

“Securitization Financing” means any transaction or series of transactions
(including factoring arrangements) that may be entered into by the Borrower or
any of its Subsidiaries pursuant to which the Borrower or any of its
Subsidiaries may sell, convey or otherwise transfer to (a) a Securitization
Subsidiary (in the case of a transfer by the Borrower or any of its
Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization trans-actions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any Subsidiary of the Borrower, other than another Securitization Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings or Limited
Originator Recourse), (ii) is recourse to or obligates the Borrower or any
Subsidiary of the Borrower, other than another Securitization Subsidiary, in any
way other than pursuant to Standard Securitization Undertakings or Limited
Originator Recourse or (iii) subjects any property or asset of the Borrower or
any Subsidiary of the Borrower, other than another Securitization Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or Limited
Originator Recourse, (b) with which none of the Borrower or any other Subsidiary
of the Borrower, other than another Securitization Subsidiary, has any material
contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower and (c) to which none of the Borrower or any
other Subsidiary of the Borrower, other than another Securitization Subsidiary,
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation by the board of directors of the Borrower or such other Person shall
be evidenced to the Administrative Agent by delivery to the Administrative Agent
of a certified copy of the resolution of the board of directors of the Borrower
or such other Person giving effect to such designation and a certificate
executed by a Responsible Officer certifying that such designation complied with
the foregoing conditions.

“Security Agreement” means the Security Agreement among the Borrower, the other
Grantors named therein and the Administrative Agent, dated as of the Closing
Date and substantially in the form of Exhibit G, together with each related
security agreement supplement executed and delivered pursuant to Section 6.12.

“Security Agreement Supplements” has the meaning specified in the Security
Agreement, if applicable.

“Senior Notes” shall mean the $800,000,000 of 4.875% senior notes due 2023
issued under the Senior Notes Indenture and outstanding as of the Closing Date.

“Senior Notes Indenture” shall mean the indenture for the Senior Notes, dated as
of the Closing Date, between the Borrower and U.S. Bank National Association, as
trustee.

 

-40-



--------------------------------------------------------------------------------

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period, in each case for the
Borrower and its Restricted Subsidiaries.

“Solicited Discount Pro-Rata Factor” has the meaning specified in Section
10.07(l)(iv)(C).

“Solicited Discounted Prepayment Amount” has the meaning specified in Section
10.07(l)(iv)(A).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
the Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 10.07(l)(iv) substantially in the form of Exhibit O.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit P, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 10.07(l)(iv)(A).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Asset Sale” has the meaning specified in Section 2.05(b)(v).

“Specified Discount” has the meaning specified in Section 10.07(l)(ii)(A).

“Specified Discount Prepayment Amount” has the meaning specified in Section
10.07(l)(ii)(A).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the Borrower Offer of Specified Discount Prepayment made pursuant to
Section 10.07(l)(ii) substantially in the form of Exhibit K.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit L, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 10.07(l)(ii)(A).

“Specified Discount Pro-Rata Factor” has the meaning specified in Section
10.07(l)(ii)(C).

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

“Specified Subsidiary” means, at any date of determination, (a) each Restricted
Subsidiary of the Borrower (i) whose total assets at the last day of the most
recent Test Period were equal to or greater than 5.0% of Total Assets at such
date or (ii) whose gross revenues for such Test Period were equal to or greater
than 5.0% of the consolidated gross revenues of the Borrower and its Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP,
and (b) each other Restricted Subsidiary of the Borrower that is the subject of
an Event of Default under Section 8.01(f) or Section 8.01(g)(i) and that, when
such Restricted Subsidiary’s Total Assets or gross revenues are aggregated with
the total assets or gross revenues, as applicable, of each other such Restricted
Subsidiary that is the subject of an Event of Default under Section 8.01(f) or
Section 8.01(g)(i) would constitute a Specified Subsidiary under clause
(a) above.

 

-41-



--------------------------------------------------------------------------------

“Specified Transaction” means any (a) Disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary or of any
business unit, line of business or division of the Borrower or any of its
Restricted Subsidiaries, (b) Permitted Acquisition, (c) Investment that results
in a Person becoming a Restricted Subsidiary of the Borrower, (d) designation of
any Restricted Subsidiary as an Unrestricted Subsidiary, or of any Unrestricted
Subsidiary as a Restricted Subsidiary, in each case in accordance with
Section 6.15 or (e) the proposed incurrence of Indebtedness or making of a
Restricted Payment in respect of which compliance with the financial covenant
set forth in Section 7.10 is by the terms of this Agreement required to be
calculated on a Pro Forma Basis.

“Sponsors” means, collectively, Bain Capital Investors LLC, TPG Capital LP, 3i
Corporation, Dr. Dennis B. Gillings and his Immediate Family Members, the
Gillings Family Limited Partnership, the GFEF Limited Partnership, GF Management
Company, LLC and the Gillings Family Foundation or their respective Affiliates
(including, in each case, as applicable, related funds, general partners thereof
and limited partners thereof, but solely to the extent any such limited partners
are directly or indirectly participating as investors pursuant to a side-by-side
investing arrangement, but not including, however, any portfolio company of any
of the foregoing).

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and other obligations entered into by the Borrower or any
Subsidiary of the Borrower that are reasonably customary in a Securitization
Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Submitted Amount” has the meaning specified in Section 10.07(l)(iii)(A).

“Submitted Discount” has the meaning specified in Section 10.07(l)(iii)(A).

“Subsequent Transaction” has the meaning assigned to such term in Section 1.10.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Supplemental Administrative Agent” has the meaning specified in Section 9.10
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions,

 

-42-



--------------------------------------------------------------------------------

floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts,
repurchase agreements, reverse repurchase agreements, sell buy back and buy sell
back agreements, and securities lending and borrowing agreements or any other
similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the average amount(s) determined as the
mark-to-market value(s) for such Swap Contracts for the preceding fifteen
(15) Business Days, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means (a) JPMorgan Chase Bank, N.A. and Morgan Stanley
Senior Funding, Inc., each acting on its own behalf or through one of its
respective affiliates or branches, and each in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder and (b) each Revolving
Credit Lender that shall have become a Swing Line Lender hereunder as provided
in Section 2.04(d), each in its capacity as a lender of Swing Line Loans
hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.

“Swing Line Sublimit” means (i) as to any individual Swing Line Lender, the
amount set forth next to such Lender’s name on Schedule 1.01B under the caption
“Swing Line Sublimit” and (ii) $25,000,000 in the aggregate. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Syndication Agent” means Barclays Bank PLC as syndication agent under this
Agreement.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, fees, withholdings or similar charges imposed by any
Governmental Authority, and all liabilities (including interest, penalties or
additions to tax) with respect to the foregoing.

“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount
not to exceed the amount set forth opposite such Term A Lender’s name in
Schedule 1.01C under the caption “Term A Commitment” or in the Assignment and
Assumption or Joinder Agreement pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term A Commitments
as of the Closing Date is $850,000,000.

“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan at such time.

“Term A Loan has the meaning specified in Section 2.01(a)(i).

 

-43-



--------------------------------------------------------------------------------

“Term A Loan Facility” means the facility providing for the Borrowing of Term A
Loans.

“Term B Closing Date Funding Fee” has the meaning specified in Section
2.09(c)(i).

“Term B Commitment” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount
not to exceed the amount set forth opposite such Term B Lender’s name in
Schedule 1.01D under the caption “Term B Commitment” or in the Assignment and
Assumption or Joinder Agreement pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term B Commitments
as of the Closing Date is $600,000,000.

“Term B Lender” means, at any time, any Lender that has a Term B Commitment or a
Term B Loan at such time.

“Term B Loan” has the meaning specified in Section 2.01(a)(ii).

“Term B Loan Facility” means the facility providing for the Borrowing of Term B
Loans.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means a Term A Commitment, a Term B Commitment or a New Term
Commitment.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan Facilities” means the Term A Facility, Term B Loan Facility and each
of the New Term Loan Facilities.

“Term Loans” means Term A Loans, Term B Loans, New Term Loans, Other Term Loans
and Extended Term Loans.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made by such Term Lender.

“Test Period” means a period of four (4) consecutive fiscal quarters.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period
prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the financial statements delivered prior to the Closing
Date.

“Total Leverage Ratio” means as of the end of any fiscal quarter of the Borrower
for the Test Period ending on such date, the ratio of (a) Consolidated Total
Debt as of the last day of such Test Period to (b) Consolidated EBITDA for such
Test Period, in each case for the Borrower and its Restricted Subsidiaries.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trademark Security Agreement” means the Trademark Security Agreement among the
Borrower, the other Grantors named therein and the Administrative Agent, dated
as of the Closing Date.

 

-44-



--------------------------------------------------------------------------------

“Transaction Expenses” means the fees, costs and expenses incurred or payable by
the Borrower or any of its Subsidiaries, Holdings or any direct or indirect
parent thereof in connection with the Transactions, including any such fees,
costs and expenses paid in cash, termination payments or other fees, costs and
expenses related to terminating Swap Contracts in effect prior to the Closing
Date, and payments to officers and directors as special or retention bonuses and
charges for repurchases of, or modifications to, stock options.

“Transactions” means, collectively, (a) the execution and delivery and
performance by the Loan Parties of each Loan Document to which they are a party
executed and delivered or to be executed and delivered on or prior to the
Closing Date, and the making of the initial Borrowings hereunder, (b) the
completion of the Refinancing Transaction, (c) the issuance of the Senior Notes
and the entry into the Senior Notes Indenture, (d) the consummation of any other
transactions in connection with the foregoing and (e) the payment of the fees
and expenses incurred in connection with any of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Appropriate Lender has made its Pro Rata Share of the
applicable Borrowing available to the Administrative Agent and (ii) with respect
to which a corresponding amount shall not in fact have been made available to
the Administrative Agent by any such Lender, (b) with respect to any Swing Line
Lender, the aggregate amount, if any, of participations in respect of any
applicable outstanding Swing Line Loan that shall not have been funded by the
Appropriate Lenders in accordance with Section 2.04(b) and (c) with respect to
any L/C Issuer, the aggregate amount of applicable L/C Borrowings.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.

“United States” and “US” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of an Unrestricted
Subsidiary, (b) any Subsidiary of the Borrower designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.15
on or subsequent to the date hereof and (c) any existing Unrestricted
Subsidiaries set forth in Schedule 6.15.

“US Lender” has the meaning specified in Section 10.15(c).

“US Tax Certificate” has the meaning set forth in Section 10.15(a)(i).

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the board of
directors or similar governing body of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Yen” or “¥” means the lawful currency of Japan.

 

-45-



--------------------------------------------------------------------------------

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(A) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(B) The term “including” is by way of example and not limitation.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) The term “manifest error” shall be deemed to include any clearly
demonstrable error whether or not obvious on the face of the document containing
such error.

(f) For purposes of determining compliance at any time with Sections 7.01, 7.02,
7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, in the event that any Lien, Investment,
Indebtedness, Disposition, Restricted Payment, affiliate transaction,
Contractual Obligation or prepayment of Indebtedness meets the criteria of more
than one of the categories of transactions permitted pursuant to any clause of
such Sections 7.01, 7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses as determined by the Borrower in its sole discretion at
such time of determination.

(g) The term “parent company” means with respect to any reference Person the
Person that owns all of the Equity Interests, directly or indirectly, of such
reference Person.

Section 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect from time to time. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount (or the accreted value thereof in the case of Indebtedness issued at a
discount) thereof and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) If at any time any change in GAAP (including without limitation
modifications to or issuance of accounting standards under U.S. GAAP which
create material changes to the financial statements such as the proposed lease
accounting guidance and conversion to IFRS as described below) would affect the
computation of any ratio, basket, covenant or requirement (including the
computation of any financial covenant) set forth in any Loan Document, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent and the Borrower shall negotiate in good faith to amend such covenant to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio, basket, covenant or requirement shall
continue to be computed in accordance with GAAP or the application thereof prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders a written reconciliation (which shall be required to be

 

-46-



--------------------------------------------------------------------------------

provided only once) in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such covenant made before and
after giving effect to such change in GAAP. If the Borrower notifies the
Administrative Agent that it is required to report under IFRS or has elected to
do so through an early adoption policy, “GAAP” shall mean international
financial reporting standards pursuant to IFRS (provided that after such
conversion, the Borrower cannot elect to report under U.S. generally accepted
accounting principles).

Section 1.04 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary contained herein, financial ratios
and tests (including the Total Leverage Ratio and the Senior Secured Leverage
Ratio) pursuant to this Agreement shall be calculated in the manner prescribed
by this Section 1.04.

(b) In the event that the Borrower or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, repays, retires or extinguishes any Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility unless
such Indebtedness has been permanently repaid and has not been replaced)
subsequent to the end of the Test Period for which such financial ratio or test
is being calculated but prior to or simultaneously with the event for which such
calculation is being made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence, assumption, guarantee, redemption,
repayment, retirement or extinguishment of Indebtedness, as if the same had
occurred on the last day of the applicable Test Period.

(c) For purposes of calculating any financial ratio or test, Specified
Transactions that have been made by the Borrower or any of its Restricted
Subsidiaries during the applicable Test Period or subsequent to such Test Period
and prior to or simultaneously with the event for which such calculation is
being made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and the change in Consolidated EBITDA resulting
therefrom) had occurred on the first day of the applicable Test Period. If since
the beginning of any such Test Period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of its Restricted Subsidiaries since the beginning of such
Test Period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.04, then any applicable financial ratio or
test shall be calculated giving pro forma effect thereto for such period as if
such Specified Transaction occurred at the beginning of the applicable Test
Period.

(d) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower (including the “run-rate” cost savings and
synergies resulting from such Specified Transaction that have been or are
expected to be realized (“run-rate” means the full recurring benefit for a
period that is associated with any action taken or expected to be taken
(including any savings expected to result from the elimination of a public
target’s compliance costs with public company requirements), net of the amount
of actual benefits realized during such period from such actions), and any such
adjustments included in the initial pro forma calculations shall continue to
apply to subsequent calculations of such financial ratios or tests, including
during any subsequent Test Periods in which the effects thereof are expected to
be realized); provided that (i) such amounts are reasonably identifiable, and
factually supportable, are projected by the Borrower in good faith to result
from actions either taken or expected to be taken within 12 months after the end
of such Test Period in which such Specified Transaction occurred and, in each
case, certified by the chief financial officer or treasurer of the Borrower,
(ii) no amounts shall be added pursuant to this clause (d) to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA for such Test Period and (iii) any increase to Consolidated
EBITDA as a result of cost savings and synergies shall be subject to the
limitations set forth in the penultimate sentence of the definition of
Consolidated EBITDA.

(e) Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Borrower to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Borrower or Restricted Subsidiary may designate.

(f) Notwithstanding the foregoing, when calculating the Total Leverage Ratio for
purposes of the definition of “Applicable Rate,” Section 2.05(b)(i) and
Section 7.10, (x) the events described in Sections 1.04(b), (c) and (d) above
that occurred subsequent to the end of the Test Period shall not be given pro
forma effect and (y) Section 1.04(e) shall not apply.

 

-47-



--------------------------------------------------------------------------------

(g) Any pro forma calculation required at any time prior to June 30, 2015, shall
be made assuming that compliance with the Total Leverage Ratio set forth in
Section 7.10 for the Test Period ending on June 30, 2015, is required with
respect to the most recent Test Period prior to such time.

Section 1.05 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up for 5).

Section 1.06 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications not prohibited by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York time (daylight or standard, as
applicable).

Section 1.08 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

Section 1.09 Exchange Rates.

(a) Not later than 1:00 p.m. on each Calculation Date, the Administrative Agent
shall (i) determine the Exchange Rate as of such Calculation Date with respect
to Pounds Sterling, Euros or Yen and (ii) give written notice thereof to the
Lenders and the Borrower. The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) or other date of determination, shall remain
effective until the next succeeding Reset Date, and shall for purposes of this
Agreement (other than Section 2.18, Section 10.20 or any other provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between U.S. Dollars and Pounds Sterling,
Euros or Yen.

(b) Not later than 5:00 p.m. on each Reset Date and on each date on which
Foreign Currency Loans are made, the Administrative Agent shall (i) determine
the aggregate amount of the Dollar Equivalent of the Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and L/C Obligations and the Foreign
Currency Sublimits and the Maximum Foreign Currency Sublimit then outstanding
(after giving effect to any Loans made or repaid or Letters of Credit issued,
drawn or expired on such date) and (ii) notify the Lenders and the Borrower of
the results of such determination.

Section 1.10 Limited Condition Transactions.

(a) In connection with any action taken solely in connection with a Permitted
Acquisition whose consummation is not conditioned on the availability of, or on
obtaining, third party financing, Investment or redemption or repayment of
indebtedness requiring irrevocable notice in advance of such redemption or
repayment (a “Limited Condition Transaction”), for purposes of (i) determining
compliance with any provision of this Agreement (other than the Section 7.10)
which requires the calculation of any financial ratio or test, including the
Senior Secured Leverage Ratio, Total Leverage Ratio and any other financial
ratio (and for the avoidance of doubt, to also include any financial ratio or
test set forth in Section 2.14 or (ii) testing availability under baskets set
forth in this Agreement

 

-48-



--------------------------------------------------------------------------------

(including baskets measured as a percentage of Total Assets), in each case, at
the option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), the date
of determination of whether any such action is permitted hereunder shall be
deemed to be the date the definitive agreements for such Limited Condition
Transaction are entered into (the “LCT Test Date”), and if, after giving pro
forma effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if they had occurred on the
first day of the most recent test period ending prior to the LCT Test Date
(except with respect to any incurrence or repayment of Indebtedness for purposes
of the calculation of any leverage-based test or ratio, which shall in each case
be treated as if they had occurred on the last day of such test period), the
Borrower would have been permitted to take such action on the relevant LCT Test
Date in compliance with such ratio, test or basket, such ratio, test or basket
shall be deemed to have been complied with. For the avoidance of doubt, if the
Borrower has made an LCT Election and any of the ratios, tests or baskets for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio, test or basket, including due to
fluctuations in the total assets of the Borrower or the person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets, tests or ratios will not be deemed to have
been exceeded as a result of such fluctuations.

(b) If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any calculation of any ratio, test or
basket availability with respect to the incurrence of Indebtedness or Liens, the
making of Restricted Payments, the making of any Investment, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
the Borrower, the prepayment, redemption, purchase, defeasance or other
satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
(a “Subsequent Transaction”) following the relevant LCT Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement or irrevocable notice for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a pro forma basis (i) assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of indebtedness and the use of proceeds
thereof) have been consummated and (ii) assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of indebtedness and the use of proceeds thereof) have not been
consummated.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Term Borrowings.

(i) Subject to the terms and conditions set forth herein, each Term A Lender
severally agrees to make a loan on the Closing Date to the Borrower (each, a
“Term A Loan” and, collectively, the “Term A Loans”) in an amount in US Dollars
equal to such Term A Lender’s Term A Commitment. Amounts borrowed under this
Section 2.01(a)(i) and repaid or prepaid may not be reborrowed. Term A Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(ii) Subject to the terms and conditions set forth herein, each Term B Lender
severally agrees to make a loan on the Closing Date to the Borrower (each, a
“Term B Loan” and, collectively, the “Term B Loans”) in an amount in US Dollars
equal to such Term B Lender’s Term B Commitment. Amounts borrowed under this
Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed. Term B Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) Revolving Credit Borrowings and Foreign Currency Borrowings. Subject to the
terms and conditions set forth herein, (i) each Revolving Credit Lender
severally agrees to make Revolving Dollar Loans from time to time, on any
Business Day during the Revolving Credit Commitment Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, (x) the aggregate Outstanding Amount of the Revolving Credit
Loans

 

-49-



--------------------------------------------------------------------------------

shall not exceed the Revolving Credit Facility and (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans,
plus such Lender’s Pro Rata Share of the Outstanding Amount of Foreign Currency
Loans, shall not exceed such Lender’s Revolving Credit Commitment; provided
further that after giving effect to any Revolving Credit Borrowing, the Borrower
shall be in Pro Forma Compliance with the covenant set forth in Section 7.10,
and (ii) each Foreign Currency Lender severally agrees to make Foreign Currency
Loans from time to time, on any Business Day during the Revolving Credit
Commitment Period, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Foreign Currency Sublimit; provided that after
giving effect to any Foreign Currency Borrowing, (w) the aggregate Outstanding
Amount of the Foreign Currency Loans shall not exceed the Maximum Foreign
Currency Sublimit, (y) the Foreign Currency Exposure of any Foreign Currency
Lender shall not exceed its Foreign Currency Sublimit, (x) the aggregate
Outstanding Amount of the Revolving Credit Loans, Swing Line Loans and Letters
of Credit outstanding issued by such Foreign Currency Lender shall not exceed
such Foreign Currency Lender’s Revolving Credit Commitment and (z) the aggregate
Outstanding Amount of the Revolving Credit Loans, the L/C Obligations and Swing
Line Loans shall not exceed the aggregate Revolving Credit Commitments then in
effect; provided further that after giving to any Foreign Currency Borrowing,
the Borrower shall be in Pro Forma Compliance with the covenant set forth in
Section 7.10. Within the limits of each Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans (other than
Foreign Currency Loans) or Eurodollar Rate Loans, as further provided herein;
provided that all Revolving Credit Loans made by each of the Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Revolving Credit Loans of the same Type.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each Foreign Currency
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each such notice (other than a request in respect of a
Foreign Currency Borrowing or conversion thereof) must be received by the
Administrative Agent (i) not later than 11:00 a.m. three (3) Business Days prior
to the requested date of any Borrowing of Eurodollar Rate Loans, continuation of
Eurodollar Rate Loans or any conversion of Base Rate Loans to Eurodollar Rate
Loans and (ii) not later than 11:00 a.m. on the requested date of any Borrowing
of Base Rate Loans. Each such notice with respect to a Foreign Currency
Borrowing or the continuation thereof must be received by the Administrative
Agent not later than 11 a.m. (London time) three (3) Business Days prior to the
requested date of any Borrowing of Eurodollar Rate Loans, continuation of
Eurodollar Rate Loans or any conversion of Base Rate Loans to Eurodollar Rate
Loans (five (5) Business Days in the case of Foreign Currency Borrowings
denominated in Yen). Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a minimum principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Except as provided in
Section 2.03(c)(i) and Section 2.04(c)(i), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $250,000 or a whole multiple
of $50,000 in excess thereof (except, with respect to any Other Term Loans, to
the extent otherwise provided in the applicable Refinancing Amendment). Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Term Borrowing, a Revolving Credit Borrowing, a
Foreign Currency Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) the account of the Borrower to be credited with the proceeds of such
Borrowing. If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

 

-50-



--------------------------------------------------------------------------------

(b) (i) Following receipt of a Committed Loan Notice (other than a request in
respect of a Foreign Currency Borrowing), the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. (with respect to Eurodollar Rate Loans)
or 2:00 p.m. (with respect to Base Rate Loans) on the Business Day specified in
the applicable Committed Loan Notice. Subject to the terms and conditions
hereof, the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent by wire
transfer of such funds in accordance with instructions provided to the
Administrative Agent by the Borrower.

(ii) Following the receipt of a Committed Loan Notice in respect of a Foreign
Currency Borrowing, the Administrative Agent shall promptly notify each Foreign
Currency Lender of the requested currency and the aggregate amount (in both the
requested currency and the Dollar Equivalent thereof) of such Foreign Currency
Borrowing and of the amount of such Foreign Currency Lender’s Foreign Currency
Ratable Portion thereof. Each Foreign Currency Lender will make the amount of
its Foreign Currency Ratable Portion of each such Foreign Currency Borrowing in
the requested currency available to the Administrative Agent for the account of
the Borrower at the Administrative Agent’s Office not later than 11 a.m. (London
time), on the Business Day specified in the applicable Committed Loan Notice in
funds immediately available to the Administrative Agent. Subject to the terms
and conditions hereof, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to the
Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
converted to or continued as Eurodollar Rate Loans (other than Foreign Currency
Loans).

(d) The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Appropriate Lenders of any change in the Administrative Agent’s prime rate used
in determining the Base Rate promptly following the determination of such
change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all Foreign Currency Borrowings, all conversions of Term Loans or Revolving
Credit Loans from one Type to the other, and all continuations of Term Loans or
Revolving Credit Loans as the same Type, there shall not be more than twenty
(20) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower
(or any Restricted Subsidiary so long as the Borrower is a joint and several
co-applicant, and references to the “Borrower” in this Section 2.03 shall be
deemed to include

 

-51-



--------------------------------------------------------------------------------

reference to such Restricted Subsidiary) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if, as of the date of such L/C
Credit Extension, (v) the Outstanding Amount of the L/C Obligations would exceed
the aggregate Letter of Credit Sublimit, (w) with respect to any Lender, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans, would exceed such Lender’s Revolving Credit Commitment,
(x) with respect to any L/C Issuer or Lender, the Outstanding Amount of the L/C
Obligations would exceed such L/C Issuer’s Letter of Credit Sublimit, (y) with
respect to any L/C Issuer, the aggregate Outstanding Amount of the Swing Line
Loans, Letters of Credit and Revolving Credit Loans outstanding issued by such
L/C Issuer would exceed such L/C Issuer’s Revolving Credit Commitment or (z) the
aggregate Outstanding Amount of the Revolving Credit Loans, the L/C Obligations
and Swing Line Loans would exceed the aggregate Revolving Credit Commitments
then in effect; provided, further, that immediately after each L/C Credit
Extension (except to the extent the Borrower has Cash Collateralized all Letters
of Credit to at least 103% of their maximum stated amount), the Borrower shall
be in Pro Forma Compliance with the covenant set forth in Section 7.10 for the
period then in effect. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuers shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which, in each
case, such L/C Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit, prior to giving effect to any automatic renewal, would occur more than
twelve months after the date of issuance or last renewal, unless the Required
Lenders and the applicable L/C Issuer have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders and
the applicable L/C Issuer have approved such expiry date and no Revolving Credit
Lender shall be required to participate in any such Letter of Credit issued
without such approval;

(D) the issuance of such Letter of Credit would violate any Laws or one or more
established policies of the applicable L/C Issuer;

(E) any Revolving Credit Lender is a Defaulting Lender, unless the applicable
L/C Issuer has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate such L/C Issuer’s risk with respect to the participation
in Letters of Credit by all such Defaulting Lenders, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to such L/C Issuer to support, each such Defaulting
Lender’s Pro Rata Share of any Unreimbursed Amount;

(F) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount of less than
$10,000;

(G) such Letter of Credit is to be denominated in a currency other than Dollars;
or

 

-52-



--------------------------------------------------------------------------------

(H) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iii) The L/C Issuers shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a L/C Request and Letter of Credit
Application (or such other form as may be provided by the applicable L/C
Issuer), appropriately completed and signed by a Responsible Officer of the
Borrower. Such L/C Request and Letter of Credit Application must be received by
the applicable L/C Issuer and the Administrative Agent not later than 12:00 noon
(x) at least five (5) Business Days prior to the proposed issuance date or
(y) at least three (3) Business Days prior to the proposed date of amendment, as
the case may be, or such later date and time as such L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the applicable L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer: (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably request.

(ii) Promptly after receipt of any L/C Request and Letter of Credit Application,
the applicable L/C Issuer will confirm with the Administrative Agent (in
writing) that the Administrative Agent has received a copy of such L/C Request
and Letter of Credit Application from the Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Upon receipt by the
applicable L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms hereof
(such confirmation to be promptly provided by the Administrative Agent), then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer an unfunded risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Pro Rata Share times the amount
of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the L/C Issuer to prevent any such renewal at least once
in each twelve month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that such L/C Issuer shall not permit any such renewal
if (A) such L/C Issuer has determined that it would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which shall be in writing) on or before the day that is five
(5) Business Days before the Nonrenewal Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or
(2) from the Administrative Agent, any Revolving Credit Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied.

 

-53-



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent in writing thereof. Not later than
5:00 p.m. on the date of any payment by such L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing; provided that if such notice is not provided to the Borrower prior to
11:00 a.m. on the Honor Date, then the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing on the next succeeding Business Day and such extension of time shall be
reflected in computing fees in respect of any such Letter of Credit. If the
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Pro Rata Share thereof. In such
event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02(a) for the principal amount of Base Rate Loans but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may shall be in
writing.

(ii) Each Revolving Credit Lender (including the Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the applicable L/C Issuer, in Dollars,
at the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to such L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the applicable
L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

-54-



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable Federal
Funds Effective Rate from time to time in effect. A certificate of the
applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Effective Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued for
its account and to repay each L/C Borrowing relating to any Letter of Credit
issued for its account shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto, or any term or
provision therein;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or applicable Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

-55-



--------------------------------------------------------------------------------

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (as finally determined by a court
of competent jurisdiction). The Borrower shall promptly examine a copy of each
Letter of Credit issued for its account and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will promptly notify
such L/C Issuer. The Borrower shall be conclusively deemed to have waived any
such claim against such L/C Issuer and its correspondents unless such notice is
given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuers shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final, non-appealable judgment; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit, L/C Request or Letter of
Credit Application. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at Law or under any other agreement. None of the
L/C Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuers, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuers, and the L/C Issuers may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to special, indirect, consequential, punitive or exemplary, damages
suffered by the Borrower that a court of competent jurisdiction determines in a
final, non-appealable judgment were caused by the applicable L/C Issuer’s
willful misconduct or gross negligence. In furtherance and not in limitation of
the foregoing, the L/C Issuers may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
applicable L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing and the
conditions set forth in Section 4.02 to a Revolving Credit Borrowing cannot then
be met, or (ii) if, as of the Letter of Credit Expiration Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Borrower shall promptly Cash Collateralize (x) in the case of clause (i),
100% and (y) in the case of clause (ii), 103%, in each case of the then
Outstanding Amount of all L/C Obligations (such Outstanding Amount to be
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be) or, in the case of clause (ii), provide a
back to back letter of credit in a face amount at least equal to 103% of the
then undrawn amount of such Letter of Credit from an issuer and in form and
substance satisfactory to the applicable L/C Issuer in its sole discretion. Any
Letter of Credit that is so Cash Collateralized or in respect of which such a
back-to-back letter of credit shall have been issued shall be deemed no longer
outstanding for purposes of this Agreement. For purposes hereof, “Cash
Collateralize” means (A) in the case of clause (ii) above, pledge and deposit

 

-56-



--------------------------------------------------------------------------------

with or deliver to the applicable L/C Issuer, as collateral for the L/C
Obligations and (B) in all other cases to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of such L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to such L/C Issuer and, in the case of clause of (B), the
Administrative Agent (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. Cash Collateral shall be
maintained in deposit accounts designated by the Administrative Agent and which
is under the sole dominion and control of such L/C Issuer and, in the case of
clause of (B), the Administrative Agent. If at any time the applicable L/C
Issuer and, in the case of clause of (B), the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the applicable L/C Issuer or Administrative Agent, as
applicable, or claims of the depositary bank arising by operation of law or that
the total amount of such funds is less than the amount required by the first
sentence of this clause (g), the Borrower will, forthwith upon demand by the
applicable L/C Issuer and, in the case of clause of (B), the Administrative
Agent, pay to such L/C Issuer or the Administrative Agent, as applicable, as
additional funds to be deposited and held in the deposit accounts designated by
such L/C Issuer and, in the case of clause of (B), the Administrative Agent as
aforesaid, an amount equal to the excess of (x) 100% or 103%, as applicable, of
such aggregate Outstanding Amount over (y) the total amount of funds, if any,
then held as Cash Collateral that such L/C Issuer and, in the case of clause of
(B), the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Law, to reimburse the applicable L/C Issuer. To the extent the
amount of any Cash Collateral exceeds 100% or 103%, as applicable, of the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (or such later version thereof as may be in effect at the time of
issuance) at the time of issuance shall apply to each commercial Letter of
Credit and on an exception basis only, shall apply to specific standby Letters
of Credit as may be required by local law or statute.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued equal to the
Applicable Rate for Revolving Credit Loans that are Eurodollar Rate Loans times
the daily maximum amount then available to be drawn under such Letter of Credit.
Such letter of credit fees shall be computed from the date of issuance thereof
on a quarterly basis in arrears. Such letter of credit fees shall be due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit and on the Letter of Credit Expiration Date and thereafter on demand.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued equal to 0.125% per
annum of the daily maximum amount then available to be drawn under such Letter
of Credit. Such fronting fees shall be computed on a quarterly basis in arrears.
Such fronting fees shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees not related to the fronting fee and
standard costs and charges are due and payable within five (5) Business Days of
demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any L/C Request or Letter of Credit
Application, the terms of this Agreement shall control.

 

-57-



--------------------------------------------------------------------------------

(l) Provisions Related to New Revolving Credit Commitments and Extended
Revolving Credit Commitments. If the maturity date in respect of any tranche of
Revolving Credit Commitments occurs prior to the expiration of any Letter of
Credit, then (i) if one or more other tranches of Revolving Credit Commitments
in respect of which the maturity date shall not have occurred are then in
effect, such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Credit Lenders to
purchase participations therein and to make Revolving Credit Loans and payments
in respect thereof pursuant to Section 2.03(c) and (d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Credit Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrower shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.03(g).
Commencing with the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit shall be agreed with the Lenders
under the extended tranches.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein and in
the sole discretion of the applicable Swing Line Lender, each Swing Line Lender
agrees to make loans (each such loan, a “Swing Line Loan”) in Dollars to the
Borrower from time to time on any Business Day (other than the Closing Date)
during the Revolving Credit Commitment Period in an aggregate amount not to
exceed at any time outstanding the amount of (i) such Swing Line Lender’s Swing
Line Sublimit and (ii) the aggregate Swing Line Sublimit, in each case,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided that the aggregate principal amount of outstanding Swing
Line Loans issued by a Swing Line Lender shall not result in (x) the aggregate
Outstanding Amount of Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans exceeding such Lender’s Revolving Credit Commitment, (y) the
aggregate Outstanding Amount of the Swing Line Loans, Letters of Credit and
Revolving Credit Loans outstanding issued by such Swing Line Lender exceeding
such Swing Line Lender’s Revolving Credit Commitment or (z) the aggregate
Outstanding Amount of the Revolving Credit Loans, the L/C Obligations and Swing
Line Loans exceeding the aggregate Revolving Credit Commitments then in effect;
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable Swing Line Lender an unfunded risk participation in such Swing Line
Loan in an amount equal to the product of such Lender’s Pro Rata Share and the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable written notice to the applicable Swing Line Lender and
the Administrative Agent. Each such notice must be received by the applicable
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, (ii) the requested borrowing date, which shall
be a Business Day and (iii) the account of the Borrower to be credited with the
proceeds of such Swing Line Borrowing. Each such telephonic notice must be
confirmed promptly by delivery to the applicable Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by a Swing Line Lender of any Swing Line Loan Notice, such Swing Line
Lender will confirm with the Administrative Agent (in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify the Administrative Agent (in writing) of the
contents thereof. Unless the applicable Swing Line Lender has received notice
(in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of such proposed Swing
Line Borrowing (A) directing such Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, such Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, no Swing Line Lender shall be obligated to make any Swing Line Loan
at a time when a Revolving Credit

 

-58-



--------------------------------------------------------------------------------

Lender is a Defaulting Lender unless such Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate such
Swing Line Lender’s risk with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to such Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

(c) Refinancing of Swing Line Loans. Each Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes each Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding which have been issued by such Swing Line Lender. Each such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02(a), without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The applicable Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of such Swing Line Lender
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the applicable
Swing Line Lender.

(i) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c), the request for
Base Rate Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in such Swing Line Loan
and each such Revolving Credit Lender’s payment to the Administrative Agent for
the account of such Swing Line Lender pursuant to Section 2.04(c) shall be
deemed payment in respect of such participation.

(ii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of such Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c), such Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such Swing Line Lender at a rate per annum equal to the applicable
Federal Funds Effective Rate from time to time in effect. A certificate of a
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (ii) shall be conclusive
absent manifest error.

(iii) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the applicable Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice). No such funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. At any time after any Revolving Credit Lender
has purchased and funded a risk participation in a Swing Line Loan, if the
applicable Swing Line Lender receives any payment on account of such Swing Line
Loan, such Swing Line Lender will distribute to such Lender its Pro Rata Share
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by such Swing Line Lender.

 

-59-



--------------------------------------------------------------------------------

(i) If any payment received by the applicable Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to such Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Federal Funds Effective
Rate. The Administrative Agent will make such demand upon the request of the
applicable Swing Line Lender.

(e) Interest for Account of Swing Line Lender. Each Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans
issued by such Swing Line Lender. Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such
Pro Rata Share shall be solely for the account of the applicable Swing Line
Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
applicable Swing Line Lender.

(g) Provisions Related to New Revolving Credit Commitments and Extended
Revolving Credit Commitments. If the maturity date shall have occurred in
respect of any tranche of Revolving Credit Commitments at a time when another
tranche or tranches of Revolving Credit Commitments is or are in effect with a
longer maturity date, then on the earliest occurring maturity date all then
outstanding Swing Line Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swing Line Loans as a
result of the occurrence of such maturity date); provided, however, that if on
the occurrence of such earliest maturity date (after giving effect to any
repayments of Revolving Credit Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.03(l)), there shall exist sufficient
unutilized Extended Revolving Credit Commitments or New Revolving Credit
Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Credit Commitments or New Revolving
Credit Commitments which will remain in effect after the occurrence of such
maturity date, then there shall be an automatic adjustment on such date of the
participations in such Swing Line Loans and same shall be deemed to have been
incurred solely pursuant to the relevant Extended Credit Revolving Commitments
or New Revolving Credit Commitments, and such Swing Line Loans shall not be so
required to be repaid in full on such earliest maturity date.

(h) Appointment of Additional Swing Line Lenders. The Borrower may, at any time
and from time to time, designate as additional Swing Line Lenders one or more
Revolving Credit Lenders that agree to serve in such capacity as provided below.
The acceptance by a Revolving Credit Lender of an appointment as a Swing Line
Lender hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
executed by the Borrower, the Administrative Agent and such designated Swing
Line Lender, and, from and after the effective date of such agreement, (i) such
Revolving Credit Lender shall have all the rights and obligations of a Swing
Line Lender under this Agreement and (ii) references herein to the term “Swing
Line Lender” shall be deemed to include such Revolving Credit Lender in its
capacity as a lender of Swing Line Loans hereunder.

Section 2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon written notice to the Administrative Agent (a
“Prepayment Notice”), at any time or from time to time voluntarily prepay Loans
made to the Borrower, in whole or in part without premium or penalty except as
described in clause (iv) below; provided that (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m., (1) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative

 

-60-



--------------------------------------------------------------------------------

Agent will promptly notify each Appropriate Lender of its receipt of each such
notice, and of the amount of such Lender’s Pro Rata Share of such prepayment.
The Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the Loans pursuant to this Section 2.05(a) shall be applied among
the Facilities in such amounts as the Borrower may direct in its sole discretion
and, in the case of the Term Loan Facilities, in direct order of maturity or as
otherwise directed by the Borrower. Other than as set forth in Section 10.07(l),
each prepayment made by the Borrower in respect of a particular Facility shall
be paid to the Administrative Agent for the account of (and to be promptly
disbursed to) the Appropriate Lenders in accordance with their respective Pro
Rata Shares.

(ii) The Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by such Swing Line Lender and the
Administrative Agent not later than 11:00 a.m. on the date of the prepayment,
and (B) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
Section 2.05(a)(ii) if such prepayment would have resulted from (A) a
refinancing of all of the Facilities, (B) issuance of New Term Loans and/or New
Revolving Credit Commitments, which refinancing or issuance shall not be
consummated or shall otherwise be delayed or (C) the refinancing of all or a
portion of the Facilities with Credit Agreement Refinancing Indebtedness, which
refinancing shall not be consummated or shall otherwise be delayed.

(iv) At the time of the effectiveness of any Repricing Transaction that
(x) makes any prepayment of Term B Loans in connection with any Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction and is consummated prior to the date that is six months
after the Closing Date, the Borrower agrees to pay to the Administrative Agent,
for the ratable account of each applicable Lender, a fee in an amount equal to,
(I) in the case of clause (x), a prepayment premium of 1% of the amount of the
Term B Loans being prepaid and (II) in the case of clause (y), a payment equal
to 1% of the aggregate amount of the applicable Term B Loans outstanding
immediately prior to such amendment. Such fees shall be due and payable upon the
date of the effectiveness of such Repricing Transaction.

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans in an amount equal to (A) 50% of Excess
Cash Flow, if any, for the fiscal year of the Borrower covered by such financial
statements (commencing with the fiscal year of the Borrower ending December 31,
2016) minus (B) the sum of (1) the amount of any voluntary prepayments of Term
Loans made pursuant to Section 2.05(a) during such fiscal year other than
prepayments made with the Net Cash Proceeds from the incurrence of Credit
Agreement Refinancing Indebtedness, (2) solely to the extent the amount of the
Revolving Credit Commitments are permanently reduced pursuant to Section 2.06 in
connection therewith (and solely to the extent of the amount of such reduction),
the amount of any voluntary prepayments of Revolving Credit Loans made pursuant
to Section 2.05(a) during such fiscal year and (3) for the fiscal year of the
Borrower ending December 31, 2016, Foreign Excess Cash Flow, if positive;
provided that such percentage shall be reduced to 25% if the Total Leverage
Ratio as of the last day of the applicable fiscal year was less than 4.00:1.00;
and provided, further, that no mandatory prepayment under this
Section 2.05(b)(i) shall be required if the Total Leverage Ratio as of the last
day of the applicable fiscal year was less than 3.25:1.00.

(ii) (A) If (x) the Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (g), (h), (i), (l), (m), (n),
(o), (q) (except as set forth in the proviso thereof)) or (y) any Casualty Event
occurs, which results in the realization or receipt by the Borrower or such
Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause to be
prepaid

 

-61-



--------------------------------------------------------------------------------

on or prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds an aggregate principal amount
of Term Loans in an amount equal to 100% of all Net Cash Proceeds received;
provided that no such prepayment shall be required pursuant to this
Section 2.05(b)(ii)(A) if, on or prior to such date, the Borrower shall have
given written notice to the Administrative Agent of its intention to reinvest or
cause to be reinvested all or a portion of such Net Cash Proceeds in accordance
with Section 2.05(b)(ii)(B) (which election may only be made if no Event of
Default has occurred and is then continuing); provided further that if at the
time that any such prepayment would be required, the Borrower is required to
offer to repurchase Permitted First Priority Refinancing Debt (or any Permitted
Refinancing thereof that is secured on a pari passu basis with the Obligations)
pursuant to the terms of the documentation governing such Indebtedness with the
net proceeds of such Disposition or Casualty Event (such Permitted First
Priority Refinancing Debt (or Permitted Refinancing thereof) required to be
offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrower may apply such Net Cash Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time; provided that the portion of such net
proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to the Term Loans in accordance with the
terms hereof) to the prepayment of the Term Loans and to the repurchase of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(ii) shall be
reduced accordingly; provided further that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased, the
declined amount shall promptly (and in any event within 10 Business Days after
the date of such rejection) be applied to prepay the Term Loans in accordance
with the terms hereof.

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest or cause to be reinvested all or any
portion of such Net Cash Proceeds in assets useful for its business within
(x) twelve (12) months (or, in the case of a Disposition of property located
outside the United States 540 days) following receipt of such Net Cash Proceeds
or (y) if the Borrower enters into a legally binding commitment to reinvest such
Net Cash Proceeds within twelve (12) months following receipt thereof, within
one hundred eighty (180) days of the date of such legally binding commitment
(provided that this clause (y) shall not operate to reduce the timeframe for
reinvestment from a minimum of twelve (12) months or, in the case of property
located outside the United States, 540 days following receipt of Net Cash
Proceeds) and (ii) if any Net Cash Proceeds are not so reinvested within such
reinvestment period or are no longer intended to be or cannot be so reinvested
at any time after delivery of a notice of reinvestment election, an amount equal
to any such Net Cash Proceeds shall be promptly applied to the prepayment of the
Term Loans as set forth in this Section 2.05.

(iii) If for any reason the aggregate Outstanding Amount of the Revolving Credit
Loans, the L/C Obligations and Swing Line Loans at any time exceeds the
aggregate Revolving Credit Commitments then in effect, the Borrower shall
promptly prepay Revolving Credit Loans or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iii) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds such aggregate Revolving Credit Commitments then in
effect. In the event and on such occasion that the aggregate Foreign Currency
Exposure exceeds the Maximum Foreign Currency Sublimit, the Borrower shall
prepay Foreign Currency Borrowings in an aggregate amount equal to such excess;
provided, however, that the Borrower may utilize Revolving Credit Loans or Swing
Line Loans for such prepayment if the incurrence of such Loans would not cause
the aggregate Outstanding Amount of the Revolving Credit Loans, the L/C
Obligations and Swing Line Loans to exceed the aggregate Revolving Credit
Commitments then in effect.

(iv) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03 (other than Section 7.03(u)(i) and (x) (other than, in the case of
Indebtedness incurred pursuant to Section 7.03(x), any refinancing of such
Indebtedness incurred pursuant to such Section 7.03(x)), the Borrower shall
cause to be prepaid an aggregate amount of Term Loans in an amount equal to 100%
of all Net Cash Proceeds received therefrom upon incurrence of such
Indebtedness.

 

-62-



--------------------------------------------------------------------------------

(v) Notwithstanding any other provisions of this Section 2.05(b), (A) to the
extent that (and for so long as) any of or all the (x) Foreign Excess Cash Flow
giving rise to mandatory prepayment pursuant to Section 2.05(b)(i) or (y) Net
Cash Proceeds of any asset sale or other Disposition or any Casualty Event by a
Restricted Subsidiary (other than the Borrower) giving rise to mandatory
prepayment pursuant to Section 2.05(b)(ii) (each such Disposition and Casualty
Event, a “Specified Asset Sale”), as applicable, are prohibited or delayed by
applicable local Law from being repatriated to the jurisdiction of organization
of the Borrower, the portion of such Foreign Excess Cash Flow or Net Cash
Proceeds, as applicable, so affected will not be required to be applied to repay
Term Loans at the times provided in this Section 2.05(b) but may be retained by
the applicable Restricted Subsidiary so long as the applicable local Law will
not permit such repatriation to the Borrower (the Borrower hereby agreeing to
cause the applicable Restricted Subsidiary to promptly take all actions
reasonably required by applicable local Law to permit such repatriation), and
once such repatriation of any such affected Foreign Excess Cash Flow or Net Cash
Proceeds, as applicable, is permitted under the applicable local Law, such
repatriation will be promptly effected and such repatriated Foreign Excess Cash
Flow or Net Cash Proceeds, as applicable, will be promptly (and in any event not
later than five (5) Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.05(b), and (B) to the
extent that the Borrower has determined in good faith that repatriation of any
of or all the Foreign Excess Cash Flow or Net Cash Proceeds of any Specified
Asset Sale, as applicable, to the jurisdiction of organization of the Borrower
would have a material adverse tax consequence with respect to such Foreign
Excess Cash Flow or Net Cash Proceeds, as applicable, the Foreign Excess Cash
Flow or Net Cash Proceeds, as applicable, so affected may be retained by the
applicable Restricted Subsidiary; provided that, in the case of this clause (B),
on or before the date on which any Foreign Excess Cash Flow or Net Cash
Proceeds, as applicable, so retained would otherwise have been required to be
applied to prepayments pursuant to Section 2.05(b)(i) or Section 2.05(b)(ii), as
applicable, the Borrower causes to be applied an amount equal to such Foreign
Excess Cash Flow or Net Cash Proceeds, as applicable, to such prepayments as if
such Foreign Excess Cash Flow or Net Cash Proceeds, as applicable, had been
received by the Borrower rather than such Restricted Subsidiary, less the amount
of additional taxes that would have been payable or reserved against if such
Foreign Excess Cash Flow or Net Cash Proceeds, as applicable, had been so
repatriated (or, if less, the Foreign Excess Cash Flow or Net Cash Proceeds, as
applicable, that would be calculated if received by such Restricted Subsidiary
(but without duplication of any taxes deducted in calculating such Foreign
Excess Cash Flow or Net Cash Proceeds, as applicable)) in satisfaction of such
prepayment requirement.

(vi) Except for any prepayments pursuant to Section 10.07(l) (which shall in
each case be applied as provided in such Section, subject to Section 2.14 with
respect to any New Term Loans and Section 2.16 with respect to any Other Term
Loans), (A) each prepayment of Term Loans pursuant to this Section 2.05(b) shall
be allocated among each Class of Term Loans pro rata based on the aggregate
outstanding principal amount of the Term Loans of each such Class and applied,
first, in direct order of maturities, to the principal repayment installments of
such Term Loans due within eight fiscal quarters of such prepayment, second, on
a pro rata basis to the other principal repayment installments of such Term
Loans other than the principal payment due on the Maturity Date and third, to
the principal payment on the Maturity Date of such Term Loans; and unless
otherwise provided herein, each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares (prior to giving effect to any
rejection by any Term Lender of any such prepayment pursuant to clause
(vii) below), subject to clause (vii) of this Section 2.05(b) and (B) on and
after the borrowing of any New Term Loans or Other Term Loans, the prepayments
referred to in this Section 2.05(b) shall be allocated among each Class of Term
Loans pro rata based on the aggregate outstanding principal amount of the Term
Loans of each such Class unless otherwise agreed among the Borrower and the New
Term Loan Lenders in accordance with Section 2.14(e)(v) or the Borrower and the
lenders providing Other Term Loans in accordance with Section 2.16.

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (v) of this Section 2.05(b) at least five (5) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of any such prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment. Any Term Lender (a “Declining
Lender,” and any Term Lender which is not a Declining Lender, an “Accepting
Lender”) may elect, by delivering not less than four (4) Business Days prior to
the proposed prepayment date, a written notice (such notice, a “Rejection
Notice”) that any mandatory prepayment otherwise required to be made with
respect to the Term Loans held by such Term Lender pursuant to clauses
(i) through (v) of this Section 2.05(b) not be made, in which event the portion
of such prepayment which would otherwise have been applied to the Term Loans of
the Declining Lenders shall instead be retained by the Borrower (for itself and
on behalf of its Restricted Subsidiaries). If a Term Lender fails to deliver a
Rejection Notice within the time frame specified above, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans.

 

-63-



--------------------------------------------------------------------------------

(viii) All prepayments under this Section 2.05 shall be made together with, in
the case of any such prepayment of a Eurodollar Rate Loan on a date other than
the last day of an Interest Period therefor, any amounts owing in respect of
such Eurodollar Rate Loan pursuant to Section 3.05. Notwithstanding any of the
other provisions of this Section 2.05(b), so long as no Event of Default shall
have occurred and be continuing, if any prepayment of Eurodollar Rate Loans is
required to be made under this Section 2.05(b), other than on the last day of
the Interest Period therefor, the Borrower may, in its sole discretion, deposit
the amount of any such prepayment otherwise required to be made thereunder into
a Cash Collateral Account until the last day of such Interest Period, at which
time the Administrative Agent shall be authorized (without any further action by
or notice to or from the Borrower or any other Loan Party) to apply such amount
to the prepayment of such Loans in accordance with this Section 2.05(b). Upon
the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

(ix) Notwithstanding anything to the contrary in this Section 2.05(b) or in
Section 2.09, with respect to the amount of any mandatory prepayment described
in this Section 2.05(b) that is allocated to Term B Loans (such amount, the
“Designated Prepayment Amount”), at any time when Term A Loans remain
outstanding, the Borrower will, in lieu of applying such amount to the
prepayment of Term B Loans, as provided in this Section 2.05(b), on the date
specified in this Section 2.05(b) for such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent prepare and provide to each Term B Lender a notice (each, a
“Prepayment Option Notice”) as described below. As promptly as practicable after
receiving such notice from the Borrower, the Administrative Agent will send to
each Term B Lender a Prepayment Option Notice, which shall be in the form of
Exhibit Y, and shall include an offer by the Borrower to prepay on the date
(each a “Mandatory Prepayment Date”) that is 10 Business Days after the date of
the Prepayment Option Notice, the relevant Term Loans of such Lender by an
amount equal to the portion of the Designated Prepayment Amount indicated in
such Lender’s Prepayment Option Notice as being applicable to such Lender’s Term
B Loans. On the Mandatory Prepayment Date, (i) the Borrower shall pay to the
relevant Term B Lenders the aggregate amount necessary to prepay that portion of
the outstanding relevant Term Loans as described above in respect of which such
Lenders have accepted prepayment (it being understood that a failure to respond
to a Prepayment Option Notice shall be deemed an acceptance of the prepayment
referenced therein) and (ii) the Borrower shall pay to the Term A Lenders an
amount equal to the portion of the Designated Prepayment Amount not accepted by
the relevant Lenders, and such amount shall be applied to the prepayment of the
Term A Loans; provided that if after the application of amounts pursuant to
clause (ii), any portion of the Designated Prepayment Amount not accepted by the
Term B Lenders shall remain, such amount shall be used to prepay the Term B
Loans on a pro rata basis.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount (A) of $500,000 or any whole multiple of $100,000 in
excess thereof or (B) equal to the entire remaining amount of the Commitments of
any Class and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be,
exceeds the amount of the Revolving Credit Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not be applied to the Letter of Credit Sublimit or
the Swing Line Sublimit unless otherwise specified by the Borrower or as
required by the preceding sentence. Notwithstanding the foregoing, the Borrower
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.

 

-64-



--------------------------------------------------------------------------------

(b) Mandatory.

(i) The Term A Commitment and Term B Commitment of each Term Lender shall be
automatically and permanently reduced to $0 at 5:00 p.m. on the Closing Date
upon funding the Term A Loans or Term B Loans, as applicable.

(ii) The Revolving Credit Commitment of each Revolving Credit Lender shall be
automatically and permanently reduced to $0 on the Maturity Date of the
applicable Revolving Credit Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit, the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments of any Class
shall be paid to the Appropriate Lenders on the effective date of such
termination.

Section 2.07 Repayment of Loans.

(a) Term A Loans. The Borrower shall repay principal of outstanding Term A Loans
on the last Business Day of each March, June, September and December of each
year (commencing on the applicable day of the first full fiscal quarter of the
Borrower after the Closing Date) and on the Maturity Date for the Term A Loan
Facility or, if any such date is not a Business Day, on the immediately
preceding Business Day, in an aggregate principal amount of such Term A Loans
equal to (A) in the case of quarterly payments due prior to the Maturity Date
for the Term A Loan Facility, an amount equal to 1.25% of the aggregate
principal amount of such Term A Loans incurred on the Closing Date (which
installments shall be reduced as a result of (i) the application of prepayments
of the Term A Loans in accordance with the order of priority set forth in
Section 2.05 or (ii) the application of prepayments of the Term A Loans in
accordance with Section 10.07(1)), and (B) in the case of such payment due on
the Maturity Date for the Term A Loan Facility, an amount equal to the then
unpaid principal amount of such Term A Loans outstanding.

(b) Term B Loans. The Borrower shall repay principal of outstanding Term B Loans
on the last Business Day of each March, June, September and December of each
year (commencing on the applicable day of the first full fiscal quarter of the
Borrower after the Closing Date) and on the Maturity Date for the Term B Loan
Facility or, if any such date is not a Business Day, on the immediately
preceding Business Day, in an aggregate principal amount of such Term B Loans
equal to (A) in the case of quarterly payments due prior to the Maturity Date
for the Term B Loan Facility, an amount equal to 0.25% of the aggregate
principal amount of such Term B Loans incurred on the Closing Date (which
installments shall be reduced as a result of (i) the application of prepayments
of the Term B Loans in accordance with the order of priority set forth in
Section 2.05 or (ii) the application of prepayments of the Term B Loans in
accordance with Section 10.07(1)), and (B) in the case of such payment due on
the Maturity Date for the Term B Loan Facility, an amount equal to the then
unpaid principal amount of such Term B Loans outstanding.

(c) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders on the Maturity Date for
the Revolving Credit Facility the aggregate principal amount of all of its
Revolving Credit Loans outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay the aggregate principal amount of
all of its Swing Line Loans on the date that is five (5) Business Days prior to
the Maturity Date for the Revolving Credit Facility.

(e) Foreign Currency Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the applicable Foreign Currency Lenders on the
Maturity Date for the Revolving Credit Facility the aggregate principal amount
of all of its Foreign Currency Loans outstanding on such date.

 

-65-



--------------------------------------------------------------------------------

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) While any Event of Default set forth in Section 8.01(a) exists, the Borrower
shall pay interest on all overdue amounts hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees. In addition to certain fees described in Section 2.03(i) and
Section 2.03(j):

(a) Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee (each, a “Revolving Credit
Commitment Fee” and, collectively, the “Revolving Credit Commitment Fees”) equal
to the Applicable Rate times the actual daily amount by which the aggregate
Revolving Credit Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations. The
Revolving Credit Commitment Fees shall accrue at all times from the Closing Date
until the Maturity Date of the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article 4 is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for the Revolving Credit Facility.
The Revolving Credit Commitment Fees shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay or cause to be paid to the Agents such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

(c) Funding Fee. The Borrower agrees to pay on the Closing Date:

(i) to each Term B Lender party to this Agreement on the Closing Date, as fee
compensation for the funding of such Lender’s Term B Loan, a funding fee (the
“Term B Closing Date Funding Fee”) in an amount equal to 0.25% of the stated
principal amount of such Lender’s Term B Loans funded on the Closing Date; and

(ii) to each Term A Lender and Revolving Credit Lender party to this Agreement
on the Closing Date, as fee compensation for the funding of such Lender’s Term A
Loan and Revolving Credit Commitment, a funding fee (the “Pro Rata Facilities
Closing Date Funding Fee” and together with the Term B Closing Date Funding Fee,
the “Closing Date Funding Fees”) in an amount equal the percentage of the
aggregate amount of the stated principal amount of such Lender’s Term A Loans
funded on the Closing Date and such Lender’s Revolving Credit Commitment on the
Closing Date as set forth in the following table:

 

-66-



--------------------------------------------------------------------------------

Aggregate Term A Loans and Revolving Credit
Commitments

  

Pro Rata Facilities Funding Fee

<$35 million

   0.25%

³$35 million and <$75 million

   0.35%

³$75 million

   0.40%

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of three hundred and
sixty-five (365) or three hundred and sixty-six (366) days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a three hundred sixty-five (365) day year). Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one (1) day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent in accordance
with Section 10.07(c), acting as a non-fiduciary agent solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrower, in each case
in the ordinary course of business. The accounts or records maintained by each
Lender and the Register maintained by the Administrative Agent shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the Register in respect of
such matters, the Register shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto. The Borrower and each Lender agrees
from time to time after the occurrence and during the continuance of an Event of
Default under Section 8.01(f) or Section 8.01(g)(i) to execute and deliver to
the Administrative Agent all such Notes or other promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to any exchange of Lenders’ interests pursuant to
arrangements relating thereto among the Lenders, and each Lender agrees to
surrender any Notes or other promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any Notes or other promissory notes so executed and delivered.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the Register and the accounts and records of any Lender in
respect of such matters, the Register shall control in the absence of manifest
error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and Section 2.11(b), and by each Lender in its
account or accounts pursuant to Section 2.11(a) and Section 2.11(b), shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement and the other Loan Documents, absent manifest error; provided
that the failure of the Administrative Agent or such Lender to make an entry, or
any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement and the other Loan Documents.

 

-67-



--------------------------------------------------------------------------------

Section 2.12 Payments Generally.

(a) Except as otherwise required by applicable Law, all payments to be made by
the Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 4:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 4:00 p.m. shall be deemed received on the next
succeeding Business Day in the Administrative Agent’s sole discretion and any
applicable interest or fee shall continue to accrue to the extent applicable.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurodollar Rate Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Federal Funds Effective Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Federal Funds Effective
Rate from time to time in effect. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any Default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

-68-



--------------------------------------------------------------------------------

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

Section 2.13 Sharing of Payments. If, (other than (x) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or Participant, including any assignee or
participant that is a Sponsor, a Loan Party or an Affiliate of any Loan Party or
Sponsor or (y) as otherwise expressly provided elsewhere herein, including,
without limitation, as provided in Section 10.07(l)) any Lender shall obtain on
account of the Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records and maintain entries in the Register (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

-69-



--------------------------------------------------------------------------------

Section 2.14 Incremental Facilities.

(a) At any time or from time to time after the Closing Date, the Borrower may by
written notice to the Administrative Agent elect to request (A) prior to the
Maturity Date of the Revolving Credit Facility, (I) one or more increases to the
existing Revolving Credit Commitments and/or (II) the establishment of one or
more new revolving credit commitments (any such increase or new commitment, the
“New Revolving Credit Commitments”) and/or (B) prior to the Latest Maturity Date
of the Term Loan Facilities, (I) one or more increases to any existing Term Loan
Facility or (II) the establishment of one or more new term loan commitments (any
such increase or new commitment, the “New Term Commitments”) in an aggregate
principal amount not to exceed the sum of (x) $400,000,000 plus (y) unlimited
additional amounts so long as the Senior Secured Leverage Ratio shall be no
greater than 4.00 to 1.00 as of the end of the Test Period most recently ended
after giving Pro Forma Effect to such New Revolving Credit Commitments or New
Term Loans (and, in each case, with respect to any New Revolving Credit
Commitment, assuming a borrowing of the maximum amount of Loans available under
such New Revolving Credit Commitment and any New Revolving Credit Commitments
previously made pursuant to this Section 2.14); provided that (i) the Borrower
shall be deemed to have used amounts under clause (y) (to the extent compliant
therewith) prior to utilization under clause (x) and (ii) any amounts incurred
under clause (x) concurrently with any amounts incurred under clause (y) will
not count as indebtedness for purposes of calculating clause (y). Each New
Revolving Credit Commitment and New Term Commitment shall be in an aggregate
principal amount that is not less than $5,000,000 individually (or such lesser
amount which shall be approved by Administrative Agent or such lesser amount if
such amount represents all remaining availability under the limit set forth in
the next sentence), and integral multiples of $1,000,000 in excess of that
amount. Each such notice shall specify (A) the date (each, an “Increased Amount
Date”) on which the Borrower proposes that the New Revolving Credit Commitments
or New Term Commitments, as applicable, shall be effective, which shall be a
date not less than 5 Business Days after the date on which such notice is
delivered to the Administrative Agent, (or such shorter period as shall be
reasonably acceptable to the Administrative Agent and (B) the identity of each
Lender or other Person that is an Eligible Assignee (each, a “New Revolving
Credit Lender” or “New Term Lender,” as applicable) to whom the Borrower
proposes any portion of such New Revolving Credit Commitments or New Term
Commitments, as applicable, be allocated and the amounts of such allocations;
provided that (x) any Lender approached to provide all or a portion of the New
Revolving Credit Commitments or New Term Commitments may elect or decline, in
its sole discretion, to provide a New Revolving Credit Commitment or a New Term
Commitment (it being understood that there is no obligation to approach any
existing Lenders to provide any New Revolving Credit Commitment or New Term
Commitment) and (y) the Administrative Agent, each L/C Issuer and each Swing
Line Lender shall have consented (such consent not to be unreasonably withheld)
to such Person’s providing such New Revolving Credit Commitments or New Term
Commitments if such consent would be required under Section 10.07 for an
assignment of Loans or Commitments to such Person. Such New Revolving Credit
Commitments or New Term Commitments shall become effective, as of such Increased
Amount Date; provided that (1) no Default or Event of Default shall exist on
such Increased Amount Date after giving effect to such New Revolving Credit
Commitments or New Term Commitments, as applicable; (2) after giving effect to
the making of any New Term Loans or effectiveness of New Revolving Credit
Commitments, each of the conditions set forth in Section 4.02 shall be
satisfied; (3) the New Revolving Credit Commitments or New Term Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the New Revolving Credit Lender or New
Term Lender, as applicable, and Administrative Agent, and each of which shall be
recorded in the Register, and each New Revolving Credit Lender and New Term
Lender shall be subject to the requirements set forth in Section 10.15; (4) the
Borrower shall make any payments required pursuant to Section 3.05 in connection
with the New Revolving Credit Commitments or New Term Commitments, if
applicable; and (5) the Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction; provided, further,
that to the extent agreed to by the Lenders providing such New Term Commitments
or New Revolving Credit Commitments, as applicable, and the proceeds of such New
Term Commitments or New Revolving Credit Commitments, as the case may be, are
used to finance a Permitted Acquisition or similar Investment, the conditions
set forth in clauses (1) and (2) may be limited by customary “Sungard” or
“certain funds” conditionality.

(b) On any Increased Amount Date on which New Revolving Credit Commitments are
effected through an increase to the existing Revolving Credit Commitments,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Credit Lenders shall assign to each of the New Revolving Credit
Lenders, and each of the New Revolving Credit Lenders shall purchase from each
of the Revolving Credit Lenders, at the

 

-70-



--------------------------------------------------------------------------------

principal amount thereof, such interests in the Revolving Credit Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Revolving Credit Lenders of such Class and New
Revolving Credit Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such New Revolving Credit
Commitments to the Revolving Credit Commitments, (b) each New Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan and (c) each New Revolving Credit Lender shall become a Lender with respect
to the New Revolving Credit Commitment and all matters relating thereto.
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in Section 2.02 and 2.05(a) of this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(c) Any New Term Loans or New Revolving Credit Loans effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Increased Amount Date shall be designated a separate Class of New
Term Loans or New Revolving Credit Loans, as applicable, for all purposes of
this Agreement. On any Increased Amount Date on which any New Term Commitments
of any Class are effected, subject to the satisfaction of the foregoing terms
and conditions, (i) each New Term Lender of such Class shall make a Loan to the
Borrower (a “New Term Loan”) in an amount equal to its New Term Commitment of
such Class, and (ii) each New Term Lender of such Class shall become a Lender
hereunder with respect to the New Term Commitment of such Class and the New Term
Loans of such Class made pursuant thereto. On any Increased Amount Date on which
any New Revolving Credit Commitments of any Class are effected through the
establishment of one or more new revolving credit commitments, subject to the
satisfaction of the foregoing terms and conditions, (i) each New Revolving
Credit Lender of such Class shall make its Commitment available to the Borrower
(when borrowed, a “New Revolving Credit Loan”) in an amount equal to its New
Revolving Credit Commitment of such Class, and (ii) each New Revolving Credit
Lender of such Class shall become a Lender hereunder with respect to the New
Revolving Credit Commitment of such Class and the New Revolving Credit Loans of
such Class made pursuant thereto. Notwithstanding the foregoing, New Term Loans
may have identical terms to any existing Class of Term Loans and be treated as
the same Class as such existing Term Loans.

(d) Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
Class of New Revolving Credit Commitments and the New Revolving Credit Lenders
of such Class or the Class of New Term Commitments and the New Term Lenders of
such Class, as applicable, and (z) in the case of each notice to any Revolving
Credit Lender with respect to an increase in the Revolving Credit Commitments,
the respective interests in such Revolving Credit Lender’s Revolving Credit
Commitments, in each case subject to the assignments contemplated by clause
(b) of this Section 2.14.

(e) The terms and provisions of the New Term Loans and New Term Commitments or
the New Revolving Credit Loans and New Revolving Credit Commitments, as the case
may be, of any Class shall be as agreed between the Borrower and the New Term
Lenders or New Revolving Credit Lenders, as applicable, providing such New Term
Loans and New Term Commitments or such New Revolving Credit Loans and New
Revolving Credit Commitments, and except as otherwise set forth herein, to the
extent not identical to (x) the Term B Loans (“Incremental Term B Loans”),
(y) the Term A Loans (“Incremental Term A Loans”) or (z) the Revolving Credit
Loans, as applicable, shall be reasonably satisfactory to Administrative Agent.
In any event:

(i) (x) the Weighted Average Life to Maturity of all Incremental Term B Loans of
any Class shall be no shorter than the Weighted Average Life to Maturity of Term
B Loans and (y) (x) the Weighted Average Life to Maturity of all Incremental
Term A Loans of any Class shall be no shorter than the Weighted Average Life to
Maturity of Term A Loans (in each case, except by virtue of amortization or
prepayment of the applicable Class of Term Loans prior to the time of such
incurrence);

(ii) the Maturity Date of any Class of New Revolving Credit Commitments and New
Revolving Credit Loans shall be no earlier than the maturity of the Revolving
Credit Commitments and will require no scheduled amortization or mandatory
commitment reduction prior to the latest applicable Maturity Date of the
Revolving Credit Commitments;

 

-71-



--------------------------------------------------------------------------------

(iii) all other material terms of the New Revolving Credit Commitments and New
Revolving Credit Loans shall be identical to the Revolving Credit Commitments
and the Revolving Credit Loans other than as set forth in Section 2.14(e)(ii)
and (vi); provided that, notwithstanding anything to the contrary in this
Section 2.14 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on New Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Revolving Credit Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to New Revolving Credit Commitments
after the associated Increased Amount Date shall be made on a pro rata basis
with all other Revolving Credit Commitments, (2) subject to the provisions of
Section 2.03(l) and 2.04(g) to the extent dealing with Swing Line Loans and
Letters of Credit which mature or expire after a maturity date when there exists
New Revolving Credit Commitments with a longer maturity date, all Swing Line
Loans and Letters of Credit shall be participated on a pro rata basis by all
Lenders with Commitments in accordance with their percentage of the Revolving
Credit Commitments (and except as provided in Section 2.03(l) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued), (3) the permanent repayment of Revolving Credit Loans with respect
to, and termination of, New Revolving Credit Commitments after the associated
Increased Amount Date shall be made on a pro rata basis with all other Revolving
Credit Commitments, except that the Borrower shall be permitted to permanently
repay and terminate commitments of any such Class on a better than a pro rata
basis as compared to any other Class with a later maturity date than such Class
and (4) assignments and participations of New Revolving Credit Commitments and
New Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans. Any New Revolving Credit Commitments may constitute a
separate Class or Classes, as the case may be, of Commitments from the Classes
constituting the Revolving Credit Commitments prior to the Increased Amount
Date; provided at no time shall there be Revolving Credit Commitments hereunder
(including New Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than three different Maturity Dates;

(iv) (x) the Maturity Date of any Class of the Incremental Term B Loans shall be
no earlier than the Term B Loans and (y) the Maturity Date of any Class of the
Incremental Term A Loans shall be no earlier than the Term A Loans;

(v) the New Term Loans may participate on a pro rata basis or a less than pro
rata basis (but not on a greater pro rata basis) in any voluntary or mandatory
prepayment of the Term Loan hereunder;

(vi) the yield applicable to the New Term Loans or New Revolving Credit Loans of
each Class shall be determined by the Borrower and the applicable new Lenders
and shall be set forth in each applicable Joinder Agreement; provided, however,
that in the case of Incremental Term B Loans that are established within 12
months of the Closing Date and are secured equally and ratably with the
Facilities, the yield applicable to such Incremental Term B Loans (after giving
effect to all upfront or similar fees, original issue discount payable or
interest rate floors with respect to such Incremental Term B Loans) shall not be
greater than the applicable interest rate payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to Term B
Loans (including any upfront or similar fees or original issue discount paid and
payable to the Lenders hereunder), plus 50 basis points per annum unless the
interest rate with respect to the Term B Loans is increased so as to cause the
then applicable interest rate under this Agreement on the Term B Loans
(including any upfront or similar fees or original issue discount paid and
payable to the Lenders hereunder and the adjustment of any interest rate floor)
to equal the yield then applicable to the Incremental Term B Loans (after giving
effect to all upfront or similar fees, original issue discount payable or
interest rate floors with respect to such Incremental Term B Loans) minus 50
basis points; provided that customary arrangement or commitment fees payable to
the Arrangers (or their respective affiliates) or one or more arrangers of such
Incremental Term B Loans under this Section 2.14 shall be excluded; provided,
further that any such increase in the interest rate with respect to the Term B
Loans as a result of any difference in the interest rate floor between the Term
B Loans and the Incremental Term B Loans may, at the option of the Borrower,
either be accomplished through an increase in the interest rate floor or the
Applicable Rate with respect to the Term B Loans; and

(vii) the liens securing the New Term Loans and/or New Revolving Credit Loans
will rank pari passu with the liens securing the Term A Loans, Term B Loans and
Revolving Credit Loan; provided that the New Term Loans and/or New Revolving
Credit Loans may be junior to the Term A Loans, Term B Loans and Revolving
Credit Loans if subject to the Second Lien Intercreditor Agreement.

 

-72-



--------------------------------------------------------------------------------

(f) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of Administrative Agent and
the Borrower to effect the provisions of this Section 2.14, and for the
avoidance of doubt, this Section 2.14 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

(g) The Loans and Commitments extended or established pursuant to this paragraph
shall constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guarantees
and security interests created by the Collateral Documents, provided that the
lien securing any New Term Loans may be junior to the liens securing the other
Loans on terms and conditions and subject to customary intercreditor
arrangements. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien granted by the
Collateral Documents continue to be perfected under the UCC or otherwise after
giving effect to the extension or establishment of any such Loans or any such
Commitments.

Section 2.15 Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Credit Commitments with a like maturity date, as the case may be) and
on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and/or Revolving Credit Commitments and otherwise
modify the terms of such Term Loans and/or Revolving Credit Commitments pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans
and/or Revolving Credit Commitments (and related outstandings) and/or modifying
the amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension,” and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a “tranche”; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted, and any
Extended Revolving Credit Commitments shall constitute a separate tranche of
Revolving Credit Commitments from the tranche of Revolving Credit Commitments
from which they were converted), so long as the following terms are satisfied:
(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
Extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Credit Commitments and
(C) repayment made in connection with a permanent repayment and termination of
commitments) of Loans with respect to Extended Revolving Credit Commitments
after the applicable Extension date shall be made on a pro rata basis with all
other Revolving Credit Commitments, (2) subject to the provisions of
Section 2.03(l) and 2.04(g) to the extent dealing with Swing Line Loans and
Letters of Credit which mature or expire after a maturity date when there exists
New Revolving Credit Commitments with a longer maturity date, all Swing Line
Loans and Letters of Credit shall be participated on a pro rata basis by all
Lenders with Commitments in accordance with their percentage of the Revolving
Credit Commitments (and except as provided in Section 2.03(l) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued), (3) the permanent repayment of Revolving Credit Loans with respect
to, and termination of, Extended Revolving Credit Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolving Credit Commitments, except that the Borrower shall be permitted to
permanently repay and

 

-73-



--------------------------------------------------------------------------------

terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class and
(4) assignments and participations of Extended Revolving Credit Commitments and
extend Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans and (5) at no time shall there be Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and any
original Revolving Credit Commitments) which have more than three different
maturity dates, (iii) except as to interest rates, fees, amortization, final
maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv),
(v) and (vi), be determined between the Borrower and set forth in the relevant
Extension Offer), the Term Loans of any Term Lender that agrees to an Extension
with respect to such Term Loans (an “Extending Term Lender”) extended pursuant
to any Extension (“Extended Term Loans”) shall have the same terms as the
tranche of Term Loans subject to such Extension Offer, (iv) the final maturity
date of any Extended Term Loans shall be no earlier than the Latest Maturity
Date, (v) the weighted average life of any Extended Term Loans shall be no
shorter than the remaining weighted average life of the Term Loans extended
thereby, (vi) any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer, (vii) if the aggregate principal
amount of Term Loans (calculated on the face amount thereof) or Revolving Credit
Commitments, as the case may be, in respect of which Term Lenders or Revolving
Credit Lenders, as the case may be, shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans or
Revolving Credit Commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term Loans or Revolving
Credit Loans, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension Offer, (viii) all documentation in
respect of such Extension shall be consistent with the foregoing and (ix) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
the Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans or Revolving Credit
Commitments (as applicable) of any or all applicable tranches be tendered. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Credit Commitments on the such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.05 and 2.13) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of each L/C Issuer and Swing
Line Lender, which consent shall not be unreasonably withheld or delayed. All
Extended Term Loans, Extended Revolving Credit Commitments and all obligations
in respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new tranches or sub-tranches in respect
of Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. In addition, if so provided in such amendment and with the consent of
each L/C Issuer, participations in Letters of Credit expiring on or after the
Maturity Date in respect of the Revolving Credit Facility shall be re-allocated
from Lenders holding Revolving Credit Commitments to Lenders holding Extended
Revolving Credit Commitments in accordance with the terms of such amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Credit Commitments, be deemed to

 

-74-



--------------------------------------------------------------------------------

be participation interests in respect of such Revolving Credit Commitments and
the terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. Without limiting
the foregoing, in connection with any Extensions the respective Loan Parties
shall (at their expense) amend (and the Administrative Agent is hereby directed
to amend) any Mortgage that has a maturity date prior to the then Latest
Maturity Date so that such maturity date is extended to the then Latest Maturity
Date (or such later date as may be advised by local counsel to the
Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

Section 2.16 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain, from any
consenting Lender, any New Revolving Credit Lender or any New Term Lender,
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Term Loans and the Revolving Credit Loans (or unused Revolving Credit
Commitments) then outstanding under this Agreement (which for purposes of this
clause (a) will be deemed to include any then outstanding Other Term Loans, New
Term Loans, Other Revolving Credit Loans or New Revolving Credit Loans), in the
form of Other Term Loans, Other Term Loan Commitments, Other Revolving Credit
Loans or Other Revolving Credit Commitments pursuant to a Refinancing Amendment;
provided that, notwithstanding anything to the contrary in this Section 2.16 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Other Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to Other Revolving Credit Commitments after the
date of obtaining any Other Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, (2) subject to the
provisions of Section 2.03(l) and 2.04(g) to the extent dealing with Swing Line
Loans and Letters of Credit which mature or expire after a maturity date when
there exists New Revolving Credit Commitments with a longer maturity date, all
Swing Line Loans and Letters of Credit shall be participated on a pro rata basis
by all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments (and except as provided in Section 2.03(l) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued), (3) the permanent repayment of Revolving Credit Loans with respect
to, and termination of, Other Revolving Credit Commitments after the date of
obtaining any Other Revolving Credit Commitments shall be made on a pro rata
basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans. The effectiveness of
any Refinancing Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in 4.02, and to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of customary legal opinions and other documents. Each issuance of Credit
Agreement Refinancing Indebtedness under this Section 2.16(a) shall be in an
aggregate principal amount that is (x) not less than $5,000,000 and (y) an
integral multiple of $1,000,000 in excess thereof.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Term Loan
Commitments, Other Revolving Credit Loans and/or Other Revolving Credit
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.

 

-75-



--------------------------------------------------------------------------------

Section 2.17 Defaulting Lenders.

(a) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Letter of Credit participation
pursuant to Section 2.03(c), Swing Line Loan participation pursuant to
Section 2.04(c) and Foreign Currency Loan participation pursuant to Section 2.18
of such Defaulting Lender:

(i) the Letter of Credit participation pursuant to Section 2.03(c), Swing Line
Loan participation pursuant to Section 2.04(c) and the Foreign Currency Loan
participation pursuant to Section 2.18, in each case, of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments; provided that (a) the Outstanding Amount of each
Non-Defaulting Lender’s Revolving Credit Loans and L/C Obligations (with the
aggregate amount of such Lenders’ risk participations and funded participation
in L/C Obligations, Swing Line Loans and Foreign Currency Loans being deemed
“held” by such Lender) may not in any event exceed the Revolving Credit
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, each L/C Issuer, each Swing
Line Lender, each Foreign Currency Lender or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03(c),
Swing Line Loan participation pursuant to Section 2.04(c) and Foreign Currency
Loan participation pursuant to Section 2.18 cannot be so reallocated, whether by
reason of the first proviso in clause (i) above or otherwise, the Borrower will,
not later than two Business Days after demand by the Administrative Agent (at
the direction of the applicable L/C Issuer, Swing Line Lender and/or Foreign
Currency Lender, as the case may be), (1) Cash Collateralize the obligations of
the Borrower to applicable L/C Issuer, Swing Line Lender and Foreign Currency
Lender in respect of such Letter of Credit participation pursuant to
Section 2.03(c), the Swing Line Loan participation pursuant to Section 2.04(c)
and the Foreign Currency Loan participation pursuant to Section 2.18, as the
case may be, in an amount equal to the aggregate amount of the unreallocated
portion of such Letter of Credit participation pursuant to Section 2.03(c), the
Swing Line Loan participation pursuant to Section 2.04(c) and the Foreign
Currency Loan participation pursuant to Section 2.18, or (2) in the case of such
Swing Line Loan participation pursuant to Section 2.04(c), prepay (subject to
clause (iii) below) and/or Cash Collateralize in full the unreallocated portion
thereof, or (3) in the case of such Foreign Currency Loan participation pursuant
to Section 2.18 prepay (subject to clause (iii) below) and/or Cash Collateralize
in full the unreallocated portion thereof or (4) make other arrangements
satisfactory to the Administrative Agent, and to the applicable L/C Issuer,
Swing Line Lender and Foreign Currency Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and

(iii) any amount paid by the Borrower for the account of a Defaulting Lender
that was or is a Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest-bearing account until (subject
to Section 2.17(d)) the termination of the Commitments and payment in full of
all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to each L/C Issuer, Swing Line Lender or Foreign Currency
Lender (pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders
that are Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Non-Defaulting Lenders that are Lenders hereunder, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal and unreimbursed payments made by any L/C Issuer
pursuant to a Letter of Credit then due and payable to the Non-Defaulting
Lenders that are

 

-76-



--------------------------------------------------------------------------------

Lenders hereunder ratably in accordance with the amounts thereof then due and
payable to them, sixth to the ratable payment of other amounts then due and
payable to the Non-Defaulting Lenders that are Lenders, and seventh after the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.

(b) Fees. Anything herein to the contrary notwithstanding, during such period as
a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.9 (without prejudice
to the rights of the Lenders other than Defaulting Lenders in respect of such
fees); provided that in the case of a Defaulting Lender that was or is a Lender
(x) to the extent that a portion of the Letter of Credit participation pursuant
to Section 2.03(c), Swing Line Loan participation pursuant to Section 2.04(c)
and Foreign Currency Loan participation pursuant to Section 2.18 of such
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.17(a), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.03(c), Swing Line Loan participation
pursuant to Section 2.04(c) and Foreign Currency Loan participation pursuant to
Section 2.18 cannot be so reallocated, such fees will instead accrue for the
benefit of and be payable to each L/C Issuer, Swing Line Lender and Foreign
Currency Lender, as applicable, as their interests appear (and the pro rata
payment provisions of Sections 2.12 and 2.13 will automatically be deemed
adjusted to reflect the provisions of this Section).

(c) Termination of Defaulting Lender Commitment. The Borrower may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than three
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of
Section 2.17(a)(iii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender that is a Lender under this Agreement
(in each case whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any L/C Issuer,
any Swing Line Lender, any Foreign Currency Lender or any Lender may have
against such Defaulting Lender.

(d) Cure. If the Borrower, the Administrative Agent, the L/C Issuers, the Swing
Line Lenders and the Foreign Currency Lenders agree in writing in their
discretion that a Lender that is a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, as the case may be, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.17(a)), such Lender will, to the extent applicable,
purchase at par (together with any break funding costs incurred by the
Non-Defaulting Lenders as a result of such purchase) such portion of outstanding
Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the total Revolving
Credit Commitments, Revolving Credit Loans, Letter of Credit participation
pursuant to Section 2.03(c), Swing Line Loan participation pursuant to
Section 2.04(c) and Foreign Currency Loan participation pursuant to Section 2.18
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender (and such Commitments and Loans of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

-77-



--------------------------------------------------------------------------------

Section 2.18 Provisions Relating to Foreign Currency Loans.

(a) At any time (i) after the occurrence and during the continuance of any
Default or Event of Default, the Administrative Agent may (and, upon the request
of any Foreign Currency Lender, shall), or (ii) upon the replacement of any
Foreign Currency Loan with a Revolving Dollar Loan pursuant to Section 3.02 or
3.03 or this Section the Administrative Agent shall, demand that each Revolving
Dollar Lender pay in Dollars to the Administrative Agent, for the account of the
Foreign Currency Lenders, in the manner provided in clause (b) below, such
Revolving Dollar Lender’s Pro Rata Share of the Dollar Equivalent (utilizing,
with respect to each Foreign Currency Loan, the Exchange Rate at 5:00 p.m. on
the Business Day immediately prior to the date that the Administrative Agent
makes a demand pursuant to this Section 2.18(a)) of the Aggregate Foreign
Currency Exposure and related accrued but unpaid interest at such time, which
demand shall be made through the Administrative Agent, shall be in writing and
shall specify the outstanding principal amount and interest of Foreign Currency
Loans.

(b) Each demand referred to in clause (a) above shall be delivered to each
Revolving Dollar Lender, together with a statement prepared by the
Administrative Agent setting forth in reasonable detail the Aggregate Foreign
Currency Exposure and Dollar Equivalent thereof (utilizing, with respect to each
Foreign Currency Loan, the Exchange Rate at 5:00 p.m. on the Business Day
immediately prior to the date that the Administrative Agent makes a demand
pursuant to this Section 2.18(a)), and whether or not the conditions set forth
in Section 4.02 or 2.01(b) shall be satisfied (which conditions the Revolving
Dollar Lenders hereby irrevocably waive), each Revolving Dollar Lender shall,
before 11:00 a.m. (New York time) on the Business Day next succeeding the date
of such Revolving Dollar Lender’s receipt of such demand, make available to the
Administrative Agent, in immediately available funds in Dollars for the account
of each Foreign Currency Lender, its Pro Rata Share of the Dollar Equivalent
(utilizing, with respect to each Foreign Currency Loan, the Exchange Rate at
5:00 p.m. on the Business Day immediately prior to the date that the
Administrative Agent makes a demand pursuant to this Section 2.18(a)) of the
Aggregate Foreign Currency Exposure and related accrued but unpaid interest at
such time (with respect to each such Revolving Dollar Lender, its “Dollar
Portion”). Upon such payment by a Revolving Dollar Lender, such Revolving Dollar
Lender shall, except as provided in clause (c) below, be deemed to have made a
Revolving Dollar Loan to the Borrower in the principal amount of such payment
and bearing interest at the Base Rate. The Administrative Agent shall forward
such payments by the Revolving Dollar Lenders (or cause such payments to be
forwarded) to the Foreign Currency Lenders according to their respective Foreign
Currency Sublimits. To the extent that any Revolving Dollar Lender fails to make
its Dollar Portion available to the Administrative Agent for the accounts of the
Foreign Currency Lenders, the Borrower agrees to pay such Dollar Portion on
demand in immediately available funds in Dollars for the benefit of the Foreign
Currency Lenders (as payment for the Foreign Currency Loans). As of the date of
any such demand, the Foreign Currency Loans (together with any interest then
accrued thereon) shall, immediately and without further action, become due and
payable and, to the extent not otherwise repaid hereunder, the Borrower agrees,
as a separate and independent obligation, and without limitation of any rights
to reimbursement from or other recourse with respect to the Revolving Dollar
Lenders that have failed to make payment, to pay to the Administrative Agent,
for the account of any Foreign Currency Lender entitled thereto, any amounts to
which any Foreign Currency Lender may be entitled pursuant to Section 3.05 or
Section 10.20 and which shall not otherwise have been repaid by the Revolving
Dollar Lenders pursuant to this Section 2.18.

(c) Upon the occurrence of an Event of Default under Section 8.01(f), the
Foreign Currency Loans shall automatically, immediately, and without notice of
any kind, convert to Revolving Dollar Loans (based upon the Dollar Equivalent of
the Aggregate Foreign Currency Exposure at the time of the occurrence of such
Event of Default) and bearing interest at the rate applicable to Revolving
Dollar Loans bearing interest based on the Base Rate, whereupon each Revolving
Dollar Lender shall acquire, without recourse or warranty, an undivided
participation in each Foreign Currency Loan otherwise required to be repaid by
such Revolving Dollar Lender pursuant to clause (b) above, which participation
shall be in a principal amount equal to such Revolving Dollar Lender’s Dollar
Portion by paying to the Administrative Agent for the benefit of the Foreign
Currency Lenders on the date on which such Revolving Dollar Lender would
otherwise have been required to make a payment in respect of such Foreign
Currency Loan pursuant to clause (b) above, in immediately available funds in
Dollars, an amount equal to such Revolving Lender’s Dollar Portion. If all or
part of such amount is not in fact made available by such Revolving Dollar
Lender to the Administrative Agent on such date, the Foreign Currency Lenders
shall be entitled to recover any such unpaid amount on demand from such
Revolving Dollar Lender together with interest accrued from such date at the
Base Rate. As of the date of any such Event of Default under Section 8.01(f),
all Foreign Currency Loans (together with any interest then accrued thereon)
shall, immediately and without further action, become due and payable and, to
the extent not otherwise repaid hereunder, the Borrower agrees, as a separate
and independent obligation, to pay to the Administrative Agent, for the account
of any Foreign Currency Lender entitled thereto, any amounts to which any
Foreign Currency Lender may be entitled to pursuant to Section 3.05 or
Section 10.20 and which shall not otherwise have been repaid by the Revolving
Dollar Lenders pursuant to this Section 2.18.

 

-78-



--------------------------------------------------------------------------------

(d) From and after the date on which any Revolving Dollar Lender (i) is deemed
to have made a Revolving Dollar Loan pursuant to clause (b) above with respect
to any Foreign Currency Loan or (ii) purchases an undivided participation
interest in a Foreign Currency Loan pursuant to clause (c) above, the
Administrative Agent and the Foreign Currency Lenders shall promptly distribute
to such Revolving Dollar Lender such Revolving Dollar Lender’s Pro Rata Share of
all payments of principal amount and interest received by the Administrative
Agent or the Foreign Currency Lenders on account of such Foreign Currency Loan
in excess of those received pursuant to clause (b) or (c) above.

(e) Notwithstanding the foregoing, a Revolving Dollar Lender shall not have any
obligation to acquire a participation in a Foreign Currency Loan pursuant to the
foregoing paragraphs if a Default or Event of Default shall have occurred and be
continuing at the time such Foreign Currency Loan was made and such Revolving
Dollar Lender shall have notified the Foreign Currency Lenders in writing prior
to the time such Foreign Currency Loan was made, that such Default or Event of
Default has occurred and that such Revolving Dollar Lender will not acquire
participations in Foreign Currency Loans made while such Default or Event of
Default is continuing.

ARTICLE 3

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Unless otherwise required by any Law, any and all payments by any Loan Party
to or for the account of any Agent or any Lender (which term shall, for purposes
of this Section 3.01, include any L/C Issuer and any Swing Line Lender) under
any Loan Document shall be made free and clear of and without deduction for any
Taxes. If any Loan Party or other applicable withholding agent shall be required
by any Laws to deduct any Non-Excluded Taxes or Other Taxes from or in respect
of any sum payable under any Loan Document to any Agent or any Lender, (i) the
sum payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) have been made, each of such Agent and
such Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions, (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment, the applicable withholding agent shall furnish to the Administrative
Agent (if the applicable withholding agent is not the Administrative Agent) and
the Borrower the original or a certified copy of a receipt evidencing payment
thereof to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
Within thirty (30) days after the date of any payment by the Administrative
Agent to a taxation authority or other authority pursuant to the preceding
sentence, the Administrative Agent shall furnish to the Borrower the original or
a certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Borrower.

(b) In addition, the Loan Parties agree, jointly and severally, to pay any and
all present or future stamp, court or documentary taxes and any other excise,
property, intangible or mortgage recording taxes or charges or similar levies
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document but excluding any such Taxes imposed by any jurisdiction
upon a voluntary transfer of an Obligation by a Lender if such Taxes result from
such Lender being organized, resident or engaged in business (other than a
business arising (or being deemed to arise) solely as a result of the Loan
Documents or any transactions occurring pursuant thereto) in such jurisdiction
(hereinafter referred to as “Other Taxes”). For the avoidance of doubt, “Other
Taxes” shall not include any Excluded Taxes.

(c) Without duplication, the Loan Parties agree, jointly and severally, to
indemnify each Agent and each Lender for the full amount of any Non-Excluded
Taxes attributable to any sum payable under any Loan Document to any Agent or
Lender and any Other Taxes (including any Non-Excluded Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01, and any such Non-Excluded Taxes or Other Taxes attributable to any
payment made by or on account of any Guarantor) payable by such Agent or such
Lender, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the

 

-79-



--------------------------------------------------------------------------------

relevant Governmental Authority; provided such Agent or Lender, as the case may
be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts. Payment under this
Section 3.01(c) shall be made within thirty (30) days after the date such Lender
or such Agent makes a demand therefor (and submits the required written
statement), but in no event earlier than ten (10) days before such Taxes are due
and payable to the applicable Governmental Authority.

(d) If any Lender or Agent receives a refund (whether received in cash or as an
overpayment actually applied by the Lender or Agent to offset a future Tax
payment) in respect of any Non-Excluded Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to or in respect of this Section 3.01 or Section 6 of the Guaranty, it
shall promptly remit such refund (including any interest included in such refund
by the applicable taxing authority) to the Borrower, net of all reasonable
out-of-pocket expenses (including Taxes) of the Lender or Agent, as the case may
be; provided that the Borrower, upon the request of the Lender or Agent, as the
case may be, agrees promptly to return such refund to such party in the event
such party is required to repay such refund to the relevant taxing authority.
Such Lender or Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant taxing
authority (provided that such Lender or Agent may delete any information therein
that such Lender or Agent deems confidential). Nothing herein contained shall
interfere with the right of a Lender or Agent to arrange its Tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any Tax
refund or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

(e) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or Section 3.01(c) with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to such Lender’s overall internal policies of general application and legal and
regulatory restrictions and at the expense of the Borrower) to avoid the
consequences of such event, including to designate another Lending Office for
any Loan or Letter of Credit affected by such event or to assign its rights and
obligations with respect to such Loan or Letter of Credit to another of its
offices, branches or affiliates; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no unreimbursed or uncompensated economic, legal or
regulatory disadvantage, and provided further that nothing in this
Section 3.01(e) shall affect or postpone any of the Obligations of any Loan
Party or the rights of the Lender pursuant to Section 3.01(a) and
Section 3.01(c).

Section 3.02 Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (and all
Foreign Currency Loans shall be replaced by Revolving Dollar Loans pursuant to
Section 2.18(a)(ii)), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate

 

-80-



--------------------------------------------------------------------------------

Loans shall be suspended (and all Foreign Currency Loans shall be replaced by
Revolving Dollar Loans pursuant to Section 2.18(a)(ii)) until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
date hereof, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing, including subjecting any Lender
to any Tax with respect to this Agreement or any Eurodollar Rate Loan made by it
(excluding, for purposes of this Section 3.04(a), any such increased costs or
reduction in amount resulting from (i) Non-Excluded Taxes or Other Taxes covered
by Section 3.01, or any Excluded Taxes) and (ii) reserve requirements
contemplated by Section 3.04(c)), then from time to time upon written demand of
such Lender setting forth in reasonable detail such increased costs (with a copy
of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall, without duplication, pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all rules, regulations,
orders, requests, guidelines or directives in connection therewith and
(y) (y) all requests, rules, guidelines or directives promulgated under or in
connection with, all interpretations and applications of, and any compliance by
a Lender with any request or directive relating to International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case under clauses (x) and (y) be
deemed to have been adopted and to have taken effect after the date hereof.

(b) If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or liquidity or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy or liquidity and
such Lender’s desired return on capital), then from time to time upon written
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurodollar Rate Loans, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event or to assign its rights and obligations with respect to such Loan or
Letter of Credit to

 

-81-



--------------------------------------------------------------------------------

another of its offices, branches or affiliates; provided that such efforts are
made on terms that, in the reasonable judgment of such Lender, cause such Lender
and its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(d) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), Section 3.04(b) or Section 3.04(c).

Section 3.05 Funding Losses. Upon demand of any Lender from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. A certificate of such Lender submitted to the Borrower and
its Restricted Subsidiaries (through the Administrative Agent) with respect to
any amounts owing under this Section 3.05 shall be conclusive absent manifest
error.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
Section 3.02, Section 3.03 or Section 3.04, the Borrower shall not be required
to compensate such Lender for any amount incurred more than one hundred and
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such increased cost or reduction is retroactive, then such
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. If any Lender requests compensation by the Borrower
under Section 3.04, the Borrower may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender to make or
continue Eurodollar Rate Loans from one Interest Period to another, or to
convert Base Rate Loans into Eurodollar Rate Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurodollar Rate Loan
from one Interest Period to another, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise
to such conversion no longer exist:

 

-82-



--------------------------------------------------------------------------------

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued as Eurodollar Rate
Loans from one Interest Period to another by such Lender shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to a Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.01, Section 3.02,
Section 3.03 or Section 3.04 hereof that gave rise to the conversion of such
Lender’s Eurodollar Rate Loans pursuant to this Section 3.06 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurodollar Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted
irrespective of whether such conversion results in greater than twenty
(20) Interest Periods being outstanding under this Agreement, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding Eurodollar
Rate Loans, to the extent necessary so that, after giving effect thereto, all
Loans held by the Lenders holding Eurodollar Rate Loans and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments.

Section 3.07 Replacement of Lenders Under Certain Circumstances.

(a) If at any time (x) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01(a) or (c), Section 3.02 or
Section 3.04 as a result of any condition described in such Sections or any
Lender ceases to make Eurodollar Rate Loans as a result of any condition
described in Section 3.04, (y) any Lender becomes a Defaulting Lender (or would
be a Defaulting Lender but for delivery by such Lender of the written notice
described in clause (i) of the definition of “Defaulting Lender” unless such
notices have been delivered by the Required Lenders) or (z) any Lender becomes a
Non-Consenting Lender, then the Borrower may, on ten (10) Business Days’ prior
written notice to the Administrative Agent and such Lender, replace such Lender
(in its capacity as a Lender under the applicable Facility, if the underlying
matter in respect of which such Lender has become a Non-Consenting Lender
relates to a certain Class of Loans or Commitments) by causing such Lender to
(and such Lender shall be obligated to) assign pursuant to Section 10.07(b)
(with the assignment fee to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement (in respect of the applicable Class
of Loans or Commitments if the underlying matter in respect of which such Lender
has become a Non-Consenting Lender relates to a certain Class of Loans or
Commitments) to one or more Eligible Assignees; provided that (i) in the case of
any Eligible Assignees in respect of Non-Consenting Lenders, the replacement
Lender shall agree to the consent, waiver or amendment to which the
Non-Consenting Lender did not agree and (ii) neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans of the applicable Class and, if
applicable, participations in L/C Obligations and Swing Line Loans, and
(ii) deliver any Notes evidencing such Loans to the Borrower or the
Administrative Agent; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register. Pursuant to such Assignment and
Assumption, (i) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans of the
applicable Class and, if applicable, participations in L/C Obligations and Swing
Line Loans, (ii) all obligations of the Borrower owing to the assigning Lender
relating to the Loans and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such assignment
and assumption and (iii) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to be a party hereto but shall continue to
be entitled to the benefits of Section 3.01, Section 3.04, Section 10.04 and
Section 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment.

 

-83-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained above, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a Cash
Collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced hereunder.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all Lenders or all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class of Loans or Commitments and (iii) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

Section 3.08 Survival. The Borrower’s obligations under this Article 3 shall
survive any assignment of rights by, or the replacement of, a Lender (including
any L/C Issuer) and the termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01 Conditions to Initial (Closing Date) Credit Extension. The
obligation of each Lender to make the Credit Extensions hereunder on the Closing
Date is subject to satisfaction of the following conditions precedent, subject
in all respects to the final paragraph of this Section 4.01:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, and each executed by a Responsible Officer of the
Borrower:

(i) executed counterparts of this Agreement; and

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least two (2) Business Days prior to the Closing Date, if any.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;

(i) an opinion of (A) Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan,
special counsel to the Borrower and (B) each local counsel to the Loan parties
specified on Schedule 1.01E, in each case dated the Closing Date and addressed
to each L/C Issuer, Arranger, the Administrative Agent and the Lenders,
substantially in the form previously provided to the Administrative Agent;

(ii) (A) a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each of the Loan Parties, certified, if
applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing of each of the Loan
Parties as of a recent date, from such Secretary of State or similar
Governmental Authority and (B) a certificate of a Responsible Officer of each of
the Loan Parties dated the Closing Date and certifying (1) to the effect that
(w) attached thereto is a true and complete copy of the by-laws of each of the
Loan Parties as in effect on the Closing Date, (x) attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors of each
of the Loan Parties authorizing the execution, delivery and performance of the
Loan Documents to which each of the Loan Parties is a party, and that such
resolutions have not been modified, rescinded or amended

 

-84-



--------------------------------------------------------------------------------

and are in full force and effect and (y) the certificate or articles of
incorporation or organization of each of the Loan Parties have not been amended
since the date of the last amendment thereto furnished pursuant to clause
(A) above, and that such certificate or articles are in full force and effect,
and (2) as to the incumbency and specimen signature of each officer executing
any Loan Document on behalf of the Borrower and signed by another officer as to
the incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to this clause (B);

(iii) a certificate signed by a Responsible Officer of the Borrower certifying
as to the satisfaction of the conditions set forth in paragraphs (d) and (e) of
this Section 4.01;

(iv) executed counterparts of the Guaranty, duly executed by the Loan Parties;

(v) executed counterparts to the Security Agreement, duly executed by each of
the Loan Parties, together with, if applicable:

(A) certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the Pledged Debt,
if any, indorsed in blank,

(B) copies of all lien searches with respect to personal property Collateral,
together with copies of the financing statements (or similar documents)
disclosed by such searches, and accompanied by evidence that any Liens indicated
in any such financing statement that are not permitted by Section 7.01 have been
or contemporaneously will be released or terminated (or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent), and all proper
financing statements, duly prepared for filing under the Uniform Commercial
Code, necessary in order to perfect and protect the Liens created under the
Security Agreement (in the circumstances and to the extent required under such
Security Agreement), covering the Collateral of the Loan Parties described in
the Security Agreement;

(vi) a Perfection Certificate, in substantially the form of Exhibit T-1, duly
executed by each of the Loan Parties;

(vii) the Intellectual Property Security Agreement, duly executed by each of the
relevant Loan Parties, together with evidence that all action that is necessary
in order to perfect and protect the Liens on Material Intellectual Property
created under the Intellectual Property Security Agreement (in the circumstances
and to the extent required under such Security Agreement) has been taken;

(viii) a certificate from the chief financial officer or the treasurer of the
Borrower, substantially in the form of Exhibit W, certifying that the Borrower
and its Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are Solvent; and

(ix) subordination agreements (to the extent legally permitted) in form and
substance satisfactory to it covering all intercompany notes or other
obligations owed by a Loan Party to a Subsidiary of the Borrower that is not a
Loan Party.

(c) To the extent requested by the Administrative Agent in writing not less than
five (5) Business Days prior to the Closing Date, the Administrative Agent shall
have received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information with respect to the Borrower required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

 

-85-



--------------------------------------------------------------------------------

(d) The representations and warranties made by the Borrower contained in Article
5 or any other Loan Document shall be true and correct in all material respects
(and in all respects if qualified by materiality) on and as of the Closing Date.

(e) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom (assuming that all of the
Transactions were consummated on the Closing Date).

(f) The Administrative Agent shall have received evidence that the Existing
Credit Agreement has been, or concurrently with the Closing Date is being,
terminated and all Liens securing obligations under the Existing Credit
Agreements has been, or concurrently with the Closing Date is being, released
and that all amounts outstanding under the Existing Credit Agreement have been
repaid in full.

(g) All fees and expenses due to the Arrangers and the Lenders required to be
paid on the Closing Date from the proceeds of the initial fundings under the
Credit Extensions shall be paid.

(h) The Administrative Agent shall have received a Request for Credit Extension
relating to the initial Credit Extensions.

Section 4.02 Conditions to All Credit Extensions After the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension (other than
in connection with (i) a Credit Extension to be made on the Closing Date or
(ii) a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to satisfaction of
the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document shall be true and correct in
all material respects (and in all respects if qualified by materiality) on and
as of the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if qualified by materiality) as of such earlier date and (ii) that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.05(a) shall be deemed to refer to the most recent financial statements
furnished prior to the Closing Date or pursuant to Section 6.01(a) and
Section 6.01(b).

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, any L/C Issuer or any Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) Each Request for Credit Extension (other than (i) a Credit Extension to be
made on the Closing Date, (ii) a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and Section 4.02(b)
have been satisfied on and as of the date of the applicable Credit Extension.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

On the Closing Date and on the date of each subsequent Credit Extension, the
Borrower represents and warrants to the Agents and the Lenders that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Restricted Subsidiaries (a) is a Person duly organized or
formed, validly existing and, where applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority

 

-86-



--------------------------------------------------------------------------------

to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable Laws, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clauses
(a) (other than with respect to the Borrower), (c), (d) or (e), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 5.02 Authorization; No Contravention.

(a) The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party are within such Loan Party’s corporate
or other powers and have been duly authorized by all necessary corporate or
other organizational action.

(b) (i) The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party and (ii) as of the Closing Date only,
the consummation of the Transactions (other than the transactions described in
clause (i)) do not and will not (A) contravene the terms of any of such Person’s
Organization Documents, (B) conflict with or result in any default, breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) (1) any Junior
Financing Documentation or (2) any other Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (C) violate any Law; except with respect to any
conflict, default, breach, contravention, payment or violation referred to in
clause (B) or clause (C), to the extent that such conflict, breach,
contravention, payment or violation could not reasonably be expected to have a
Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the priority thereof) or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings and
other actions necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties as specified in the Collateral
Documents, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Borrower has heretofore furnished to the Lenders (i) consolidated
balance sheets and related statements of income, shareholders’ deficit and cash
flows of the Borrower and its consolidated Subsidiaries as of the end of and for
each fiscal year of the Borrower in the three-fiscal year period ended on
December 31, 2014, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP and (ii) unaudited consolidated balance sheets and
related statements of income, shareholders’ deficit and cash flows of the
Borrower and its consolidated Subsidiaries as of and for each subsequent fiscal
quarter ended at least forty-five (45) days prior to the Closing Date. Such
financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods. Such financial
statements were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein and
subject, in the case of quarterly financial statements, to the absence of
footnotes and to normal year-end adjustments.

 

-87-



--------------------------------------------------------------------------------

(b) Since December 31, 2014, there has not been any change, development or event
that, individually or in the aggregate, has had or would reasonably be expected
to have, a Material Adverse Effect.

(c) The forecasts of consolidated balance sheet, income statement and cash flow
statement of the Borrower and its Subsidiaries for each fiscal year of the
Borrower ending after the Closing Date through the fiscal year ending
December 31, 2019, copies of which have been furnished to the Administrative
Agent and the Lenders prior to the Closing Date, have been prepared in good
faith based upon reasonable assumptions at the time made in light of the
conditions existing at the time of delivery of such forecasts, it being
understood that such forecasts, as to future events, are not to be viewed as
facts, that actual results during the period or periods covered by any such
forecasts may differ significantly from the forecasted results and that such
differences may be material and that such forecasts are not a guarantee of
financial performance.

(d) The Borrower may satisfy the representations of this Section 5.05 by
furnishing applicable financial statements and forecasts of Holdings, and, in
that case, references in this Section 5.05 to the Borrower will be deemed to be
references to Holdings, as applicable, provided that, except as described in the
next proviso, such financial statements must be accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings, on the one hand, and the information relating
to the Borrower and its Subsidiaries on a standalone basis, on the other hand,
and provided further, that although the forecasts referred to in clause (c),
above are not accompanied by consolidating information explaining differences
between the information relating to Holdings and that relating to the Borrower
and its Subsidiaries on a standalone basis, the Borrower represents and warrants
that if provided any such differences would not differ in any material respect
from differences specified in the consolidating information provided in
connection with the financial statements required by clause (a).

Section 5.06 Litigation. Except as disclosed in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) as of the
Closing Date, purport to affect or pertain to this Agreement or any other Loan
Document or (b) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.07 Ownership of Property; Liens. The Borrower and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business and to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other property interests described above could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.08 Environmental Compliance.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each of the Borrower and its Subsidiaries and their respective
operations, facilities and properties is in compliance with all applicable
Environmental Laws.

(b) There are no actions, suits, proceedings, notices, demands or claims
alleging potential liability or responsibility for violation of, or liability
under, any Environmental Law and relating to businesses, operations or
properties of the Borrower or its Subsidiaries that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-88-



--------------------------------------------------------------------------------

(c) Except as disclosed in Schedule 5.08 or as could not reasonably be expected
to have a Material Adverse Effect, (i) none of the properties currently or, to
the knowledge of the Borrower, formerly owned, leased or operated by the
Borrower or any of its Subsidiaries is listed or formally proposed for listing
on the NPL or on the CERCLIS or any analogous foreign, state or local list;
(ii) there are no and, to the knowledge of the Borrower, there never have been
any underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been discharged, treated, stored or disposed of on, at or under any property
currently owned or operated by the Borrower or any of its Subsidiaries or, to
its knowledge, on, at or under any property formerly owned, leased or operated
by the Borrower or any of its Subsidiaries during or prior to the period of such
ownership or operation; (iii) there is no asbestos or asbestos-containing
material on or at any property currently owned or operated by the Borrower or
any of its Subsidiaries which constitutes a violation of Environmental Laws or
requires response or corrective action under Environmental Laws; and (iv) there
has been no Release of Hazardous Materials on, at, under or from any property
currently or to the knowledge of the Borrower formerly owned or operated by the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower, any
offsite locations to which the Borrower or its Subsidiaries sent any Hazardous
Materials for treatment or disposal.

(d) No property currently owned or operated by the Borrower or any of their
respective Subsidiaries contains any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
response or other corrective action under, or (iii) could result in the Borrower
incurring liability under Environmental Laws, which violations, corrective
actions and liabilities, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(e) Except as disclosed in Schedule 5.08, neither the Borrower nor any of its
Restricted Subsidiaries is undertaking, or paying for, either individually or
together with other potentially responsible parties, any investigation or
assessment or response or other corrective action relating to any actual or
threatened Release of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for any such investigation or
assessment or response or other corrective action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(f) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
the Borrower or any of its Subsidiaries have been disposed of in a manner which
could not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.

Section 5.09 Taxes. Each of the Borrower and the other Loan Parties has timely
filed all tax returns and reports required to be filed, has timely paid all
taxes levied or imposed upon it or its properties, income or assets (including
in its capacity as a withholding agent) and has made adequate provision (in
accordance with GAAP) for all Taxes not yet due and payable, except (a) those
Taxes which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP or (b) with
respect to which the failure to make such filing, payment or provision could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. There are no current, pending or threatened audits, assessments,
deficiencies, proceedings or claims that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 5.10 ERISA Compliance.

(a) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA and the Code. Each Pension Plan that is intended
to qualify under Section 401(a) of the Code has either received a favorable
determination letter from the IRS or an application for such a letter has been
or will be submitted to the IRS within the applicable required time period with
respect thereto and, to the knowledge of the Borrower, nothing has occurred
which could reasonably be expected to prevent, or cause the loss of, such
qualification. Each Loan Party and each ERISA Affiliate have made, in all
material respects, all required contributions to each Pension Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Pension Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan, Foreign Plan or Foreign Benefit Arrangement that
could reasonably be expected to have a Material Adverse Effect. To the knowledge
of the Borrower,

 

-89-



--------------------------------------------------------------------------------

there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Pension Plan (or similar occurrence
with respect to any Foreign Plan or Foreign Benefit Arrangement) that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) No ERISA Event or Foreign Plan Event has occurred or is reasonably expected
to occur, and none of the Borrower or any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA, except,
in each case, as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(d) Each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable requirements of Law and has been
maintained, where required, in good standing with applicable regulatory
authorities, except for any noncompliance which could not reasonably be expected
to result in a Material Adverse Effect. None of the Borrower or any ERISA
Affiliate has incurred any obligation in connection with the termination of or
withdrawal from any Foreign Plan, except as could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.11 Subsidiaries; Equity Interests. As of the Closing Date, the
Borrower and its Subsidiaries do not have any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in each Restricted Subsidiary are owned directly or indirectly by the
Borrower as set forth in Schedule 5.11 and are free and clear of all Liens
except (a) those created under the Collateral Documents and (b) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.11 (i) sets forth the name and jurisdiction of each Subsidiary, and
(ii) sets forth the ownership interest of the Borrower and any Subsidiary in
each Subsidiary, including the percentage of such ownership if the Borrower
owns, directly or indirectly, less than 100%.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No proceeds of any Borrowings or drawings under any Letter of Credit will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U issued by the FRB).

(b) Neither the Borrower, any Person controlling the Borrower, nor any of its
Subsidiaries is or is required to be registered as an “investment company”,
under the Investment Company Act of 1940.

Section 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading (as modified or
supplemented by other information so furnished); provided that (a) with respect
to financial estimates, projected financial information and other
forward-looking information, the Borrower represents and warrants only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that such
projections, as to future events, are not to be viewed as facts, that actual
results during the period or periods covered by any such projections may differ
significantly from the projected results and that such differences may be
material and that such projections are not a guarantee of financial performance
and (b) no representation is made with respect to information of a general
economic or general industry nature.

Section 5.14 Intellectual Property; Licenses, Etc. Each of the Borrower and its
Restricted Subsidiaries owns, or possesses the right to use, all of the patents,
trademarks, service marks, trade dress, Internet domain names, copyrights, trade
secrets, and know-how, and applications for registration of or goodwill
associated with the foregoing, as applicable (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, except to the extent such
failure to own or possess the right to use or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the conduct of the
Borrower and its Restricted Subsidiaries’ business does not infringe upon the
intellectual property rights held by any other Person except for such
infringements,

 

-90-



--------------------------------------------------------------------------------

individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.15 Solvency. On the Closing Date, after giving effect to the
consummation of the Transactions, the Loan Parties, on a consolidated basis, are
Solvent.

Section 5.16 Perfection, Etc. Except as otherwise contemplated hereby or under
any other Loan Documents, all filings and other actions necessary to perfect and
protect the Liens on the Collateral created under, and as required by, the
Collateral Documents have been duly made or taken or otherwise provided for (to
the extent required hereby or by the applicable Collateral Documents) in a
manner reasonably acceptable to the Administrative Agent and are in full force
and effect and the Collateral Documents create in favor of the Administrative
Agent for the benefit of the Secured Parties a valid and, together with such
filings and other actions (to the extent required hereby or by the applicable
Collateral Documents), perfected first priority Lien in the Collateral, securing
the payment and performance of the Secured Obligations, subject only to Liens
permitted by Section 7.01. The Loan Parties are the legal and beneficial owners
of the Collateral free and clear of any Lien, except for the Liens created or
permitted under the Loan Documents.

Section 5.17 Compliance with Laws Generally. Neither the Borrower nor any of its
Subsidiaries or any of its respective material properties, or the use of such
material properties, is in violation of any Law, or is in default with respect
to any judgment, writ, injunction, decree or order of any Governmental
Authority, except for such violations or defaults that (a) are being contested
in good faith by appropriate proceedings or (b) individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.18 Labor Matters. Except as in the aggregate has not had and could not
reasonably be expected to have a Material Adverse Effect, there are no strikes,
lockouts or slowdowns against the Borrower or any of its Subsidiaries pending
or, to the knowledge of the Borrower, threatened.

Section 5.19 Senior Debt. The Obligations constitute “Senior Debt” and
“Designated Senior Debt” (or any other terms of similar meaning and import)
under any Permitted Subordinated Indebtedness (to the extent the concept of
Designated Senior Debt (or similar concept) exists therein), or any subordinated
Permitted Refinancing thereof (to the extent the concept of Designated Senior
Debt (or similar concept) exists therein).

Section 5.20 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers, directors and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

Section 5.21 PATRIOT Act. The Borrower and each of its Subsidiaries is in
compliance with the PATRIOT Act in all material respects.

 

-91-



--------------------------------------------------------------------------------

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and (except in the case of the covenants set forth in Section 6.01,
Section 6.02, Section 6.03 and Section 6.15) shall cause, each Restricted
Subsidiary to, comply with the following covenants:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender (provided any of the information required
pursuant to this Section 6.01 shall be deemed validly delivered as provided in
the last paragraph of Section 6.02):

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent certified public accountant
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal quarter and as of the end of the prior fiscal year, consolidated
statements of income or operations for such fiscal quarter and for the same
period in the prior fiscal year and consolidated statements of income or
operations and cash flows for the period commencing at the end of the previous
fiscal year and ending with the end of such fiscal quarter, all in reasonable
detail and certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) as soon as available, but in any event no later than ninety-five (95) days
after the end of each fiscal year of the Borrower, reasonably detailed forecasts
prepared by management of the Borrower, on a quarterly basis, of consolidated
balance sheets, income statements, cash flow statements and Consolidated EBITDA
of the Borrower and its Subsidiaries for the fiscal year following such fiscal
year then ended; and

(d) for any period for which the Unrestricted Subsidiaries, taken together, are
reasonably anticipated by the Borrower to have had revenues or total assets in
an amount that is equal to or greater than 5.0% of the consolidated revenues or
total assets, as applicable, of the Borrower and its Restricted Subsidiaries,
simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and Section 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to any financial statements of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any other direct or indirect parent of the Borrower)
or (B) the Borrower’s or Holdings’ (or any direct or indirect parent thereof),
as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC, in each
case, within the time periods specified in such paragraphs; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such financial
statements relate to Holdings (or any other direct or indirect parent of the
Borrower), such financial statements shall be accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or such parent), on the one hand, and the
information relating to the Borrower and its Subsidiaries on a standalone basis,
on the other hand, which consolidating information shall be certified by a
Responsible Officer of the Borrower as fairly presenting such information and
(ii) to the extent such statements are in lieu of statements required to be
provided under Section 6.01(a), such statements are accompanied by a report and
opinion of PricewaterhouseCoopers LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

 

-92-



--------------------------------------------------------------------------------

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under Section 7.10 or, if any such Event of Default shall exist,
stating the nature and status of such event; it being understood that the
obligation under this Section 6.02(a) shall be satisfied regardless of whether
such certificate is obtained if the Borrower shall have used commercially
reasonable efforts to obtain such certificate;

(b) no later than five (5) Business Days after the delivery of the financial
statements referred to in Section 6.01(a) and Section 6.01(b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
shall set forth reasonably detailed calculations (A) demonstrating compliance
with Section 7.10 and (B) in the case of any delivery of financial statements
under Section 6.01(a) in respect of any fiscal year of the Borrower ending on or
after December 31, 2016, of Excess Cash Flow for such fiscal year); provided
that, if such Compliance Certificate demonstrates an Event of Default due to
failure to comply with the covenant under Section 7.10 that has not been cured
prior to such time, the Borrower may deliver to the extent permitted by
Section 8.04, prior to or together with such Compliance Certificate, notice of
its intent to cure (a “Notice of Intent to Cure”) such Event of Default;

(c) promptly after the same are publicly available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Holdings, and (ii) copies of all annual, regular, periodic
and special reports and registration statements which Holdings or any Loan Party
may file or be required to file, copies of any report, filing or communication
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto (other than comment
letters from the SEC, the contents of which are not materially adverse to the
Lenders);

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party from, or material statement or
material report furnished to, any holder of debt securities of any Loan Party
pursuant to the terms of any Junior Financing Documentation with respect to a
Specified Junior Financing Obligation and not otherwise required to be furnished
to the Lenders pursuant to any other clause of this Section 6.02;

(e) promptly after the receipt thereof by any Loan Party or any of its
Restricted Subsidiaries, copies of each notice or other written correspondence
received from the SEC (or comparable agency in any applicable non-US
jurisdiction) concerning any material investigation or other material inquiry by
such agency regarding financial or other operational results of any Loan Party
or any of its Restricted Subsidiaries to the extent such investigation or
inquiry, if resolved unfavorably to such Loan Party, could reasonably be
expected to have a Material Adverse Effect;

(f) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b); and

(g) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Sections 6.01 and 6.02 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02 (or other website identified to the
Administrative Agent); or (ii) on which such documents are delivered by the
Borrower

 

-93-



--------------------------------------------------------------------------------

to the Administrative Agent to be posted on the Borrower’s behalf on
IntraLinks/or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website
(including the SEC) or whether sponsored by the Administrative Agent); provided
that (A) upon the request of the Administrative Agent (who shall notify each
Lender), the Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender and (B) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery.

The Borrower represents and warrants that it or Holdings (or any other direct or
indirect parent of the Borrower) files its financial statements with the SEC
and/or makes its financial statements available to holders of its 144A
securities, and, accordingly, the Borrower hereby authorizes the Administrative
Agent to make the financial statements to be provided under Sections 6.01(a) and
(b), along with the Loan Documents, available to lenders that do not wish to
receive material non-public information within the meaning of the federal
securities laws (each, a “Public Lender”) and (ii) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Borrower will not request that any
other material be posted to Public Lenders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower has no outstanding publicly traded
securities, including 144A securities. In no event shall the Administrative
Agent post compliance certificates, budgets or financial statements provided
under Section 6.01(d) to Public Lenders.

Section 6.03 Notices. Promptly after any Responsible Officer obtaining actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of any
Loan Party or any Restricted Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
adverse development in, any litigation or proceeding affecting any Loan Party or
any Subsidiary, including pursuant to any applicable Environmental Laws or the
assertion or occurrence of any alleged noncompliance by any Loan Party or as any
Subsidiaries with any Environmental Law or Environmental Permit, or (iv) the
occurrence of any ERISA Event or Foreign Plan Event.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to this Section 6.03 and (y) setting forth details of the
occurrence referred to therein and (other than in the case of a notice pursuant
to Section 6.03(b)) stating what action the Borrower or the applicable Loan
Party has taken and proposes to take with respect thereto.

Section 6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities
(including Taxes) except, in each case, to the extent the failure to pay or
discharge the same could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or
Section 7.05, and, in the case of any Restricted Subsidiary to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (b) take all reasonable action to maintain all rights, privileges
(including its good standing), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (c) preserve or renew all of its Material Intellectual Property,
except if the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

-94-



--------------------------------------------------------------------------------

Section 6.06 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear, casualty and condemnation excepted
and excepting also any obligations that are the obligations of the landlord
under any lease.

Section 6.07 Maintenance of Insurance.

(a) (A) Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and its Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons and (B) all such insurance with respect to any Collateral shall
name the Administrative Agent as mortgagee or loss payee (in the case of
property insurance with respect to Collateral) or additional insured, as its
interests may arise, on behalf of the Secured Parties (in the case of liability
insurance).

(b) If any building (or any part thereof) located on any Material Real Property
is at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then
Borrower shall, or shall cause the applicable Guarantor to (a) maintain with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto, (iv) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (v) Biggert-Waters Flood Insurance Reform Act of 2012 as now or
hereafter in effect or any successor statute thereto and (b) deliver to
Administrative Agent evidence of such compliance.

Section 6.08 Compliance With Laws.

(a) Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

(b) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

Section 6.09 Books and Records. Maintain proper books of record and account (in
which full, true and correct entries shall be made of all material financial
transactions and matters involving the assets and business of the Borrower and
its Subsidiaries) in a manner that permits the preparation of financial
statements in accordance with GAAP.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower as provided below and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower and the applicable Loan
Party; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights under this Section 6.10 and the Administrative
Agent shall not exercise such rights more often than two (2) times during any
calendar year absent the existence of an Event of Default and only one (1) such
time shall be at the Borrower’s expense; provided, further, that when an Event
of Default has occurred and is continuing the Administrative Agent or any such
Lender (or any of their respective representatives or independent contractors)
may

 

-95-



--------------------------------------------------------------------------------

do any of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower prior notice of and the right to participate
in any discussions with the Borrower’s accountants.

Section 6.11 Use of Proceeds.

(a) Use the proceeds of the Term A Loans and the Term B Loans to finance in part
the Transactions (including fees and expenses incurred in connection with the
Transactions) and for other general corporate purposes, corporate transactions
and Restricted Payments.

(b) Use the proceeds of the Revolving Credit Facility (other than Foreign
Currency Loans) (i) to provide ongoing working capital and (ii) for other
general corporate purposes of the Borrower and its Subsidiaries (including
Restricted Payments and Investments permitted hereunder and any other
transactions not prohibited by this Agreement).

(c) Use the proceeds of the New Term Loans (subject to Section 2.14) made after
the Closing Date (i) to provide ongoing working capital and (ii) for other
general corporate purposes of the Borrower and its Subsidiaries (including
Restricted Payments and Investments permitted hereunder and any other
transactions not prohibited by this Agreement).

(d) All of the proceeds from Foreign Currency Loans shall be advanced to one or
more Non-U.S. Subsidiaries pursuant to an Intercompany Note that is pledged to
the Secured Parties pursuant to the Collateral Documents.

(e) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

Section 6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon (w) the formation or acquisition of any new direct or indirect
Restricted Subsidiary (other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by the Borrower or a Guarantor, (x) the designation in accordance
with Section 6.15 of any existing direct or indirect Unrestricted Subsidiary as
a Restricted Subsidiary (other than an Excluded Subsidiary), (y) any Restricted
Subsidiary that is not a Guarantor guaranteeing any Specified Junior Financing
Obligations or (z) any Restricted Subsidiary (other than an Excluded Subsidiary)
that is designated to be no longer an Immaterial Subsidiary, the Borrower shall,
in each case at the Borrower’s expense:

(i) as soon as reasonably practicable and in any case on or prior to thirty
(30) days after such formation, acquisition, designation or Guarantee (or such
longer period as either specified in Section 6.12(b) or as the Administrative
Agent may agree in its reasonable discretion):

(A) cause each such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent a supplement to the Guaranty, Guaranteeing the Obligations
of the Borrower;

(B) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to this Section 6.12 to furnish to the Administrative Agent a
description of any Material Real Property owned by such Restricted Subsidiary in
detail reasonably satisfactory to the Administrative Agent;

 

-96-



--------------------------------------------------------------------------------

(C) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to this Section 6.12 to duly execute and deliver to the Administrative
Agent, other than with respect to Excluded Assets, (i) supplements to the
Security Agreement, Intellectual Property Security Agreements, a Perfection
Certificate Supplement and other Collateral Documents (other than Mortgages), as
specified by the Administrative Agent (consistent with the Security Agreement,
Intellectual Property Security Agreements and other Collateral Documents in
effect (or otherwise agreed) on the Closing Date) or (ii) Mortgages with respect
to Material Real Property and such other instruments or documents as are
necessary to satisfy the other conditions of Section 4.01(b)(i) in accordance
with Section 6.12(b), in each case granting a Lien in substantially all personal
property of such Restricted Subsidiary and all Material Real Property, securing
the Obligations of such Restricted Subsidiary under the Guaranty;

(D) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to this Section 6.12 to deliver, other than with respect to Excluded
Assets, any and all certificates representing Equity Interests directly owned by
such Restricted Subsidiary or, if applicable in the case of Equity Interests of
Foreign Subsidiaries and, to the extent required by the Security Agreement,
cause the legal representative(s) of such Restricted Subsidiary to register the
transfer of the Equity Interests in the relevant share registers of such
Restricted Subsidiary, in each applicable case accompanied by undated stock
powers or other appropriate instruments of transfer executed in blank and, to
the extent required by the Security Agreement, instruments, if any, evidencing
the intercompany debt held by such Restricted Subsidiary, if any, indorsed in
blank to the Administrative Agent or accompanied by other appropriate
instruments of transfer; and

(E) take and cause such Restricted Subsidiary to take whatever reasonable action
(including the filing of Uniform Commercial Code financing statements (or
comparable documents or instruments under other applicable Law), and delivery of
certificates evidencing stock and membership interests) as may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Collateral Documents delivered pursuant to this Section 6.12; and

(ii) if requested, as soon as reasonably practicable and in any case on or prior
to thirty (30) days after the reasonable request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of customary legal
opinions, addressed to the Administrative Agent and the other Secured Parties,
of counsel for the Loan Parties (or, where customary in the applicable
jurisdiction, the Administrative Agent) reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.12(a) as the
Administrative Agent may reasonably request.

(b) Upon the acquisition of any Material Real Property by the Borrower or any
Guarantor, or if otherwise required by Section 6.12(a)(i), if such Material Real
Property shall not already be subject to a perfected Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, the Borrower or
Guarantor, as the case may be, cause such Material Real Property (other than
Excluded Assets) to be subjected to a Lien securing the Secured Obligations and
will take, or cause the Borrower and Guarantor to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien in accordance with the conditions set forth in
Section 4.01(b)(i) within ninety (90) days of the requirement becoming
applicable (or such longer period as the Administrative Agent may agree in its
reasonable discretion).

(c) Concurrently with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) in respect of financial statements delivered pursuant to
Section 6.01(a) execute and deliver to the Administrative Agent an appropriate
Intellectual Property Security Agreement with respect to all Patents (as defined
in the Security Agreement) and Trademarks (as defined in the Security Agreement)
registered or pending with the United States Patent and Trademark Office and
registered or pending Copyrights (as defined in the Security Agreement) with the
United States Copyright Office constituting After Acquired Intellectual Property
(as defined in the Security Agreement) that is Material Intellectual Property
owned by it or any Guarantor as of the last day of the period for which such
Compliance Certificate is delivered, to the extent that such After Acquired
Intellectual Property that is Material Intellectual Property is not covered by
any previous Intellectual Property Security Agreement so signed and delivered

 

-97-



--------------------------------------------------------------------------------

by it or such Guarantor. In each case, the Borrower will, and will cause each
Guarantor to, promptly cooperate as necessary to enable the Administrative Agent
to make any necessary recordations with the US Copyright Office or the US Patent
and Trademark Office, as appropriate, with respect to such Material Intellectual
Property.

(d) Notwithstanding the foregoing provisions of this Section 6.12 and the
provisions of any Loan Document, (i) the Administrative Agent shall not take,
and the Borrower and Guarantors shall not be required to grant, a security
interest in any Excluded Assets, (ii) the Administrative Agent shall not take a
security interest in any assets, including without limitation, Material Real
Property, as to which the Administrative Agent shall determine in writing, in
its reasonable discretion, that the cost, burden or consequences of obtaining
such Lien (including any mortgage, stamp, intangibles or other similar Tax,
title insurance or similar items) is excessive in relation to the benefit to the
Secured Parties of the security afforded thereby, (iii) Liens required to be
granted pursuant to this Section 6.12, and actions required to be taken,
including to perfect such Liens, shall be subject to exceptions and limitations
consistent with those set forth in the Collateral Documents as in effect on the
Closing Date and (iv) the Borrower and the Subsidiary Guarantors shall not be
required to take any actions outside the United States to perfect any Liens in
the Collateral.

(e) The Borrower agrees to notify the Administrative Agent in writing promptly,
but in any event within 30 days, after any change in (i) the legal name of any
Grantor (as defined in the Security Agreement), (ii) the identity or type of
organization or corporate structure of such Grantor or (iii) the jurisdiction of
organization of such Grantor.

Section 6.13 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to remove
and clean up all Hazardous Materials in amounts or concentrations constituting a
violation of Environmental Laws from any of its properties, subject to and in
accordance with the requirements of all Environmental Laws.

Section 6.14 Further Assurances. Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time for the purposes
of perfecting (or continuing the perfection of) the rights of the Administrative
Agent for the benefit of the Secured Parties with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds or products
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any other Loan Party which is required to be part of the
Collateral to the extent required by Section 6.12), in each case subject to the
limitations and exceptions set forth in Section 6.12 and in the Collateral
Documents, including, without limitation, delivery of such amendments to the
Mortgages, endorsements to the title policies, opinions of counsel and evidence
of compliance with flood laws as the Administrative Agent may reasonably require
in connection with the transactions contemplated by Sections 2.14, 2.15 or 2.16
hereof or any other amendment, modification or execution of any Facility.

Section 6.15 Designation of Subsidiaries. The board of directors of the Borrower
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary (including any newly acquired or newly formed Restricted Subsidiary
at or prior to the time it is so acquired or formed) or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default shall have occurred and be continuing,
(b) immediately after giving effect to such designation, the Borrower and its
Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, with the
covenant set forth in Section 7.10, (c) notwithstanding anything else in this
Section 6.15 to the contrary, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary and (d) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
any Junior Financing. The

 

-98-



--------------------------------------------------------------------------------

designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by Borrower or the relevant Restricted Subsidiary (as applicable)
therein at the date of designation in an amount equal to the fair market value
of such Person’s (as applicable) investment therein and the Investment resulting
from such designation must otherwise be in compliance with Section 7.02. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time. As of the date hereof, any
Unrestricted Subsidiaries of the Borrower are set forth in Schedule 6.15.

Section 6.16 Maintenance of Ratings. Use commercially reasonable efforts to
maintain a rating of the Facilities and a corporate family credit rating of the
Borrower by each of S&P and Moody’s.

Section 6.17 Subordination of Loans. Each Loan Party covenants and agrees that
any existing and future loans from any Subsidiary that is not a Loan Party to
the Borrower or any Loan Party shall be subordinated (to the extent legally
permitted) in right of payment to the Secured Obligations pursuant to the
Intercompany Note.

Section 6.18 Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth in Schedule 6.18, in each case within the time
limits specified on such schedule (unless the Administrative Agent, in its
discretion, shall have agreed in writing to any particular longer period).
Notwithstanding anything in the Credit Agreement or any Collateral Document to
the contrary, no document or task described on Schedule 6.18 shall be required
to be delivered except within the time limits specified on such schedule
(including any longer period agreed to in writing by the Administrative Agent in
its discretion) and no Default or Event of Default shall be caused hereunder or
thereunder by the failure of the Borrower or any Restricted Subsidiary to
deliver such documents and complete such tasks prior to the end of the time
periods provided thereby.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) (i) Liens pursuant to any Loan Document and (ii) Liens on cash or deposits
granted in favor of any Swing Line Lender or L/C Issuer to Cash Collateralize
any Defaulting Lender’s participation in Letters of Credit or Swing Line Loans,
respectively, as contemplated by Section 2.03(a)(ii)(E) and 2.04(b), and
2.17(a)(ii), respectively;

(b) Liens on property of the Borrower and its Subsidiaries existing on the date
hereof and listed in Schedule 7.01(b) and any modifications, replacements,
renewals or extensions thereof; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien, and (B) proceeds and
products thereof, and (ii) the modification, replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens (if such
obligations constitute Indebtedness) is permitted by Section 7.03;

(c) Liens for Taxes which are not due and payable except for those being
contested in good faith and by appropriate actions diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(d) statutory Liens and any Liens arising by operation of law in each case of
landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than thirty
(30) days or, if more than thirty (30) days overdue (i) no action has been taken
to enforce such Lien, (ii) such

 

-99-



--------------------------------------------------------------------------------

Lien is being contested in good faith and by appropriate actions diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person to the extent required in accordance with GAAP or
(iii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, (ii) pledges and deposits in the ordinary course of business
securing insurance premiums or reimbursement obligations under insurance
policies, in each case payable to insurance carriers that provide insurance to
the Borrower or any of its Restricted Subsidiaries or (iii) obligations in
respect of letters of credit or bank guarantees that have been posted by the
Borrower or any of its Restricted Subsidiaries to support the payments of the
items set forth in clauses (i) and (ii) of this Section 7.01(e).

(f) (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items set forth in clause (i) of this Section 7.01(f);

(g) matters of record affecting title to any owned or leased real property and
survey exceptions, encroachments, protrusions, recorded and unrecorded
servitudes, easements, restrictions, reservations, licenses, rights-of-way,
sewers, electric lines, telegraphs and telephone lines, variations in area or
measurement, rights of parties in possession under written leases or occupancy
agreements, and other title defects and non-monetary encumbrances affecting real
property, and zoning, building or other restrictions as to the use of real
property or Liens incidental to the conduct of the business of such Person or to
the ownership of its properties, in each case that were not incurred in the
connection with Indebtedness and which could not, individually or in the
aggregate, materially and adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred seventy (270) days
after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens (except in the case of any
Permitted Refinancing) and (ii) such Liens do not at any time encumber any
property except for accessions to such property other than the property financed
by such Indebtedness and the proceeds and the products thereof; provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(j) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Borrower and the other Loan Parties, taken as a
whole, or (B) secure any Indebtedness for borrowed money or (ii) the rights
reserved or vested in any Person by the terms of any lease, license, franchise,
grant or permit held by the Borrower or any of its Restricted Subsidiaries or by
a statutory provision, to terminate any such lease, license, franchise, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business or (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

 

-100-



--------------------------------------------------------------------------------

(m) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case under this clause (m)(i), solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien or on the date of any
contract for such Investment or Disposition, and (ii) earnest money deposits of
cash or Cash Equivalents made by the Borrower or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(n) Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of such Restricted Subsidiary permitted under
Section 7.03;

(o) (i) Liens in favor of the Borrower or a Restricted Subsidiary that is a Loan
Party securing Indebtedness permitted under Section 7.03(d) and (ii) Liens in
favor of a Restricted Subsidiary that is not a Loan Party granted by another
Restricted Subsidiary that is not a Loan Party, provided that any such Lien on
Collateral shall be expressly junior in priority to the Liens on such Collateral
granted to the Administrative Agent for the benefit of the Secured Parties under
the Loan Documents and all documentation with respect to such lien priority
shall be in the form and substance reasonably satisfactory to the Administrative
Agent;

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary) and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the Indebtedness secured thereby
(or, as applicable, any modifications, replacements, renewals or extension
thereof) is permitted under Section 7.03;

(q) Liens arising from precautionary UCC financing statement filings (or similar
filings under other applicable Law) regarding leases entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business and not
prohibited by this Agreement;

(s) any interest and title of a lessor, sublessor, licensor or sublicensor under
any lease, sublease or license agreement entered into in the ordinary course of
business;

(t) to the extent constituting Liens, Dispositions expressly permitted under
Section 7.05 (other than Section 7.05(e));

(u) Liens securing Indebtedness or other obligations outstanding in an aggregate
principal amount not to exceed $50,000,000;

(v) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

-101-



--------------------------------------------------------------------------------

(w) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(x) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(y) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

(z) Liens deemed to exist in connection with Investments in repurchase
agreements referred to in clause (d) of the definition of “Cash Equivalents”;

(aa) Liens on Collateral securing Indebtedness permitted under
Section 7.03(r)(ii) and any modifications, replacements, renewals or extensions
thereof; provided that the modification, replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03(r)(iii);

(bb) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(cc) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and franchise agreements entered into in the ordinary course
of business;

(dd) Liens on the Collateral securing (i) Permitted First Priority Refinancing
Debt and subject to the Pari Passu Intercreditor Agreement or (ii) Permitted
Second Priority Refinancing Debt and subject to the Second Lien Intercreditor
Agreement; and

(ee) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing.

Section 7.02 Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or any Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, members of management, and
employees of the Borrower or (to the extent relating to the business of the
Borrower and its Restricted Subsidiaries) any direct or indirect parent thereof,
or any Restricted Subsidiary (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes and
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower or any direct or indirect parent thereof;

(c) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Restricted Subsidiary that is not a Loan Party in any Loan Party or in any other
Restricted Subsidiary that is also not a Loan Party, (iii) by any Loan Party in
any Restricted Subsidiary that is not a Loan Party in an aggregate amount
together with Investments pursuant to Section 7.02(i)(A)(2)(x), not to exceed
$600,000,000 (in the case of clause (iii), determined without regard to any
write-downs or write-offs of such Investments) and (iv) by the Borrower and its
Restricted Subsidiaries in any Subsidiary of the type described in clause (c) of
the definition of Excluded Subsidiary to the extent consisting of contributions
or other Dispositions of Equity Interests in other Subsidiaries of the type
described in clause (c) of the definition of Excluded Subsidiary to such
Subsidiary;

 

-102-



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and prepayments and repurchases of
Indebtedness expressly permitted by Section 7.01, Section 7.03 (other than
Sections 7.03(c) and (d)(A)), Section 7.04 (other than Section 7.04(c)(i)),
Section 7.05 (other than Sections 7.05(d)(ii) and (e)), Section 7.06 (other than
Section 7.06(e)(v)), Section 7.13 and Section 10.07(l), respectively;

(f) Investments of the Borrower and its Subsidiaries existing or contemplated on
the date hereof or as set forth in Schedule 7.02(f) and any modification,
replacement, renewal or extension thereof as in effect on the date hereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted by Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of all or substantially all of the assets
or business of, any Person, or of assets constituting a business unit, a line of
business or division of, any Person, or of the Equity Interests in a Person
that, upon the consummation thereof, will be owned directly by the Borrower or
one or more of its Restricted Subsidiaries (including, without limitation, as a
result of a merger or consolidation); provided that, with respect to each such
purchase or other acquisition made pursuant to this Section 7.02(i) (each of the
foregoing, a “Permitted Acquisition”):

(A) (1) each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the applicable requirements of Section 6.12 to the extent required thereby, and
(2) the aggregate amount of cash or property provided by Loan Parties to make
any such purchase or acquisition of assets that are not purchased or acquired
(or do not become owned) by a Loan Party or in Equity Interests in Persons that
do not become Loan Parties upon consummation of such purchase or acquisition
shall not exceed, together with Investments pursuant to Section 7.02(c)(iii),
the sum of (x) $600,000,000 and (y) amounts otherwise available pursuant to
Section 7.02(m);

(B) immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition, no Event of Default shall have occurred and be
continuing; and

(C) the Borrower shall have delivered to the Administrative Agent, no later than
the date on which any such purchase or other acquisition is consummated, a
certificate of a Responsible Officer certifying that all of the requirements set
forth in this clause (i) have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition.

(j) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit or (ii) customary trade arrangements
with customers;

(k) Investments (including debt obligations and Equity Interests) received in
connection with (x) the bankruptcy or reorganization of any Person and in
settlement of obligations of, or disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment and
(y) the non-cash proceeds of any Disposition permitted by Section 7.05;

 

-103-



--------------------------------------------------------------------------------

(l) loans and advances to the Borrower or any direct or indirect parent thereof
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
permitted to be made to Holdings or any direct or indirect parent of the
Borrower in accordance with Section 7.06; provided that any Investment made
under this Section 7.02(l) shall reduce dollar for dollar capacity to make
Restricted Payments under Section 7.06;

(m) Investments that do not exceed (x) $500,000,000 at any time outstanding,
plus (y) the Cumulative Amount at the time of such Investment;

(n) advances of payroll payments to employees in the ordinary course of
business;

(o) Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(p) Investments to the extent the consideration paid therefor consists solely of
Equity Interests (other than Disqualified Equity Interests) of the Borrower or
any direct or indirect parent thereof;

(q) Investments consisting of promissory notes issued by any Loan Party to
future, present or former officers, directors and employees, members of
management, or consultants of the Borrower or any of its Subsidiaries or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests (other than Disqualified Equity Interests) of the
Borrower or any direct or indirect parent thereof, to the extent the applicable
Restricted Payment is permitted by Section 7.06;

(r) Investments held by a Person that becomes a Restricted Subsidiary (or is
merged, amalgamated or consolidated with or into the Borrower or a Restricted
Subsidiary) pursuant to this Section 7.02 (and, if applicable, Section 7.04)
after the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation;

(s) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, franchisees, franchisors, licensors and licensees in the ordinary
course of business;

(t) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are made with the proceeds received by such
Restricted Subsidiary from an Investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 7.02;

(u) Investments in NQ Fund not to exceed $45,000,000 in the aggregate as
described in Schedule 7.02(u);

(v) Investments by Non-U.S. Subsidiaries not to exceed $300,000,000 at any time
outstanding;

(w) Investments by the Borrower or any Restricted Subsidiary which consist of
(i) the transfer of Equity Interests of a Non-U.S. Subsidiary to another
Non-U.S. Subsidiary, joint venture or partnership or (ii) the transfer of
economic and beneficial ownership of non-U.S. intellectual property rights to a
Non-U.S. Subsidiary on arm’s-length terms and for consideration consisting of
cash and promissory notes; provided that any promissory note issued to a Loan
Party that exceeds $1,000,000 in principal amount will be pledged pursuant to
the Security Agreement;

 

-104-



--------------------------------------------------------------------------------

(x) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of (x) a contribution of Securitization
Assets or (y) Limited Originator Recourse and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

(y) Investments in connection with the initial formation and capitalization of
the Quest Diagnostics JV, including investments that are determined at the
initial closing of the Quest Diagnostics JV but that may be completed over time;
and

(z) additional Investments, so long as, at the time any such Investment is made
and immediately after giving effect thereto, (x) no Default or Event of Default
shall have occurred and is continuing and (y) the Total Leverage Ratio on a Pro
Forma Basis is not greater than 3.50 to 1.00.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Loan Parties under the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries outstanding on the date
hereof and listed in Schedule 7.03(b) and any Permitted Refinancing thereof;

(c) Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or such Restricted Subsidiary otherwise permitted
hereunder and to the extent permitted by Section 7.02; provided that (A) no
Guarantee by any Restricted Subsidiary of any Indebtedness constituting a
Specified Junior Financing Obligation shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the applicable Guaranty to the extent required by
Section 6.12 and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Indebtedness;

(d) (A) Indebtedness of the Borrower or any Loan Party owing to the Borrower or
any Restricted Subsidiary to the extent such Investment is permitted by
Section 7.02, (B) Indebtedness of any Non U.S. Subsidiary owed to a Non U.S.
Subsidiary, including, pursuant to any cash management facility or
(C) Indebtedness of any Non U.S. Subsidiary to the Borrower or any Restricted
Subsidiary in an aggregate principal amount outstanding at any time not in
excess of $200,000,000; provided that any such Indebtedness to a Loan Party
under clause (A) or (C) that exceeds $1,000,000 in principal amount shall be
evidenced by a promissory note and shall be pledged pursuant to the Security
Agreement;

(e) Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond, and similar financings) to finance the purchase, repair or
improvement of fixed or capital assets within the limitations set forth in
Section 7.01(i) and any Permitted Refinancing thereof; provided that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed the greater of (A) $135,000,000 and (B) 4.5% of Total Assets as of the
end of the Test Period;

(f) Indebtedness of Restricted Subsidiaries that are not Loan Parties in an
aggregate principal amount at any time outstanding for all such Persons taken
together not exceeding the greater of (A) $135,000,000 and (B) 4.5% of Total
Assets as of the end of the Test Period;

(g) Indebtedness in respect of Swap Contracts not incurred for speculative
purposes;

(h) Indebtedness (other than for borrowed money) subject to Liens permitted
under Section 7.01;

 

-105-



--------------------------------------------------------------------------------

(i) (A) Indebtedness (not constituting Disqualified Equity Interests) assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition; provided that both
immediately prior and after giving effect to any Indebtedness incurred pursuant
to this clause (i)(A), (x) no Event of Default shall exist or result therefrom,
and (y) the Borrower and its Restricted Subsidiaries shall be in Pro Forma
Compliance with the covenant set forth in Section 7.10, and the Borrower’s Total
Leverage Ratio shall be no greater than the greater of (1) 5.75 to 1.00 as of
the end of the Test Period last ended, after giving effect to such Permitted
Acquisition and the assumption, incurrence or issuance of such Indebtedness and
(2) the Total Leverage Ratio immediately prior to the consummation of such
Permitted Acquisition and (B) any Permitted Refinancing thereof;

(j) Indebtedness representing deferred compensation to employees of the Borrower
or any Restricted Subsidiary;

(k) Indebtedness constituting obligations for indemnification, the adjustment of
the purchase price or similar adjustments incurred under agreements for a
Permitted Acquisition or Disposition;

(l) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with Permitted Acquisitions;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;

(n) Indebtedness in an aggregate principal amount not to exceed $300,000,000 any
time outstanding;

(o) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within thirty (30) days following
such drawing or incurrence;

(q) obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees provided by the
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit related thereto, in each case in the ordinary course of business or
consistent with past practice;

(r) (i) Permitted Unsecured Indebtedness so long as (x) the Borrower’s Total
Leverage Ratio shall be less than 5.75 to 1.00 as of the end of the Test Period
last ended, after giving effect to such incurrence and (y) no Event of Default
shall have occurred and be continuing or would result therefrom, (ii) Permitted
Pari Passu Notes and Permitted Second Lien Indebtedness so long as (x) the
Senior Secured Leverage Ratio shall be less than 4.00 to 1.00 as of the end of
the Test Period then last ended, after giving effect to such incurrence and
(y) no Event of Default shall have occurred and be continuing or would result
therefrom, and (iii) any Permitted Refinancing of Indebtedness incurred pursuant
to clause (i) or (ii);

(s) Indebtedness in respect of (x) any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business or (y) any letter of credit issued in favor of any L/C Issuer or Swing
Line Lender to support any Defaulting Lender’s participation in Letters of
Credit or Swing Line Loans, respectively, as contemplated by
Section 2.03(a)(ii)(E) or 2.04(b), respectively;

 

-106-



--------------------------------------------------------------------------------

(t) Indebtedness to current or former officers, directors, managers, consultants
and employees, their Controlled Investment Affiliates or Immediate Family
Members to finance the purchase or redemption of Equity Interests (other than
Disqualified Equity Interests) of the Borrower (or any direct or indirect parent
thereof) permitted by Section 7.06;

(u) (i) Permitted Subordinated Indebtedness to finance any prepayments of
Indebtedness under the Loan Documents pursuant to Section 2.05(b)(iv) or
10.07(l) and (ii) any Permitted Refinancing thereof meeting the requirements of
Permitted Subordinated Indebtedness;

(v) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(w) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is non-recourse (except for Standard
Securitization Undertakings and Limited Originator Recourse) to the Borrower or
any of the Restricted Subsidiaries in an aggregate principal amount at any time
outstanding for all such Persons taken together not exceeding $400,000,000, and
any Indebtedness incurred by the Borrower or any Restricted Subsidiary as
Limited Originator Recourse in connection with such Qualified Securitization
Financing;

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x);

(y) Permitted Unsecured Refinancing Debt, Permitted First Priority Refinancing
Debt and Permitted Second Priority Refinancing Debt, in each case of a Loan
Party;

(z) Indebtedness of any Non-U.S. Subsidiary to the Borrower or any Restricted
Subsidiary representing (i) the deferred payment of the purchase price for the
sale of Equity Interests of a Non-U.S. Subsidiary by the Borrower or a
Restricted Subsidiary to such Non-U.S. Subsidiary, (ii) the purchase price of
non-U.S. intellectual property rights to the extent such Investment is permitted
by Section 7.02(w)(ii) or an allocation of development costs for intellectual
property used by any Non-U.S. Subsidiary or (iii) a management or other fee owed
to the Borrower for services provided by the Borrower or a Loan Party to such
Non-U.S. Subsidiary; provided that, in each case, any such Indebtedness to any
Loan Party that exceeds $1,000,000 in principal amount individually or in the
aggregate shall be evidenced by a promissory note and shall be pledged pursuant
to the Security Agreement; and

(aa) Indebtedness consisting of the Senior Notes and any Permitted Refinancing
thereof.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount, and the payment of interest or
dividends in the form of additional Indebtedness shall in each case not be
deemed to be an incurrence of Indebtedness for purposes of this Section 7.03.

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, except that:

(a) any Restricted Subsidiary may merge with or liquidate into (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction so long as the Borrower remains organized under the laws of the
United States, any state thereof or the District of Columbia (the
“Jurisdictional Requirements”)); provided that the Borrower shall be the
continuing or surviving Person, or (ii) any one or more other Restricted
Subsidiaries; provided that when any Restricted Subsidiary that is a Loan Party
is merging with another Restricted Subsidiary, (A) a Loan Party shall be the
continuing or surviving Person; or (B) to the extent constituting an Investment,
such Investment must be an Investment permitted by Section 7.02 and any
Indebtedness corresponding to such Investment must be permitted by Section 7.03;

 

-107-



--------------------------------------------------------------------------------

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary
(other than the Borrower) may liquidate or dissolve or change its legal form if
the Borrower determines in good faith that such action is in the best interests
of the Borrower;

(c) the Borrower or any Restricted Subsidiary may merge with any other Person in
order to (i) effect an Investment permitted pursuant to Section 7.02 (provided
that (A) the continuing or surviving Person shall be a Restricted Subsidiary,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Section 6.12 and (B) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 7.02) or (ii) to effect the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary
in accordance with Section 6.15; provided that if the Borrower is a party to any
transaction effected pursuant to this Section 7.04(c), (A) the Borrower shall be
the continuing and surviving Person or the continuing or surviving Person shall
expressly assume the obligations of the Borrower in a manner reasonably
acceptable to the Administrative Agent, (B) the Jurisdictional Requirements
shall be satisfied, and (C) no Event of Default shall have occurred and be
continuing or would result therefrom;

(d) so long as no Default exists or would result therefrom, the Borrower may
(i) merge with any other Person; provided that the Borrower shall be the
continuing or surviving corporation and the Jurisdictional Requirements shall be
satisfied or (ii) change its legal form to a limited liability company if the
Borrower determines in good faith that such action is in the best interests of
the Borrower; and

(e) so long as no Event of Default exists or would result therefrom, a merger,
dissolution, liquidation or consolidation, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.05, may be effected; provided that
if the Borrower is a party to any transaction effected pursuant to this
Section 7.04(e), (i) the Borrower shall be the continuing or surviving Person
and (ii) the Jurisdictional Requirements shall be satisfied.

Section 7.05 Dispositions. Make any Disposition except:

(a) Dispositions of obsolete, used, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries;

(b) Dispositions of inventory and equipment in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property by the Borrower or any Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary (including any such Disposition
effected pursuant to a merger, liquidation or dissolution); provided that if the
transferor of such property is a Guarantor or the Borrower then (i) the
transferee thereof must either be the Borrower or a Guarantor or (ii) to the
extent such transaction constitutes an Investment, such transaction is permitted
under Section 7.02 (other than Section 7.02(x)) and any Indebtedness
corresponding to such Investment must be permitted by Section 7.03;

(e) Dispositions permitted by Section 7.02 (other than Section 7.02(e) or (x)),
Section 7.04 (other than Section 7.04(e)) and Section 7.06 (other than
Section 7.06(d)) and Liens permitted by Section 7.01;

(f) [Reserved];

 

-108-



--------------------------------------------------------------------------------

(g) Dispositions of Cash Equivalents;

(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(k) Dispositions of property by the Borrower or any Restricted Subsidiary;
provided that (i) at the time of such Disposition, (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist, (ii) with respect to any
Disposition pursuant to this Section 7.05(k) for a purchase price in excess of
the greater of (x) $60,000,000 and (y) 2.0% of Total Assets as of the end of the
Test Period last ended, the Borrower or any of its Restricted Subsidiaries shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents (in each case, free and clear of all Liens at the time received
other than Liens permitted by Section 7.01) (it being understood that for the
purposes of this clause (k)(ii), the following shall be deemed to be cash:
(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which all
of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by such Restricted
Subsidiary from such transferee that are converted by such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within one hundred and eighty (180) days following the closing of the
applicable Disposition, (C) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of the greater
of $45,000,000 and 1.5% of Total Assets at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) and (iii) the aggregate
value of all property Disposed of pursuant to this Section 7.05(k) since the
Closing Date shall not exceed $550,000,000;

(l) Dispositions of Investments in Joint Ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements in effect
on the Closing Date;

(m) Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights which, in the reasonable good faith determination of
the Borrower or any Restricted Subsidiary, are uneconomical, negligible,
obsolete or otherwise not material in the conduct of its business (it being
understood and agreed that no Material Intellectual Property may be Disposed of
in reliance on this clause (m));

(n) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business;

(o) Dispositions of Investments in Samsung JV and NQ Fund as described in
Schedule 7.02(u);

(p) Dispositions of the Equity Interests in, or Indebtedness or other securities
of, an Unrestricted Subsidiary; and

 

-109-



--------------------------------------------------------------------------------

(q) any Disposition of Securitization Assets to or by a Securitization
Subsidiary; provided that to the extent the aggregate Net Cash Proceeds from all
such Dispositions since the Closing Date exceeds $300,000,000, such excess shall
be applied in accordance with Section 2.05(b)(ii);

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(d), Section 7.05(e), 7.05(h), 7.05(j) and
Section 7.05(m)), shall be for no less than the fair market value of such
property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent is hereby authorized by the
Lenders to take any actions deemed appropriate in order to effect the foregoing.

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except (subject to the proviso in Section 7.02(l)):

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary with respect to any class or type of
Equity Interests, to (i) the Borrower or such Restricted Subsidiary and (ii) to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of such class or type of Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;

(c) the Borrower and its Restricted Subsidiaries may make Restricted Payments
necessary to consummate the Transactions;

(d) to the extent constituting Restricted Payments, transactions expressly
permitted by Section 7.02 (other than Section 7.02(e), (l) and (q)),
Section 7.04, or Section 7.05 (other than Section 7.05(e));

(e) the Borrower and its Restricted Subsidiaries may make Restricted Payments:

(i) with respect to any taxable period during which the Borrower or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which its direct or indirect parent is the common parent, the proceeds of
which shall be used to pay the portion of such tax group’s actual cash income
tax liability attributable to the taxable income of the Borrower and the
Subsidiaries of the Borrower, in an amount not to exceed the amount of the
income tax liability that would have been payable by the Borrower or its
Subsidiaries on a stand-alone basis; provided that such distribution shall be
reduced by any portion of such Taxes directly paid by Borrower or any of its
Subsidiaries; and provided, further, that any payments attributable to the
income of Unrestricted Subsidiaries shall be permitted only to the extent that
cash payments were made for such purpose by the Unrestricted Subsidiaries to the
Borrower or its Restricted Subsidiaries;

(ii) the proceeds of which shall be used to pay (or to make a payment to any
direct or indirect parent to enable it to pay) any direct or indirect parent’s
operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including, without limitation,
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, plus any reasonable and customary indemnification claims made by
directors or officers of any such entity attributable to the ownership or
operations of the Borrower and its Restricted Subsidiaries;

(iii) the proceeds of which shall be used to pay (or to make a payment to any
direct or indirect parent to enable it to pay) franchise taxes and other fees,
taxes and expenses required to maintain the corporate existence of the Borrower
or any direct or indirect parent thereof;

 

-110-



--------------------------------------------------------------------------------

(iv) the proceeds of which shall be used to pay (or to make a payment to any
direct or indirect parent to enable it to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of the Borrower or
any direct or indirect parent of the Borrower held by any future, present or
former employee, director, officer, member of management or consultant of the
Borrower or any direct or indirect parent thereof, or any of its Subsidiaries
(or any Controlled Investment Affiliate or Immediate Family Member thereof);
provided that the aggregate amount of Restricted Payments made under this clause
(e)(iv) does not exceed (1) in 2015, $40,000,000 and (2) in any calendar year
thereafter, $20,000,000 (in each case, with unused amounts in any calendar year
being carried over to the two (2) immediately succeeding calendar years, subject
to a maximum of $45,000,000 in any calendar year; provided, that $20,000,000 of
the amount available in 2015 under clause (1), if unused, shall carry forward
only to 2016); and provided further that such amount in any calendar year may be
increased by an amount not to exceed (A) the cash proceeds from the sale of
Equity Interests (other than Disqualified Equity Interests) of the Borrower or
any direct or indirect parent thereof to employees, directors, officers, members
of management or consultants of the Borrower or any direct or indirect parent
thereof or of its Subsidiaries that occurs after the Closing Date to the extent
such proceeds constitute Eligible Equity Proceeds plus (B) the cash proceeds of
key man life insurance policies received by any direct or indirect parent of the
Borrower (to the extent such proceeds are contributed to or received by the
Borrower), the Borrower or any Restricted Subsidiary after the Closing Date
(provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year) less (C) the amount of any Restricted Payments previously made pursuant to
clauses (A) and (B) of this clause (e)(iv);

(v) the proceeds of which shall be used to finance (or to make a payment to any
direct or indirect parent to enable it to finance) any Investment permitted to
be made pursuant to Section 7.02; provided that (A) such Restricted Payment
shall be made substantially concurrently with the closing or consummation of
such Investment and (B) any direct or indirect parent of the Borrower shall,
immediately following the closing or consummation thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower or a Loan Party (or a Person that will become a Loan Party upon receipt
of such contribution) or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or a Loan Party
in order to consummate such Permitted Acquisition, in each case, in accordance
with the requirements of Section 6.12;

(vi) the proceeds of which shall be used to make (or to make a payment to any
direct or indirect parent to enable it to make) cash payments in lieu of the
issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests of the Borrower or any direct or indirect parent thereof; provided
that any such cash payment shall not be for the purpose of evading the
limitations set forth in this Section 7.06 (as determined in good faith by the
board of directors or the managing board, as the case may be, of the Borrower or
any direct or indirect parent thereof (or any authorized committee thereof));

(vii) the proceeds of which shall be used to pay (or to make a payment to any
direct or indirect parent to enable it to pay) fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering not prohibited
by this Agreement (in the case of any such parent or indirect parent, only to
the extent such parent or indirect parent does not hold material assets other
than those relating to the Borrower and its Subsidiaries or their respective
businesses);

(viii) the proceeds of which shall be used to pay (or to make a payment to any
direct or indirect parent to enable it to pay) customary salary, bonus and other
benefits payable to officers and employees of the Borrower or any direct or
indirect parent thereof to the extent such salaries, bonuses and other benefits
are directly attributable to the ownership or operations of the Borrower and its
Restricted Subsidiaries; and

 

-111-



--------------------------------------------------------------------------------

(ix) the proceeds of which shall be used to pay (or to make a payment to any
direct or indirect parent to enable it to pay) amounts of the type described in
Sections 7.08(g) or 7.08(h), in each case to the extent the applicable payment
would be permitted under the applicable clause in Section 7.08 if such payment
were to be made by the Borrower or its Restricted Subsidiaries and in lieu of
such payment being made under such applicable clauses of Section 7.08;

(f) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower and its Restricted
Subsidiaries may make Restricted Payments in an aggregate amount that does not
exceed the sum of (i) the greater of (x) $50,000,000 and (y) 1.50% of Total
Assets as of the end of the Test Period last ended (such amount to be reduced on
a dollar for dollar basis by any use of this Section 7.06(f)(i) reallocated to
prepayments of Junior Financings pursuant to Section 7.13(i)) and (ii) the
Cumulative Amount as in effect immediately prior to the time of making of such
Restricted Payment;

(g) repurchases of Equity Interests in any direct or indirect parent company of
the Borrower, the Borrower or any Restricted Subsidiary deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(h) payments made or expected to be made by the Borrower or any of its
Restricted Subsidiaries in respect of withholding or similar Taxes payable by
any future, present or former employee, director, manager or consultant and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options;

(i) cash payments in lieu of fractional shares in connection with the exercise
of warrants, options or other securities, convertible or exchangeable for Equity
Interests of Borrower or any direct or indirect parent company of Borrower;

(j) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Cumulative Amount shall not be
negative after giving effect thereto, the declaration and payment of dividends
and distributions on the Borrower’s common stock (or the payment of dividends to
any direct or indirect parent entity of the Borrower to fund a payment of
dividends on such entity’s common stock), of up to 6% per annum of the net cash
proceeds received by or contributed to the Borrower in or from any public
offering of the Borrower’s common stock or the common stock of any of its direct
or indirect parent companies, other than public offerings with respect to the
Borrower’s common stock registered on Form S-4 or Form S-8; and

(k) additional Restricted Payments, so long as, at the time any such Restricted
Payment is made and immediately after giving effect thereto, (x) no Default or
Event of Default shall have occurred and is continuing and (y) the Total
Leverage Ratio on a Pro Forma Basis is not greater than 3.50 to 1.00.

Section 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the date hereof or any business
reasonably related or ancillary thereto.

Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) transactions among the Borrower and its Restricted
Subsidiaries or any Person that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to the Borrower or
such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) the Transactions, including the payment of fees and
expenses in connection with the consummation of the Transactions,
(d) Investments by the Borrower and the Subsidiaries to the extent permitted by
Section 7.02 (b), (c), (d), (l), (n), (o), (p), (q), (r), (s), (u), (v), (w) or
(y) and Restricted Payments by the Borrower and the Subsidiaries to the extent
permitted by Section 7.06, (e) entering into employment and severance
arrangements between any direct or indirect parent of the Borrower, the Borrower
and its Restricted Subsidiaries and their respective officers and employees, as
determined in good faith by the board of directors or senior management of the
relevant Person, (f) the payment of customary fees and reimbursement of
reasonable out-of-pocket costs of, and customary indemnities provided to or on
behalf of, directors, officers and employees of the Borrower or any direct or
indirect parent thereof, or any Restricted Subsidiaries of the Borrower, to the
extent attributable to the ownership or operations of the Borrower

 

-112-



--------------------------------------------------------------------------------

and its Restricted Subsidiaries, as determined in good faith by the board of
directors or senior management of the relevant Person, (g) the payment of fees,
expenses, indemnities or other payments pursuant to, and transactions pursuant
to, the permitted agreements in existence on the Closing Date and set forth in
Schedule 7.08 or any amendment thereto to the extent such an amendment is not
materially disadvantageous to the Lenders, (h) customary compensation to the
Sponsors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities and other
transaction fees (including in connection with acquisitions and Dispositions),
in each case approved by a majority of the disinterested members of the board of
directors of the Borrower, in good faith, (i) employment and severance
arrangements between the Company Parties and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements, (j) investments by the
Investors and Permitted Holders in securities of the Borrower or any of its
Restricted Subsidiaries so long as (A) the investment is being offered generally
to other investors on the same or more favorable terms and (B) the investment
constitutes less than 5% of the proposed or outstanding issue amount of such
class of securities, (k) payments required by securities held by the Investors
and Permitted Holders to the extent such securities were acquired as
contemplated by clause (j) above or were acquired from third parties,
(l) payments to or from, and transactions with, Joint Ventures in the ordinary
course of business or for other valid business purposes, (m) payments by any
direct or indirect parent of the Borrower, the Borrower and its Restricted
Subsidiaries pursuant to tax sharing agreements among any direct or indirect
parent of the Borrower, the Borrower and its Restricted Subsidiaries that comply
with Section 7.06(e)(i), (n) transactions with customers, clients, suppliers,
joint venture partners or purchasers or sellers of goods or services, in each
case in the ordinary course of business and otherwise in compliance with the
terms of this Agreement which are fair to the Borrower and its Restricted
Subsidiaries, in the reasonable determination of the board of directors of the
Borrower or the senior management thereof, or are on terms at least as favorable
as would reasonably have been obtained at such time from an unaffiliated party,
(o) transactions between or among Borrower, and/or one or more Subsidiaries to
the extent otherwise permitted under this Article 7, and (p) any contribution by
any direct or indirect parent of the Borrower to the capital of the Borrower.

Section 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation that limits the ability of (a) any Restricted Subsidiary
to make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to or invest in the Borrower or any Guarantor, or (b) the
Borrower or any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing shall not apply to Contractual Obligations which (i) (A) exist on
the date hereof and (to the extent not otherwise permitted by this Section 7.09)
are listed in Schedule 7.09, (B) are contained in the Senior Notes or Senior
Notes Indenture as in effect on the date hereof and (C) to the extent
Contractual Obligations permitted by clauses (A) and (B) are set forth in an
agreement evidencing Indebtedness, such Contractual Obligations may set forth in
any agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions described in clauses (a) or (b) that are contained
in such Contractual Obligation, (ii) are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary, (iii) represent Indebtedness of a
Restricted Subsidiary which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by or secured by such Indebtedness (and excluding in any event
any Indebtedness constituting any Junior Financing) or that expressly permits
Liens for the benefit of the Agents and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis without the requirement that such holders of such Indebtedness be
secured by such Liens on an equal and ratable, or junior, basis, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions may relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e) to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest, (x) are customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business, (xi) arise in connection with cash or other deposits
permitted under Section 7.01 or are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (xii) are restrictions that arise in

 

-113-



--------------------------------------------------------------------------------

connection with intercompany arrangements entered into for tax planning purposes
and that can be terminated at the direction of the Borrower or one or more
Restricted Subsidiaries, and (xiii) are restrictions in any one or more
agreements governing Indebtedness entered into after the Closing Date that
contain encumbrances and other restrictions that are, taken as a whole, in the
good faith judgment of the Borrower, no more restrictive in any material respect
with respect to the Borrower or any Restricted Subsidiary than those
encumbrances and other restrictions that are in effect on the Closing Date
pursuant to agreements and instruments in effect on the Closing Date or, if
applicable, on the date on which such Restricted Subsidiary became a Restricted
Subsidiary pursuant to agreements and instruments in effect on such date.

Section 7.10 Financial Covenant. For so long as any Term A Loans or Revolving
Credit Commitments remain outstanding, with respect to the Term A Loans and the
Revolving Credit Facility only, permit the Total Leverage Ratio (beginning with
the first full fiscal quarter ending after the Closing Date) to exceed 5.75 to
1.00.

Section 7.11 Amendments of Certain Documents. Amend or otherwise modify (a) any
of its Organization Documents in a manner materially adverse to the
Administrative Agent or the Lenders, as determined in good faith by the
Borrower, or (b) any term or condition of any Junior Financing Documentation in
any manner materially adverse to the interests of the Administrative Agent or
the Lenders, as determined in good faith by the Borrower; provided that clause
(b) shall not apply to any amendment of any Junior Financing Documentation with
respect to any Junior Financing with an aggregate principal amount of less than
$10,000,000; provided further that the preceding proviso shall not apply to an
amendment that would change to an earlier date any required payment of principal
of such Junior Financing.

Section 7.12 Accounting Changes. Make any change in the fiscal year of the
Borrower; provided, however, that the Borrower may, upon written notice to the
Administrative Agent change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

Section 7.13 Prepayments, Etc. of Indebtedness. Voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted) any Junior Financing or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) so long as no Event of Default shall have occurred and
be continuing or would result therefrom, for an aggregate purchase price, or in
an aggregate prepayment amount, not to exceed $35,000,000, plus (A) unused
amounts available to make Restricted Payments under Section 7.06(f)(i) and
(B) an amount equal to the Cumulative Amount as in effect immediately prior to
the time of making such purchase or prepayment, (ii) a Permitted Refinancing
thereof (including through exchange offers and similar transactions), (iii) the
conversion of any Junior Financing to Equity Interests of the Borrower or any
direct or indirect parent of the Borrower (other than Disqualified Equity
Interests), (iv) with respect to intercompany subordinated indebtedness, to the
extent consistent with the subordination terms thereof and (v) additional
amounts, so long as (x) no Default or Event of Default shall have occurred and
is continuing or would result therefrom and (y) the Total Leverage Ratio on a
Pro Forma Basis is not greater than 3.50 to 1.00.

Section 7.14 Designated Senior Debt. Other than with respect to the Senior Notes
and the Senior Notes Indenture, designate any Indebtedness (other than under
this Agreement and the other Loan Documents) of the Borrower or its Restricted
Subsidiaries as “Designated Senior Indebtedness” or “Senior Secured Financing”
(or any comparable term) under, and as defined in, any Junior Financing
Documentation.

Section 7.15 Sale and Leaseback Transactions. The Loan Parties will not, and
will not permit any of their Restricted Subsidiaries to, directly or indirectly,
enter into any arrangement, directly or indirectly, whereby they shall sell or
transfer any Property, real or personal, used or useful in their business,
whether now owned or hereafter acquired, and thereafter rent or lease such
Property or other Property that they intend to use for substantially the same
purpose or purposes as the Property sold or transferred unless (i) the sale of
such Property is permitted by Section 7.05 and (ii) any Lien arising in
connection with the use of such Property by any Loan Party or a Restricted
Subsidiary is permitted by Section 7.01.

 

-114-



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following shall constitute an “Event
of Default”:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when due,
any amount of principal of any Loan or any L/C Borrowing, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.05(a)
(solely with respect to the Borrower) or Section 6.11 or Article 7 (subject to,
in the case of the covenant contained in Section 7.10, the provisions of
Section 8.04 and the proviso at the end of this clause (b)); provided that a
Default by the Borrower under Section 7.10 (a “Financial Covenant Event of
Default”) shall not constitute an Event of Default with respect to the Term Loan
Facilities (other than the Term A Loan Facility), any New Term Loan (unless such
New Term Loans represent an increase in Term A Loans or Incremental Term A
Loans) or any Credit Agreement Refinancing Indebtedness (unless consisting of
Other Revolving Credit Loans) unless and until the Required Financial Covenant
Lenders shall have accelerated any outstanding Term A Loans and amounts
outstanding under the Revolving Credit Facility as a result of such Default
(such period commencing with a Default under Section 7.10 and ending on the date
on which the Required Financial Covenant Lenders terminate and accelerate the
Revolving Credit Facility being the “Term Loan B Standstill Period”) and such
declaration has not been rescinded on or prior to the date on which the Term
Lenders (other than the Term A Lenders or any other Term Lenders under a Class
of Term Loans that benefit from Section 7.10 at such time) declare an Event of
Default in connection therewith; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding principal amount of not less than the Threshold
Amount, or (ii) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events not relating to breach by any Loan Party or any Restricted
Subsidiary pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. The Borrower or any Specified Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,

 

-115-



--------------------------------------------------------------------------------

liquidator, rehabilitator, examiner, administrator, administrative receiver or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, examiner,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding or any similar steps or proceedings under Debtor
Relief Laws applicable to any Loan Party or any of their Restricted
Subsidiaries; or

(g) Inability To Pay Debts; Attachment. (i) The Borrower or any Specified
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and does not deny coverage) and there is a period of
sixty (60) consecutive days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. An ERISA Event or Foreign Plan Event shall have occurred that, when
taken together with all other ERISA Events and Foreign Plan Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party contests in writing the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments or as a result of a transaction permitted hereunder or thereunder
(including under Section 7.04 or Section 7.05)), or purports in writing to
revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.12 and 6.18 shall for any reason (other
than pursuant to the terms thereof including as a result of a transaction
permitted under Section 7.04 or Section 7.05) cease to create a valid and
perfected first priority Lien on and security interest in the Collateral covered
thereby, subject to Liens permitted under Section 7.01, or any Loan Party shall
assert in writing such invalidity or lack of perfection or priority (other than
in an informational notice to the Administrative Agent), except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents and except,
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and the related insurer shall not
have denied or disclaimed in writing that such losses are covered by such title
insurance policy.

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders (or, if a Financial Covenant Event of
Default occurs and is continuing and prior to the expiration of the Term Loan B
Standstill Period, at the request of, or with the consent of, the Required
Financial Covenant Lenders only, and in such case only with respect to the Term
Loan A Facility, the Revolving Credit Facility, the Swing Line Facility, and any
Letters of Credit, L/C Credit Extensions and L/C Obligations), take any or all
of the following actions:

 

-116-



--------------------------------------------------------------------------------

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States or any similar Debtor Relief Laws, the obligation of each Lender to make
Loans and any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts payable under Article 3, but not including principal
of or interest on any Loan) payable to the Administrative Agent in its capacity
as such;

Second, to the payment in full of the Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
any Swing Line Lender and any L/C Issuer pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any
distribution);

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, (i) to payment of (A) that portion of the Obligations constituting unpaid
principal of the Loans, and (B) the Secured Hedge Obligations and the Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fifth held by them; and (ii) to the
Administrative Agent for the account of the L/C Issuers, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

 

-117-



--------------------------------------------------------------------------------

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, in no circumstances shall any amounts received from a Loan Party that
is not an “eligible contract participant” (as defined in the Commodity Exchange
Act) be applied towards the payment of obligations that are Excluded Swap
Obligations, but, to the extent permitted by applicable law, appropriate
adjustments shall be made with respect to payments from other Loan Parties that
are “eligible contract participants” to preserve, as nearly as possible, the
proportional allocation to the Obligations otherwise set forth above in this
Section.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrower.

Section 8.04 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, but
subject to Sections 8.04(b) and (c), for the purpose of determining whether a
Financial Covenant Event of Default has occurred, the Borrower may apply the Net
Cash Proceeds of a Permitted Equity Issuance (the “Cure Amount”) to increase
Consolidated EBITDA for and after the final day of the applicable fiscal
quarter; provided that such Net Cash Proceeds (i) are actually received by the
Borrower during the applicable fiscal quarter or on or prior to the tenth
(10th) Business Day after the date on which financial statements are required to
be delivered with respect to such applicable fiscal quarter (the “Cure
Expiration Date”), (ii) are Not Otherwise Applied (including, without
limitation, used to increase the Cumulative Amount) and (iii) do not exceed the
maximum aggregate amount necessary to cure any Event of Default under
Section 7.10 as of such date. The Cure Amount used to calculate Consolidated
EBITDA for one fiscal quarter shall be used and included when calculating
Consolidated EBITDA for each Test Period that includes such fiscal quarter. The
parties hereby acknowledge that this Section 8.04(a) may not be relied on for
purposes of calculating any financial ratios other than as applicable to
Section 7.10 and shall not result in any adjustment to any amounts (including
the amount of Indebtedness) other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence. There shall be no reduction
in Indebtedness or Consolidated Total Debt with the proceeds of a Permitted
Equity Issuance for determining compliance with Section 7.10 as of the end of
such fiscal quarter. Notwithstanding anything to the contrary contained in
Section 8.01 and Section 8.02, (A) upon receipt of the Cure Amount by the
Borrower, the covenant under Section 7.10 shall be deemed satisfied and complied
with as of the end of the relevant fiscal quarter with the same effect as though
there had been no failure to comply with the covenant under such Section 7.10
and any Financial Covenant Event of Default shall be deemed not to have occurred
for purposes of the Loan Documents, and (B) upon receipt by the Administrative
Agent of a Notice of Intent to Cure prior to the Cure Expiration Date, neither
the Administrative Agent nor any Lender shall exercise any rights or remedies
under Section 8.02 (or under any other Loan Document available during the
continuance of any Default or Event of Default) on the basis of any actual or
purported Financial Covenant Event of Default until such failure is not cured
pursuant to the Notice of Intent to Cure on or prior to the Cure Expiration
Date.

(b) In each period of four fiscal quarters, there shall be at least two
(2) fiscal quarters in which no cure set forth in Section 8.04(a) is made.

(c) There can be no more than five (5) fiscal quarters in which the cure set
forth in Section 8.04(a) is made during the term of the Term Loans.

 

-118-



--------------------------------------------------------------------------------

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authority.

(a) Each of the Lenders and each L/C Issuer hereby irrevocably appoints JPMorgan
Chase Bank, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers, rights and remedies as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 9 are solely for the benefit of the Administrative
Agent, the Lenders and each L/C Issuer, and neither the Borrower nor any other
Loan Party hereto shall have rights as a third party beneficiary of any of such
provisions.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article 9 with respect to any acts taken or
omissions suffered by an L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article 9 and in the definition of
“Related Parties” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any sub-agents and
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article 9 (including, without limitation,
Section 10.05 as though such sub-agents were the “collateral agent” under the
Loan Documents) as if set forth in full herein with respect thereto.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders. The Lenders acknowledge
that pursuant to such activities, the Administrative Agent and its Related
Parties may receive information regarding any Loan Party or any Affiliate of any
Loan Party (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent and its Related Parties shall be under no obligation to
provide such information to them.

Section 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied (or express) duties
or obligations arising under the agency doctrine of any applicable Law,
regardless of whether a Default has occurred and is continuing;

 

-119-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any action (including the failure to take an
action) or exercise any powers, except rights and powers expressly contemplated
hereby or by the other Loan Documents that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Laws; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i)(A) under or in connection with any of the Loan Documents or (B) with
the consent or at the request of the Required Lenders (or such other number or
percentage of Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances provided
in Section 8.02 and 10.01) or (ii) in the absence of its own gross negligence,
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, that the Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
an L/C Issuer; provided, further, that in the event the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders; provided that the failure to give such notice shall not result
in an liability on the part of the Administrative Agent.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the representations, warranties, covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the execution, validity, enforceability, effectiveness,
genuineness, collectability or sufficiency of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any Collateral, (vi) the
financial condition or business affairs of any Loan Party or any other Person
liable for the payment of any Secured Obligations or as to the use of the
proceeds of the Loans, (vii) the properties, books or records of any Loan Party,
(viii) the existence or possible existence of any Event of Default or Default or
(ix) the satisfaction of any condition set forth in Article 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall not have any liability arising from confirmations
of the amount of outstanding Loans or the Letter of Credit usage or the
component amounts thereof.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants, experts or professional advisors. No Lender shall have any
right of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or (where so instructed) refraining from acting
hereunder or under any of the other Loan Documents in accordance with the
instructions of Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents).

 

-120-



--------------------------------------------------------------------------------

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent (other than Competitors). The Administrative Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory and
indemnification provisions of this Article 9 shall apply to any such sub agent
and to the Related Parties of the Administrative Agent and any such sub agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Notwithstanding anything herein to the contrary, with
respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise against such sub-agent.

Section 9.06 Resignation of Successor Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuers and the Borrower. If the Administrative Agent is a Defaulting Lender or
an Affiliate of a Defaulting Lender, either the Required Lenders or the Borrower
may, upon ten (10) days’ notice remove the Administrative Agent. Upon receipt of
any such notice of removal or resignation, the Required Lenders shall have the
right, with the consent of the Borrower (such consent not to be unreasonably
withheld or delayed; provided that no consent of the Borrower shall be required
if an Event of Default under Section 8.01(a), (f) or (g)(i) has occurred and is
continuing), to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after receipt of such removal notice or the retiring
Administrative Agent gives notice of its resignation, then the retiring or
removed Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed; provided that no consent of
the Borrower shall be required if an Event of Default under Section 8.01(a),
(f) or (g)(i) has occurred and is continuing); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation or
removal shall nonetheless become effective in accordance with such notice and
(1) the retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article 9 and Sections 10.04 and 10.05 shall continue in effect for the benefit
of such retiring or removed Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as the Administrative Agent.

Any resignation of JPMorgan Chase Bank, N.A. or its successor as the
Administrative Agent pursuant to this Section 9.06 shall also constitute the
resignation of JPMorgan Chase Bank, N.A. or its successor as a Swing Line Lender
and as an L/C Issuer, and any successor Administrative Agent appointed pursuant
to this Section 9.06

 

-121-



--------------------------------------------------------------------------------

shall, upon its acceptance of such appointment, become the successor Swing Line
Lender and the successor L/C Issuer for all purposes hereunder; provided that on
or prior to the expiration of the thirty (30)-day period following the retiring
Administrative Agent’s notice of resignation, JPMorgan Chase Bank, N.A. shall
have identified a successor L/C Issuer reasonably acceptable to the Borrower
willing to accept its appointment as successor L/C Issuer. In such event,
(a) the Borrower shall prepay any outstanding Swing Line Loans made by the
retiring Administrative Agent in its capacity as Swing Line Lender, (b) upon
such prepayment, the retiring Administrative Agent and Swing Line Lender shall
surrender any swing line note held by it to the Borrower for cancellation and
(c) the Borrower shall issue, if so requested by the successor Administrative
Agent and a Swing Line Lender, a new swing line note to the successor
Administrative Agent and a Swing Line Lender, in the principal amount of the
Swing Line Borrowing then in effect and with other appropriate insertions. In
the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders willing to accept
such appointment a successor L/C Issuer or Swing Line Lender hereunder; provided
that no failure by the Borrower to appoint any such successor shall affect the
resignation of JPMorgan Chase Bank, N.A. as an L/C Issuer or Swing Line Lender,
as the case may be, except as expressly provided above.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall not have any responsibility with
respect to the accuracy or completeness of any information provided to Lenders.

Section 9.08 Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon all of the Obligations (other than
(x) (i) Cash Management Obligations and (ii) Obligations under Secured Hedge
Agreements not yet due and payable, and (y) contingent obligations not yet
accrued and payable) having been paid in full, all Letters of Credit having been
Cash Collateralized or otherwise back-stopped (including by “grandfathering”
into any future credit facilities), in each case, on terms reasonably
satisfactory to the relevant L/C Issuer in its reasonable discretion, or having
expired or having been terminated, and the Aggregate Commitments having expired
or having been terminated, (ii) that is Disposed of as part of or in connection
with any Disposition permitted hereunder or under any other Loan Document to any
Person other than a Loan Party, (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders (iv) owned by a
Guarantor upon release of such Guarantor from its obligations under its Guaranty
pursuant to clause (c) below, or (v) as expressly provided in the Collateral
Documents;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as
a result of a transaction or designation permitted hereunder; provided that no
such release shall occur with respect to an entity that ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary if such Guarantor
continues to be a guarantor in respect of any Specified Junior Financing
Obligation unless and until each guarantor is (or is being simultaneously)
released from its guarantee with respect to such Specified Junior Financing
Obligation.

 

-122-



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.08. In each case as
specified in this Section 9.08, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.08; provided that the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying that any such transaction has been consummated in compliance with
this Agreement and the other Loan Documents as the Administrative Agent shall
reasonably request.

Section 9.09 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agent or
Co-Documentation Agents and any other Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder, it being understood
and agreed that each of the Arrangers, the Syndication Agents or
Co-Documentation Agents shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents and all of the other benefits of this Article 9. Without
limitation of the foregoing, neither the Arrangers, the Syndication Agents nor
Co-Documentation Agents in their respective capacities as such shall, by reason
of this Agreement or any other Loan Document, have any fiduciary relationship in
respect of any Lender, Loan Party or any other Person.

Section 9.10 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Sections
10.04 and 10.05 (obligating the Borrower to pay the Administrative Agent’s
expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from the Borrower or any other Loan Party
be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
it such rights, powers, privileges and duties, the Borrower shall, or shall
cause such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

-123-



--------------------------------------------------------------------------------

Section 9.11 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender (including, for
purposes of this Section 9.11, any L/C Issuer and any Swing Line Lender), an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the obligations of any Loan Party under Section 3.01, each Lender
shall, and does hereby, indemnify the Administrative Agent, within thirty
(30) calendar days after demand therefor, against any and all Taxes and any and
all related losses, claims, liabilities and expenses (including fees, charges
and disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.11. The agreements in this Section 9.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, and the repayment, satisfaction or discharge of
any Loans and all other amounts payable hereunder.

Section 9.12 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or outstanding Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit outstandings and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each L/C Issuer
to make such payments to the Administrative Agent and, if the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its Agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer or in any such proceeding.

Section 9.13 Right to Indemnity. Each Lender, on a pro rata basis, severally
agrees to indemnify the Administrative Agent, L/C Issuers, Swing Line Lenders
and the Foreign Currency Lenders, to the extent that the Administrative Agent,
L/C Issuers, Swing Line Lenders or the Foreign Currency Lenders shall not have
been reimbursed by any Loan Party (and without limiting its obligation to do
so), for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against

 

-124-



--------------------------------------------------------------------------------

the Administrative Agent, L/C Issuers, Swing Line Lenders or Foreign Currency
Lenders in exercising its powers, rights and remedies or performing its duties
hereunder or under the other Loan Documents or otherwise in its capacity as the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Loan Documents; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s, an L/C Issuer’s, a Swing Line Lender’s or a Foreign
Currency Lender’s, as applicable, gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final and non-appealable
judgment. If any indemnity furnished to the Administrative Agent, an L/C Issuer,
a Swing Line Lender or a Foreign Currency Lender for any purpose shall, in the
opinion of the Administrative Agent, such L/C Issuer, such Swing Line Lender or
such Foreign Currency Lender, as applicable, be insufficient or become impaired,
the Administrative Agent, such L/C Issuer, such Swing Line Lender or such
Foreign Currency Lender, as applicable, may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided that in no event shall this sentence require
any Lender to indemnify the Administrative Agent, an L/C Issuer, a Swing Line
Lender or a Foreign Currency Lender against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s pro rata share thereof; and provided, further, that this
sentence shall not be deemed to require any Lender to indemnify the
Administrative Agent, an L/C Issuer, a Swing Line Lender or a Foreign Currency
Lender against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.

ARTICLE 10

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (other than with respect to any amendment or
waiver contemplated in clause (i) below, which shall only require the consent of
the Required Financial Covenant Lenders or Required Revolving Lenders, as
applicable) (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that notwithstanding the
foregoing, any amendment or waiver solely affecting the Revolving Credit Lenders
(and that does not directly or indirectly affect the rights and obligations of
the Term Lenders) under this Agreement and the other Loan Documents may be
effected solely with the consent of the Required Revolving Lenders and any
amendment or waiver solely affecting the Term Lenders (and that does not
directly and adversely affect the rights and obligations of the Revolving Credit
Lenders) under this Agreement and the other Loan Documents may be effected
solely with the consent of the Required Term Lenders; provided further no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment, the Foreign Currency Sublimit or the
Maximum Foreign Currency Sublimit of any Lender without the written consent of
such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.01 or Section 4.02, or the waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for any payment of principal, premium, interest
or fees, without the written consent of each Lender directly affected thereby,
it being understood that the waiver of any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the third proviso
to this Section 10.01) any fees or premium payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in any rate of interest or fees; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;

 

-125-



--------------------------------------------------------------------------------

(d) change any provision of this Section 10.01, the definition of “Required
Lenders”, “Required Revolving Lenders”, “Required Term Lenders” or “Required
Financial Covenant Lenders” or any provision of this Agreement that requires the
consent of each Lender or each directly and adversely affected Lender without,
in each case, the written consent of each Lender directly and adversely affected
thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions (it being understood that a transaction permitted
under Section 7.05 shall not constitute the release of all or substantially all
of the Collateral), without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the Guarantors from their
obligations under the Guarantees, without the written consent of each Lender;

(g) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of each Lender increasingly restricted thereby;

(h) change any provision of Section 2.06(c) without the written consent of each
Revolving Credit Lender directly and adversely affected thereby;

(i) (1) amend, waive or otherwise modify Section 7.10 hereof or the defined
terms used for Section 7.10, (2) waive any Financial Covenant Event of Default
resulting from a breach of Section 7.10, or (3) amend, waive or otherwise modify
Section 2.01(b), 2.03(a)(i) or 2.04(a) without the written consent of (x) with
respect to clauses (1) and (2), the Required Financial Covenant Lenders and
(y) with respect to clause (3), the Required Revolving Lenders; provided,
however, that the amendments, modifications, waivers and consents described in
this clause (i) shall not require the consent of any Lenders other than those
specified in clause (x) or (y), as applicable;

(j) amend the definition of “Pro Rata Share”, the provisions of Section 2.12,
2.13 or 8.03 or the provisions of Section 4.02 of the Security Agreement in a
manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby; or

(k) extend the stated expiration date of any Letter of Credit beyond the
Revolving Credit Commitment Period without the consent of each Lender directly
and adversely affected thereby.

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer or L/C Issuers in addition to
the Lenders required above, affect the rights or duties of such L/C Issuer under
this Agreement or any L/C Request or Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by each Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of the Swing
Line Lenders under this Agreement; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) no amendment, waiver or consent shall amend, modify
supplement or waive any condition precedent to any extension of credit under the
Revolving Credit Facility set forth in Section 4.02 without the written consent
of the Required Revolving Lenders under the Revolving Facility (it being
understood that amendments, modifications, supplements or waivers of any other
provision of any Loan Document, including any representation or warranty, any
covenant or any Default, shall be deemed to be effective for purposes of
determining whether the conditions precedent set forth in Section 4.02 have been
satisfied regardless of whether the Required Revolving Lenders shall have
consented to such amendment, modification, supplement or waiver).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender, (y) the principal and
accrued and unpaid interest of such Defaulting Lender’s Loans shall not be
reduced or forgiven without

 

-126-



--------------------------------------------------------------------------------

the consent of such Defaulting Lender and (z) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans, (c) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term Loans at the time of such
refinancing and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the Latest Maturity Date in effect immediately
prior to such refinancing.

Notwithstanding anything to the contrary contained in this Section 10.01, in the
event that the Borrower requests that this Agreement be modified or amended in a
manner that would require the unanimous consent of all of the Lenders and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Borrower and the Required Lenders, the Borrower and the Required
Lenders shall be permitted to amend the Agreement without the consent of the
Non-Consenting Lenders to provide for (a) the termination of the Commitment of
each Non-Consenting Lender that are (x) Revolving Credit Lenders, (y) Term
Lenders or (z) both, at the election of the Borrower and the Required Lenders,
(b) the addition to this Agreement of one or more other financial institutions
(each of which shall be an Eligible Assignee), or an increase in the Commitment
of one or more of the Lenders (with the written consent thereof), so that the
total Commitment after giving effect to such amendment shall be in the same
amount as the total Commitment immediately before giving effect to such
amendment, (c) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new financial institutions or Required
Lender or Lenders, as the case may be, as may be necessary to repay in full, at
par, the outstanding Loans of the Non-Consenting Lenders (including, without
limitation, any amounts payable pursuant to Section 3.05) immediately before
giving effect to such amendment and (d) such other modifications to this
Agreement as may be appropriate to effect the foregoing clauses (a), (b) and
(c).

In addition, notwithstanding anything to the contrary contained in this
Section 10.01 or any Loan Document, if the Administrative Agent and the Borrower
have jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision; provided, however, that no such amendment shall become effective
until the fifth Business Day after it has been posted to the Lenders, and then
only if the Required Lenders have not objected in writing thereto within such
five Business Day period.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or any other Loan Document shall be in
writing (including by facsimile transmission). All such written notices shall be
mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, as follows:

 

-127-



--------------------------------------------------------------------------------

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or a Swing Line
Lender, to the address, facsimile number or electronic mail address specified
for such Person on Schedule 10.02 or to such other address, facsimile number or
electronic mail address as shall be designated by such party in a notice to the
other parties; and

(ii) if to any other Lender, to the address, facsimile number or electronic mail
address specified in its Administrative Questionnaire or to such other address,
facsimile number or electronic mail address as shall be designated by such party
in a notice to the Borrower, the Administrative Agent, an L/C Issuer and a Swing
Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed; and (D) if delivered by electronic mail,
when delivered; provided that notices and other communications to the
Administrative Agent, the L/C Issuers and the Swing Line Lenders pursuant to
Article 2 shall not be effective until actually received by such Person. In no
event shall a telephone or voice-mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders. The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in accordance with
Section 10.05.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay
or reimburse the Arrangers and the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Cahill Gordon & Reindel LLP and, if necessary, of one local counsel in each
foreign jurisdiction as agreed between the Administrative Agent and the
Borrower, and (b) to pay or reimburse the Administrative Agent and each Lender
(including, for the avoidance of doubt, each Swing Line Lender and each L/C
Issuer) for all reasonable out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs of counsel (which counsel shall be limited as
provided in Section 10.05). The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other reasonable out-of-pocket expenses incurred by
any Agent. All amounts due under this Section 10.04 shall be paid promptly. The
agreements in this Section 10.04 shall survive the termination of the

 

-128-



--------------------------------------------------------------------------------

Aggregate Commitments and repayment of all other Obligations. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

Section 10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Administrative Agent, each Agent-Related Person, each Arranger,
each Lender (including, for the avoidance of doubt, each L/C Issuer and Swing
Line Lender) and their respective Affiliates, and their and their Affiliates’
respective directors, officers, employees, counsel, agents, attorneys-in-fact,
trustees and advisors (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs (which shall be limited to one (1) counsel to the Indemnitees taken as a
whole (and in the case of a conflict of interests among or between Indemnitees,
one additional counsel to each affected Indemnitee and, if necessary, one local
counsel to the Indemnitees taken as a whole in each appropriate jurisdiction))
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(c) any actual or alleged presence or Release of Hazardous Materials on, at,
under or from any property or facility currently or formerly owned or operated
by the Borrower, any Subsidiary or any other Loan Party, or liability under any
Environmental Law related in any way to the Borrower, any Subsidiary or any
other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is instituted by a third party or by the
Borrower or any other Loan Party) (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (x) have been determined in
the final, non-appealable judgment of a court of competent jurisdiction to have
resulted primarily from the gross negligence, bad faith or willful misconduct of
such Indemnitee (or any of its Related Indemnitees) or a material breach of the
Loan Documents by such Indemnitee (or any of its Related Indemnitees) or
(y) arise from claims of any of the Indemnitees solely against one or more
Indemnitees (and not by one or more Lenders against the Administrative Agent,
any Arranger or one or more of the other Agents) that have not resulted from the
action, inaction, participation or contribution of the Borrower, or any of its
Affiliates or any of their respective officers, directors, stockholders,
partners, members, employees, agents, representatives or advisors; provided
further that Section 3.01 (instead of this Section 10.05) shall govern
indemnities with respect to Taxes, except that Taxes representing losses,
claims, damages, etc., with respect to a non-Tax claim may be covered by this
Section 10.05 (without duplication of Section 3.01). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid promptly. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations and the
termination of this Agreement. For purposes hereof, “Related Indemnitee” of an
Indemnitee means (1) any Controlling Person or Controlled affiliate of such
Indemnitee, (2) the respective directors, officers, or employees of such
Indemnitee or any of its Controlling Persons or Controlled affiliates and
(3) the respective agents of such Indemnitee or any of its Controlling Persons
or Controlled affiliates, in the case of this clause (3), acting on behalf of or
at the instructions of such Indemnitee, Controlling Person or such Controlled
affiliate; provided that each reference to a Related Indemnitee in this sentence
pertains to a Related Indemnitee involved in performing services under this
Agreement and the Facilities.

 

-129-



--------------------------------------------------------------------------------

Section 10.06 Marshalling; Payments Set Aside. Neither the Administrative Agent
nor any Lender (including any L/C Issuer) shall be under any obligation to
marshal any assets in favor of any Loan Party or any other Person or against or
in payment of any or all of the Secured Obligations. To the extent that any
payment by or on behalf of the Borrower is made to any Agent or any Lender, or
any Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Effective Rate from time to time in effect.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (other than pursuant to the Assumption), and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 10.07(b) or, in
the case of any Eligible Assignee that, upon giving effect to such assignment,
would be an Affiliated Lender, Section 10.07(k), (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) or Section 10.07(i), as the case may be, or (iv) to an SPC in
accordance with the provisions of Section 10.07(h) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the outstanding principal balance of the Loan of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent shall
not be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, in the case of any assignment in respect of the Revolving Credit
Facility, or $1,000,000 or an integral multiple in excess thereof, in the case
of any assignment in respect of any Term Loans (provided, however, that
concurrent assignments to or by Approved Funds will be treated as a single
assignment for the purpose of meeting the minimum transfer requirements);
(ii) except in the case of an assignment to a Lender (or, in respect of any
Revolving Credit Facility, a Revolving Credit Lender), an Affiliate of a Lender
(or, in respect of any Revolving Credit Facility, a Revolving Credit Lender) or
an Approved Fund (but subject to clause (iv) below), each of the Administrative
Agent and, so long as no Event of Default in respect of Section 8.01(a),
Section 8.01(f) or Section 8.01(g)(i) has occurred and is continuing and the
Loans shall have been declared immediately due and payable pursuant to
Section 8.02, the Borrower consents to such assignment (each such consent not to
be unreasonably withheld or delayed); provided that the Borrower shall be deemed
to have consented (x) to any such assignment of Term Loans unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof and (y) to any such
assignment of Revolving Credit Loans and Revolving Credit Commitments unless it
shall object thereto by written notice to the

 

-130-



--------------------------------------------------------------------------------

Administrative Agent within ten (10) Business Days after having received notice
thereof; (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (iii) shall not (x) apply to rights in respect of Swing Line Loans
or (y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis; (iv) any
assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the L/C Issuers, the Swing Line Lenders (each such consent
not to be unreasonably withheld or delayed) and the Foreign Currency Lenders
(solely in the case of an assignment of any Lender’s Foreign Currency Exposure);
(v) the parties (other than the Borrower unless its consent to such assignment
is required hereunder) to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (which initially shall be
ClearPar, LLC) or (B) manually execute and deliver to the Administrative Agent
an Assignment and Assumption together with a processing and recordation fee of
$3,500 (which fee (x) the Borrower shall not have an obligation to pay except as
required in Section 3.07 and (y) may be waived by the Administrative Agent in
its discretion); provided that only a single processing and recordation fee
shall be payable in respect of multiple contemporaneous assignments to Approved
Funds with respect to any Lender; (vi) the assigning Lender shall deliver any
Notes evidencing such Loans to the Borrower or the Administrative Agent and
(vii) each assignment by an Affiliated Lender shall be acknowledged by the
Borrower. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(c), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05,
Section 10.04 and Section 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as the owner
of its interests in the Loans, L/C Obligations, L/C Borrowings and amounts due
under the Loan Documents as set forth in the Register and as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent, any
Lender (with respect to such Lender’s interest) and any L/C Issuer, at any
reasonable time and from time to time upon reasonable prior notice.
Notwithstanding anything to the contrary contained in this Agreement, the Credit
Extensions and Obligations are intended to be treated as registered obligations
for U.S. federal income tax purposes. Any right or title in or to any Credit
Extensions and Obligations (including with respect to the principal amount and
any interest thereon) may only be assigned or otherwise transferred through the
Register. This Section 10.07 shall be construed so that the Credit Extensions
and Obligations are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code, Treasury
Regulation Section 5f.103-1(c) and any other related regulations (or any
successor provisions of the Code or such regulations).

(d) The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

-131-



--------------------------------------------------------------------------------

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, any L/C Issuer or any Swing Line Lender,
sell participations to any Person (other than a natural person or a Competitor)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations,
Swing Line Loans and/or Foreign Currency Loans) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the clauses (a), (b), (c), (e) and
(f) of the second proviso to Section 10.01 that directly affects such
Participant. Subject to Section 10.07(f), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 3.01, Section 3.04 and
Section 3.05 (subject to the requirements and limitations therein and in
Sections 3.06 and 10.15 read as if a Participant was a Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(b) and such Participant agrees to be bound by such
Sections and Section 3.06. To the extent permitted by Law, each Participant also
shall be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender (and the Borrower, to the extent that the Participant requests payment
from the Borrower) shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The portion of the
Participant Register relating to any Participant requesting payment from the
Borrower under the Loan Documents shall be made available to the Borrower upon
reasonable request. Without limitation of the requirements of this
Section 10.07(e), no Lender shall have any obligation to disclose all or any
portion of a Participant Register to any person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or other Obligations under any Loan Document), except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, Section 3.04 or Section 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent that any entitlement to a greater payment
results from a Change in Law arising after such Participant became a
Participant.

(g) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Register. Each party hereto hereby agrees that an
SPC shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject
to the requirements and limitations therein and in Sections 3.06 and 10.15), but

 

-132-



--------------------------------------------------------------------------------

(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including their obligations
under Section 3.01, Section 3.04 or Section 3.05), except that such increase or
change results from a Change in Law after the grant was made, (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein,
subject to compliance with the provisions of this Section 10.07 regarding the
Register and/or the Participant Register, as appropriate, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

(i) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may, without the consent of or notice to the Administrative Agent or
the Borrower, create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and, (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise (unless such trustee is an Eligible Assignee
which has complied with the requirements of Section 10.07(b)).

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender, as the case may be, may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or Swing Line Lender;
provided that on or prior to the expiration of such thirty (30)-day period with
respect to such Person’s resignation as an L/C Issuer, such Person shall have
identified a successor L/C Issuer reasonably acceptable to the Borrower willing
to accept its appointment as a successor L/C Issuer. In the event of any such
resignation as an L/C Issuer or a Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor L/C Issuer or Swing Line Lender hereunder; provided that no failure by
the Borrower to appoint any such successor shall affect the resignation of such
Person as an L/C Issuer or Swing Line Lender, as the case may be, except as
expressly provided above. If any L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If any Swing Line Lender
resigns as a Swing Line Lender, it shall retain all the rights of a Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(k) (i) Notwithstanding the definition of “Eligible Assignee” or anything else
to the contrary contained in this Agreement, any Lender may assign all or a
portion of its Term Loans to any Person who, after giving effect to such
assignment, would be an Affiliated Lender (without the consent of any Person but
subject to acknowledgment by the Administrative Agent and the Borrower);
provided that:

(A) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit R hereto (an “Affiliated Lender
Assignment and Assumption”);

(B) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to an Affiliated Lender
and any purported assignment of Revolving Credit Commitments or Revolving Credit
Loans to an Affiliated Lender shall be null and void;

 

-133-



--------------------------------------------------------------------------------

(C) at the time of such assignment after giving affect to such assignment, the
aggregate principal amount of all Loans held by Affiliated Lenders shall not
exceed 25% of the aggregate principal amount of all Loans and Commitments
outstanding under this Agreement; and

(D) each Affiliated Lender shall represent and warrant as of the date of any
such purchase and assignment, that neither the Sponsors nor any of their
Affiliates nor any of their respective directors or officers has any material
non-public information with respect to the Borrower or any of its Subsidiaries
or securities that has not been disclosed to the assigning Lender (other than
because such assigning Lender does not wish to receive material non-public
information with respect to the Borrower and its Subsidiaries or securities)
prior to such date to the extent such information could reasonably be expected
to have a material effect upon, or otherwise be material, to a Term Lender’s
decision to assign Term Loans to such Affiliated Lender.

(ii) Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender shall have any right to (A) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Loan Parties are not invited, or (B) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
any Loan Party or its representatives.

(iii) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (B) otherwise acted on any matter related to any Loan Document,
or (C) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, an Affiliated Lender shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliated Lenders; provided
that no amendment, modification, waiver, consent or other action with respect to
any Loan Document shall deprive such Affiliated Lender of its Pro Rata Share of
any payments to which such Affiliated Lender is entitled under the Loan
Documents without such Affiliated Lender providing its consent; provided,
further, that such Affiliated Lender shall have the right to approve any
amendment, modification, waiver or consent of the type described in
Section 10.01 (a), (b), (c) or (d) of this Agreement to the extent that such
Affiliated Lender is affected thereby; and in furtherance of the foregoing,
(x) the Affiliated Lender agrees to execute and deliver to the Administrative
Agent any instrument reasonably requested by the Administrative Agent to
evidence the voting of its interest as a Lender in accordance with the
provisions of this Section 10.07(k); provided that if the Affiliated Lender
fails to promptly execute such instrument such failure shall in no way prejudice
any of the Administrative Agent’s rights under this paragraph and (y) the
Administrative Agent is hereby appointed (such appointment being coupled with an
interest) by the Affiliated Lender as the Affiliated Lender’s attorney-in-fact,
with full authority in the place and stead of the Affiliated Lender and in the
name of the Affiliated Lender, from time to time in Administrative Agent’s
discretion to take any action and to execute any instrument that Administrative
Agent may deem reasonably necessary to carry out the provisions of this
paragraph (k)(iii).

(iv) Each Affiliated Lender, solely in its capacity as a Term Lender, hereby
agrees, and each Affiliated Lender Assignment Agreement shall provide a
confirmation that, if any Company Party shall be subject to any voluntary or
involuntary proceeding commenced under any Debtor Relief Laws (“Bankruptcy
Proceedings”), (i) such Affiliated Lender shall not take any step or action in
such Bankruptcy Proceeding to object to, impede, or delay the exercise of any
right or the taking of any action by the Administrative Agent (or the taking of
any action by a third party that is supported by the Administrative Agent) in
relation to such Affiliated Lender’s claim with respect to its Loans (a “Claim”)
(including, without limitation, objecting to any debtor in possession financing,
use of cash collateral, grant of adequate protection, sale or disposition,
compromise, or plan of reorganization) so long as such Affiliated Lender is
treated in connection with such exercise or action on the same or better terms
as the other Term Lenders and (ii) with respect to any matter requiring the vote
of Term Lenders during the pendency of a Bankruptcy Proceeding (including,
without limitation, voting on any plan of reorganization), the Loans held by
such Affiliated Lender (and any Claim with respect thereto) shall be deemed to
be voted in accordance with clause (iii) of this Section 10.07(k), so long as
such Affiliate Lender is treated in connection with the exercise of such right
or taking of such action on the same or better terms as the other Term Lenders.
For the avoidance of doubt, the Lenders and

 

-134-



--------------------------------------------------------------------------------

each Affiliated Lender agree and acknowledge that the provisions set forth in
this clause (iv) of Section 10.07(k), and the related provisions set forth in
each Affiliated Lender Assignment and Assumption, constitute a “subordination
agreement” as such term is contemplated by, and utilized in, Section 510(a) of
the United States Bankruptcy Code, and, as such, would be enforceable for all
purposes in any case where a Company Party has filed for protection under any
Debtor Relief Law applicable to such Company Party.

The foregoing provisions of this Section 10.07(k) shall not apply to an
Investment Fund, and a Lender shall be permitted to assign all or a portion of
such Lender’s Loans to any Investment Fund without regard to the foregoing
provisions of this Section 10.07(k).

(l) Notwithstanding anything to the contrary contained in this Section 10.07 or
any other provision of this Agreement (including Section 2.05), so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, any of the Company Parties may prepay one or more Classes of
outstanding Term Loans on the following basis:

(i) a Company Party shall have the right to make a voluntary prepayment of one
or more Classes (as determined by the Borrower) of the Term Loans at a discount
to par (such prepayment, the “Discounted Term Loan Prepayment”) pursuant to, at
each Company Party’s sole option, a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers, Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 10.07(l); provided, (A) immediately before and immediately
after giving effect to any such Discounted Term Loan Prepayment by the Borrower
or Loan Party, the sum of (x) the unused Revolving Credit Commitments and
(y) the amount of unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries shall be not less than $30,000,000, (B) any such
Discounted Term Loan Prepayment shall be financed by the Company Party with
Internally Generated Cash Flow or with Eligible Equity Proceeds or the proceeds
of Permitted Subordinated Indebtedness, in each case that are Not Otherwise
Applied and (C) the Company Party shall not initiate any actions under this
Section 10.07 in order to make a Discounted Term Loan Prepayment unless (1) at
least five (5) Business Days shall have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Company Party on the applicable Discounted Prepayment Effective Date and
(2) at least three (3) Business Days shall have passed since the consummation of
the most recent Discounted Term Loan Prepayment due to no Term Lender being
willing to accept any prepayment of any Term Loans at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Term Lender.

(ii) (A) Subject to Section 10.07(l)(i), a Company Party may from time to time
offer to make a Discounted Term Loan Prepayment by providing the Auction Agent
irrevocable notice in the form of a Specified Discount Prepayment Notice;
provided that (1) any such offer shall be made available to each Term Lender
with outstanding Term Loans of the Class subject to such offer, (2) any such
offer shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) and the specific percentage discount to
par value (the “Specified Discount”) of the principal amount of such Loans to be
prepaid, (3) the Specified Discount Prepayment Amount shall be in a minimum
amount of $2,000,000 and whole increments of $500,000, and (4) each such offer
shall remain outstanding through the Specified Discount Prepayment Response
Date. The Auction Agent will promptly provide each applicable Term Lender with a
copy of such Specified Discount Prepayment Notice and a form of the Specified
Discount Prepayment Response to be completed and returned by each Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., Eastern time, on the
third Business Day after the date of delivery of such notice to the Term Lenders
(the “Specified Discount Prepayment Response Date”).

(B) Each Term Lender with outstanding Term Loans of the applicable Class shall
notify the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount of such Lender’s
outstanding principal amount of such offered discounted prepayment to be
prepaid. Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable. Any Term Lender whose
Specified Discount Prepayment Notice is not received by the Auction Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept the Borrower Offer of Specified Discount Prepayment.

 

-135-



--------------------------------------------------------------------------------

(C) If there is at least one Discount Prepayment Accepting Lender, the Company
Party will prepay the applicable outstanding Class of Term Loans pursuant to
this Section 10.07(l)(ii) to each Discount Prepayment Accepting Lender in
accordance with the principal amount specified in such Lender’s Specified
Discount Prepayment Response given pursuant to the foregoing clause (B);
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the principal amount
accepted by each such Discount Prepayment Accepting Lender and the Auction Agent
(in consultation with the Company Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
pro rata factor (the “Specified Discount Pro-Rata Factor”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Specified Discount Prepayment Response Date, notify (1) such Company Party of
the Term Lenders’ responses to such offer, the Discounted Prepayment Effective
Date, and the aggregate principal amount and Type of Loans of the Discounted
Term Loan Prepayment, (2) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount of all Term Loans to be
prepaid at the Specified Discount on such date, and (3) each Discount Prepayment
Accepting Lender of the Specified Discount Pro-Rata Factor, if any, and
confirmation of the principal amount and Type of Loans of such Lender to be
prepaid at the Specified Discount on such date. Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Company Party and Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to the
Company Party shall be due and payable by the Company Party on the Discounted
Prepayment Effective Date in accordance with Section 10.07(l)(vi) below.

(iii) (A) Subject to Section 10.07(l)(i), a Company Party may from time to time
solicit Discount Range Prepayment Offers by providing the Auction Agent with
three (3) Business Days’ irrevocable notice in the form of a Discount Range
Prepayment Notice; provided that (1) any such solicitation shall be extended to
each Term Lender with outstanding Term Loans of the Class subject to such
solicitation , (2) any such notice shall specify the maximum aggregate principal
amount of the Class of Term Loans (the “Discount Range Prepayment Amount”) and
the maximum and minimum percentage discounts to par (the “Discount Range”) of
the principal amount of such Class of Term Loans willing to be prepaid by the
Company Party, (3) the Discount Range Prepayment Amount shall be in a minimum
amount of $2,000,000 and whole increments of $500,000, and (4) each such
solicitation by a Company Party shall remain outstanding through the Discount
Range Prepayment Response Date. The Auction Agent will promptly provide each
Term Lender with a copy of such Discount Range Prepayment Notice and a form of
the Discount Range Prepayment Offer to be submitted by a responding Term Lender
to the Auction Agent (or its delegate) by no later than 5:00 p.m., Eastern time,
on the third Business Day after the date of delivery of such notice to the Term
Lenders (the “Discount Range Prepayment Response Date”). Each Term Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount as a percentage of par within the Discount Range (the “Submitted
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loans and the maximum aggregate principal amount of such Term
Loans (the “Submitted Amount”) such Lender is willing to have prepaid at the
Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is not
received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Loan Prepayment of
any of its Term Loans at any discount to their par value within the Discount
Range.

(B) The Auction Agent shall review all Discount Range Prepayment Offers received
by it by the Discount Range Prepayment Response Date and will determine (in
consultation with the Company Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) the Applicable Discount
and the Term Loans to be prepaid at such Applicable Discount in accordance with
this Section 10.07. The Company Party agrees to accept on the Discount Range
Prepayment Response Date all Discount Range Prepayment Offers received by
Auction Agent by the Discount Range Prepayment Response Date, in the order from
lowest Submitted Discount to highest Submitted Discount, up to and including

 

-136-



--------------------------------------------------------------------------------

the lowest Submitted Discount within the Discount Range (such lowest Submitted
Discount being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (1) the Discount Range Prepayment Amount and (2) the sum of all
Submitted Amounts. Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a percentage of par value that is less than or
equal to the Applicable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Submitted Amount (subject to any
required pro-rating pursuant to the following sentence) at the Applicable
Discount (each such Lender, a “Participating Lender”).

(C) If there is at least one Participating Lender, the Company Party will prepay
outstanding applicable Term Loans pursuant to this Section 10.07(l)(iii) to each
Participating Lender in the aggregate principal amount specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at or below
the Applicable Discount exceeds the Discounted Prepayment Range Amount,
prepayment of the principal amount of the Term Loans for those Participating
Lenders whose Submitted Discount is less than or equal to the Applicable
Discount (the “Identified Participating Lenders”) shall be made pro rata among
the Identified Participating Lenders in accordance with the Submitted Amount of
each such Identified Participating Lender and the Auction Agent (in consultation
with the Borrower and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) will calculate such pro rata factor (the
“Discount Range Pro-Rata Factor”). The Auction Agent shall promptly, and in any
case within five (5) Business Days following the Discount Range Prepayment
Response Date, notify (w) the Company Party of the Term Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and Type of Loans of the Discounted
Term Loan Prepayment, (x) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
all Term Loans to be prepaid at the Applicable Discount on such date, (y) each
Participating Lender of the aggregate principal amount and Type of Loans of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range Pro-Rata
Factor. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Company Party and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with Section 10.07(l)(vi)
below.

(iv) (A) Subject to Section 10.07(l)(i), a Company Party may from time to time
solicit Solicited Discounted Prepayment Offers by providing the Auction Agent
with three (3) Business Days’ irrevocable notice in the form of a Solicited
Discounted Prepayment Notice; provided that (1) any such solicitation shall be
extended to each Term Lender with outstanding Term Loans of the Class subject to
such solicitation, (2) any such notice shall specify the maximum aggregate
principal amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) the Company Party is willing to prepay at a discount, (3) the Solicited
Discounted Prepayment Amount shall be in a minimum amount of $2,000,000 and
whole increments of $500,000, and (4) each such solicitation by the Company
Party shall remain outstanding through the Solicited Discounted Prepayment
Response Date. The Auction Agent will promptly provide each Term Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., Eastern time on the
third Business Day after the date of delivery of such notice to the Term Lenders
(the “Solicited Discounted Prepayment Response Date”). Each Term Lender’s
Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y) remain
outstanding until the Acceptance Date, and (z) specify both a discount as a
percentage of par (the “Offered Discount”) at which such Term Lender is willing
to allow prepayment of its then outstanding Term Loans and the maximum aggregate
principal amount of such Term Loans (the “Offered Amount”) such Lender is
willing to have prepaid at the Offered Discount. Any Term Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Term Loans at any discount to their par value.

(B) The Auction Agent shall promptly provide the Company Party with a copy of
all Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date. The Company Party shall review all such
Solicited Discounted Prepayment Offers and select, at its sole

 

-137-



--------------------------------------------------------------------------------

discretion, the lowest of the Offered Discounts specified by the responding Term
Lenders in the Solicited Discounted Prepayment Offers that the Company Party is
willing to accept (the “Acceptable Discount”), if any; provided, however, that
the Acceptable Discount shall not be an Offered Discount that is higher than the
lowest Offered Discount for which the sum of each Offered Amount affiliated with
an Offered Discount that is less than or equal to such percentage of par yields
an amount at least equal to the Solicited Discounted Prepayment Amount. If the
Company Party elects to accept any Offered Discount as the Acceptable Discount,
then as soon as practicable after the determination of the Acceptable Discount,
but in no event later than by the third Business Day after the date of receipt
by the Borrower from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (B) (the
“Acceptance Date”), the Company Party shall submit an irrevocable Acceptance and
Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. If
the Auction Agent shall fail to receive an Acceptance and Prepayment Notice from
the Company Party by the Acceptance Date, the Company Party shall be deemed to
have rejected all Solicited Discounted Prepayment Offers.

(C) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within five (5) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Company Party at the Acceptable
Discount in accordance with this Section 10.07. If the Company Party elects to
accept any Acceptable Discount, then the Company Party agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from lowest Offered
Discount to highest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Prepayment Offer
to accept prepayment at a percentage of par value that is less than or equal to
the Acceptable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Offered Amount (subject to any required
pro-rationing pursuant to the following sentence) at the Acceptable Discount
(each such Lender, a “Qualifying Lender”). The Company Party will prepay
outstanding Term Loans pursuant to this Section 10.07(l)(iv) to each Qualifying
Lender in the aggregate principal amount specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders at or below the Acceptable
Discount exceeds the Solicited Discounted Prepayment Amount, prepayment of the
principal amount of the Term Loans for those Qualifying Lenders whose Offered
Discount is less than or equal to the Acceptable Discount (the “Identified
Qualifying Lenders”) shall be made pro rata among the Identified Qualifying
Lenders in accordance with the Offered Amount of each such Identified Qualifying
Lender and the Auction Agent (in consultation with the Company Party and subject
to rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such pro rata factor (the “Solicited Discount
Pro-Rata Factor”). On or prior to the Discounted Prepayment Determination Date,
the Auction Agent shall promptly notify (w) the Company Party of the Discounted
Prepayment Effective Date, Acceptable Prepayment Amount and Type of Loans
comprising the Discounted Term Loan Prepayment, (x) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans to be prepaid at the Applicable
Discount on such date, (y) each Qualifying Lender of the aggregate principal
amount and Type of Loans of such Lender to be prepaid at the Acceptable Discount
on such date, and (z) if applicable, each Identified Qualifying Lender of the
Solicited Discount Pro-Rata Factor. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Company Party and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Company Party shall be due and
payable by the Company Party on the Discounted Prepayment Effective Date in
accordance with Section 10.07(l)(vi) below.

(v) If any Term Loans are prepaid in accordance with paragraphs (ii) through
(iv) of this Section 10.07(l), the Company Party shall prepay such Term Loans on
the Discounted Prepayment Effective Date. The Company Party shall make such
prepayment to Auction Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Auction Agent’s Office in Dollars and in immediately available funds not
later than 11:00 a.m. on the Discounted Prepayment Effective Date. All Term
Loans so prepaid by the Company Party shall be accompanied by all

 

-138-



--------------------------------------------------------------------------------

accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Term Loans pursuant to this Section 10.07(l) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable.

(vi) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures (including as to Type and
Interest Periods of Term Loans to be so prepaid) established by the Auction
Agent acting in its reasonable discretion in consultation with the Company
Parties.

(vii) Notwithstanding anything herein to the contrary, for purposes of this
Section 10.07(l), each notice or other communication required to be delivered or
otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next business day
for the Auction Agent.

(viii) Each of the Company Parties and the Lenders acknowledges and agrees that
Auction Agent may perform any and all of its duties under this Section 10.07(l)
by itself or through any Agent Related Person of the Auction Agent and expressly
consents to any such delegation of duties by the Auction Agent to such Agent
Related Person and the performance of such delegated duties by the Agent Related
Person. The exculpatory provisions pursuant to this Agreement shall apply to
each Agent Related Person of the Auction Agent and their respective activities
in connection with any Discounted Term Loan Prepayment provided for in this
Section 10.07(l) as well as activities of the Auction Agent.

(ix) In connection with any Discounted Term Loan Prepayment, the Borrower and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the Company Parties in connection therewith.

(m) Notwithstanding anything to the contrary contained in this Section 10.07 or
any other provision of this Agreement (including Section 2.05), so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, any of the Company Parties may make open market purchases of Term
Loans (each, an “Open Market Purchase”), so long as the following conditions are
satisfied:

(i) immediately before and immediately after giving effect to any such Open
Market Purchase, Borrower shall be in Pro Forma Compliance with the covenant set
forth in Section 7.10.

(ii) any such Open Market Purchase shall be financed by the Company Parties with
Internally Generated Cash Flow or with Eligible Equity Proceeds or the proceeds
of Permitted Subordinated Indebtedness, in each case that are Not Otherwise
Applied and shall in no event be funded with Borrowings hereunder;

(iii) the aggregate principal amount (calculated on the par amount thereof) of
all Term Loans purchased shall automatically be cancelled and retired on the
settlement date of the relevant purchase (and may not be resold);

(iv) at the time of each purchase of Term Loans through Open Market Purchases,
the Borrower shall pay, on the settlement date of each such purchase, all
accrued and unpaid interest, if any, on the purchased Term Loans up to the
settlement date of such purchase (except to the extent otherwise set forth in
the relevant purchase documents as agreed by the respective selling Lender);

(v) such purchases shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.05 or 2.13; and

 

-139-



--------------------------------------------------------------------------------

(vi) any such Open Market Purchase shall be effected through a recognized dealer
in Term Loans and the bid to purchase relating thereto shall remain outstanding
for at least three (3) Business Days.

(n) The aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans prepaid pursuant to Section 10.07(l) or
purchased pursuant to Section 10.07(m), and each principal repayment installment
with respect to the Term Loans of such Class pursuant to Section 2.07(a) or
Section 2.07(b), as applicable, shall be reduced pro rata by the aggregate
principal amount of such Class of Term Loans purchased.

(o) In the event that any Revolving Credit Lender shall become a Defaulting
Lender or any of S&P, Moody’s or Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 or C, as the case
may be, (or BB, in the case of a Lender that is an insurance company (or B, in
the case of an insurance company not rated by InsuranceWatch Ratings Service))
(or, with respect to any Revolving Credit Lender that is not rated by any such
ratings service or provider, the applicable L/C Issuer or Swing Line Lender
shall have reasonably determined that there has occurred a material adverse
change in the financial condition of any such Lender, or a material impairment
of the ability of any such Lender to perform its obligations hereunder, as
compared to such condition or ability as of the date that any such Lender became
a Revolving Credit Lender) then any L/C Issuer shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in Section 10.07(b) above), and
such Lender hereby agrees to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in Section 10.07(b) above,
including, for the avoidance of doubt, the prior written consent of the Borrower
to the extent otherwise required by Section 10.07(b)) (which consent shall not
be unreasonably withheld or delayed); provided that if the Borrower does not
respond to a request for a consent within 10 Business Days, the Borrower will be
deemed to have consented thereto) all its interests, rights and obligations in
respect of its Revolving Credit Commitment to such assignee; provided, however,
that (i) no such assignment shall conflict with any law, rule and regulation or
order of any Governmental Authority and (ii) any L/C Issuer or such assignee, as
the case may be, shall pay to such Lender in immediately available funds on the
date of such assignment the principal of and interest accrued to the date of
payment on the Loans made by such Lender hereunder and all other amounts accrued
for such Lender’s account or owed to it hereunder.

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ respective
directors, officers, employees and agents, including accountants, legal counsel
and other advisors in connection with this Agreement (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process (provided that the Agent or Lender that discloses any
Information pursuant to this clause (c) shall provide the Borrower prompt notice
of such disclosure to the extent permitted by applicable Law); (d) to any other
party to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Borrower), to any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee or pledgee of or
Participant in (other than, in each case, any Competitors), any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08; (h) to any state, Federal or foreign
authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) (in which case such Person
shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, in advance, to the extent
lawfully permitted to do so); (i) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder to the extent reasonably
necessary in connection with such enforcement; (k) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such

 

-140-



--------------------------------------------------------------------------------

contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.08); (l) as
part of reporting or review procedures to, or examinations by, Governmental
Authorities or self-regulatory authorities, including the National Association
of Insurance Commissioners or the National Association of Securities Dealers,
Inc. or (m) to any direct or indirect contractual counterparty (or its Related
Parties) in Swap Contracts, derivative transaction or securitization transaction
related to the obligations under this Agreement or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.08). In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 10.08,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is publicly
available (or is derived from such information) to any Agent or any Lender prior
to disclosure by any Loan Party other than as a result of a breach of this
Section 10.08 or was independently developed by any Loan Party and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from a Loan Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each other Loan Party) to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this Section 10.09 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that the Administrative
Agent and such Lender may have.

Section 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such

 

-141-



--------------------------------------------------------------------------------

other Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

Section 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed to be a conflict with this Agreement.
Each Loan Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties.

(a) All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
each Agent and each Lender, regardless of any investigation made by any Agent or
any Lender or on their behalf and notwithstanding that any Agent or any Lender
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding except as set forth in Section 2.03(g). The
provisions of Article 3 and Sections 9.02, 9.03, 9.07, 9.11, 9.13, 10.04, 10.05,
10.09 and 10.15 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit or the termination
of this Agreement or any provision hereof. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, each applicable L/C Issuer shall have provided to the
Administrative Agent a written consent to the release of the Revolving Credit
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such L/C Issuer (whether as a result of the obligations of the
Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such L/C Issuer or
being supported by a letter of credit that names such L/C Issuer as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Credit Lenders shall be deemed to have no participations in such Letter of
Credit, and no obligations with respect thereto, under Section 2.03(c) or (d).

Section 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, an L/C Issuer or a Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 10.15 Tax Forms.

(a) Each Lender (which for purposes of this Section 10.15 shall include any L/C
Issuer or any Swing Line Lender) shall deliver to the Borrower and to the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and duly executed
documentation prescribed by applicable Laws and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, (A) to determine whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) to determine, if applicable, the
required rate of withholding or deduction and (C) to establish such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of any payments to be made to such Lender pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in an applicable jurisdiction (including, if applicable, any
documentation

 

-142-



--------------------------------------------------------------------------------

necessary to prevent withholding under Sections 1471-1474 of the Code). Each
such Lender shall, whenever a lapse in time or change in circumstances renders
such documentation obsolete, expired or inaccurate in any material respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
Administrative Agent of its legal inability to do so.

Without limiting the generality of the foregoing,

(i) to the extent it is qualified for any exemption from or reduction in United
States federal withholding tax with respect to any Loan made to the Borrower,
each Lender and Agent that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code that lends to the Borrower (each, a “Non-US
Lender”) shall deliver to the Borrower and the Administrative Agent, on or prior
to the date which is ten (10) Business Days after the Closing Date (or upon
accepting an assignment of an interest herein), two duly signed, properly
completed copies of either IRS Form W-8BEN, W-8BEN-E, W-8EXP or any successor
thereto (relating to such Non-US Lender and entitling it to an exemption from,
or reduction of, United States federal withholding tax on specified payments to
be made to such Non-US Lender by the Borrower pursuant to this Agreement or any
other Loan Document) or IRS Form W-8ECI or any successor thereto (relating to
all payments to be made to such Non-US Lender by the Borrower pursuant to this
Agreement or any other Loan Document) and/or such other forms and evidence
reasonably satisfactory to the Borrower and the Administrative Agent that such
Non-US Lender is entitled to an exemption from, or reduction of, United States
federal withholding tax whether pursuant to Section 881(c) of the Code or
otherwise, and in the case of a Non-US Lender claiming such an exemption under
Section 881(c) of the Code, a certificate substantially in the form of
Exhibits S-1, S-2, S-3 and S-4 (the “US Tax Certificate”) that establishes in
writing to the Borrower and the Administrative Agent that such Non-US Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
10-percent shareholder within the meaning of Section 871(h)(3)(B) or
881(c)(3)(B) of the Code, (C) a controlled foreign corporation described in
Section 881(c)(3)(C) of the Code and (D) receiving any payment under any Loan
Document that is effectively connected with a US trade or business. Thereafter
and from time to time, to the extent it is then qualified for any exemption from
or reduction in United States federal withholding tax, each such Non-US Lender
shall (A) promptly submit to the Borrower and the Administrative Agent such
additional duly and properly completed and signed copies of one or more of such
forms or certificates (or such successor forms or certificates as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is reasonably satisfactory to the Borrower and the
Administrative Agent of any available exemption from, or reduction of, United
States federal withholding taxes in respect of payments to be made to such
Non-US Lender by the Borrower pursuant to this Agreement, or any other Loan
Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Borrower and the Administrative
Agent and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and (B) promptly notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any previously claimed exemption or reduction;

(ii) each Non-US Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Non-US Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Non-US Lender, or where Non-US Lender is a
partnership for U.S. federal income tax purposes), shall deliver to the Borrower
and the Administrative Agent on the date when such Non-US Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (in either case, in the reasonable exercise
of its discretion), (A) two duly signed, properly completed copies of the forms
or statements required to be provided by such Non-US Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Non-US Lender acts for its own account and is entitled to an exemption
from, or reduction of, United States federal withholding tax and (B) two duly
signed, properly completed copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Non-US Lender is required to transmit with
such form, and any other certificate or statement of exemption required under
the Code, to establish

 

-143-



--------------------------------------------------------------------------------

that such Non-US Lender is not acting for its own account with respect to a
portion of any such sums payable to such Non-US Lender, including any applicable
US Tax Certificate, provided that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender shall provide a US Tax Certificate on
behalf of such partners; and

(iii) to the extent it is qualified for any exemption from or reduction in
United States federal withholding tax with respect to any Loan made to the
Borrower, each Lender and Agent that lends to the Borrower, shall timely deliver
to the Borrower and the Administrative Agent any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax (including, if applicable, any documentation
necessary to prevent withholding under Sections 1471-1474 of the Code) or
otherwise reasonably requested by the Borrower or the Administrative Agent
together with such supplementary documentation as may be prescribed by
applicable Laws or otherwise reasonably requested by the Borrower or the
Administrative Agent to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

(b) Any Loan Party or other applicable withholding agent may deduct and withhold
any taxes required by any Laws to be deducted and withheld from any payment
under any of the Loan Documents.

(c) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code that lends to the Borrower (each, a “US Lender”)
shall deliver to the Administrative Agent and the Borrower two duly signed,
properly completed copies of IRS Form W-9 (or any successor form) on or prior to
the Closing Date (or on or prior to the date it becomes a party to this
Agreement), certifying that such US Lender is entitled to an exemption from
United States backup withholding tax, or such other forms and evidence
reasonably satisfactory to the Borrower and the Administrative Agent that such
US Lender is entitled to an exemption from United States backup withholding tax.
Notwithstanding anything to the contrary in this Agreement, if such US Lender
fails to deliver such forms, then the applicable withholding agent may withhold
from any payment to such US Lender an amount equivalent to the applicable backup
withholding tax imposed by the Code and the Borrower shall not be liable for any
additional amounts with respect to such withholding.

(d) Notwithstanding anything to the contrary in this Section 10.15, no Lender or
Agent shall be required to deliver any documentation that it is not legally
eligible to deliver.

(e) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 10.15.

Section 10.16 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN ANY LOAN DOCUMENT
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS (OTHER
THAN WITH RESPECT TO ACTIONS BY ANY AGENT OR ANY LENDER IN RESPECT OF RIGHTS
UNDER ANY COLLATERAL DOCUMENT GOVERNED BY A LAW OTHER THAN THE LAWS OF THE STATE
OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO). THE BORROWER,
EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

 

-144-



--------------------------------------------------------------------------------

Section 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.18 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender, Swing Line Lender and L/C Issuer that each such
Lender, Swing Line Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, each Agent and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

Section 10.19 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the Act.

Section 10.20 Currency of Payment.

(a) Each payment owing by the Borrower hereunder shall be made in the relevant
currency specified herein or, if not specified herein, specified in any other
Loan Document executed by the Administrative Agent (the “Currency of Payment”)
at the place specified herein (such requirement is of the essence of this
Agreement). If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in a Currency of Payment into another
currency, the parties hereto agree that the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase such Currency of Payment with such other currency at the spot
rate of exchange quoted by the Administrative Agent at 11:00 a.m. (New York
time) on the Business Day preceding that on which final judgment is given, for
delivery two Business Days thereafter. The obligations in respect of any sum due
hereunder to any Secured Party shall, notwithstanding any adjudication expressed
in a currency other than the Currency of Payment, be discharged only to the
extent that, on the Business Day following receipt by such Secured Party of any
sum adjudged to be so due in such other currency, such Secured Party may, in
accordance with normal banking procedures, purchase the Currency of Payment with
such other currency. The Borrower agrees that (a) if the amount of the Currency
of Payment so purchased is less than the sum originally due to such Secured
Party in the Currency of Payment, as a separate obligation and notwithstanding
the result of any such adjudication, the Borrower shall immediately pay the
shortfall (in the Currency of Payment) to such Secured Party and (b) if the
amount of the Currency of Payment so purchased exceeds the sum originally due to
such Secured Party, such Secured Party shall promptly pay the excess over to the
Borrower in the currency and to the extent actually received.

(b) The Obligations owing to any Secured Party hereunder shall, notwithstanding
any payment in a currency other than the Currency of Payment and notwithstanding
any deemed conversion or replacement hereunder, be discharged only to the extent
that, on the Business Day following receipt by such Secured Party of any amount
in such other currency, such Secured Party may, in accordance with normal
banking procedures, purchase the Currency of Payment with such other currency.
The Borrower agrees that (i) if the amount of the Currency of Payment so
purchased is less than the sum originally due to such Secured Party in the
Currency of Payment, as a separate obligation and notwithstanding the result of
any such adjudication, the Borrower shall immediately pay the shortfall (in the
Currency of Payment) to such Secured Party and (ii) if the amount of the
Currency of Payment so purchased exceeds the sum originally due to such Secured
Party, such Secured Party shall promptly pay the excess over to the Borrower in
the currency and to the extent actually received.

 

-145-



--------------------------------------------------------------------------------

Section 10.21 No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledge and
agrees that (i) the Facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower, on the one
hand, and the Agents, the Arrangers and the Lenders (including, for the
avoidance of doubt, the L/C Issuers and the Swing Line Lenders), on the other
hand, and the Borrower are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agents, the Arrangers and the
Lenders (including, for the avoidance of doubt, the L/C Issuers and the Swing
Line Lenders) is and has been acting solely as a principal and is not the agent
or fiduciary, for the Borrower; (iii) the Agents, the Arrangers and the Lenders
(including, for the avoidance of doubt, the L/C Issuers and the Swing Line
Lenders) have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate and (iv) the Agents, the Arrangers and the Lenders (including, for
the avoidance of doubt, the L/C Issuers and the Swing Line Lenders) may have
economic interests that conflict with those of the Loan Parties and/or their
Affiliates.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-146-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

QUINTILES TRANSNATIONAL CORP., Borrower By:  /s/ Greg Connors Name: Greg Connors
Title: Senior Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, an L/C Issuer, a Swing Line
Lender and a Lender By:  /s/ Vanessa Chiu Name: Vanessa Chiu Title: Executive
Director By:   Name: Title:

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an L/C Issuer and a Lender By:  /s/ Vanessa A. Kurbatskiy
Name: Vanessa A. Kurbatskiy Title: Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as an L/C Issuer and a Swing Line Lender

By:  /s/ Michael King Name: Michael King Title: Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  /s/ Michael King Name: Michael King
Title: Authorized Signatory

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as a Lender

By:  /s/ Monique Gasque Name: Monique Gasque Title: Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  /s/ Brian J. Walsh Name: Brian J. Walsh
Title: Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:  /s/ Teuta Ghilaga Name:
Teuta Ghilaga Title: Director

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  /s/ Richard C. Brown Name:
Richard C. Brown Title: Senior Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  /s/ Patricia Guerra Heh Name: Patricia Guerra Heh Title: Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  /s/ Ryan Durkin Name: Ryan Durkin
Title: Authorized Signatory

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Compass Bank, as a Lender By:  /s/ Jeffrey E. Hauser Name: Jeffrey E. Hauser
Title: Sr. Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BNP Paribas as a Lender By:  /s/ Michael Pearce Name: Michael Pearce Title:
Managing Director By: /s/ Mike Shryock Name: Mike Shryock Title: Managing
Director

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  /s/ Daniel L. Nichols Name: Daniel L. Nichols
Title: Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  /s/ Tamara M. Dowd Name: Tamara M. Dowd
Title: Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:  /s/ Chris Burns Name:
Chris Burns Title: Vice President, Senior Portfolio Manager

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  /s/ Alan Garson Name: Alan Garson Title: Senior
Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Lloyds Bank plc, as a Lender By:  /s/ Daven Popat Name: Daven Popat Title:
Senior Vice President, P003 By: /s/ Erin Doherty Name: Erin Doherty Title:
Assistant Vice President, D006

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Synovus Bank, as a Lender By:  /s/ Matthew McKee Name: Matthew McKee Title:
Corporate Banker

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Amalgamated Bank, as a Lender By:  /s/ Jackson Eng Name: Jackson Eng Title:
First Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

STATE BANK OF INDIA, LOS ANGELES AGENCY, as a Lender By:  /s/ Vijayalakshmi
Muddu Name: Vijayalakshmi Muddu Title:   Vice President & Head (Syndications)
[By:     Name: Title:]

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a Lender By:  /s/ Benjamin L. Dodd Name: Benjamin L.
Dodd Title: Senior Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

FirstMerit Bank, N.A., as a Lender By:  /s/ Robert G. Morlan Name: Robert G.
Morlan Title: Senior Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

First Niagara Bank, N.A., as a Lender By:  /s/ Lou Haverty Name: Lou Haverty
Title: Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Banco de Sabadell, S.A. – Miami Branch, as a Lender By:  /s/ Maurici Lladó Name:
Maurici Lladó Title: Executive Director, Corporate & Commercial Banking Americas

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Allied Irish Banks p.l.c., as a Lender By:  /s/ Alan Long Name: Alan Long Title:
Senior Relationship Manager By: /s/ Conor Brogan Name: Conor Brogan Title:
Relationship Manager

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

United Bank as a Lender By:  /s/ Carla Balesano Name: Carla Balesano Title:
Senior Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Central Pacific Bank, as a Lender By:  /s/ Garrett Grace Name: Garrett Grace
Title: Senior Vice President

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Schedule I

Guarantors

Benefit Holding, Inc.

EA Institute, L.L.C.

Encore Health Resources, LLC

Expression Analysis, Inc.

iGuard, Inc.

Innovex Merger Corp.

Novella Clinical LLC

Outcome Sciences, LLC

Quintiles Asia, Inc.

Quintiles BioSciences Holdings, Inc.

Quintiles BioSciences, Inc.

Quintiles BT, Inc.

Quintiles Commercial US, Inc.

Quintiles Consulting, Inc.

Quintiles Federated Services, Inc.

Quintiles, Inc.

Quintiles Laboratories, LLC

Quintiles Latin America, LLC

Quintiles Market Intelligence, LLC

Quintiles Medical Communications & Consulting, Inc.

Quintiles Medical Education, Inc.

Quintiles Pharma, Inc.

Quintiles Pharma Services Corp.

Quintiles Phase One Services, LLC

Quintiles Transfer, L.L.C.

Targeted Molecular Diagnostics, LLC

VCG&A, Inc.

VCG-Bio, Inc.



--------------------------------------------------------------------------------

Schedule 1.01A

Competitors

Contract Research Organizations

ICON plc

INC Research

inVentiv Health, Inc., or inventive

Laboratory Corporation of America Holdings (successor by merger with Covance,
Inc.)

PAREXEL International Corporation

Pharmaceutical Product Development, Inc.

PRA International

Contract Sales Organizations

EPS Corporation

CMIC HOLDINGS Co.

inVentiv

Marvecs

PDI, Inc.

Publicis Selling Solutions

United Drug plc



--------------------------------------------------------------------------------

Schedule 1.01B

Revolving Credit Commitments

 

Lender

   Revolving Loan
Allocations      Swing Line
Sublimit      Letter of
Credit Sublimit      Foreign
Currency
Sublimit  

JPMorgan Chase Bank N.A.

   $ 57,777,777.77       $ 12,500,000       $ 11,666,667       $ 12,500,000   

Barclays Bank PLC

   $ 57,777,777.78         —         $ 11,666,667       $ 12,500,000   

Morgan Stanley Bank, N.A.1

   $ 57,777,777.78       $ 12,500,000       $ 11,666,666       $ 12,500,000   

Wells Fargo Bank, N.A.

   $ 40,740,740.74         —           —           —     

Bank of America, N.A.

   $ 29,629,629.63         —           —         $ 12,500,000   

The Bank of Tokyo Mitsubishi UFJ, LTD.

   $ 29,629,629.63         —           —         $ 12,500,000   

PNC Bank, National Association

   $ 29,629,629.63         —           —         $ 12,500,000   

Citibank, N.A.

   $ 29,629,629.63         —           —           —     

Goldman Sachs Bank USA

   $ 29,629,629.63         —           —           —     

Compass Bank dba BBVA Compass

   $ 29,629,629.63         —           —           —     

BNP Paribas

   $ 20,370,370.37         —           —           —     

SunTrust Bank

   $ 20,370,370.37         —           —           —     

Fifth Third Bank

   $ 12,962,962.96         —           —           —     

HSBC Bank USA, National Association

   $ 9,259,259.26         —           —           —     

TD Bank, N.A.

   $ 9,259,259.26         —           —           —     

Lloyds Bank plc

   $ 7,407,407.41         —           —           —     

Synovus Bank

   $ 7,407,407.41         —           —           —     

Amalgamated Bank

   $ 5,555,555.56         —           —           —     

Stifel Bank & Trust

   $ 5,555,555.56         —           —           —     

First Niagara Bank, N.A.

   $ 3,703,703.70         —           —           —     

Banko de Sabadell, S.A. - Miami Branch

   $ 3,703,703.70         —           —           —     

Central Pacific Bank

   $ 2,592,592.59         —           —           —        

 

 

    

 

 

    

 

 

    

 

 

 

Total

$ 500,000,000.00    $ 25,000,000    $ 35,000,000    $ 75,000,000      

 

 

    

 

 

    

 

 

    

 

 

 

 

1  Morgan Stanley Senior Funding, Inc. will be acting as L/C Issuer and Swing
Line Lender.



--------------------------------------------------------------------------------

Schedule 1.01C

Term A Commitments

 

Lender

   Term A Loan
Allocations  

JPMorgan Chase Bank N.A.

   $ 98,222,222.23   

Barclays Bank PLC

   $ 76,222,222.22   

Morgan Stanley Bank, N.A.

   $ 76,222,222.22   

Wells Fargo Bank, N.A.

   $ 69,259,259.26   

Bank of America, N.A.

   $ 50,370,370.37   

The Bank of Tokyo Mitsubishi UFJ, LTD.

   $ 50,370,370.37   

PNC Bank, National Association

   $ 50,370,370.37   

Citibank, N.A.

   $ 50,370,370.37   

Goldman Sachs Bank USA

   $ 50,370,370.37   

Compass Bank dba BBVA Compass

   $ 50,370,370.37   

BNP Paribas

   $ 34,629,629.63   

SunTrust Bank

   $ 34,629,629.63   

Fifth Third Bank

   $ 22,037,037.04   

HSBC Bank USA, National Association

   $ 15,740,740.74   

TD Bank, N.A.

   $ 15,740,740.74   

Lloyds Bank plc

   $ 12,592,592.59   

Synovus Bank

   $ 12,592,592.59   

Amalgamated Bank

   $ 9,444,444.44   

State Bank of India, Los Angeles Agency

   $ 15,000,000.00   

Stifel Bank & Trust

   $ 9,444,444.44   

FirstMerit Bank, N.A.

   $ 12,000,000.00   

First Niagara Bank, N.A.

   $ 6,296,296.30   

Banko de Sabadell, S.A. - Miami Branch

   $ 6,296,296.30   

Allied Irish Banks p.l.c.

   $ 9,000,000.00   

United Bank

   $ 8,000,000.00   

Central Pacific Bank

   $ 4,407,407.41      

 

 

 

Total

$ 850,000,000.00      

 

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01D

Term B Commitments

 

Lender

   Term B Loan
Allocations  

JPMorgan Chase Bank, N.A.

   $ 600,000,000      

 

 

 

Total

$ 600,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01E

Local Counsel to the Loan Parties

New York and New Jersey

Wollmuth Maher & Deutsch LLP

Paul R. Weber

500 Fifth Avenue

New York, New York 10110

Telephone: (212) 382-3300

Fax: (212) 382-0050

pweber@wmd-law.com



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.08

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 5.11

Subsidiaries

Except as otherwise set forth below, and the qualifying shares held by
directors, the Borrower owns directly or indirectly 100% of each subsidiary.

 

Subsidiary Name

 

Jurisdiction

Benefit Canada, Inc.   Quebec Benefit Holding, Inc.   North Carolina Biodesign
Gmbh   Germany BRI International Limited   United Kingdom BRI International SarL
  France Cenduit Mauritius Holdings Company   Mauritius EA Institute, LLC  
Delaware Encore Health Resources, LLC   Texas Expression Analysis, Inc.  
Delaware Hotel Lot C-8B, LLC   North Carolina iGuard, Inc.   North Carolina
Innovex Merger Corp.   North Carolina Innovex Saglik Hizmetleri Arastirma ve
Danismanlik Ticaret Limited Sirketi   Turkey Kun Tuo Medical Research &
Development (Beijing) Co. Ltd.   China Laboratorie Novex Pharma Sarl   France
Laboratorio Commuq Pharma SLU   Spain MG Recherche SARL   France Novella
Clinical LLC   Delaware Novella Clinical Resourcing, Ltd.   United Kingdom
Novella Clinical, Ltd.   United Kingdom Novex Pharma GmbH   Germany Novex Pharma
Laboratio S.L.   Spain Novex Pharma Limited   United Kingdom Outcome Sciences,
LLC   Delaware Penderwood Limited   United Kingdom Pharmaforce, S.A. de C.V.  
Mexico Professional Pharmaceutical Marketing Services (Pty.) Ltd.   South Africa
PT Quintiles Indonesia   Indonesia Quintiles (Pty) Limited   South Africa
Quintiles (Thailand) Co., Ltd.   Thailand Quintiles AB   Sweden Quintiles AG  
Switzerland Quintiles Argentina S.A.   Argentina Quintiles Asia Pacific
Commercial Holdings, LLC   North Carolina Quintiles Asia Services Pte Ltd.  
Singapore Quintiles Asia, Inc.    North Carolina



--------------------------------------------------------------------------------

Quintiles Austria GmbH Austria Quintiles B.V. Netherlands Quintiles Belgium N.V.
Belgium Quintiles Benefit France SNC France Quintiles Benin Ltd. Benin Quintiles
BioSciences Holdings, Inc. Delaware Quintiles BioSciences, Inc. Delaware
Quintiles Brasil Ltda. Brazil Quintiles BT, Inc. North Carolina Quintiles
Bulgaria EOOD Bulgaria Quintiles Canada, Inc. Quebec Quintiles Clindata (Pty)
Limited South Africa Quintiles Clindepharm (Pty.) Limited South Africa Quintiles
Colombia Ltda. Colombia Quintiles Comercial Brasil Ltda. Brazil Quintiles
Commercial AB Sweden Quintiles Commercial APS Denmark Quintiles Commercial
Europe Limited United Kingdom Quintiles Commercial Germany GmbH Germany
Quintiles Commercial Italia S.r.l. Italy Quintiles Commercial Laboratorio S.L.
Spain Quintiles Commercial Overseas Holdings Limited United Kingdom Quintiles
Commercial Oy Finland Quintiles Commercial Portugal Unipessoal, Lda. Portugal
Quintiles Commercial Russia LLC Russia Quintiles Commercial South Africa (Pty.)
Limited South Africa Quintiles Commercial U.S., Inc. Delaware Quintiles
Commercial UK Limited United Kingdom Quintiles Consulting, Inc. North Carolina
Quintiles Costa Rica, S.A. Costa Rica Quintiles Czech Republic, s.r.o. Czech
Republic Quintiles D.O.O. Beograd Serbia Quintiles East Africa Limited Kenya
Quintiles East Asia Pte Ltd. Singapore Quintiles Eastern Holdings GmbH Austria
Quintiles Egypt LLC Egypt Quintiles Enterprise Management (Shanghai) Co. Ltd.
China Quintiles Estonia OU Estonia Quintiles European Holdings United Kingdom
Quintiles Federated Services, Inc. North Carolina Quintiles Finance Limited B.V.
Netherlands Quintiles Finance Sarl Luxembourg Quintiles Finance Uruguay S.r.L. 
Uruguay



--------------------------------------------------------------------------------

Quintiles Funding LLC North Carolina Quintiles Gesmbh Austria Quintiles
Guatemala, S.A. Guatemala Quintiles Holdings United Kingdom Quintiles Holdings
S.a.r.l. Luxembourg Quintiles Holdings SNC France Quintiles Hong Kong Limited
Hong Kong Quintiles Hungary Ltd. Hungary Quintiles Ireland (Finance) Limited
Ireland Quintiles Ireland Limited Ireland Quintiles Israel Ltd. Israel Quintiles
Istanbul Saglik Hizmetleri Arastirma ve Danismanlik Limited Sirketi Turkey
Quintiles Laboratories LLC North Carolina Quintiles Lanka (Private) Limited
Republic of Sri Lanka Quintiles Latin America, LLC North Carolina Quintiles
Latvia SIA Latvia Quintiles Limited United Kingdom Quintiles Luxembourg European
Holding S.a.r.l. Luxembourg Quintiles Luxembourg France Holdings Sarl France
Quintiles Malaysia Sdn. Bhd. Malaysia Quintiles Market Intelligence LLC North
Carolina Quintiles Mauritius Holdings, Inc. Mauritius Quintiles Medical
Communications & Consulting, Inc. New Jersey Quintiles Medical Development
(Dalian) Co. Ltd. China Quintiles Medical Development (Shanghai) Co., Ltd. China
Quintiles Medical Education, Inc. New York Quintiles Medical Research and
Development (Beijing) Ltd. China Quintiles Mexico, S. de R.L. de C.V. Mexico
Quintiles OY Finland Quintiles Panama, Inc. Panama Quintiles Peru S.r.l. Peru
Quintiles Pharma Services Corp. North Carolina Quintiles Pharma, Inc. North
Carolina Quintiles Phase One Clinical Trials India Private Limited India
Quintiles Phase One Services, LLC Kansas Quintiles Philippines, Inc. Philippines
Quintiles Poland Sp. Zoo Poland Quintiles Pty Limited Australia Quintiles Puerto
Rico, Inc. Puerto Rico Quintiles Research (India) Private Limited India
Quintiles Romania S.R.L. Romania Quintiles S.a.r.l. Luxembourg Quintiles S.L. 
Spain



--------------------------------------------------------------------------------

Quintiles Site Services, S.A. Costa Rica Quintiles Slovakia Services s.r.o.
Slovakia Quintiles Slovakia, s. r. o. Slovakia Quintiles South Africa (Pty.)
Limited South Africa Quintiles SpA Italy Quintiles Staff Services Sp.A. Italy
Quintiles Switzerland Sarl Switzerland Quintiles Taiwan Limited Taiwan Quintiles
Transfer, LLC Delaware Quintiles Transnational Corp. North Carolina Quintiles
Transnational Holdings Inc. North Carolina Quintiles Transnational Japan K.K.
Japan Quintiles Transnational Korea Co., Ltd Korea Quintiles Trustees Ltd.
United Kingdom Quintiles UAB Lithuania Quintiles UK Holdings Limited United
Kingdom Quintiles Ukraine Ukraine Quintiles Uruguay S.A. Uruguay Quintiles
Vietnam LLC Viet Nam Quintiles West Africa Limited Ghana Quintiles Zagreb d.o.o.
Croatia Quintiles, Inc. North Carolina Rowfarma de Mexico S. de R.L. de C.V.
Mexico Servicios Clinicos, S.A. de C.V. Mexico Targeted Molecular Diagnostics,
LLC Illinois Temas Srl—Società Unipersonale Italy Transforce S.A. de C.V. Mexico
VCG&A, Inc. Massachusetts VCG-Bio, Inc. Delaware



--------------------------------------------------------------------------------

Schedule 6.15

Unrestricted Subsidiaries

 

Subsidiary Name

   Jurisdiction Hotel Lot C-8B, LLC    North Carolina                



--------------------------------------------------------------------------------

Schedule 6.18

Post-Closing Matters

Within thirty (30) days of the Closing Date (or such longer period as the
Administrative Agent may permit in its sole discretion), to the extent they are
Pledged Debt (as defined in the Security Agreement), the Borrower will pledge
and deliver or cause to be delivered original promissory notes and instruments
of transfer relating to the following transactions:

 

  •   $1,000,000 loan from Quintiles Transnational Corp. to a third party, dated
October 21, 2014, as separately disclosed to the Administrative Agent and
Lenders

 

  •   $1,339,907 loan from Quintiles, Inc. to a third party, dated April 10,
2015, as separately disclosed to the Administrative Agent and Lenders



--------------------------------------------------------------------------------

Schedule 7.01(b)

Existing Liens

 

  1. Bank guarantees and/or standby letters of credit are secured by restricted
cash (See Schedule 7.03(b))

 

  2. See attached Exhibit A to Schedule 7.01(b)



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF COMMITTED LOAN NOTICE

Date: [•]

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE 19713

  Attention: Brittany Tidwell

    Account Manager

  Facsimile: 302-634-1417

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 12, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among Quintiles Transnational Corp., a North Carolina
corporation (the “Borrower”), each lender from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line Lender and an
L/C Issuer.

The undersigned hereby requests (select one):

A Borrowing of:

 

  ¨ Revolving Credit Loans

 

  ¨ Term A Loans

 

  ¨ Term B Loans

 

  ¨ Foreign Currency Loan

OR

 

  ¨ A conversion or continuation of [Revolving Credit] [Term A Loans] [Term B
Loans] [Foreign Currency Loans]

1. On                     (a Business Day).

2. In the amount of                     .

3. Comprised of                     .

[Class and Type of Loan requested]



--------------------------------------------------------------------------------

4. For Eurodollar Rate Loans: with an Interest Period of [one month] [two
months] [three months] [six months] [twelve months]].1

5. To the account designated below:

[                    ]2

[After giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of the Borrower plus the
aggregate Outstanding Amount of all L/C Obligations plus the aggregate
Outstanding Amount of all Swing Line Loans does not exceed $500,000,000.]3

[After giving effect to any Foreign Currency Borrowing, the aggregate
Outstanding Amount of the Foreign Currency Loans shall not exceed the Maximum
Foreign Currency Sublimit.]

[Upon acceptance of any or all of the Loans offered by the Lenders in response
to this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section[s 4.01 and]4 4.02 of the
Credit Agreement have been satisfied.]5

[If any borrowing of Eurodollar Rate Loans is not made as a result of a
withdrawn Committed Loan Notice, the Borrower shall, after receipt of a written
request by any Lender (which request shall set forth in reasonable detail the
basis for requesting such amount), pay to the applicable Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue,
failure to prepay, reduction or failure to reduce, including any loss, cost or
expense (excluding loss of anticipated profits) actually incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund or maintain such Eurodollar Rate Loan, as applicable].6

 

 

1  Twelve month Interest Period available to the extent agreed to by all
relevant Lenders.

2  Applicable with respect to the initial Borrowing only.

3  Applicable with respect to a Borrowing of Revolving Credit Loans.

4  Applicable with respect to initial Borrowing only.

5  Not applicable to conversion or continuation of Loans.

6  Applicable with respect to initial Borrowing only.

 

-2-



--------------------------------------------------------------------------------

QUINTILES TRANSNATIONAL CORP.,

as Borrower

By:

 

Name: Title:

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF PREPAYMENT NOTICE

 

To: JPMorgan Chase Bank, N.A.,

as Administrative Agent for

the Lenders referred to below

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE 19713

Attention: Brittany Tidwell

Facsimile: 302-634-2225

With a copy to:

J.P. Morgan Securities LLC

383 Madison Avenue

24th Floor

New York, NY 10179

Fax: 646-534-0574

Email: Vanessa.Chiu@jpmorgan.com

Attention: Vanessa Chiu

Re: Quintiles Transnational Corp. Credit Agreement

[Date]

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated May 12, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Quintiles Transnational Corp., a North
Carolina corporation (the “Borrower”), each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer. Borrower hereby gives you notice pursuant to
Section 2.05 of the Credit Agreement that it shall be making a prepayment under
the Credit Agreement:

 

(A) Rate of Loans being repaid [Base Rate Loans] [Eurodollar Rate Loans] (B)
Principal amount of borrowing being prepaid ___________________ (C) Date of
prepayment ___________________ (D) Type of prepayment [Mandatory]7 [Optional]

[Signature Page Follows]

 

7  To be accompanied by a reasonably detailed calculation of the amount of
prepayment.



--------------------------------------------------------------------------------

QUINTILES TRANSNATIONAL CORP.

By:

  Name: Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF REQUEST FOR L/C ISSUANCE

Date: [•]

 

To: JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE 19713

Attention: Brittany Tidwell

Facsimile: 302-634-2225

With a copy to:

J.P. Morgan Securities LLC

383 Madison Avenue

24th Floor

New York, NY 10179

Fax: 646-534-0574

Email:Vanessa.Chiu@jpmorgan.com

Attention: Vanessa Chiu

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 12, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among Quintiles Transnational Corp., a North Carolina
corporation (the “Borrower”), each lender from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line Lender and an
L/C Issuer.

The undersigned hereby requests an [issuance][amendment][extension] of a Letter
of Credit. Enclosed herewith is the related Letter of Credit Application, with
the information required pursuant to Section 2.03(b) of the Credit Agreement.

The Credit Extension requested herein complies with the Credit Agreement,
including Section 4.02 of the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

QUINTILES TRANSNATIONAL CORP. By:

 

Name: Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

 

To: JPMorgan Chase Bank, N.A., as Swing Line Lender and Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE 19713

Attention: Brittany Tidwell

Facsimile: 302-634-2225

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated May 12, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Quintiles Transnational Corp., a North
Carolina corporation (the “Borrower”), each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer.

The undersigned hereby requests a Swing Line Loan:

1. On                                          
                                             (a Business Day).

2. In the amount of $                                         
                   .

3. To the account designated below:

[                    ]

After giving effect to any Swing Line Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of the Borrower plus the aggregate
Outstanding Amount of all L/C Obligations plus the aggregate Outstanding Amount
of all Swing Line Loans does not exceed $500,000,000.

Upon acceptance of the Swing Line Loan offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.02 of the Credit Agreement
have been satisfied.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

QUINTILES TRANSNATIONAL CORP. By:

 

Name: Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM NOTE

Date: [•]

FOR VALUE RECEIVED, the undersigned, hereby promise to pay to             or its
registered assigns (the “Term Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the aggregate unpaid principal amount
of each Term Loan made by the Term Lender to Quintiles Transnational Corp., a
North Carolina corporation (the “Borrower”) under that certain Credit Agreement,
dated as of May 12, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among the Borrower,
each lender from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, a Swing Line Lender and an L/C Issuer.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Term Loan made by the Term Lender to the Borrower under the Credit
Agreement from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Term Lender in Dollars and in
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Term Note (this “Term Note”) is one of the Term Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This Term
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Term Loans made by the Term
Lender shall be evidenced by one or more loan accounts or records maintained by
the Term Lender in the ordinary course of business. The Term Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

QUINTILES TRANSNATIONAL CORP. By:

 

Name: Title:

 

-2-



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of Term
Loan Made    Amount
ofTerm Loan
Made    End of Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal Balance
This Date    Notation
Made By

 

-3-



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

Date: [•]

FOR VALUE RECEIVED, the undersigned, hereby promises to pay to             or
its registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the aggregate unpaid principal amount
of each Revolving Credit Loan from time to time made by the Lender to Quintiles
Transnational Corp., a North Carolina corporation (the “Borrower”) under that
certain Credit Agreement, dated as of May 12, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, each lender from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line Lender and an
L/C Issuer.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under the Credit Agreement from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent (or, in the case of Swing Line Loans, to the
Swing Line Lender) for the account of the Lender in Dollars (or, with respect to
any Foreign Currency Loan, Pounds Sterling, Euros or Yen, as applicable) and in
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Revolving Credit Note (this “Revolving Credit Note”) is one of the
Revolving Credit Notes referred to in the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Revolving Credit Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Credit Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

QUINTILES TRANSNATIONAL CORP. By:

 

Name: Title:

 

-2-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of Loan
Made    Currency and
Amount of Loan
Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance
This Date    Notation
Made By

 

-3-



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: [•]

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE 19713

Attention: Brittany Tidwell

Facsimile: 302-634-2225

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 12, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Quintiles Transnational Corp., a North
Carolina corporation (the “Borrower”), each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer.

I, the undersigned Responsible Officer of the Borrower, hereby certify, solely
in my capacity as an officer of the Borrower and not in an individual capacity,
as of the date hereof, that I am the                    of the Borrower, and
that, as such, I am authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date[, together with the certificate of the
Borrower’s independent certified public accountants required by Section 6.02(a)
of the Credit Agreement]. [We were not able to obtain the certificate of the
Borrower’s independent certified public accountants required by Section 6.02(a)
of the Credit Agreement after using commercially reasonable efforts to obtain
the same.]

[Use following paragraph 1 for fiscal quarter-end financial statements.]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of the
Borrower ended as of the above date, which financial statements fairly present
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
review of the activities of the Borrower during such fiscal period.

 

[select one:]



--------------------------------------------------------------------------------

3. Based on the examination described in paragraph 2 above and the knowledge of
the undersigned no Default has occurred and is continuing.

-or-

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are delivered in compliance with Section 6.02(b).

5. Attached hereto as Schedule 3 is [(a)] a description of all events,
conditions or circumstances during the fiscal quarter ended as of the above date
requiring a mandatory prepayment under Section 2.05(b) of the Credit Agreement
[and (b) the calculation of Excess Cash Flow required by Section 6.02(b) of the
Credit Agreement for the fiscal year of the Borrower ended as of the above
date]8.

[Use following paragraph for Certificate delivered with fiscal year end
financial statements]

6. Attached hereto as Schedule 4 are executed Intellectual Property Security
Agreements required by Section 6.12(c) of the Credit Agreement to be delivered
herewith with respect to all applicable After Acquired Intellectual Property
described therein.9

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

 

QUINTILES TRANSNATIONAL CORP. By:

 

Name: Title:

 

 

8  To be included in any Certificate in respect of any fiscal year of the
Borrower ending on or after December 31, 2016.

9 If applicable.

 

-2-



--------------------------------------------------------------------------------

[AUDITED FINANCIAL STATEMENTS

(as required by Section 6.01(a) of the Credit Agreement)]

[UNAUDITED FINANCIAL STATEMENTS

(as required by Section 6.01(b) of the Credit Agreement)]

 

-3-



--------------------------------------------------------------------------------

Schedule 2 to

Exhibit D

For the [Quarter/Year] ended                     (“Statement Date”)

($ in 000’s)

Section 7.10- Total Leverage Ratio:

 

I. Consolidated Total Debt

 

A. Consolidated Total Debt $                            

II. Consolidated EBITDA

 

A. Consolidated Net Income for such period; plus $                            
B. an amount which, in the determination of Consolidated Net Income for such
period, has been deducted or netted from gross revenues (except with respect to
subclauses (ix) and (xi) below), for, without duplication, (i) interest expense
and, to the extent not reflected in such interest expense, any losses with
respect to obligations under any Swap Contracts or other derivative instruments
(including any applicable termination payment) entered into for the purpose of
hedging interest rate risk, any bank and financing fees, any costs of surety
bonds in connection with financing activities, commissions, discounts and other
fees and charges owed with respect to letters of credit, bankers’ acceptance or
any similar facilities or financing and Swap Contracts,
$                             (ii) provision for taxes based on income or
profits or capital, including, without limitation, federal, state, provincial,
franchise, excise, withholding and similar taxes, including any penalties and
interest relating to any tax examinations, $                             (iii)
the total amount of depreciation and amortization expense, including expenses
related to Capitalized Leases, $                             (iv) to the extent
permitted hereunder, any costs and expenses incurred in connection with any
Investment, Disposition, Equity Issuance or Debt Issuance (including fees and
expenses related to the Facilities and any amendments, supplements and
modifications thereof), including the amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses (in each case, whether or
not consummated), $                             (v) [reserved]
$                             (vi) any costs, charges, accruals and reserves in
connection with any integration, transition, facilities openings, vacant
facilities, consolidations, relocations, closings, permitted acquisitions, Joint
Venture investments and Dispositions, business optimization (including relating
to systems design, upgrade and implementation costs), entry into new markets,
including consulting fees, restructuring, severance and curtailments or
modifications to pension or postretirement employee benefit plans;10



--------------------------------------------------------------------------------

(vii) the amount of any expense or deduction associated with income of any
Restricted Subsidiaries attributable to non-controlling interests or minority
interest of third parties, $                             (viii) any non-cash
charges, losses or expenses (including tax reclassification related to tax
contingencies in a prior period and, subject to clause (d) below, including
accruals and reserves in respect of potential or future cash items), but
excluding, any non-cash charges relating to write-offs or write-downs of
inventory or accounts receivable or representing amortization of a prepaid cash
item that was paid but not expensed in a prior period,
$                             (ix) cash actually received (or any netting
arrangements resulting in reduced cash expenditures) during such period, and not
included in Consolidated Net Income in any period, to the extent that the
non-cash gain relating to such cash receipt or netting arrangement was deducted
in the calculation of Consolidated EBITDA pursuant to Line C below for any
previous period and not added back, $                             (x) unusual or
non-recurring losses or charges, $                             (xi) the amount
of “run-rate” cost savings and synergies projected by the Borrower in good faith
to be realized as a result of specified actions taken or expected in good faith
to be taken within 12 months following the end of such period (calculated on a
pro forma basis as though such cost savings and synergies had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that such cost savings and
synergies are reasonably identifiable, factually supportable and certified by
the chief financial officer or treasurer of the Borrower (it is understood and
agreed that “run-rate” means the full recurring benefit for a period that is
associated with any action taken or expected to be taken, provided that such
benefit is expected to be realized within 12 months of taking such action),10
$                                                 The sum of (i)-(xi); minus
$                             C. an amount which, in the determination of
Consolidated Net Income for such period, has been included for non-cash income
during such period (other than with respect to (A) amortization of unfavorable
operating leases and (B) payments actually received and the reversal of any
accrual or reserve to the extent not previously added back in any prior period),
minus $                             D. all cash payments made during such period
on account of non-cash charges added to Consolidated EBITDA pursuant to clause
(viii) of Line B above in such period or in a prior period; minus
$                            

 

10 The aggregate amount of add backs made pursuant to clauses (vi) and (xi)
(together with any cost savings or synergies added to Consolidated EBITDA
pursuant to Section 1.04(d) (such aggregate amount, the “Adjustment Amount”)) in
any Test Period shall not exceed 10% of Consolidated EBITDA (prior to giving
effect to such addbacks) for any Test Period.



--------------------------------------------------------------------------------

E. the amount of income consisting of or associated with losses of any
Restricted Subsidiary attributable to non-controlling interests or minority
interests of third parties, minus $                             F. non-recurring
or unusual gains. $                             G Consolidated EBITDA (Line A,
plus Line B, minus Line C, minus Line D, minus Line E, minus Line F)
$                            

III. Total Leverage Ratio (Line I.A divided by Line II.G):             to 1:00

Maximum Permitted under Section 7.10 for such period: 5.75 to 1.00

IV. Equity Cures (if applicable):



--------------------------------------------------------------------------------

Schedule 3 to

Exhibit D

[(a) Description of all events, conditions or circumstances, pursuant to
Section 6.02(f) of the Credit Agreement, during the fiscal quarter ended as of
the above date requiring a mandatory prepayment under Section 2.05(b) of the
Credit Agreement.]

[(b) Calculation of Excess Cash Flow required by Section 6.02(b) of the Credit
Agreement for the fiscal year of the Borrower ended as of the above date:11]

Excess Cash Flow:

 

A. The sum, without duplication, of: (i) Consolidated Net Income for such
period; plus $                             (ii) an amount equal to the amount of
all non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at such Consolidated Net Income, but excluding any such
non-cash charges representing an accrual or reserve for potential cash items in
any future period and excluding amortization of a prepaid cash item that was
paid in a prior period, plus $                             (iii) the
Consolidated Working Capital Adjustment for such period, plus
$                             (iv) an amount equal to the aggregate net non-cash
loss on Dispositions by the Borrower and its Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income, plus
$                             (v) expenses deducted from Consolidated Net Income
during such period in respect of expenditures made during any prior period for
which a deduction from Excess Cash Flow was made in such period pursuant to
clause (viii), (ix) or (x) of Line B below, plus $                            
(vi) cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof, plus $                             The sum of (i)-(vi),
minus $                             B. The sum, without duplication (whether in
the same period or prior periods), of: (i) an amount equal to (A) the amount of
all non-cash gains, income and credits included in arriving at such Consolidated
Net Income (excluding any such non-cash gain, income or credit to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income in any prior period), and (B) all cash expenses,
charges and losses excluded in calculating Consolidated Net Income pursuant to
the definition of Consolidated Net Income, $                            

 

11  To be included in any Certificate in respect of any fiscal year of the
Borrower ending on or after December 31, 2016.



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (viii) below in
prior fiscal years, the amount of capital expenditures and acquisitions
(including Permitted Acquisitions and acquisitions of intellectual property) by
the Borrower and its Restricted Subsidiaries accrued or made in cash during such
period, to the extent financed with Internally Generated Cash Flow,
$                             (iii) Consolidated Scheduled Funded Debt Payments
and the aggregate amount of all principal prepayments of long-term Indebtedness
of the Borrower and its Restricted Subsidiaries (including the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent
required due to a Disposition that resulted in an increase to such Consolidated
Net Income and not in excess of the amount of such increase), but excluding (A)
all prepayments of Term Loans other than scheduled amortization and mandatory
prepayments described in the parenthetical clause above, (B) all prepayments of
Revolving Credit Loans and Swing Line Loans, (C) all prepayments in respect of
any other revolving credit facility, except to the extent there is an equivalent
permanent reduction in commitments thereunder and (D) prepayments of
Indebtedness funded with the Cumulative Amount, made during such period, in each
case to the extent financed with Internally Generated Cash Flow,
$                             (iv) cash payments by the Borrower and its
Restricted Subsidiaries during such period in respect of long-term liabilities
other than Indebtedness to the extent such payments are not expensed during such
period or are not deducted in calculating Consolidated Net Income to the extent
financed with Internally Generated Cash Flow, $                             (v)
the amount of Investments made in cash pursuant to Sections 7.02(b),
7.02(c)(iii), 7.02(m)(x), 7.02(n), 7.02(u), 7.02(v), 7.02(y) and 7.02(z) made
during such period to the extent that such Investments were financed with
Internally Generated Cash Flow, plus any Returns of such Investment,
$                             (vi) the amount of Restricted Payments paid in
cash during such period pursuant to Sections 7.06(e), 7.06(f)(i), 7.06(h),
7.06(i) and 7.06(k) made during such period, to the extent that such Restricted
Payments were financed with Internally Generated Cash Flow,
$                             (vii) to the extent not expensed during such
period or are not deducted in calculating Consolidated Net Income, the aggregate
amount of expenditures, fees, costs and expenses paid in cash by the Borrower
and its Restricted Subsidiaries with Internally Generated Cash Flow of the
Borrower and its Restricted Subsidiaries during such period (including
expenditures for payment of financing fees), $                            
(viii) the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions (including with respect to any earnout payments
thereunder for the period under which such earnout obligations are payable),
capital expenditures or acquisitions of intellectual
$                            



--------------------------------------------------------------------------------

property or other assets to be completed or made during the Test Period
following the end of such period; provided, that, to the extent the aggregate
amount of Internally Generated Cash Flow actually utilized to finance such
Permitted Acquisitions, capital expenditures or acquisitions of intellectual
property or other assets during such period of four consecutive fiscal quarters
is less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters, (ix) the amount of cash taxes paid in such period
(and tax reserves set aside and payable within 12 months of such period) to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period, and $                             (x)
to the extent not expensed during such period or not deducted in calculating
Consolidated Net Income, cash costs and expenses during such period in
connection with, and any payments of, Transaction Expenses,
$                             (xi) the amount of Consolidated Net Income
attributable to investments in Samsung JV, NQ Fund, Quest Diagnostic JV and any
other permitted joint venture or any Unrestricted Subsidiary, except to the
extent actually paid to the Borrower or a Restricted Subsidiary in the form of a
cash dividend or distribution during such period, and
$                             (xii) the amount of any increase (but not any
decrease) in advances from customers accounted for as unearned income in
accordance with GAAP $                             the sum of (i)-(xii) above
$                             C. Excess Cash Flow: Line A minus Line B
$                            

 



--------------------------------------------------------------------------------

Schedule 4 to

Exhibit D

[Attach executed Intellectual Property Security Agreements required by
Section 6.12(c) of the Credit Agreement to be delivered herewith with respect to
all applicable After Acquired Intellectual Property described therein.]12

 

12 To be included in any Certificate in respect of any fiscal year of the
Borrower, if applicable.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any L/C Obligations and in Swing
Line Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

1. Assignor:                                                       
                                                    

2. Assignee:                                                       
                                                    

                                      [and is an Affiliate/Approved Fund of
[identify Lender]13]

3. Borrower: Quintiles Transnational Corp.

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of May 12, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Quintiles Transnational Corp., a North Carolina corporation (the
“Borrower”), each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer.

6. Assigned Interest:

 

 

13  Select as applicable.



--------------------------------------------------------------------------------

Facility Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/
Loans14  

Term A Loan Facility

   $         $           %   

Term B Loan Facility

   $         $           %   

Revolving Credit Facility

   $         $           %   

[7. Trade Date:                             ]15

 

14  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

15  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                      , 20        [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:   Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:   Title:

 

[Consented to and] Accepted:

 

QUINTILES TRANSNATIONAL CORP.

By:  

Name:

Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent[, an L/C Issuer and a Swing Line Lender]16

By:  

Name:

Title:

[Consented to:

 

[                    ],

as an L/C Issuer and a Swing Line Lender]

By:  

Name:

Title:]17

 

16  To be completed to the extent assignment is of a Revolving Credit Commitment
or consent is otherwise required.

17  To be completed to the extent assignment is of a Revolving Credit Commitment
or consent is otherwise required.



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not a
Competitor and it meets all requirements of an Eligible Assignee under the
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Sections 5.05 or 6.01 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, (vi) if it is not already a Lender under the Credit Agreement, attached
to the Assignment and Assumption an Administrative Questionnaire in the form of
Exhibit J to the Credit Agreement, (vii) if it is a Non-US Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to Section 10.15 of the Credit Agreement, duly completed and
executed by the Assignee; and (viii) it is not an Affiliated Lender and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

[see attached]



--------------------------------------------------------------------------------

 

 

GUARANTY

Dated as of May 12, 2015

Among

THE GUARANTORS NAMED HEREIN

And

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

And

JPMORGAN CHASE BANK, N.A.

As Administrative Agent

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

  Page  

Section 1. Definitions

  1   

Section 2. Guaranty; Limitation of Liability

  3   

Section 3. Guaranty Absolute

  4   

Section 4. Waivers and Acknowledgments

  5   

Section 5. Subrogation

  6   

Section 6. Payments Free and Clear of Taxes, Etc.

  7   

Section 7. Covenants

  7   

Section 8. Amendments, Release of Guarantors, Etc.

  8   

Section 9. Guaranty Supplements

  8   

Section 10. Notices, Etc.

  8   

Section 11. No Waiver; Remedies

  9   

Section 12. Right of Set-off

  9   

Section 13. Continuing Guaranty; Assignments under the Credit Agreement

  9   

Section 14. Execution in Counterparts

  10   

Section 15. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

  10   

Exhibits

Exhibit A – Guaranty Supplement

Schedules

Schedule I –Guarantors

 

i



--------------------------------------------------------------------------------

GUARANTY

GUARANTY dated as of May 12, 2015 (this “Guaranty”) among each of the other
Persons listed on Schedule I hereto and the Additional Guarantors (as defined in
Section 9), as Guarantors and JPMorgan Chase Bank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), in favor of the Secured Parties
(as defined in the Credit Agreement referred to below).

PRELIMINARY STATEMENT

Quintiles Transnational Corp., a North Carolina corporation (the “Borrower”) is
party to the Credit Agreement dated as of May 12, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) with certain Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, a Swing Line Lender and an L/C Issuer. Each Guarantor will
derive substantial direct and indirect benefits from the transactions
contemplated by the Loan Documents and the Secured Hedge Agreements (together
with all instruments, agreements or other documents evidencing the Cash
Management Obligations, the “Finance Documents”) and it is in the interest of
each such Guarantor to make this Guaranty in favor of the Secured Parties. It is
a covenant under the Credit Agreement that each Guarantor (other than a
Guarantor in its capacity as an Additional Guarantor following the execution of
a Guaranty Supplement) shall have executed and delivered this Guaranty.

The potential obligations of each Guarantor under this Guaranty are not
disproportionate to the benefits derived by such Guarantor from the making of
extensions of credit to the Borrower under the Credit Agreement and the other
financing arrangements described above and/or to each such Guarantor’s net
worth.

The execution, delivery and performance by each Guarantor of this Guaranty has
been duly authorized by all necessary corporate or limited liability company
action on the part of such Guarantor.

NOW, THEREFORE, in consideration of the premises and the Loans and Letters of
Credit heretofore or hereafter from time to time made or issued by the Lenders
under the Credit Agreement, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:

3. Definitions. Capitalized terms used in this Guaranty and not defined herein
shall have the meanings set forth in the Credit Agreement.

The rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Guaranty.

As used in this Guaranty, the following terms have the meanings specified below:

“Additional Guarantor” has the meaning specified in Section 9 of this Guaranty.



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning specified in the preamble to this
Guaranty.

“Borrower” has the meaning specified in the preliminary statement to this
Guaranty.

“Credit Agreement” has the meaning specified in the preliminary statement to
this Guaranty.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

“Debtor Relief Laws” has the meaning specified in Section 2(b) of this Guaranty.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Finance Documents” has the meaning specified in the preliminary statement to
this Guaranty.

“Full Satisfaction of the Obligations” has the meaning specified in Section 5(c)
of this Guaranty.

“Guaranteed Obligations” has the meaning specified in Section 2(a) of this
Guaranty.

“Guarantor” means each of the Persons listed on Schedule I hereto or the
Additional Guarantors, as the context may require, and “Guarantors” means,
collectively, each of the Persons listed on Schedule I hereto and the Additional
Guarantors.

“Guaranty” has the meaning specified in the preamble to this Guaranty.

“Guaranty Supplement” means a guaranty supplement in substantially the form of
Exhibit A hereto.

“Other Guarantors” has the meaning specified in Section 1(d) of this Guaranty.

 

2



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party with total assets exceeding $10,000,000 or that qualifies at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time under §1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 14 hereof).

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

4. Guaranty; Limitation of Liability.

Each Guarantor hereby, jointly and severally with the other Guarantors,
absolutely, unconditionally and irrevocably guarantees the punctual payment,
whether at scheduled maturity or by acceleration, demand or otherwise, of all
Obligations of the Borrower, each Loan Party guaranteeing the Obligations of the
Borrower and any Restricted Subsidiary which is an obligor with respect to any
Secured Hedge Agreements now or hereafter existing or any Cash Management
Obligations now or hereafter existing (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations, the
“Guaranteed Obligations” (provided that, notwithstanding anything herein or in
any other Loan Document to the contrary, with respect to any Guarantor,
Guaranteed Obligations shall not include Excluded Swap Obligations of such
Guarantor)), and agrees to pay any and all reasonable expenses incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Guaranty or any other Loan Document in accordance with Section 10.04 of the
Credit Agreement (including reasonable fees, expenses and disbursements of any
law firm or other external counsel to the Administrative Agent). Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Guarantor to any Secured Party under or in respect of
the Finance Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, liquidation, receivership,
examinership, administration, reorganization or similar proceeding involving
such other Guarantor.

Each Guarantor, and by acceptance of this Guaranty, the Administrative Agent and
each other Secured Party, hereby confirm that it is the intention of all such
Persons that this Guaranty and the Obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Laws (as hereinafter defined), the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar or analogous

 

3



--------------------------------------------------------------------------------

foreign, federal or state Law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each such Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance. For purposes hereof, “Debtor Relief Laws”
means any proceeding of the type referred to in Section 8.01(f) of the Credit
Agreement or any Debtor Relief Law (as defined in the Credit Agreement).

Each Guarantor hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to any Secured Party under this
Guaranty, or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by Law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Secured Parties under or in respect of the
Finance Documents.

To the extent that any Guarantor shall be required hereunder to pay a portion of
the Guaranteed Obligations exceeding the greater of (i) the amount of the
economic benefit actually received by such Guarantor from the Loans and (ii) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Guaranteed Obligations (excluding the amount thereof
repaid by the Borrower) in the same proportion as such Guarantor’s net worth at
the date enforcement is sought hereunder bears to the aggregate net worth of
such Guarantor and all of the other Guarantors (the “Other Guarantors”) at the
date of enforcement is sought hereunder, then each Other Guarantor shall
reimburse such Guarantor for the amount of such excess, pro rata, based on the
respective net worths of such Other Guarantors at the date enforcement hereunder
is sought.

5. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Finance Documents,
regardless of any Law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto. The Guarantor further agrees that its guarantee hereunder
constitutes a guarantee of payment when due and not of collection, that the
Obligations of each Guarantor under or in respect of this Guaranty are those of
primary obligor, and not merely as surety, and are independent of the Guaranteed
Obligations or of any other Obligations of any other Guarantor under or in
respect of the Finance Documents, and that a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Guarantor or whether the Borrower or any other Guarantor is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives, to the fullest extent permitted by applicable Law,
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

any lack of validity or enforceability of any Finance Document or any agreement
or instrument relating thereto;

 

4



--------------------------------------------------------------------------------

any change in the time, manner or place of payment of, or in any other term of,
all or any of the Guaranteed Obligations or any other Obligations of any other
Guarantor under or in respect of the Finance Documents, or any other amendment
or waiver of or any consent to departure from any Finance Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to the Borrower, any Guarantor or any of
their respective Subsidiaries or otherwise;

any taking, exchange, release or non-perfection of any Collateral or any other
collateral, or any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Guarantor under the
Finance Documents or any other assets of the Borrower, any Guarantor or any of
their respective Subsidiaries;

any change, restructuring or termination of the corporate structure or existence
of the Borrower, any Guarantor or any of their respective Subsidiaries;

any failure of any Secured Party to disclose to any Guarantor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower or any other Guarantor now
or hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

any other circumstance or any existence of or reliance on any representation by
any Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Guarantor or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy, liquidation, receivership, examinership, administration
or reorganization of the Borrower or any Guarantor or otherwise, all as though
such payment had not been made.

6. Waivers and Acknowledgments.

Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Guarantor or any other Person or any Collateral.

 

5



--------------------------------------------------------------------------------

Each Guarantor hereby unconditionally and irrevocably waives any right to revoke
this Guaranty and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Guarantors, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

Each Guarantor (i) acknowledges that the Administrative Agent on behalf of the
Secured Parties may, in accordance with the Loan Documents, without notice to or
demand upon such Guarantor and without affecting the liability of such Guarantor
under this Guaranty, (A) amend, extend, renew, compromise, discharge, accelerate
or otherwise change the time for payment or the terms of the Guaranteed
Obligations or any part thereof, (B) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this Guaranty or any Guaranteed Obligations, (C) apply such security
and direct the order or manner of sale thereof as the Administrative Agent in
its sole discretion may determine and (D) release or substitute one or more of
any endorsers or other guarantors of any of the Guaranteed Obligations and
(ii) hereby waives any defense to the recovery by the Administrative Agent and
the other Secured Parties against such Guarantor of any deficiency after any
such action and any defense or benefits that may be afforded by applicable Law.

Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower, any other Guarantor or any
of their respective Subsidiaries now or hereafter known by such Secured Party.

Each Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Finance Documents
and that the waivers set forth in Section 3 and this Section 4 are knowingly
made in contemplation of such benefits.

Each of the waivers of the Guarantors set forth in this Section 4 is made to the
fullest extent permitted by applicable Law.

7. Subrogation. Each Guarantor hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against the
Borrower, any other Guarantor or any of their respective Subsidiaries that arise
from the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of this Guaranty or any other

 

6



--------------------------------------------------------------------------------

Finance Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Guarantor or any of their respective Subsidiaries or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common Law, including, without limitation, the right to take or
receive from the Borrower, any other Guarantor or any of their respective
Subsidiaries, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until (a) all of the Guaranteed Obligations (other than
(i) (A) Cash Management Obligations and (B) Obligations under Secured Hedge
Agreements not yet due and payable, and (ii) contingent obligations not yet
accrued and payable) shall have been paid in full, (b) all Letters of Credit
shall have been Cash Collateralized or otherwise back-stopped (including by
“grandfathering” into any future credit facilities), in each case, on terms
reasonably satisfactory to the relevant L/C Issuer in its reasonable discretion,
or shall have expired or been terminated, and (c) the Aggregate Commitments
shall have expired or been terminated (clauses (a) through (c), collectively,
“Full Satisfaction of the Obligations”). If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the Full Satisfaction of the Obligations, such amount shall be received and
held in trust for the benefit of the Secured Parties, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Finance
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. Upon Full Satisfaction
of the Obligations, the Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

8. Payments Free and Clear of Taxes, Etc.

The provisions of Section 3.01 of the Credit Agreement shall apply without
duplication to this Guaranty mutatis mutandis as if each Guarantor hereunder
were the Borrower under the Credit Agreement.

9. Covenants. Each Guarantor covenants and agrees that, unless and until Full
Satisfaction of the Obligations, such Guarantor will perform and observe, and
cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents on its or their part to
be performed or observed or that the Borrower has agreed to cause such Guarantor
or such Subsidiaries to perform or observe.

 

7



--------------------------------------------------------------------------------

10. Amendments, Release of Guarantors, Etc.

No amendment or waiver of any provision of this Guaranty and no consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and the
Guarantors (with the consent of the requisite number of Lenders specified in the
Credit Agreement) and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. A Guarantor
shall automatically be released from this Guaranty and its obligations hereunder
upon consummation of any Disposition or other transaction or designation
permitted by the Credit Agreement as a result of which such Guarantor (a) ceases
to be a Restricted Subsidiary or (b) becomes an Excluded Subsidiary; provided
that no such release shall occur if such Guarantor is a guarantor in respect of
any Specified Junior Financing Obligations. The Administrative Agent will, at
such Guarantor’s expense, execute and deliver to such Guarantor such documents
as such Guarantor shall reasonably request to evidence the release of such
Guarantor from its Guarantee hereunder pursuant to this Section 8; provided that
such Guarantor shall have delivered to the Administrative Agent a written
request therefor and a certificate of such Guarantor to the effect that the
transaction is in compliance with the Loan Documents. The Administrative Agent
shall be authorized to rely on any such certificate without independent
investigation.

11. Guaranty Supplements. Upon the execution and delivery by any Person of a
Guaranty Supplement, (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

12. Notices, Etc.

All notices and other communications as provided for in the Credit Agreement or
hereunder shall be in writing (including telegraphic or telecopy communication
or facsimile transmission) and mailed, telegraphed, telecopied, faxed or
delivered to it, if to any Guarantor, addressed to it in care of the Borrower at
the Borrower’s address specified in Schedule 10.02 of the Credit Agreement, if
to any Agent, at its address specified in Schedule 10.02 of the Credit
Agreement, if to any Lender, at its address specified in its Administrative
Questionnaire, if to any Hedge Bank, at its address specified in the Secured
Hedge Agreement to which it is a party, or, as to any other party, at such other
address as shall be designated by such party in a written notice to each other
party. All such notices and other communications shall be deemed to be given or
made at such time as shall be set forth in Section 10.02 of the Credit
Agreement. Delivery by telecopier of an executed counterpart of a signature page
to any amendment or waiver of any provision of this Guaranty or of any Guaranty
Supplement to be executed and delivered hereunder shall be effective as delivery
of an original executed counterpart thereof.

 

8



--------------------------------------------------------------------------------

13. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.

14. Right of Set-off. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent and, after obtaining the prior
written consent of the Administrative Agent, each other Agent and each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Agent or such Lender to or for the credit or the account
of any Guarantor against any and all of the Obligations of such Guarantor now or
hereafter existing under the Loan Documents, irrespective of whether such Agent
or such Lender shall have made any demand under this Guaranty or any other Loan
Document and although such Obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over promptly to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
of the Credit Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Secured Parties and (b) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Secured Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. Each Agent and each Lender agrees
promptly to notify such Guarantor after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Agent and such Lender may have.

15. Continuing Guaranty; Assignments under the Credit Agreement. This Guaranty
is a continuing guaranty and shall (a) remain in full force and effect until
Full Satisfaction of the Obligations, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure, together with the rights and remedies of
the Administrative Agent hereunder, to the benefit of the Secured Parties and
their permitted respective successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 10.07 of the
Credit Agreement. Except as otherwise provided in the Credit Agreement, no
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Secured Parties.

 

9



--------------------------------------------------------------------------------

16. Keepwell. Each Guarantor that is a Qualified ECP Guarantor at the time the
Guarantee or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its Guaranteed
Obligations under this Agreement and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 14 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
payment in full of the Obligations. Each Qualified ECP Guarantor intends this
Section 14 to constitute, and this Section 14 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

17. Excluded Swap Obligations Limitation. Notwithstanding anything in the Credit
Agreement to the contrary, no Guarantor shall be required to make any payment
pursuant to this Guaranty to any party, and the right of set-off provided in
Section 10.09 of the Credit Agreement and Section 12 hereof shall not apply with
respect to any Guarantor, in each case, with respect to Excluded Swap
Obligations, if any, of such Guarantor.

18. Execution in Counterparts. This Guaranty and each amendment, waiver and
consent with respect hereto may be executed in any number of counterparts and by
different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile or other electronic transmission
(e.g., pdf or tif) shall be effective as delivery of an original executed
counterpart of this Guaranty.

19. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

This Guaranty shall be governed by, and construed in accordance with, the laws
of the State of New York.

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH
GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT OR
ANY LENDER IN RESPECT OF RIGHTS

 

10



--------------------------------------------------------------------------------

UNDER ANY COLLATERAL DOCUMENT GOVERNED BY A LAW OTHER THAN THE LAWS OF THE STATE
OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO). EACH GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 17
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[Signature pages follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

GUARANTORS: BENEFIT HOLDING, INC. ENCORE HEALTH RESOURCES, LLC EXPRESSION
ANALYSIS, INC. INNOVEX MERGER CORP. QUINTILES BT, INC. QUINTILES FEDERATED
SERVICES, INC. QUINTILES PHARMA SERVICES CORP. By:

 

Name: James H. Erlinger III Title: President IGUARD, INC. QUINTILES COMMERCIAL
US, INC. QUINTILES CONSULTING, INC. QUINTILES, INC. QUINTILES PHARMA, INC. By:

 

Name: James H. Erlinger III Title: Vice President NOVELLA CLINICAL LLC OUTCOME
SCIENCES, LLC QUINTILES BIOSCIENCES HOLDINGS, INC. QUINTILES BIOSCIENCES, INC.
QUINTILES MEDICAL COMMUNICATIONS & CONSULTING, INC. QUINTILES MEDICAL EDUCATION,
INC. By:

 

Name: James H. Erlinger III Title: Secretary

 

S-1



--------------------------------------------------------------------------------

QUINTILES LABORATORIES, LLC QUINTILES LATIN AMERICA, LLC QUINTILES PHASE ONE
SERVICES, LLC By:

 

Name:  James H. Erlinger III Title: 
Vice President, Quintiles, Inc., the sole Member EA INSTITUTE, L.L.C. By:

 

Name:  James H. Erlinger III Title:  Manager QUINTILES MARKET INTELLIGENCE, LLC
By:

 

Name:  James H. Erlinger III Title:  Vice President, Quintiles Consulting, Inc.,
the sole Member QUINTILES TRANSFER, L.L.C. By:

 

Name:  James H. Erlinger III Title:  President, Quintiles Pharma Services Corp.,
the sole Member

 

2



--------------------------------------------------------------------------------

TARGETED MOLECULAR DIAGNOSTICS, LLC By:

 

Name: James H. Erlinger III Title: Vice President, Quintiles, Inc., the sole
Member of Quintiles Laboratories, LLC, the sole Member

 

3



--------------------------------------------------------------------------------

QUINTILES ASIA, INC. VCG&A, INC. VCG-BIO, INC. By:

 

Name: R. David Andrews Title: Vice President

 

4



--------------------------------------------------------------------------------

Accepted and Agreed

as of the date first above written:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

Name: Title:

 

5



--------------------------------------------------------------------------------

[FORM OF] GUARANTY SUPPLEMENT

[•], 20[•]

JPMorgan Chase Bank, N.A., as Administrative Agent

[                 •                     ]

Attention:

RE: Credit Agreement dated as of May 12, 2015 among Quintiles Transnational
Corp., a North Carolina corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, each a
“Lender”), and JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, supplemented or otherwise modified from time to time,
together with this Guaranty Supplement (this “Guaranty Supplement”), being the
“Guaranty”). The capitalized terms defined in the Guaranty or in the Credit
Agreement and not defined herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby,
jointly and severally with the other Guarantors, absolutely, unconditionally and
irrevocably guarantees the punctual payment, whether at scheduled maturity or by
acceleration, demand or otherwise, of all Obligations of the Borrower, each Loan
Party guaranteeing the Obligations of the Borrower and any Restricted Subsidiary
which is an obligor with respect to any Secured Hedge Agreements now or
hereafter existing or any Cash Management Obligations now or hereafter existing
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations, the “Guaranteed Obligations”), and agrees to pay
any and all reasonable expenses incurred by the Administrative Agent or any
other Secured Party in enforcing any rights under this Guaranty Supplement, the
Guaranty or any other Loan Document in accordance with Section 10.04 of the
Credit Agreement (including reasonable fees, expenses and disbursements of any
law firm or other external counsel to the Administrative Agent). Without
limiting the generality of the foregoing, the undersigned’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Guarantor to any Secured Party under or in respect of
the Finance Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, liquidation, receivership,
examinership, reorganization, administration or similar proceeding involving
such other Guarantor.

(b) The undersigned, and by acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirm that it is the
intention of all such Persons that this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned

 

S-1



--------------------------------------------------------------------------------

hereunder and thereunder not constitute a fraudulent transfer or conveyance for
purposes of Debtor Relief Laws (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar or analogous
foreign, federal or state Law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the undersigned hereby irrevocably agree that the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
at any time shall be limited to the maximum amount as will result in the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
not constituting a fraudulent transfer or conveyance. For purposes hereof,
“Debtor Relief Laws” means any proceeding of the type referred to in
Section 8.01(f) of the Credit Agreement or any Debtor Relief Law (as defined in
the Credit Agreement).

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty, or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by applicable Law, such amounts to
each other Guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Finance Documents.

(d) To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (i) the amount of
the economic benefit actually received by such Guarantor from the Loans and
(ii) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the Borrower) in the same proportion as such Guarantor’s net
worth at the date enforcement is sought hereunder bears to the aggregate net
worth of such Guarantor and all of the other Guarantors (the “Other Guarantors”)
at the date of enforcement is sought hereunder, then, each Other Guarantor shall
reimburse such Guarantor for the amount of such excess, pro rata, based on the
respective net worths of such Other Guarantors at the date enforcement hereunder
is sought.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Loan Party” or a “Guarantor” shall
also mean and be a reference to the undersigned.

Section 3. Delivery by Facsimile or Electronic Transmission. Delivery of an
executed counterpart of a signature page to this Guaranty Supplement by
facsimile or other electronic transmission (e.g., pdf or tif) shall be effective
as delivery of an original executed counterpart of this Guaranty Supplement.

Section 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

2



--------------------------------------------------------------------------------

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY SUPPLEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTY SUPPLEMENT, EACH GUARANTOR PARTY HERETO CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GUARANTOR PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c) EACH PARTY TO THIS GUARANTY SUPPLEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 4 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR], By:

 

Name: Title:

 

Accepted and Agreed as of the date first above written:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

Name: Title:

 

3



--------------------------------------------------------------------------------

Schedule I

Guarantors

 

Legal Name

  

State of Formation

Benefit Holding, Inc.    North Carolina EA Institute, L.L.C.    Delaware Encore
Health Resources, LLC    Texas Expression Analysis, Inc.    Delaware iGuard,
Inc.    North Carolina Innovex Merger Corp.    North Carolina Novella Clinical
LLC    Delaware Outcome Sciences, LLC    Delaware Quintiles Asia, Inc.    North
Carolina Quintiles BioSciences Holdings, Inc.    Delaware Quintiles BioSciences,
Inc.    Delaware Quintiles BT, Inc.    North Carolina Quintiles Commercial US,
Inc.    Delaware Quintiles Consulting, Inc.    North Carolina Quintiles
Federated Services, Inc.    North Carolina Quintiles, Inc.    North Carolina
Quintiles Laboratories, LLC    North Carolina Quintiles Latin America, LLC   
North Carolina Quintiles Market Intelligence, LLC    North Carolina Quintiles
Medical Communications & Consulting, Inc.    New Jersey Quintiles Medical
Education, Inc.    New York Quintiles Pharma, Inc.    North Carolina Quintiles
Pharma Services Corp.        North Carolina

 

4



--------------------------------------------------------------------------------

Legal Name

  

State of Formation

Quintiles Phase One Services, LLC    Kansas Quintiles Transfer, L.L.C.   
Delaware Targeted Molecular Diagnostics, LLC    Illinois VCG&A, Inc.   
Massachusetts VCG-Bio, Inc.    Delaware

 

5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

[see attached]

 

S-1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

SECURITY AGREEMENT

dated as of

May 12, 2015

among

THE GRANTORS IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  Page    ARTICLE I Definitions

SECTION 1.01

Credit Agreement   1   

SECTION 1.02

Other Defined Terms   1    ARTICLE II Pledge of Securities

SECTION 2.01

Pledge   4   

SECTION 2.02

Delivery of the Pledged Equity   5   

SECTION 2.03

Representations, Warranties and Covenants   6   

SECTION 2.04

Certification of Limited Liability Company and Limited Partnership Interests   7
  

SECTION 2.05

Registration in Nominee Name; Denominations   8   

SECTION 2.06

Voting Rights; Dividends and Interest   8    ARTICLE III Security Interests in
Personal Property

SECTION 3.01

Security Interest   10   

SECTION 3.02

Representations and Warranties   12   

SECTION 3.03

Covenants   14    ARTICLE IV Remedies

SECTION 4.01

Remedies Upon Default   16   

SECTION 4.02

Application of Proceeds   18   

SECTION 4.03

Grant of License to Use Intellectual Property   19    ARTICLE V Subordination

SECTION 5.01

Subordination   19    ARTICLE VI Miscellaneous

SECTION 6.01

Notices   20   

SECTION 6.02

Waivers; Amendment   20   

SECTION 6.03

Administrative Agent’s Fees and Expenses; Indemnification   20   

SECTION 6.04

Successors and Assigns   21   

SECTION 6.05

Survival of Agreement   21   

SECTION 6.06

Counterparts; Effectiveness; Several Agreement   21   

SECTION 6.07

Severability   21   

SECTION 6.08

Right of Set-Off   22   

 

-i-



--------------------------------------------------------------------------------

SECTION 6.09

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process   22   

SECTION 6.10

Headings   22   

SECTION 6.11

Security Interest Absolute   23   

SECTION 6.12

Termination or Release   23   

SECTION 6.13

Additional Grantors   24   

SECTION 6.14

Administrative Agent Appointed Attorney-in-Fact   24   

SECTION 6.15

General Authority of the Administrative Agent   25   

SECTION 6.16

Reasonable Care   25   

SECTION 6.17

Delegation; Limitation   25   

SECTION 6.18

Reinstatement   25   

SECTION 6.19

Miscellaneous   26   

Exhibits

 

Exhibit I Form of Security Agreement Supplement Exhibit II Form of Patent
Security Agreement Exhibit III Form of Trademark Security Agreement Exhibit IV
Form of Copyright Security Agreement Exhibit V Form of Issuer’s Acknowledgment

 

-ii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of May 12, 2015, among the Grantors (as defined
below) and JPMorgan Chase Bank, N.A., as the administrative agent for the
Secured Parties (in such capacity, the “Administrative Agent”).

Reference is made to the Credit Agreement (the “Credit Agreement”), dated as of
May 12, 2015, among Quintiles Transnational Corp., a North Carolina corporation
(the “Borrower”), each lender from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer.

On the date hereof, the Lenders will make Term Loans and provide Revolving
Credit Commitments to the Borrower under the Credit Agreement.

The Guarantors party hereto are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement, and are willing to execute and deliver this Agreement as
consideration for Loans made and Letters of Credit issued and to induce the
Lenders to make additional Loans and the L/C Issuers to issue additional Letters
of Credit. Accordingly, the parties hereto agree as follows:

20. Definitions

Credit Agreement.

Capitalized terms used in this Agreement and not otherwise defined herein have
the meanings specified in the Credit Agreement. All terms defined in the UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein; the term “instrument” shall have the meaning specified in Article 9 of
the UCC.

The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.

Other Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Administrative Agent” has the meaning assigned to such term in the recitals of
the Agreement or any permitted successor administrative agent.

“Agreement” means this Security Agreement.



--------------------------------------------------------------------------------

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Borrower” means Quintiles Transnational Corp., a North Carolina corporation.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations and pending applications for registration in the USCO.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

“Grantor” means, without duplication, the Borrower, each Guarantor that is a
party hereto and each Guarantor that is a Restricted Subsidiary that becomes a
party to this Agreement after the date hereof.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
the intellectual property rights in software and databases and related
documentation and all additions and improvements to the foregoing.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System.

 

-2-



--------------------------------------------------------------------------------

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters Patent of the United States in or to which any Grantor
now or hereafter has any right, title or interest therein, all registrations and
recordings thereof, and all applications for letters Patent of the United
States, including registrations, recordings and pending applications in the
USPTO, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals, improvements or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit T-1 to the Credit Agreement, completed and supplemented with the
schedules and attachments contemplated thereby, and duly executed by a
Responsible Officer of each of the Borrower and each Guarantor party to the
Security Agreement on the date hereof as the same may be amended or supplemented
from time to time.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement).

“Secured Parties” has the meaning assigned to such term in the Credit Agreement.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor in the United States: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, fictitious business names other
source or business identifiers, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the USPTO or any similar offices in any State of
the United States or any political subdivision thereof, and all extensions or
renewals thereof, as well as any unregistered trademarks and service marks used
by a Grantor and (b) all goodwill connected with the use of and symbolized
thereby.

 

-3-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

21. Pledge of Securities

Pledge. As security for the payment or performance, as the case may be, in full
of the Secured Obligations, including the Guarantees, each of the Grantors
hereby assigns and pledges to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under, whether now existing or hereafter acquired:

all Equity Interests held by it, including without limitation the Equity
Interests that are listed as required to be pledged to the Administrative Agent
on Schedules 12(a) and (b) to the Perfection Certificate, and any other Equity
Interests obtained in the future by such Grantor and the certificates
representing all such Equity Interests of a Subsidiary (collectively, the
“Pledged Equity”); provided that the Pledged Equity shall not include Excluded
Assets;

(A) the debt securities owned by it, including without limitation the debt
securities listed opposite the name of such Grantor on Schedule 13 to the
Perfection Certificate, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities, provided, that any intercompany debt shall be pledged by
delivery of a global intercompany note identified in Schedule 14 to the
Perfection Certificate notwithstanding the existence of a separate note
evidencing such debt (collectively, the “Pledged Debt”); provided further that
the Pledged Debt shall not include any Excluded Assets;

all other property that may be delivered to and held by the Administrative Agent
pursuant to the terms of this Section 2.01;

subject to Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

 

-4-



--------------------------------------------------------------------------------

subject to Section 2.06, all rights and privileges of such Grantor with respect
to the securities and other property referred to in clauses (i), (ii), (iii) and
(iv) above; and

all Proceeds of any of the foregoing (the items referred to in clauses
(i) through (vi) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Delivery of the Pledged Equity.

Each Grantor agrees to promptly (and in any event (i) on the Closing Date with
respect to any such property existing on the Closing Date and (ii) within 45
days after the end of the fiscal quarter in which such property was acquired (or
such longer period as may be agreed by the Administrative Agent in its sole
discretion) deliver or cause to be delivered to the Administrative Agent, for
the benefit of the Secured Parties, any and all (i) Pledged Equity to the extent
certificated and (ii) to the extent required to be delivered pursuant to
paragraph (b) of this Section 2.02, Pledged Debt.

Each Grantor will cause any Pledged Debt that is evidenced by a duly executed
promissory note to be pledged and delivered to the Administrative Agent, for the
benefit of the Secured Parties, pursuant to the terms hereof; provided, however,
that such pledge requirement shall not apply to any promissory note with a
principal amount less than $1,000,000.

Upon delivery to the Administrative Agent, (i) any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request, including with respect to the pledge of any limited
liability company interest, an Issuer’s Acknowledgment substantially in the form
of Exhibit V hereto, and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and by such other instruments and documents
as the Administrative Agent may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be deemed to supplement Schedule 12(a), 12(b) or 13 to the
Perfection Certificate, as applicable, and made a part thereof; provided that
failure to supplement such schedule shall not affect the validity of such pledge
of such Pledged Equity. Each schedule so delivered shall supplement any prior
schedules so delivered.

 

-5-



--------------------------------------------------------------------------------

Representations, Warranties and Covenants. Each Grantor represents, warrants and
covenants to and with the Administrative Agent, for the benefit of the Secured
Parties, that:

As of the date hereof, Schedules 12(a), 12(b) and 13 to the Perfection
Certificate includes all Equity Interests, debt securities and promissory notes
required to be pledged by such Grantor hereunder and pursuant to the Credit
Agreement;

the Pledged Equity issued by any wholly owned Restricted Subsidiary has been
duly and validly authorized and issued by the issuers thereof and is fully paid
and nonassessable; except for the security interests granted hereunder, such
Grantor (i) is, subject to any transfers made in compliance with the Credit
Agreement, the direct owner, beneficially and of record, of the Pledged Equity
indicated on Schedules 12(a) and 12(b) to the Perfection Certificate, (ii) holds
the same free and clear of all Liens, other than (A) Liens created by the
Collateral Documents and (B) Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement, and (iii) if reasonably requested by the Administrative
Agent, will defend its title or interest thereto or therein against any and all
Liens (other than the Liens permitted pursuant to this Section 2.03(c)), however
arising, of all Persons whomsoever;

except for restrictions and limitations (i) imposed or permitted by the Loan
Documents or applicable Laws generally or (ii) described in the Perfection
Certificate or (iii) permitted by Section 7.09 of the Credit Agreement, the
Pledged Collateral is freely transferable and assignable, and none of the
Pledged Collateral is subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;

the execution and performance by the Grantors of this Agreement are within each
Grantor’s corporate or other powers and have been duly authorized by all
necessary corporate or other organizational action;

no consent or approval of any Governmental Authority, any securities exchange or
any other Person was or is necessary to the validity of the pledge effected
hereby, except for (i) filings and registrations necessary to perfect the Liens
on the Collateral granted by the Loan Parties in favor of the Secured Parties
and (ii) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect;

by virtue of the execution and delivery by each Grantor of this Agreement, and
delivery of the Pledged Securities to and continued possession by the
Administrative Agent in the State of New York, the Administrative Agent for the
benefit of the Secured Parties will have a legal, valid and perfected lien upon
and security interest in such Pledged Securities as security for the payment and
performance of the Secured Obligations to the extent such perfection is governed
by the UCC subject only to Liens permitted by Section 7.01 of the Credit
Agreement; and

 

-6-



--------------------------------------------------------------------------------

the pledge effected hereby is effective to vest in the Administrative Agent, for
the benefit of the Secured Parties, the rights of the Administrative Agent in
the Pledged Collateral to the extent intended hereby.

Subject to the terms of this Agreement, each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Administrative Agent with respect to the Equity
Interests in such Grantor that constitute Pledged Equity hereunder that are not
certificated without further consent by the applicable owner or holder of such
Equity Interests.

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Pledged Collateral, the representations, warranties and covenants made by any
relevant Grantor in this Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of the
Administrative Agent (including, without limitation, this Section 2.03) shall be
deemed not to apply to such excluded assets.

Certification of Limited Liability Company and Limited Partnership Interests. No
interest in any limited liability company or limited partnership controlled by
any Grantor that constitutes Pledged Equity shall be represented by a
certificate unless (i) the limited liability company agreement or partnership
agreement expressly provides that such interests shall be a “security” within
the meaning of Article 8 of the UCC of the applicable jurisdiction, and
(ii) such certificate shall be delivered to the Administrative Agent in
accordance with Section 2.02. Any limited liability company and any limited
partnership controlled by any Grantor shall either (a) not include in its
operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Equity Interests
in any such limited liability company or such limited partnership. To the extent
an interest in any limited liability company or limited partnership controlled
by any Grantor and pledged under Section 2.01 is certificated or becomes
certificated, (i) each such certificate shall be delivered to the Administrative
Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof. Such Grantor
hereby agrees that if any of the Pledged Collateral are at any time not
evidenced by certificates of ownership, then each applicable Grantor shall, to
the extent permitted by applicable law, if necessary or desirable to perfect a
security interest in such Pledged Collateral, cause such pledge to be recorded
on the equity holder register or the books of the issuer, execute any customary
pledge forms or other documents necessary or appropriate to complete the pledge
and give the Administrative Agent the right to transfer such Pledged Collateral
under the terms hereof.

 

-7-



--------------------------------------------------------------------------------

Registration in Nominee Name; Denominations. If an Event of Default shall have
occurred and be continuing and the Administrative Agent shall give the Borrower
prior notice of its intent to exercise such rights, (a) the Administrative
Agent, on behalf of the Secured Parties, shall have the right to hold the
Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Administrative Agent, and each Grantor will
promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Equity registered in the
name of such Grantor and (b) the Administrative Agent shall have the right to
exchange the certificates representing Pledged Equity for certificates of
smaller or larger denominations for any purpose consistent with this Agreement,
to the extent permitted by the documentation governing such Pledged Securities.

Voting Rights; Dividends and Interest.

Unless and until an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have provided notice to the Borrower that the
rights of the Grantor under this Section 2.06 are being suspended:

Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof and each Grantor agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents.

The Administrative Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.

Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable Laws; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent
and the Secured Parties and shall be promptly (and in any event within 10
Business Days (or such longer period as may be agreed by the Administrative
Agent in its sole discretion))

 

-8-



--------------------------------------------------------------------------------

delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement reasonably requested by the Administrative Agent). So long
as no Default or Event of Default has occurred and is continuing, the
Administrative Agent shall promptly deliver to each Grantor any Pledged
Securities in its possession if requested to be delivered to the issuer thereof
in connection with any exchange or redemption of such Pledged Securities
permitted by the Credit Agreement in accordance with this Section 2.06(a)(iii).

Upon the occurrence and during the continuance of an Event of Default, after the
Administrative Agent shall have notified the Borrower of the suspension of the
Grantors’ rights under paragraph (a)(iii) of this Section 2.06, then all rights
of any Grantor to dividends, interest, principal or other distributions that
such Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.06 shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Administrative Agent, shall be segregated
from other property or funds of such Grantor and shall be promptly (and in any
event within 10 days) delivered to the Administrative Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02.
After all Events of Default have been cured or waived, the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and
that remain in such account.

Upon the occurrence and during the continuance of an Event of Default, after the
Administrative Agent shall have provided the Borrower with notice of the
suspension of its rights under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.06 shall cease and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that the Borrower would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 2.06 shall be reinstated.

Any notice given by the Administrative Agent to the Borrower under Section 2.05
or Section 2.06 (i) shall be given in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this
Section 2.06 in part without suspending all such rights (as specified by the
Administrative Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Administrative Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.

 

-9-



--------------------------------------------------------------------------------

Administrative Agent Not a Partner or Limited Liability Company Member. Nothing
contained in this Agreement shall be construed to make the Administrative Agent
or any other Secured Party liable as a member of any limited liability company
or as a partner of any partnership and neither the Administrative Agent nor any
other Secured Party by virtue of this Agreement or otherwise (except as referred
to in the following sentence) shall have any of the duties, obligations or
liabilities of a member of any limited liability company or as a partner in any
partnership. The parties hereto expressly agree that, unless the Administrative
Agent shall become the absolute owner of Pledged Equity consisting of a limited
liability company interest or a partnership interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Administrative Agent, any other Secured Party, any Grantor and/or any
other Person.

22. Security Interests in Personal Property

Security Interest.

As security for the payment or performance, as the case may be, in full of the
Secured Obligations, including the Guarantee of each Grantor, each Grantor
hereby assigns and pledges to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

all Accounts and Deposit Accounts;

all Chattel Paper;

all Documents;

all Equipment;

all General Intangibles;

all Goods;

 

-10-



--------------------------------------------------------------------------------

all Instruments;

all Inventory;

all Investment Property;

all books and records pertaining to the Article 9 Collateral;

all Fixtures;

all letter-of-credit rights, but only to the extent constituting a supporting
obligation for other Article 9 Collateral as to which perfection of security
interests in such Article 9 Collateral is accomplished solely by the filing of a
UCC financing statement;

all Intellectual Property;

all Commercial Tort Claims listed on Schedule 16 to the Perfection Certificate
and on any supplement thereto received by the Administrative Agent pursuant to
Section 3.03(e); and

to the extent not otherwise included, all Proceeds and products of any and all
of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Asset.

Subject to Section 3.01(e), each Grantor hereby irrevocably authorizes the
Administrative Agent for the benefit of the Secured Parties at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” or
“all personal property” of such Grantor or words of similar effect as being of
an equal or lesser scope or with greater detail and (ii) contain the information
required by Article 9 of the Uniform Commercial Code or the analogous
legislation of each applicable jurisdiction for the filing of any financing
statement or amendment, including whether such Grantor is an organization, the
type of organization and, if required, any organizational identification number
issued to such Grantor. Each Grantor agrees to provide such information to the
Administrative Agent promptly upon any reasonable request.

The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

The Administrative Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in each item of Intellectual Property that is subject to
registration or an application to register in the USPTO or USCO of each Grantor
in which a security interest has been granted, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party and shall
provide written notice to the Grantor prior to filing any such documents.

 

-11-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required, nor is the Administrative Agent authorized, (i) to
perfect the Security Interests granted by this Security Agreement (including
Security Interests in Investment Property and Fixtures) by any means other than
by (A) filings pursuant to the Uniform Commercial Code in the office of the
secretary of state (or similar central filing office) of the relevant State(s),
and filings in the applicable real estate records with respect to any fixtures
relating to Material Real Property, (B) filings in United States government
offices with respect to each item of Intellectual Property of a Grantor that is
subject to registration or an application to register in the USPTO or USCO as
expressly required by Article III, (C) delivery to the Administrative Agent to
be held in its possession of all Collateral consisting of Instruments or
Certificated Securities as expressly required elsewhere herein or (D) other
methods expressly provided herein, (ii) to enter into any deposit account
control agreement, securities account control agreement or any other control
agreement with respect to any deposit account, securities account or any other
collateral that requires perfection by “control”, (iii) to take any action
(other than the actions listed in clauses (i)(A) and (C) above) with respect to
any assets located outside of the United States, (iv) to perfect in any assets
subject to a certificate of title statute or (v) to deliver any Equity Interests
except as expressly provided in Section 2.01.

Representations and Warranties. Each Grantor jointly and severally represents
and warrants, as to itself and the other Grantors, to the Administrative Agent
and the Secured Parties that:

Subject to Liens permitted by Section 7.01 of the Credit Agreement, each Grantor
has good and valid rights in and title except as otherwise permitted by the Loan
Documents to the Article 9 Collateral with respect to which it has purported to
grant a Security Interest hereunder and has full power and authority to grant to
the Administrative Agent the Security Interest in such Article 9 Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement, without the consent or approval of
any other Person other than any consent or approval that has been obtained.

The Perfection Certificate has been duly prepared, completed and executed and
the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the date
hereof. Subject to Section 3.01(e), the Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations prepared by
the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in the applicable
filing office (or specified by notice from the Borrower to the Administrative
Agent after the date hereof in the case of filings, recordings or registrations
(other than filings required to be made in the USPTO and the USCO in order to
perfect the Security Interest in Article 9 Collateral consisting of Patents,
Trademarks and Copyrights), in each case, as required by

 

-12-



--------------------------------------------------------------------------------

Section 6.12 of the Credit Agreement, are all the filings, recordings and
registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code, and no further or
subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary in any such jurisdiction, except as provided under
applicable Law with respect to the filing of continuation statements.

Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements containing a description of all Article 9 Collateral
consisting of material United States registered Patents, United States
Trademarks registered in the USPTO (and Trademarks for which United States
registration applications are pending in the USPTO, unless it constitutes an
Excluded Asset) and United States registered Copyrights, respectively, have been
delivered to the Administrative Agent for recording by the USPTO and the USCO
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, (for the benefit of the Secured Parties)
in respect of all Article 9 Collateral consisting of registrations and
applications for Patents, Trademarks and Copyrights. To the extent a security
interest may be perfected by filing, recording or registration in USPTO or USCO
under the Federal intellectual property laws, then no further or subsequent
filing, re-filing, recording, rerecording, registration or re-registration is
necessary (other than (i) such filings and actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed by any Grantor after the date hereof
and (ii) the UCC financing and continuation statements contemplated in
Section 3.02(b)).

The Security Interest constitutes (i) a legal and valid security interest in all
the Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code. Subject to Section 3.01(e) of this Agreement, the Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than (i) any statutory or similar Lien that has priority as a
matter of Law and (ii) any Liens expressly permitted pursuant to Section 7.01 of
the Credit Agreement.

The Article 9 Collateral is owned by the Grantors free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement. None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable Laws covering any Article 9 Collateral, (ii) any assignment
in which any Grantor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with the USPTO or the
USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering

 

-13-



--------------------------------------------------------------------------------

any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement and
assignments permitted by the Credit Agreement.

As of the date hereof, no Grantor has any Commercial Tort Claim in excess of
$1,000,000 in the aggregate, other than the Commercial Tort Claims listed on
Schedule 16 to the Perfection Certificate.

Covenants.

Subject to Section 3.01(e), each Grantor shall, at its own expense, upon the
reasonable request of the Administrative Agent, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Administrative Agent in
the Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement; provided that
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is (x) determined by such Grantor to be desirable in the conduct
of its business and (y) permitted by the Credit Agreement.

Subject to Section 3.01(e), each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time reasonably request to better assure, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing statements or other documents in connection herewith or
therewith. If any amount payable to a Grantor under or in connection with any of
the Article 9 Collateral that is in excess of $1,000,000 in the aggregate shall
be or become evidenced by any promissory note, other instrument or debt
security, such note, instrument or debt security shall be pledged and delivered
to the Administrative Agent, for the benefit of the Secured Parties as required
by Section 6.12 of the Credit Agreement, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.

At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Administrative Agent has requested that it
do so, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent within 10 Business Days after demand for any payment made
or any reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization; provided, however, the Grantors shall not be obligated
to reimburse the Administrative Agent with respect to any Intellectual

 

-14-



--------------------------------------------------------------------------------

Property that any Grantor has failed to maintain or pursue, or otherwise allowed
to lapse, terminate or be put into the public domain in accordance with
Section 3.03(d)(iv). Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

Intellectual Property Covenants.

(i) Other than to the extent not prohibited herein or in the Credit Agreement or
with respect to registrations and applications no longer used or useful, except
to the extent failure to act would not, as deemed by the applicable Grantor in
its reasonable business judgment, reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Intellectual Property for which such Grantor has standing to do so, each
Grantor agrees to take, at its expense, all reasonable steps consistent with
past business practices, including, without limitation, in the USPTO, the USCO
and any other governmental authority located in the United States, to pursue the
registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in the Intellectual
Property of such Grantor that are not Excluded Assets.

(ii) Other than to the extent not prohibited herein or in the Credit Agreement,
or with respect to registrations and applications no longer used or useful, or
except as would not, as deemed by the applicable Grantor in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property, excluding Excluded Assets, may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, become publicly known).

(iii) Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in the applicable Grantor’s business operations or except
where failure to do so would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking reasonable steps
consistent with past business practices, necessary to ensure that all licensed
users of any of the Trademarks abide by the applicable license’s terms with
respect to standards of quality.

(iv) Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from transferring, disposing of, discontinuing the use or maintenance
of, failing to pursue, or otherwise allowing to lapse, terminate or be put into
the public domain, any of its Intellectual Property to the extent permitted by
the Credit Agreement if such Grantor determines in its reasonable business
judgment that such transfer, disposition or discontinuance is desirable in the
conduct of its business.

 

-15-



--------------------------------------------------------------------------------

(v) Within the same delivery period as required for the delivery of the annual
Compliance Certificate required to be delivered under Section 6.02(b) of the
Credit Agreement, the Borrower shall provide a list of any additional USPTO or
USCO registrations of Intellectual Property of all Grantors not previously
disclosed to the Administrative Agent including such information as is necessary
for such Grantor to make (or to permit the Administrative Agent to make)
appropriate filings in the USPTO and USCO and shall execute and deliver an
appropriate Intellectual Property Security Agreement in accordance with
Section 6.12(c) of the Credit Agreement, as applicable.

Commercial Tort Claims. If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $1,000,000 individually or $5,000,000 in the aggregate for which this
clause has not been satisfied and for which a complaint in a court of competent
jurisdiction has been filed, such Grantor shall within 45 days after the end of
the fiscal quarter in which such complaint was filed (or such longer period as
may be agreed by the Administrative Agent in its sole discretion) notify the
Administrative Agent thereof in a writing signed by such Grantor including a
summary description of such claim and grant to the Administrative Agent, for the
benefit of the Secured Parties, in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Agreement.

23. Remedies

Remedies Upon Default. Upon the occurrence and during the continuance of an
Event of Default, it is agreed that the Administrative Agent shall have the
right to exercise any and all rights afforded to a secured party with respect to
the Secured Obligations, including the Guarantees, under the Uniform Commercial
Code or other applicable Law and also may (i) require each Grantor to, and each
Grantor agrees that it will at its expense and upon request of the
Administrative Agent promptly, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (ii) occupy any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with notice thereof prior to such
occupancy; (iii) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Administrative Agent shall provide the applicable
Grantor with notice thereof prior to such exercise; and (iv) subject to the
mandatory requirements of applicable Law and the notice requirements described
below, sell or otherwise dispose of all or any part of the Collateral securing
the Secured Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will

 

-16-



--------------------------------------------------------------------------------

represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Administrative Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by Law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any Law now existing or hereafter enacted.

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Administrative Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Administrative Agent may (in its sole and
absolute discretion) determine. The Administrative Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by Law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by Law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by Law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at Law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.

 

-17-



--------------------------------------------------------------------------------

Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default (provided that the Administrative Agent shall
provide the applicable Grantor with notice thereof prior to, to the extent
reasonably practicable, or otherwise promptly after, exercising such rights),
for the purpose of (i) making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies if insurance, (ii) making all determinations and
decisions with respect thereto and (iii) obtaining or maintaining the policies
of insurance required by Section 6.07 of the Credit Agreement or to pay any
premium in whole or in part relating thereto. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Administrative
Agent and shall be additional Secured Obligations secured hereby.

Application of Proceeds. The Administrative Agent shall apply the proceeds of
any collection or sale of Collateral, including any Collateral consisting of
cash, in accordance with Section 8.03 of the Credit Agreement.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

The Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Administrative
Agent shall have no duty to inquire as to the application by the Administrative
Agent of any amounts distributed to it.

 

-18-



--------------------------------------------------------------------------------

Grant of License to Use Intellectual Property. For the exclusive purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies at any time after and during the continuance
of an Event of Default, each Grantor hereby grants to the Administrative Agent a
non-exclusive, royalty-free, limited license (until the termination or cure of
the Event of Default) for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate to use, license or sublicense any of
the Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the
Administrative Agent to use such licenses, sublicenses and other rights, and (to
the extent permitted by the terms of such licenses and sublicenses) all licenses
and sublicenses granted thereunder, shall expire immediately upon the
termination or cure of all Events of Default and shall be exercised by the
Administrative Agent solely during the continuance of an Event of Default and
upon 10 Business Days’ prior written notice to the applicable Grantor, and
nothing in this Section 4.03 shall require Grantors to grant any license that is
prohibited by any rule of law, statute or regulation, or is prohibited by, or
constitutes a breach or default under or results in the termination of any
contract, license, agreement, instrument or other document evidencing, giving
rise to or theretofore granted, to the extent permitted by the Credit Agreement,
with respect to such property or otherwise unreasonably prejudices the value
thereof to the relevant Grantor; provided, further, that such licenses granted
hereunder with respect to Trademarks shall be subject to restrictions,
including, without limitation restrictions as to goods or services associated
with such Trademarks and the maintenance of quality standards with respect to
the goods and services on which such Trademarks are used, sufficient to preserve
the validity and value of such Trademarks. For the avoidance of doubt, the use
of such license by the Administrative Agent may be exercised, at the option of
the Administrative Agent, only during the continuation of an Event of Default.

24. Subordination

Subordination.

Notwithstanding any provision of this Agreement to the contrary, all rights of
the Grantors to indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the payment in full in cash of the
Secured Obligations. No failure on the part of the Borrower or any Grantor to
make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

Each Grantor hereby agrees that upon the occurrence and during the continuance
of an Event of Default and after notice from the Administrative Agent, all
Indebtedness owed to it by any other Grantor shall be fully subordinated to the
payment in full in cash of the Secured Obligations.

 

-19-



--------------------------------------------------------------------------------

25. Miscellaneous

Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 10.02
of the Credit Agreement. All communications and notices hereunder to the
Borrower or any other Grantor shall be given to it in care of the Borrower as
provided in Section 10.02 of the Credit Agreement.

Waivers; Amendment.

No failure or delay by any Secured Party in exercising any right, remedy, power
or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Secured Parties herein provided,
and provided under each other Loan Document, are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan,
the issuance of a Letter of Credit or the provision of services under Secured
Hedge Agreements shall not be construed as a waiver of any Default, regardless
of whether any Secured Party may have had notice or knowledge of such Default at
the time.

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.

Administrative Agent’s Fees and Expenses; Indemnification.

The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Sections 10.04
and 10.05 of the Credit Agreement.

Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated

 

-20-



--------------------------------------------------------------------------------

hereby, the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party. All amounts due under this Section 6.03 shall be
payable within 10 days of written demand therefor.

Successors and Assigns. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns to the extent permitted by Section 10.07 of the Credit Agreement.

Survival of Agreement. All covenants, agreements, representations and warranties
made by the Grantors hereunder and in the other Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Secured Parties and shall survive the execution and
delivery of the Loan Documents, the making of any Loans and issuance of any
Letters of Credit and the provision of services under Secured Hedge Agreements,
regardless of any investigation made by any Secured Party or on its behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default at the time any credit is extended under the Credit Agreement, and shall
continue in full force and effect as long as this Agreement has not been
terminated or released pursuant to Section 6.12 below.

Counterparts; Effectiveness; Several Agreement. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery by
facsimile or other electronic communication of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement. This Agreement shall become effective as
to any Grantor when a counterpart hereof executed on behalf of such Grantor
shall have been delivered to the Administrative Agent and a counterpart hereof
shall have been executed on behalf of the Administrative Agent, and thereafter
shall be binding upon such Grantor and the Administrative Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such Grantor, the Administrative Agent and the other Secured Parties and their
respective permitted successors and assigns, except that no Grantor shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

Severability. If any provision of this Agreement is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

-21-



--------------------------------------------------------------------------------

Right of Set-Off. In addition to any rights and remedies of the Secured Parties
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Secured Party is authorized at any time and from time to time,
without prior notice to any Grantor, any such notice being waived by each
Grantor to the fullest extent permitted by applicable Law, to set-off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other Indebtedness at any time owing by, such Secured
Party to or for the credit or the account of the respective Grantors against any
and all obligations owing to such Secured Party hereunder, now or hereafter
existing, irrespective of whether or not such Secured Party shall have made
demand under this Agreement and although such obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over promptly to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 of the Credit Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Secured Parties and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Secured Party agrees promptly to notify the applicable Grantor
and the Administrative Agent after any such set-off and application made by such
Secured Party; provided, that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Secured Party
under this Section 6.08 are in addition to other rights and remedies (including
other rights of set-off) that such Secured Party may have at Law.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process.

The terms of Sections 10.16 and 10.17 of the Credit Agreement with respect to
governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

-22-



--------------------------------------------------------------------------------

Security Interest Absolute. To the extent permitted by Law, all rights of the
Administrative Agent hereunder, the Security Interest, the grant of a security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

Termination or Release.

This Agreement, the Security Interest and all other security interests granted
hereby shall terminate with respect to all Secured Obligations and any Liens
arising therefrom shall be automatically released upon all of the Secured
Obligations (other than (x) (i) Cash Management Obligations and (ii) Secured
Obligations under Secured Hedge Agreements not yet due and payable, and
(y) contingent obligations not yet accrued and payable) having been paid in
full, all Letters of Credit having been Cash Collateralized or otherwise
back-stopped (including by “grandfathering” into any future credit facilities),
in each case, on terms reasonably satisfactory to the relevant L/C Issuer in its
reasonable discretion, or having expired or having been terminated, and the
Aggregate Commitments having expired or having been terminated.

A Grantor (other than the Borrower) shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Grantor shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Grantor ceases to be
a Subsidiary of the Borrower or becomes an Excluded Subsidiary or an
Unrestricted Subsidiary; provided that the Required Lenders shall have consented
to such transaction (but only if and to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.

Upon any sale or transfer by any Grantor of any Collateral that is permitted
under the Credit Agreement (other than a sale or transfer to another Loan
Party), or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 10.01 of
the Credit Agreement, the security interest in such Collateral shall be
automatically released.

 

-23-



--------------------------------------------------------------------------------

In connection with any termination or release pursuant to paragraph (a), (b) or
(c) of this Section 6.12, the Administrative Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Grantor to effect such release
within a reasonable time, including delivery of certificates, securities and
instruments; subject, in the case of paragraphs (b) and (c) of this
Section 6.12, to the Administrative Agent’s receipt of a certification by the
Borrower and applicable Grantor stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents. Any execution and
delivery of documents pursuant to this Section 6.12 shall be without recourse to
or warranty by the Administrative Agent.

Additional Grantors. Pursuant to Section 6.12 of the Credit Agreement, certain
additional Restricted Subsidiaries of the Borrower may be required to enter in
this Agreement as Grantors. Upon execution and delivery by the Administrative
Agent and a Restricted Subsidiary of a Security Agreement Supplement, such
Restricted Subsidiary shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The execution and delivery of
any such instrument shall not require the consent of any other Grantor
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.

Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby appoints
the Administrative Agent the attorney-in-fact of such Grantor for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Administrative Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Administrative Agent to the
applicable Grantor of the Administrative Agent’s intent to exercise such rights,
with full power of substitution either in the Administrative Agent’s name or in
the name of such Grantor (a) to receive, endorse, assign and/or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to sign the name of any Grantor on any invoice or
bill of lading relating to any of the Collateral; (d) to send verifications of
Accounts Receivable to any Account Debtor; (e) to commence and prosecute any and
all suits, actions or proceedings at Law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the

 

-24-



--------------------------------------------------------------------------------

Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, or willful misconduct or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final nonappealable judgment
of a court of competent jurisdiction.

General Authority of the Administrative Agent. By acceptance of the benefits of
this Agreement and any other Collateral Documents, each Secured Party (whether
or not a signatory hereto) shall be deemed irrevocably (a) to consent to the
appointment of the Administrative Agent as its agent hereunder and under such
other Collateral Documents, (b) to confirm that the Administrative Agent shall
have the authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Reasonable Care. The Administrative Agent is required to use reasonable care in
the custody and preservation of any of the Collateral in its possession;
provided, that the Administrative Agent shall be deemed to have used reasonable
care in the custody and preservation of any of the Collateral, if such
Collateral is accorded treatment substantially similar to that which the
Administrative Agent accords its own property.

Delegation; Limitation. The Administrative Agent may execute any of the powers
granted under this Agreement and perform any duty hereunder either directly or
by or through agents or attorneys-in-fact, and shall not be responsible for the
gross negligence or willful misconduct of any agents or attorneys-in-fact
selected by it with reasonable care and without gross negligence or willful
misconduct.

Reinstatement. The obligations of the Grantors under this Security Agreement
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower or any other Loan Party in respect of
the Secured Obligations is rescinded or must be otherwise restored by any holder
of any of the Secured Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

 

-25-



--------------------------------------------------------------------------------

Miscellaneous. The Administrative Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default unless and until the Administrative Agent shall have received a
notice of Event of Default or a notice from the Grantor or the Secured Parties
to the Administrative Agent in its capacity as Administrative Agent indicating
that an Event of Default has occurred.

[Signature Pages Follow.]

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

QUINTILES TRANSNATIONAL CORP., as Borrower By:

 

Name:

Title:

Signature Page to Security Agreement



--------------------------------------------------------------------------------

[GRANTORS], as Grantors By:

 

Name: Title:

Signature Page to Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:

 

Name: Title:

Signature Page to Security Agreement



--------------------------------------------------------------------------------

Exhibit I to the

Security Agreement

SUPPLEMENT NO.             dated as of [            ], to the Security Agreement
(the “Security Agreement”), dated as of                     , 20    , among the
Grantors identified therein and JPMorgan Chase Bank, N.A., as Administrative
Agent.

A. Reference is made to the Credit Agreement (the “Credit Agreement”), dated as
of May 12, 2015, among Quintiles Transnational Corp., a North Carolina
corporation, each lender from time to time party hereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit.
Section 6.13 of the Security Agreement provides that additional Restricted
Subsidiaries of the Borrower may become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Loans and the L/C
Issuers to issue additional Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.13 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Grantor’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) of the New Grantor. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Grantor and the Administrative Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the information
required by the schedules of the Perfection Certificate and (b) set forth under
its signature hereto is the true and correct legal name of the New Grantor, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. The New Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

[Signature pages follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW GRANTOR] By:

 

Name: Title: Legal Name: Jurisdiction of Formation: Location of Chief Executive
office:

[Signature Page — Security Agreement Supplement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:   Name: Title:

 

[Signature Page — Security Agreement Supplement]



--------------------------------------------------------------------------------

Schedule I

to the Supplement No     to the

Security Agreement

EQUITY INTERESTS

 

Issuer

  

Number of
Certificate

  

Registered
Owner

  

Number and
Class of
Equity Interest

  

Percentage
of
Equity Interests

INSTRUMENTS AND DEBT SECURITIES

 

Issuer

  

Principal
Amount

  

Date of Note

  

Maturity Date



--------------------------------------------------------------------------------

Exhibit II to the

Security Agreement

Form of Patent Security Agreement

Patent Security Agreement, dated as of [            ], by [            ]
(“Grantor”), in favor JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent for the Secured Parties (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement, dated as of May 12,
2015 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), in favor of the Administrative Agent
pursuant to which the Grantors are required to execute and deliver this Patent
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Grantor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Grantor:

(a) Patents of such Grantor listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Patent Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Administrative Agent shall otherwise
determine.

SECTION 4. Termination. Upon all of the Secured Obligations (other than
(x) (i) Cash Management Obligations and (ii) Secured Obligations under Secured
Hedge Agreements not yet due and payable, and (y) contingent obligations not yet
accrued and payable) having been paid in full, all Letters of Credit having been
Cash Collateralized or otherwise back-stopped (including by “grandfathering”
into any future credit facilities), in each case, on terms reasonably
satisfactory to the relevant L/C Issuer in its reasonable discretion, or having
expired or having been terminated, and the Aggregate Commitments having expired
or having been terminated, and termination of the Security Agreement, this
Patent Security Agreement and the security interest granted



--------------------------------------------------------------------------------

hereby shall terminate with respect to all of a Grantor’s obligations and any
lien arising therefrom shall be automatically released. Upon any sale or
transfer by any Grantor of any Patent that is permitted under the Credit
Agreement (other than a sale or transfer to another Loan Party), or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Patent pursuant to Section 10.01 of the Credit Agreement,
the security interest in such Patent shall be automatically released. The
Administrative Agent shall, at the expense of such Grantor, execute,
acknowledge, and deliver to the Grantors within a reasonable time an instrument
in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Patents, or any of them in the
case of a sale or transfer described by the second sentence of this Section 4,
under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

[Signature pages follow.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

[GRANTOR] By:

 

Name: Title:

 

Signature Page to Patent Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:

 

Name: Title:

 

Signature Page to Patent Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

U.S. PATENT REGISTRATIONS AND PATENT APPLICATIONS

U.S. Patent Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

NAME

U.S. Patent Applications:

 

OWNER

  

APPLICATION

NUMBER

  

NAME



--------------------------------------------------------------------------------

Exhibit III to the

Security Agreement

Form of Trademark Security Agreement

Trademark Security Agreement, dated as of [            ], by [            ]
(“Grantor”), in favor of JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent for the Secured Parties (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement, dated as of May 12,
2015 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), in favor of the Administrative Agent
pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Grantor (provided that the Trademarks shall not include any trademark
application that would be deemed invalidated, cancelled or abandoned due to the
security interest granted hereunder, including without limitation all United
States trademark applications that are based on an intent to use, unless and
until such time that the security interest will not cause the invalidation,
cancellation or abandonment of such trademark application):

(a) Trademarks of such Grantor listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 4. Termination. Upon all of the Secured Obligations (other than
(x) (i) Cash Management Obligations and (ii) Secured Obligations under Secured
Hedge Agreements not yet due and payable, and (y) contingent obligations not yet
accrued and payable) having been paid in



--------------------------------------------------------------------------------

full, all Letters of Credit having been Cash Collateralized or otherwise
back-stopped (including by “grandfathering” into any future credit facilities),
in each case, on terms reasonably satisfactory to the relevant L/C Issuer in its
reasonable discretion, or having expired or having been terminated, and the
Aggregate Commitments having expired or having been terminated and the
termination of the Security Agreement, this Trademark Security Agreement and the
security interest granted hereby shall terminate with respect to all of a
Grantor’s obligations and any lien arising therefrom shall be automatically
released. Upon any sale or transfer by any Grantor of any Trademark that is
permitted under the Credit Agreement (other than a sale or transfer to another
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Trademark pursuant to Section 10.01
of the Credit Agreement, the security interest in such Trademark shall be
automatically released. The Administrative Agent shall, at the expense of such
Grantor, execute, acknowledge, and deliver to the Grantors within a reasonable
time an instrument in writing in recordable form releasing the collateral
pledge, grant, assignment, lien and security interest in the Trademarks, or any
of them in the case of a sale or transfer described by the second sentence of
this Section 4, under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

[Signature pages follow.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

[GRANTOR] By:

 

Name: Title:

 

Signature Page to Trademark Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE, N.A., as Administrative Agent By:

 

Name: Title:

 

Signature Page to Trademark Security Agreement



--------------------------------------------------------------------------------

Schedule I

U.S. Trademark Registrations and Use Applications

 

U.S. Trademark    Owner    Registration
Number/
Serial Number



--------------------------------------------------------------------------------

Exhibit IV to the

Security Agreement

Form of Copyright Security Agreement

Copyright Security Agreement, dated as of [            ], by [            ]
(“Grantor”), in favor of JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent for the Secured Parties (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement, dated as of May 12,
2015 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), in favor of the Administrative Agent
pursuant to which the Grantors are required to execute and deliver this
Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Grantor:

(a) Copyrights of such Grantor listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 4. Termination. Upon all of the Secured Obligations (other than
(x) (i) Cash Management Obligations and (ii) Secured Obligations under Secured
Hedge Agreements not yet due and payable, and (y) contingent obligations not yet
accrued and payable) having been paid in full, all Letters of Credit having been
Cash Collateralized or otherwise back-stopped (including by “grandfathering”
into any future credit facilities), in each case, on terms reasonably
satisfactory to the relevant L/C Issuer in its reasonable discretion, or having
expired or having been terminated, and the Aggregate Commitments having expired
or having been terminated and the termination



--------------------------------------------------------------------------------

of the Security Agreement, this Copyright Security Agreement and the security
interest granted hereby shall terminate with respect to all of a Grantor’s
obligations and any lien arising therefrom shall be automatically released. Upon
any sale or transfer by any Grantor of any Copyright that is permitted under the
Credit Agreement (other than a sale or transfer to another Loan Party), or upon
the effectiveness of any written consent to the release of the security interest
granted hereby in any Copyright pursuant to Section 10.01 of the Credit
Agreement, the security interest in such Copyright shall be automatically
released. The Administrative Agent shall, at the expense of such Grantor,
execute, acknowledge, and deliver to the Grantors within a reasonable time an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Copyrights, or any of them in the
case of a sale or transfer described by the second sentence of this Section 4,
under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[Signature pages follow.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

[GRANTOR]

By:

  Name:

Title:

 

Signature Page to Copyright Security Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

  Name:

Title:

 

Signature Page to Copyright Security Agreement



--------------------------------------------------------------------------------

Schedule I

U.S. Copyright Registrations

 

U.S. Copyright Title    Owner    Registration
Number



--------------------------------------------------------------------------------

Exhibit V to the

Security Agreement

[FORM OF]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of May 12, 2015, made by Quintiles Transnational Corp., a
North Carolina corporation , the other Grantors party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent, (ii) agrees promptly to note on its
books the security interests granted to the Administrative Agent and confirmed
under the Security Agreement, (iii) agrees that it will comply with instructions
of the Administrative Agent with respect to Equity Interests of the undersigned
without further consent by the applicable Grantor, (iv) agrees to notify the
Administrative Agent upon obtaining knowledge of any interest in favor of any
person in the applicable Equity Interests that is adverse to the interest of the
Administrative Agent therein and (v) waives any right or requirement at any time
hereafter to receive a copy of the Security Agreement in connection with the
registration of any Equity Interests thereunder in the name of the
Administrative Agent or its nominee or the exercise of voting rights by the
Administrative Agent or its nominee.

[Signature page(s) follow(s).]

 

2



--------------------------------------------------------------------------------

[                                                         ]

By:

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of             , 20            (this “Agreement”),
by and among [NEW REVOLVING CREDIT LENDER][NEW TERM LENDER] (each, an
“Additional Lender” and, collectively, the “Additional Lenders”), QUINTILES
TRANSNATIONAL CORP. (the “Borrower”), and JPMORGAN CHASE BANK, N.A. (the
“Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of May 12,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Quintiles
Transnational Corp., a North Carolina corporation (the “Borrower”), each lender
from time to time party thereto and JPMorgan Chase Bank, N.A. , as
Administrative Agent, a Swing Line Lender and an L/C Issuer (capitalized terms
used but not defined herein having the meaning provided in the Credit
Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish [New Revolving Credit Commitments][New Term Commitments]
(the “Additional Commitments”) with existing Lenders and/or Additional Lenders;
and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Lenders shall become Lenders pursuant to one or more Joinder Agreements;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Additional Lender hereby agrees to provide the Additional Commitment set
forth on its signature page hereto pursuant to and in accordance with
Section 2.14 of the Credit Agreement. The Additional Commitments provided
pursuant to this Agreement shall be subject to all of the terms in the Credit
Agreement and to the conditions set forth in Section 2.14 of the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents

Each Additional Lender, the Borrower and the Administrative Agent acknowledge
and agree that the Additional Commitments provided pursuant to this Agreement
shall constitute [New Revolving Credit Commitments][New Term Commitments] for
all purposes of the Credit Agreement and the other applicable Loan Documents.
Each Additional Lender hereby agrees to make [a New Term Loan to the Borrower in
an amount equal to its Additional Commitment] [its Additional Commitment
available to the Borrower] on the Increased Amount Date in accordance with
Section 2.14 of the Credit Agreement.

Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Additional Lender or any
other Lender or Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the



--------------------------------------------------------------------------------

Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by each Additional
Lender, the Administrative Agent and the Borrower and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Lenders shall become Lenders under the Credit Agreement and shall
have the respective Additional Commitment set forth on its signature page
hereto, effective as of the Increased Amount Date.

For purposes of the Credit Agreement, the initial notice address of each
Additional Lender shall be as set forth below its signature below.

For each Additional Lender, delivered herewith to the Administrative Agent are
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Lender may be required to
deliver to the Administrative Agent pursuant to Section 10.15 of the Credit
Agreement.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of             ,
20    .

 

[NAME OF ADDITIONAL LENDER]

By:

  Name: Title: [New Revolving Credit Commitments] [New Term Commitments]:
$                                                         

Notice Address:

Attention:

Telephone:

Facsimile:

QUINTILES TRANSNATIONAL CORP.

By:

  Name: Title:



--------------------------------------------------------------------------------

[Consented to and] Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent[, an L/C Issuer

and a Swing Line Lender]18

By:

  Name: Title:

[Consented to:

[            ],

as an L/C Issuer and a Swing Line Lender]

By:

  Name: Title:]19

 

18  To be included to the extent consent would be required under Section 10.07
for an assignment of Loans or Commitments to the Additional Lender.

19  To be included to the extent consent would be required under Section 10.07
for an assignment of Loans or Commitments to the Additional Lender.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF L/C ISSUER AGREEMENT

L/C ISSUER AGREEMENT dated as of [●](this “Agreement”), among Quintiles
Transnational Corp., a North Carolina corporation (the “Borrower”),
[                    ], as letter of credit issuer (in such capacity, the “L/C
Issuer”), and JPMorgan Chase Bank, N.A., as Administrative Agent under the
Credit Agreement dated as of May 12, 2015 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”), the Borrower, each lender
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, a Swing Line Lender and an L/C Issuer.

This Agreement constitutes an L/C Issuer Agreement under and as defined in the
Credit Agreement. Each capitalized term used herein and not defined herein shall
have the meaning ascribed to it in the Credit Agreement.

2. SECTION 1. Letter of Credit Commitment. The L/C Issuer hereby agrees to be an
“L/C Issuer” under the Credit Agreement with a commitment to issue Letters of
Credit in the amount set forth in Schedule I hereto and, subject to the terms
and conditions hereof and of the Credit Agreement, to issue Letters of Credit
under the Credit Agreement; provided, however, that Letters of Credit issued by
the L/C Issuer hereunder shall be subject to the limitations set forth on
Schedule I hereto and in the Credit Agreement.

3. SECTION 2. Issuance Procedure. In order to request the issuance of a Letter
of Credit by the L/C Issuer, the Borrower shall hand deliver, fax, telecopy or
transmit via electronic means (in a form reasonably acceptable to the L/C
Issuer) a notice (specifying the information required by Section 2.03(b) of the
Credit Agreement) to the L/C Issuer, at its address or facsimile number
specified on Schedule I hereto (or such other address or telecopy number as the
L/C Issuer may specify by notice to the Borrower), not later than the time of
day (local time at such address) specified on Schedule I hereto prior to the
proposed date of issuance of such Letter of Credit. A copy of such notice shall
be sent, concurrently, by the Borrower to the Administrative Agent in the manner
specified for borrowing requests under the Credit Agreement.

4. SECTION 3. L/C Issuer Fees. The customary issuance, presentation and
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer (“L/C Issuer Fees”) referred to in Section 2.03(j) of the Credit
Agreement, which are payable to the L/C Issuer in respect of Letters of Credit
issued hereunder, are specified on Schedule I hereto (it being understood that
such fees shall be in addition to the L/C Issuer’s customary fronting fee
referred to in Section 2.03(j)). Each payment of L/C Issuer Fees payable
hereunder shall be made not later than 2:00 p.m., New York City time, on the
date when due, in immediately available funds, to the account of the L/C Issuer
specified on Schedule I hereto or to such other Lender specified on Schedule I
hereto (or to such other account of the L/C Issuer as it may specify by notice
to the Borrower).

5. SECTION 4. Credit Agreement Terms. Notwithstanding any provision hereof which
may be construed to the contrary, it is expressly understood and agreed that
(a) this Agreement is supplemental to the Credit Agreement and is intended to
constitute an L/C Issuer Agreement, as defined therein (and, as such,
constitutes an integral part of the Credit Agreement as though the terms of this
Agreement were set forth in such Credit Agreement), (b) each Letter of Credit
issued hereunder and each L/C Credit Extension made under any such Letter of
Credit shall constitute a “Letter of Credit” and an “L/C Credit Extension”,
respectively, for all purposes of the Credit Agreement, (c) the L/C Issuer’s
commitment to issue Letters of Credit hereunder, and each and every Letter of
Credit requested or issued hereunder, shall



--------------------------------------------------------------------------------

in each case be subject to the terms and conditions and entitled to the benefits
of the Credit Agreement and (d) the terms and conditions of the Credit Agreement
are hereby incorporated herein as though set forth herein in full and shall
supersede any contrary provisions hereof.

6. SECTION 5. Notices. All communications and notices hereunder shall be in
writing and shall be delivered by hand or overnight courier service, mailed or
sent by electronic communication or facsimile transmission as provided in
Section 10.02 of the Credit Agreement.

7. SECTION 6. Binding Agreement; Assignments. (a) This Agreement and the terms,
covenants and conditions hereof shall bind and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, except
that the Borrower and the L/C Issuer shall not be permitted to assign this
Agreement or any interest herein without the prior written consent of the other
parties to this Agreement other than as set forth in paragraph (b).

8. (b) The L/C Issuer may not assign its commitment to issue Letters of Credit
hereunder without the consent of the Borrower and the Administrative Agent. In
the event of an assignment by the L/C Issuer of all its other interests, rights
and obligations under the Credit Agreement, then the L/C Issuer’s commitment to
issue Letters of Credit hereunder in respect of the Credit Agreement shall
terminate unless the L/C Issuer, the Borrower and the Administrative Agent
otherwise agree.

9. SECTION 7. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

10. SECTION 8. Survival of Agreement. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof and of any Letter of Credit issued
hereunder or thereunder. Such representations and warranties have been or will
be relied upon by the L/C Issuer, regardless of any investigation made by the
L/C Issuer or on its behalf and notwithstanding that the L/C Issuer may have had
notice or knowledge of any Default at the time of any Letter of Credit issuance,
and shall continue in full force and effect as long as any Loan or any other
Obligations hereunder or under any of the other Loan Documents shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and
unpaid and so long as the Commitments have not been terminated.

11. SECTION 9. Severability. Any provision of this Agreement or the Credit
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

12. SECTION 10. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

13. SECTION 11. Conflicts. To the extent that the terms and conditions of this
Agreement conflict with the terms and conditions of the Credit Agreement, the
terms and conditions of the Credit Agreement shall control.

 

-2-



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

QUINTILES TRANSNATIONAL CORP. By:

 

Name: Title: [                    ], as L/C Issuer By:

 

Name: Title:

 

Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

Name: Title:

 

-4-



--------------------------------------------------------------------------------

Schedule I to

Exhibit I

 

L/C Issuer: [                    ] L/C Issuer’s Address and Facsimile Number for
Notice:

[                    ]

[                    ]

[                    ]

Fax: [                ]

Commitment to Issue Letters of Credit: [        ] Time of Day by Which Notices
Must Be Received: [A notice requesting the issuance of a Letter of Credit must
be received by the L/C Issuer by 12:00 noon at least three (3) Business Days
prior to the proposed issuance date.] The following fees shall be payable under
the terms of Section 2.03(j) of the Credit Agreement.

Fronting Fee:

The fronting fee set forth in Section 2.03(j) of the Credit Agreement, which fee
shall be equal to 0.125% per annum of the daily maximum amount then available to
be drawn under such Letter of Credit, payable on the dates that such fees are
payable pursuant to Section 2.03(j) of the Credit Agreement.

Issuance Fee:

$ [            ]

Presentation Fee:

$ [            ]

Amendment Fee:

$ [            ]

Other processing fees specific to the L/C Issuer:

$ [            ]

Other standard costs and charges specific to the L/C Issuer:

$ [            ] L/C Issuer’s Account for Payment of Fronting Fee and L/C Issuer
Fees: [            ]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF ADMINISTRATIVE QUESTIONNAIRE

DEAL NAME: Quintiles

 

Agent Address:    JPMorgan Chase Bank, N.A    Return form to:   

Sean Chudzik

   500 Stanton Christiana Road    Telephone:   

302-634-3111

   Ops Building 2, 3rd Floor    Facsimile:   

302-634-4712

   Newark, DE 19713-2107    E-mail:   

Deal.Management.Team@jpmchase.com

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Lender Markit Entity Identifier (MEI):                                          
                                                

Legal Name of Lender to appear in Documentation:

 

 

     Signature Block Information:  

 

 

 

 n  Signing Credit Agreement    ¨ Yes    ¨ No  n  Coming in via Assignment    ¨
Yes    ¨ No

 

Type of Lender:   

 

  

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

 

Fund Manager:  

N/A

  Lender Parent:   N/A  

 

Domestic Address

      

Eurodollar Address

    

 

    

 

  

 

    

 

  

 

    

 

  



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

    

Primary Credit Contact

       

Secondary Credit Contact

Name:

  

 

     

 

Company:

  

 

     

 

Title

  

 

     

 

Address:

  

 

     

 

  

 

     

 

Telephone:

  

 

     

 

Facsimile:

  

 

     

 

E-mail address:

  

 

     

 

    

Additional IntraLinks Credit Contact

       

Additional IntraLinks Credit Contact

Name:

  

 

     

 

Company:

  

 

     

 

Title

  

 

     

 

Address:

  

 

     

 

  

 

     

 

Telephone:

  

 

     

 

Facsimile:

  

 

     

 

E-mail address:

  

 

     

 

The above listed individuals will be given access to any related IntraLinks site
for information distribution.

Should your institution require more than the contacts listed above, please add
additional names on the Annex A provided with the above information for ALL
individuals who require IntraLinks access.

 

-2-



--------------------------------------------------------------------------------

    

Primary Operations Contact

       

Secondary Operations Contact

Name:   

 

     

 

Company:   

 

     

 

Title   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-mail address:   

 

     

 

    

Operations Contact

       

Operations Contact

Name:   

 

     

 

Company:   

 

     

 

Title   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-mail address:   

 

     

 

    

Bid Contact

       

L/C Contact

Name:   

 

     

 

Company:   

 

     

 

Title   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-mail address:   

 

     

 

 

-3-



--------------------------------------------------------------------------------

Domestic Wire Instructions Bank Name:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

Lender’s Foreign Wire Instructions Currency:

 

Bank Name:

 

Swift/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

Agent’s Wire Instructions Bank Name:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

Agent’s DTCC Account Number: DTCC00006161

 

 

-4-



--------------------------------------------------------------------------------

Tax Documents

I. NON-U.S. LENDER INSTITUTIONS:

II. I. Corporations:

III. If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

IV. A U.S. taxpayer identification number is required for any institution
submitting Form W-8ECI. It is also required on Form W-8BEN for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

V. II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

VI. U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

-5-



--------------------------------------------------------------------------------

ANNEX A

 

    

Additional IntraLinks Credit Contact

       

Additional IntraLinks Credit Contact

Name:   

 

     

 

Company:   

 

     

 

Title   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-mail address:   

 

     

 

    

Additional IntraLinks Credit Contact

       

Additional IntraLinks Credit Contact

Name:   

 

     

 

Company:   

 

     

 

Title   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-mail address:   

 

     

 

    

Additional IntraLinks Credit Contact

       

Additional IntraLinks Credit Contact

Name:   

 

     

 

Company:   

 

     

 

Title   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-mail address:   

 

     

 

 

-6-



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:                     , 20    

To: [            ], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 10.07(l)(ii) of that certain Credit Agreement, dated as of May 12, 2015,
(as further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”, the terms defined therein being used
herein as therein defined), among Quintiles Transnational Corp., a North
Carolina corporation (the “Borrower”), each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer.

Pursuant to Section 10.07(l)(ii) of the Agreement, [the Borrower] [and]
[Restricted Subsidiary] hereby irrevocably offer[s] to make a Discounted Term
Loan Prepayment to each Term Lender on the following terms:

1. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that will be made in connection with this offer shall not exceed $            20
(the “Specified Discount Prepayment Amount”).

2. The percentage of par at which such Discounted Term Loan Prepayment will be
made is [    ]% (the “Specified Discount”).

To accept this offer, you are required to submit a Specified Discount Prepayment
Response by no later than 5:00 p.m., Eastern time, on the date that is three
(3) Business Days following the date of delivery of this notice pursuant to
Section 10.07(l)(ii) of the Agreement.

[The Borrower] [and] [Restricted Subsidiary] hereby represent[s] and warrant[s]
to the Administrative Agent and the Term Lenders as follows:

1. Immediately before and immediately after giving effect to any Discounted Term
Loan Prepayment made in connection with the offer set forth in this notice,
Borrower shall be in Pro Forma Compliance with the covenant set forth in
Section 7.10, if the Borrower is at the time of such Discounted Term Loan
Prepayment required to comply with Section 7.10.

2. This Discounted Term Loan Prepayment is being financed by [the Borrower]
[and] [Restricted Subsidiary] with Internally Generated Cash Flow or with
Eligible Equity Proceeds or the proceeds of Permitted Subordinated Indebtedness,
in each case that are Not Otherwise Applied.

3. (i) At least five (5) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the applicable Company Party on the applicable Discounted Prepayment Effective
Date and (ii) at least three (3) Business Days have passed since the
consummation of the most recent Discounted Term Loan

 

20 

Minimum of $2,000,000 and whole increments of $500,000.



--------------------------------------------------------------------------------

Prepayment due to no Term Lender being willing to accept any prepayment of any
Term Loans at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Term Lender.

[The Borrower] [and] [Restricted Subsidiary] acknowledge[s] that the
Administrative Agent and the Term Lenders are relying on the truth and accuracy
of the foregoing representations and warranties in connection with their
decision whether or not to accept the offer set forth in this Specified Discount
Prepayment Notice and the acceptance of any prepayment made in connection with
this Specified Discount Prepayment Notice.

[The Borrower] [and] [Restricted Subsidiary] request[s] that the Administrative
Agent promptly notify each of the Term Lenders with outstanding Term Loans of
the applicable Class party to the Agreement of this Specified Discount
Prepayment Notice.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

QUINTILES TRANSNATIONAL CORP. By:   Name: Title: [Restricted Subsidiary By:  
Name: Title:                     ]

Enclosure: Form of Specified Discount Prepayment Response

 

-3-



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:                     , 20    

To: [            ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of May 12,
2015, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”, the terms defined
therein being used herein as therein defined), among Quintiles Transnational
Corp., a North Carolina corporation (the “Borrower”), each lender from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a
Swing Line Lender and an L/C Issuer and (b) that certain Specified Discount
Prepayment Notice, dated                     , 20    , from [the Borrower] [and]
[Restricted Subsidiary] (the “Specified Discount Prepayment Notice”).
Capitalized terms used herein and not defined herein or in the Agreement shall
have the meaning ascribed to such terms in the Specified Discount Prepayment
Notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 10.07(l)(ii) of the Agreement, that it is willing to accept a prepayment
of Term Loans held by such Term Lender at the Specified Discount in an aggregate
principal amount of $            .

The undersigned Term Lender hereby expressly consents and agrees to a prepayment
of its Term B Loans pursuant to Section 10.07(l)(ii) of the Agreement at a price
equal to the Specified Discount in the aggregate principal amount not to exceed
the amount set forth above, as such principal amount may be reduced in
accordance with the Specified Discount Pro-Rata Factor, if any, and otherwise
determined in accordance with and subject to the requirements of the Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[LENDER] By:   Name: Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

Date:                     , 20    

 

To: [            ], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 10.07(l)(iii) of that certain Credit Agreement, dated as of May 12,
2015, and as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”, the terms defined
therein being used herein as therein defined), among Quintiles Transnational
Corp., a North Carolina corporation (the “Borrower”), each lender from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a
Swing Line Lender and an L/C Issuer.

Pursuant to Section 10.07(l)(iii) of the Agreement, [the Borrower] [and]
[Restricted Subsidiary] hereby irrevocably request[s] that each Term Lender
submit a Discount Range Prepayment Offer. The Discount Term Loan Prepayment made
in connection with this solicitation shall be subject to the following terms:

1. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that will be made in connection with this solicitation is $            21 (the
“Discount Range Prepayment Amount”).

2. [The Borrower] [and] [Restricted Subsidiary] [is] [are] willing to make
Discount Term Loan Prepayments at a percentage of par greater than or equal to
[ ]% but less than or equal to [ ]% (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver a Discount Range Prepayment Offer by no later than 5:00 p.m., Eastern
time, on the date that is three (3) Business Days following the date of delivery
of this notice pursuant to Section 10.07(l)(iii) of the Agreement.

[The Borrower] [and] [Restricted Subsidiary] hereby represent[s] and warrant[s]
to the Administrative Agent and the Term Lenders as follows:

1. Immediately before and immediately after giving effect to any Discounted Term
Loan Prepayment made in connection with this solicitation, the Borrower shall be
in Pro Forma Compliance with the covenant set forth in Section 7.10, if the
Borrower is at the time of such Discounted Term Loan Prepayment required to
comply with Section 7.10.

2. This Discounted Term Loan Prepayment is being financed by [the Borrower]
[and] [Restricted Subsidiary] with Internally Generated Cash Flow or with
Eligible Equity Proceeds or the proceeds of Permitted Subordinated Indebtedness,
in each case that are Not Otherwise Applied.

 

 

21  Minimum of $2,000,000 and whole increments of $500,000.



--------------------------------------------------------------------------------

3. (i) At least five (5) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the applicable Company Party on the applicable Discounted Prepayment Effective
Date and (ii) at least three (3) Business Days have passed since the
consummation of the most recent Discounted Term Loan Prepayment due to no Term
Lender being willing to accept any prepayment of any Term Loans at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the Borrower’s election not to accept any Solicited Discounted
Prepayment Offers made by a Term Lender.

[The Borrower] [and] [Restricted Subsidiary] acknowledge[s] that the
Administrative Agent and the Term Lenders are relying on the truth and accuracy
of the foregoing representations and warranties in connection with any Discount
Range Prepayment Offer made in response to this Discount Range Prepayment Notice
and the acceptance of any prepayment made in connection with this Discount Range
Prepayment Notice.

[The Borrower] [and] [Restricted Subsidiary] request[s] that the Administrative
Agent promptly notify each of the Term Lenders party to the Agreement of this
Discount Range Prepayment Notice.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

QUINTILES TRANSNATIONAL CORP.

as Borrower

By:   Name: Title:

 

[Restricted Subsidiary By:   Name: Title:                ]

Enclosure: Form of Discount Range Prepayment Offer

 

-3-



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

Date:                     , 20    

 

To: [            ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of May 12,
2015, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”, the terms defined
therein being used herein as therein defined), among Quintiles Transnational
Corp., a North Carolina corporation (the “Borrower”), each lender from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a
Swing Line Lender and an L/C Issuer and (b) that certain Specified Discount
Range Prepayment Notice, dated             , 20__, from [the Borrower] [and]
[Restricted Subsidiary] (the “Discount Range Prepayment Notice”). Capitalized
terms used herein and not defined herein or in the Agreement shall have the
meaning ascribed to such terms in the Discount Range Prepayment Notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 10.07(l)(iii) of the Agreement, that it is hereby offering to accept a
Discounted Term Loan Prepayment on Term Loans held by such Term Lender:

1. in a maximum aggregate principal amount of [$            ] (the “Submitted
Amount”), and

2. at a percentage of par equal to [    ]% of par value (the “Submitted
Discount”).

The undersigned Term Lender hereby expressly consents and agrees to a prepayment
of its Term Loans pursuant to Section 10.07(l)(iii) of the Agreement at a price
equal to the Applicable Discount and in an aggregate principal amount not to
exceed the Submitted Amount, as such principal amount may be reduced in
accordance with the Discount Range Pro-Rata Factor, if any, and otherwise
determined in accordance with and subject to the requirements of the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[LENDER] By:   Name: Title:                



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:                     , 20    

 

To: [            ], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 10.07(l)(iv) of that certain Credit Agreement, dated as of May 12, 2015
(as further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”, the terms defined therein being used
herein as therein defined), among Quintiles Transnational Corp., a North
Carolina corporation (the “Borrower”) each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer.

Pursuant to Section 10.07(l)(iv) of the Agreement, [the Borrower] [and]
[Restricted Subsidiary] hereby irrevocably request[s] that each Term Lender
submit a Solicited Discounted Prepayment Offer. The maximum aggregate principal
amount of the Discounted Term Loan Prepayment that will be made in connection
with this solicitation is $            22 (the “Solicited Discounted Prepayment
Amount”).

To make an offer in connection with this solicitation, you are required to
deliver a Solicited Discounted Prepayment Offer by no later than 5:00 p.m.,
Eastern time, on the date that is three (3) Business Days following the date of
delivery of this notice pursuant to Section 10.07(l)(iv) of the Agreement.

[The Borrower] [and] [Restricted Subsidiary] hereby represent[s] and warrant[s]
to the Administrative Agent and the Term Lenders as follows:

1. Immediately before and immediately after giving effect to any Discounted Term
Loan Prepayment made in connection with this solicitation, Borrower shall be in
Pro Forma Compliance with the covenant set forth in Section 7.10, if the
Borrower is at the time of such Discounted Term Loan Prepayment required to
comply with Section 7.10.

2. This Discounted Term Loan Prepayment is being financed by [the Borrower]
[and] [Restricted Subsidiary] with Internally Generated Cash Flow or with
Eligible Equity Proceeds or the proceeds of Permitted Subordinated Indebtedness,
in each case that are Not Otherwise Applied.

3. (i) At least five (5) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the applicable Company Party on the applicable Discounted Prepayment Effective
Date and (ii) at least three (3) Business Days have passed since the
consummation of the most recent Discounted Term Loan Prepayment due to no Term
Lender being willing to accept any prepayment of any Term Loans at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the Borrower’s election not to accept any Solicited Discounted
Prepayment Offers made by a Term Lender.

 

 

22  Minimum of $2,000,000 and whole increments of $500,000.



--------------------------------------------------------------------------------

[The Borrower] [and] [Restricted Subsidiary] acknowledge[s] that the
Administrative Agent and the Term Lenders are relying on the truth and accuracy
of the foregoing representations and warranties in connection with any Solicited
Discounted Prepayment Offer made in response to this Solicited Discounted
Prepayment Notice and the acceptance of any prepayment made in connection with
this Solicited Discounted Prepayment Notice.

[The Borrower] [and] [Restricted Subsidiary] request[s] that Administrative
Agent promptly notify each of the Term Lenders party to the Agreement of this
Solicited Discounted Prepayment Notice.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

QUINTILES TRANSNATIONAL CORP. By:   Name: Title:

 

[[Restricted Subsidiary] By:   Name: Title:                ]

Enclosure: Form of Solicited Discounted Prepayment Offer

 

-3-



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:             , 20__

To: [            ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of May 12,
2015, (as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”, the terms defined
therein being used herein as therein defined), among Quintiles Transnational
Corp., a North Carolina corporation (the “Borrower”), and, upon the
effectiveness of its joinder to the Credit Agreement, each lender from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a
Swing Line Lender and an L/C Issuer and (b) that certain Solicited Discounted
Prepayment Notice, dated             , 20__, from [the Borrower] [and]
[Restricted Subsidiary] (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not defined herein or in the Agreement shall
have the meaning ascribed to such terms in the Solicited Discounted Prepayment
Notice.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by no later than 5:00 p.m., Eastern time, on the third
Business Day following your receipt of this notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 10.07(l)(iv) of the Agreement, that it is hereby offering to accept a
Discounted Term Loan Prepayment on Term B Loans held by such Term Lender:

1. in a maximum aggregate principal amount of [$            ] (the “Offered
Amount”), and

2. at a percentage of par value equal to [ ]% (the “Offered Discount”).

The undersigned Term Lender hereby expressly consents and agrees to a prepayment
of its applicable Class of Term Loans pursuant to Section 10.07(l)(iv) of the
Agreement at a price equal to the Acceptable Discount and in the aggregate
principal amount not to exceed such Lender’s Offered Amount as such principal
amount may be reduced in accordance with the Solicited Discount Pro-Rata Factor,
if any, and otherwise determined in accordance with and subject to the
requirements of the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discount
Prepayment Offer as of the date first above written.

 

[LENDER] By:  

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

Date:             , 20__

To: [            ], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
Section 10.07(l)(iv) of that certain Credit Agreement, dated as of May 12, 2015,
(as further amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement,” the terms defined therein being used
herein as therein defined), among Quintiles Transnational Corp., a North
Carolina corporation (the “Borrower”), each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer.

Pursuant to Section 10.07(l)(iv) of the Agreement, [the Borrower] [and]
[Restricted Subsidiary] hereby irrevocably notifies you that, it accepts offers
delivered in response to the Solicited Discount Prepayment Notice having an
Offered Discount equal to or less than [    ]% (the “Acceptable Discount”) in an
aggregate principal amount not to exceed the Solicited Discount Prepayment
Amount.

[The Borrower] [and] [Restricted Subsidiary] expressly agrees that this
Acceptance and Prepayment Notice shall be irrevocable, and is subject to the
provisions of Section 10.07(l)(iv) of the Agreement.

[The Borrower] [and] [Restricted Subsidiary] request[s] that Administrative
Agent promptly notify each of the Term Lenders party to the Agreement of this
Acceptance and Prepayment Notice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

QUINTILES TRANSNATIONAL CORP. By:  

Name:

Title:

 

[[Restricted Subsidiary] By:  

Name:

Title:                 ]

 

-2-



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1. Assignor:                                          
                                                            

2. Assignee:                                          
                                                        

3. Borrower: Quintiles Transnational Corp.

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of May 12, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Quintiles Transnational Corp., a North Carolina corporation (the
“Borrower”), each lender from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans23  

Term A Loan Facility

   $                    $                                    % 

Term B Loan Facility

   $                    $                                    % 

 

[7. Trade Date:             ]24

 

23  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

24  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:             , 20         [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:   Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:   Title:

 

Acknowledged and Accepted:

 

QUINTILES TRANSNATIONAL CORP.

By:  

Name:

Title:

 

JPMORGAN CHASE BANK, N.A.,

        as Administrative Agent

By:  

Name:

Title:



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
and either it, or the Person exercising discretion in making its decision to
acquire the Assigned Interest, is experienced in acquiring assets of such type,
(iv) it has received a copy of the Credit Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Sections 5.05 or 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is not already a Lender
under the Credit Agreement, attached to the Assignment and Assumption an
Administrative Questionnaire in the form of Exhibit J to the Credit Agreement,
(vi) if it is a Non-US Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to Section 10.15 of the
Credit Agreement, duly completed and executed by the Assignee; (vii) it is an
Affiliated Lender pursuant to Section 10.07(k) of the Credit Agreement;
(viii) after giving affect to its purchase and assumption of the Assigned
Interest, the aggregate principal amount of all Loans held by Affiliated Lenders
will not exceed 25% of the aggregate principal amount of all Loans and
Commitments outstanding under the Credit Agreement; and (ix) as of the date
hereof, neither the Sponsors nor any of their Affiliates nor any of their
respective directors or officers has any material non-public information with
respect to the Borrower or any of its Subsidiaries or securities that has not
been disclosed to the assigning Lender (other than because such assigning Lender
does not wish to receive material non-public information with respect to the
Borrower and its Subsidiaries or securities) prior to the date hereof to the
extent such information could reasonably be expected to have a material effect
upon, or otherwise be material, to a Term Lender’s decision to assign Term Loans
to an Affiliated Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT S-1

[FORM OF]

SECTION 10.15(a) US TAX CERTIFICATE

(For Non-US Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the CREDIT AGREEMENT entered into as of May 12, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Quintiles Transnational Corp., a North Carolina
corporation (the “Borrower”), each lender from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line Lender and an
L/C Issuer, each other lender from time to time party thereto. Capitalized terms
used herein but not defined shall have the meanings assigned to such terms in
the Credit Agreement.

Pursuant to the provisions of Section 10.15(a) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”), (iii) it is not a 10-percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code, (iv) it is not
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with a U.S. trade or business conducted by the undersigned.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN-E or W-8BEN. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall furnish the Borrower and the Administrative Agent
a properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Borrower or the Administrative Agent
to the undersigned, or in either of the two calendar years preceding such
payment, after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Borrowers and
the Administrative Agent and from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:   Name: Title:

 

Dated:  



--------------------------------------------------------------------------------

EXHIBIT S-2

[FORM OF]

SECTION 10.15(a) US TAX CERTIFICATE

(For Non-US Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the CREDIT AGREEMENT entered into as of May 12, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Quintiles Transnational Corp., a North Carolina
corporation (the “Borrower”), each lender from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line Lender and an
L/C Issuer, each other lender from time to time party thereto. Capitalized terms
used herein but not defined shall have the meanings assigned to such terms in
the Credit Agreement.

Pursuant to the provisions of Section 10.15(a) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) neither the undersigned nor any of its partners/members claiming the
portfolio interest exemption (the “applicable partners/members”) is a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”), (iv) none of its applicable partners/members is a
10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) or 881(c)(3)(B) of the Code, (v) none of its applicable
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a U.S. trade or business conducted
by the undersigned or its applicable partners/members.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN-E or W-8BEN from each of its applicable partners/members, provided
that, for the avoidance of doubt, the foregoing shall not limit the obligation
of the Lender to provide, in the case of a partner/member not claiming the
portfolio interest exemption, a Form W-8ECI, Form W-9 or Form W-8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent in writing with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payment, after the occurrence of any event requiring a change in
the most recent form, certificate or evidence previously delivered by it to the
Borrowers and the Administrative Agent and from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:   Name: Title:

 

Dated:  



--------------------------------------------------------------------------------

EXHIBIT S-3

[FORM OF]

SECTION 10.15(a) US TAX CERTIFICATE

(For Non-US Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the CREDIT AGREEMENT entered into as of May 12, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Quintiles Transnational Corp., a North Carolina
corporation (the “Borrower”), each lender from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line Lender and an
L/C Issuer. Capitalized terms used herein but not defined shall have the
meanings assigned to such terms in the Credit Agreement.

Pursuant to the provisions of Section 10.15(a) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iii) it is not a
10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) or 881(c)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and (vi) no
payments in connection with any Loan Document are effectively connected with a
U.S. trade or business conducted by the undersigned.

The undersigned has furnished its participating non-US Lender with a certificate
of its non-U.S. person status on Internal Revenue Service Form W-8BEN-E or
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-US Lender in writing and (2) the undersigned shall have at
all times furnished such non-US Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payment, after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Borrowers and
the Administrative Agent and from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:   Name: Title:

 

Dated:  



--------------------------------------------------------------------------------

EXHIBIT S-4

[FORM OF]

SECTION 10.15(a) US TAX CERTIFICATE

(For Non-US Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the CREDIT AGREEMENT entered into as of May 12, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Quintiles Transnational Corp., a North Carolina
corporation (the “Borrower”), each lender from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line Lender and an
L/C Issuer. Capitalized terms used herein but not defined shall have the
meanings assigned to such terms in the Credit Agreement.

Pursuant to the provisions of Section 10.15(a) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members claiming the
portfolio interest exemption (the “applicable partners/members”) is a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”), (iv) none of its applicable partners/members is a
10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) or 881(c)(3)(B) of the Code, (v) none of its applicable
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a U.S. trade or business conducted
by the undersigned or its applicable partners/members.

The undersigned has furnished its participating non-US Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN-E or W-8BEN from each of its applicable partners/members, provided that,
for the avoidance of doubt, the foregoing shall not limit the obligation of the
undersigned to provide, in the case of a partner/member not claiming the
portfolio interest exemption, a Form W-8ECI, Form W-9 or Form W-8IMY (including
appropriate underlying certificates from each interest holder of such
partner/member), in each case establishing such partner/member’s available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such non-US Lender in writing
and (2) the undersigned shall have at all times furnished such non-US Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment, after the occurrence of
any event requiring a change in the most recent form, certificate or evidence
previously delivered by it to the Borrowers and the Administrative Agent and
from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:     Name:   Title:  

Dated:                                                          



--------------------------------------------------------------------------------

EXHIBIT T-1

PERFECTION CERTIFICATE

[see attached]



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

Reference is made to that certain Credit Agreement dated May 12, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Quintiles Transnational Corp., a North
Carolina corporation (the “Borrower”), each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (the “Administrative Agent”).

The undersigned hereby certify to the Administrative Agent as follows:

1. Names. (a) The exact legal name of the Borrower and each Guarantor, as such
name appears in its respective certificate of incorporation or any other
organizational document, is set forth in Schedule 1(a). The Borrower and each
Guarantor is (i) the type of entity disclosed next to its name in Schedule 1(a)
and (ii) a registered organization except to the extent disclosed in Schedule
1(a). Also set forth in Schedule 1(a) is the organizational identification
number, if any, of the Borrower and each Guarantor that is a registered
organization, the Federal Taxpayer Identification Number of the Borrower and
each Guarantor and the state of formation of the Borrower and each Guarantor.

(b) Set forth in Schedule 1(b) hereto is the corporate or organizational name
the Borrower and each Guarantor has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) used by the Borrower and each Guarantor, or any
other business or organization to which the Borrower and each Guarantor became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service, now or at any time during the past five years. Also set forth
in Schedule 1(c) is the information required by Section 1 of this certificate
for any other business or organization to which the Borrower or any Guarantor
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, now or at any time during
the past five years. Except as set forth on Schedule 1(c), no Company has
changed its jurisdiction of organization at any time during the past four
months.

2. Current Locations. (a) The chief executive office of the Borrower and each
Guarantor is located at the address set forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) are all locations where the Borrower and each
Guarantor maintains any books or records relating to any Collateral.

(c) Set forth in Schedule 2(c) hereto are all the other places of business where
the Borrower and each Guarantor maintains an office.

26. Prior Locations. (a) Set forth in Schedule 3 is the information required by
Schedule 2(a), Schedule 2(b) or Schedule 2(c) with respect to each location or
place of business previously maintained by the Borrower or any Guarantor at any
time during the past four months in a state in which the Borrower or any
Guarantor has previously maintained a location or place of business at any time
during the past four months.

27. Extraordinary Transactions. Except for (i) those purchases, acquisitions and
other transactions the value of which exceeds $1,000,000 occurring within the
past five years described on Schedule 4 attached hereto or (ii) a merger
transaction and in which the



--------------------------------------------------------------------------------

corporation resulting from such merger and owning Collateral maintains the same
name, organizational identification number and place of incorporation as the
party owning such Collateral maintained prior to such transaction, all of the
Collateral has been originated by the Borrower and each Guarantor, as
applicable, in the ordinary course of business or consists of goods which have
been acquired by the Borrower or the Guarantors in the ordinary course of
business from a person in the business of selling goods of that kind.

28. File Search Reports. Attached hereto as Schedule 5 is (x) a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a), Section 2 or
Section 3 with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 4 relating to any of
the transactions described in Schedule (1)(c) or Schedule 4 with respect to each
legal name of the person or entity from which the Borrower or any Guarantor
purchased or otherwise acquired any of the Collateral and (y) is a true copy of
each financing statement or other filing identified in such file search reports.

29. UCC Filings. Financing Statements (duly authorized by the Borrower or the
applicable Guarantor constituting the debtor therein) containing the indications
of the collateral set forth on Schedule 6 relating to the Security Agreement
have been delivered to the Administrative Agent for filing in the filing offices
in the jurisdictions identified in Schedule 7 hereof.

30. Schedule of Filings. Attached hereto as Schedule 7 is a schedule setting
forth, with respect to the filings described in Section 6 above, each filing and
the filing office in which such filing is to be made. No other filings or
consents are required to create, preserve, protect and perfect the security
interests in the Collateral granted to each Administrative Agent pursuant to the
Collateral Documents.

31. Real Property. Attached hereto as Schedule 8 is a list of real property
owned or leased by the Borrower and each Guarantor.

32. Termination Statements. A duly signed or otherwise authorized termination
statement has been duly filed (or provided to the Administrative Agent for
filing) in each applicable jurisdiction identified in Schedule 9 hereto with
respect to each Lien described therein.

33. No Change. The undersigned knows of no change or anticipated change in any
of the circumstances or with respect to any of the matters contemplated in
Sections 1 through 9 and Section 12 of this Perfection Certificate except as set
forth on Schedule 10 hereto.

34. Filing Fees. All filing fees and taxes payable in connection with the
filings described in Sections 6 and 7 above have been (or will be in the
ordinary course) paid.

35. Stock Ownership and other Equity Interests. Attached hereto as Schedule
12(a) is a true and correct list of all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interests owned by the Borrower or any Guarantor and the record and
beneficial owners of such stock, partnership interests, membership interests or
other equity interests. Set forth on Schedule 12(b) is each equity investment of
the Borrower and each of the Guarantors that represents 50% or less of the
equity of the entity in which such investment was made.

36. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 13 is a
true and correct list of all promissory notes, instruments, tangible chattel
paper and other evidence of indebtedness held by the Borrower and each Guarantor
as of the date hereof (or such other date as may be provided on such schedule),
including all intercompany notes between the Borrower and any of its
Subsidiaries.

 

3



--------------------------------------------------------------------------------

37. Advances. Attached hereto as Schedule 14 is (a) a true and correct list of
all advances made by the Borrower to any of its Subsidiaries or any Subsidiary
of the Borrower to the Borrower or any other Subsidiary of the Borrower as of
the date hereof (or such other date as may be provided on such schedule) (other
than advances in the ordinary course for operating expenses under the Borrower’s
cash management program or those identified on Schedule 13), which advances (to
the extent made by the Borrower or any Guarantor) will be on and after the date
hereof evidenced by one or more intercompany notes pledged to the Administrative
Agent under the Security Agreement (as defined in the Credit Agreement) and
(b) a true and correct list of all unpaid intercompany transfers of goods sold
and delivered by or to the Borrower or any Subsidiary of the Borrower as of the
date hereof (or such other date as may be provided on such schedule).

38. Intellectual Property. Attached hereto as Schedule 15(a) is (a) a schedule
setting forth all of the Borrower’s and each Guarantor’s issued and applied for
United States Patents, material Patent Licenses, Trademarks registered or filed
with the USPTO and material Trademark Licenses (each as defined in the Security
Agreement), including the name of the owner, the patent, registration or
application number and the issue, registration or application date of each such
Patent or Trademark owned by the Borrower and each Guarantor; and (b) a schedule
setting forth all of the Borrower’s and each Guarantor’s Copyrights registered
or filed with the USCO and material or exclusive Copyright Licenses25 (each as
defined in the Security Agreement), including the name of the owner, the
registration number and the registration date of each such Copyright owned by
the Borrower or any Guarantor. Attached hereto as Schedule 15(b) in proper form
for filing with the United States Patent and Trademark Office (the “USPTO”) and
United States Copyright Office (the “USCO”) are the filings necessary to
preserve, protect and perfect the security interests in each such Trademark,
Patent and Copyright set forth in Schedule 15(a) (to the extent required by the
Credit Agreement), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

39. Commercial Tort Claims. Attached hereto as Schedule 16 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) in
excess of $1,000,000 held by the Borrower or any of the Guarantors, including a
brief description thereof.

40. Letter-of-Credit Rights. Attached hereto as Schedule 17 is a true and
correct list of all Letters of Credit issued in favor of the Borrower or any of
the Guarantors, as beneficiary thereunder.

[Signature pages follow.]

 

 

25  For the avoidance of doubt, Copyright Licenses must be filed with all of the
relevant Copyright Registration numbers contained therein to adequately
preserve, protect and perfect any security interest therein.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first listed above.

 

BORROWER:

 

QUINTILES TRANSNATIONAL CORP.

By:    

Name:    

Title:    

 

GUARANTORS:

 

BENEFIT HOLDING, INC.

ENCORE HEALTH RESOURCES, LLC

EXPRESSION ANALYSIS, INC.

INNOVEX MERGER CORP.

QUINTILES BT, INC.

QUINTILES FEDERATED SERVICES, INC.

QUINTILES PHARMA SERVICES CORP.

By:    

Name:    

Title:    

 

IGUARD, INC.

QUINTILES COMMERCIAL US, INC.

QUINTILES CONSULTING, INC.

QUINTILES, INC.

QUINTILES PHARMA, INC.

By:    

Name:    

Title:    

 

5



--------------------------------------------------------------------------------

NOVELLA CLINICAL LLC

OUTCOME SCIENCES, LLC

QUINTILES BIOSCIENCES HOLDINGS, INC.

QUINTILES BIOSCIENCES, INC.

QUINTILES MEDICAL COMMUNICATIONS &

CONSULTING, INC.

QUINTILES MEDICAL EDUCATION, INC.

By:     Name:     Title:    

QUINTILES LABORATORIES, LLC

QUINTILES LATIN AMERICA, LLC

QUINTILES PHASE ONE SERVICES, LLC

By:     Name:     Title:     EA INSTITUTE, L.L.C. By:     Name:     Title:    
QUINTILES MARKET INTELLIGENCE, LLC By:     Name:     Title:    

 

6



--------------------------------------------------------------------------------

QUINTILES TRANSFER, L.L.C. By:    

Name:    

Title:    

TARGETED MOLECULAR DIAGNOSTICS, LLC By:    

Name:    

Title:    

 

7



--------------------------------------------------------------------------------

QUINTILES ASIA, INC.

VCG&A, INC.

VCG-BIO, INC.

By:    

Name:    

Title:    

 

8



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered Organization
(Yes/No)

 

Organizational Number

 

Federal Taxpayer
Identification Number

 

State of Formation

                                                                               
         



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary Guarantor

 

Prior Name

 

Date of Change

                   



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary
Guarantor

 

Corporate
Name of
Entity

 

Action

   Date of Action    State of
Formation    List of All Other
Names Used During
Past Five Years                                                                 



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company/Subsidiary

        Guarantor

   Address    County    State                                                   
                                      



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company/Subsidiary

 

Address

 

County

   State                                                        



--------------------------------------------------------------------------------

Schedule 2(c)

Other Places of Business

 

Company/Subsidiary

 

Address

 

County

 

State

                                                                       



--------------------------------------------------------------------------------

Schedule 3

Prior Locations

 

Company/Subsidiary Guarantor

 

Current Address

 

Prior Address

                   



--------------------------------------------------------------------------------

Schedule 4

Extraordinary Transactions

[INSERT TITLE

In [insert date], [add a brief description of the transaction].



--------------------------------------------------------------------------------

Schedule 5

File Search Reports

See attached.



--------------------------------------------------------------------------------

Schedule 6

UCC Filings

See Attached.



--------------------------------------------------------------------------------

Schedule 7

Filings/Filing Offices

 

Type of Filing

 

Entity

 

Applicable Collateral
Document

   Jurisdictions                                                        



--------------------------------------------------------------------------------

Schedule 8

Real Property

 

Entity of Record

 

Location Address

 

Mortgage Required?

(Y/N)

   Owned or
Leased    Landlord/Owner if
Leased    Description of
Lease
Documents                                                                     
                     



--------------------------------------------------------------------------------

Schedule 9

Termination Statement Jurisdictions

 

Type of Filing

 

Entity

 

Secured Party

   Jurisdictions                                                               
      



--------------------------------------------------------------------------------

Schedule 10

Changes from Circumstances Described in Perfection Certificate

 

    

Description

1.    2.    3.    4.    5.    6.    7.    8.    9.    10.   



--------------------------------------------------------------------------------

Schedule 12(a)

Stock Ownership and other Equity Interests

The following is a list of the equity interests owned by each of the Loan
Parties, as indicated on the Company’s organizational chart. Unless otherwise
specified, the entities listed are wholly-owned subsidiaries of the entity under
which each appears. Please note that only 65% of the voting equity interests of
the non-U.S. subsidiaries are being pledged.



--------------------------------------------------------------------------------

Schedule 12(b)

Equity Investments Representing Fifty Percent or Less of Entity In Which
Invested

 

1. Loan Party Equity Investments

Company/Subsidiary:

 

Current Legal Entities Owned

   Record Owner    Certificate No.    No. Shares/Interest     

Direct Equity Investment (Interest is Adjusted Cost Basis as of May [    ],
2015)

                                                              

 

Company/Subsidiary:

 

           

Current Legal Entities Owned

   Record Owner    Certificate No.    No. Shares/Interest     

Direct Equity Investment (Interest is Adjusted Cost Basis as of May [    ],
2015)

                          

 

Company/Subsidiary:

 

           

Current Legal Entities Owned

   Record Owner    Certificate No.    No. Shares/Interest     

Direct Equity Investment (Interest is Adjusted Cost Basis as of May [    ],
2015)

                          



--------------------------------------------------------------------------------

Schedule 13

Instruments and Tangible Chattel Paper

Intercompany Indebtedness:

 

1. Intercompany loans held by Loan Parties:

 

Lender

   Borrower    Principal Amount    Date of
Issuance    Interest Rate    Maturity
Date                                                                           
                                            

 

2. Chattel Paper: [None]

Non-Intercompany Indebtedness:

 

1. Non-Intercompany Promissory Notes held by the Borrower or any Subsidiary
Guarantor: [None]

 

2. Non-Intercompany Chattel Paper held by the Borrower or any Subsidiary
Guarantor: [None]



--------------------------------------------------------------------------------

Schedule 14

Advances

 

Advances Description

 

Currency

 

To

   From    Description
and Date of
Unpaid
Intercompany
Transfer of
Goods    To    From                                                             
                                                                               
                  



--------------------------------------------------------------------------------

Schedule 15(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    DESCRIPTION

Applications:

 

OWNER

   APPLICATION
NUMBER    DESCRIPTION

OTHER PATENTS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    COUNTRY/STATE    DESCRIPTION

Applications:

 

OWNER

   APPLICATION
NUMBER    COUNTRY/STATE    DESCRIPTION



--------------------------------------------------------------------------------

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    TRADEMARK

Applications:

 

OWNER

   APPLICATION
NUMBER    TRADEMARK

OTHER TRADEMARKS:

Registrations:

 

OWNER

   REGISTRATION
NUMBER    COUNTRY/STATE    TRADEMARK

Applications:

 

OWNER

   APPLICATION
NUMBER    COUNTRY/STATE    TRADEMARK



--------------------------------------------------------------------------------

Schedule 15(b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

   TITLE    REGISTRATION
NUMBER

Applications:

 

OWNER

   APPLICATION
NUMBER

OTHER COPYRIGHTS

Registrations:

 

OWNER

   COUNTRY/STATE    TITLE    REGISTRATION
NUMBER

Applications:

 

OWNER

   COUNTRY/STATE    APPLICATION
NUMBER



--------------------------------------------------------------------------------

Schedule 15(c)

Intellectual Property Licenses

Patent Licenses:

 

LICENSEE

   LICENSOR    COUNTRY/STATE    REGISTRATION/
APPLICATION
NUMBER    DESCRIPTION

Trademark Licenses

 

LICENSEE

   LICENSOR    COUNTRY/STATE    REGISTRATION/
APPLICATION
NUMBER    TRADEMARK

Copyright Licenses:

 

LICENSEE

   LICENSOR    COUNTRY/STATE    REGISTRATION/
APPLICATION
NUMBER    DESCRIPTION



--------------------------------------------------------------------------------

Schedule 15(d)

Intellectual Property Filings

See Attached.



--------------------------------------------------------------------------------

Schedule 16

Commercial Tort Claims

 

Description of Claim

   Privileged
(Yes/No)      



--------------------------------------------------------------------------------

Schedule 17

Letter of Credit Rights

 

Issuer

 

Beneficiary

 

Principal
Amount

   Date of Issuance    Maturity Date    Subject to
Control
Requirement
[Yes/No]                          



--------------------------------------------------------------------------------

EXHIBIT T-2

PERFECTION CERTIFICATE SUPPLEMENT

[see attached]



--------------------------------------------------------------------------------

EXHIBIT U

FORM OF PARI PASSU INTERCREDITOR AGREEMENT

[see attached]



--------------------------------------------------------------------------------

EXHIBIT U to Credit Agreement

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

[            ], 20[            ]

Among

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, a Swing Line Lender and an L/C Issuer for the Credit
Agreement Secured Parties,

[            ],

as the Initial Other Authorized Representative,

[            ],

as the Initial Other Collateral Agent,

and

each additional Authorized Representative and Collateral Agent from time to time
party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS

    

SECTION 1.01

  Construction; Certain Defined Terms      2   

ARTICLE II

    

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

  

SECTION 2.01

  Priority of Claims      10   

SECTION 2.02

  Actions with Respect to Shared Collateral; Prohibition on Contesting Liens   
  12   

SECTION 2.03

  No Interference; Payment Over; Exculpatory Provisions      13   

SECTION 2.04

  Automatic Release of Liens      14   

SECTION 2.05

  Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings     
14   

SECTION 2.06

  Reinstatement      15   

SECTION 2.07

  Insurance      16   

SECTION 2.08

  Refinancings      16   

SECTION 2.09

  Possessory Collateral Agent as Gratuitous Bailee for Perfection      16   

SECTION 2.10

  Amendments to First Lien Security Documents.      17   

ARTICLE III

    

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

  

ARTICLE IV

    

THE APPLICABLE COLLATERAL AGENT

  

SECTION 4.01

  Authority      18   

ARTICLE V

    

MISCELLANEOUS

    

SECTION 5.01

  Notices      19   

SECTION 5.02

  Waivers; Amendment; Joinder Agreements      20   

SECTION 5.03

  Parties in Interest      20   

SECTION 5.04

  Survival of Agreement      20   

SECTION 5.05

  Counterparts      21   

SECTION 5.06

  Severability      21   

SECTION 5.07

  Governing Law      21   

SECTION 5.08

  Submission to Jurisdiction; Waivers      21   

SECTION 5.09

  WAIVER OF JURY TRIAL      22   

SECTION 5.10

  Headings      22   

SECTION 5.11

  Conflicts      22   

SECTION 5.12

  Provisions Solely to Define Relative Rights      22   

SECTION 5.13

  Integration      22   

SECTION 5.14

  Other First Lien Obligations      23   

SECTION 5.15

  Agent Capacities      24   



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of [            ],
20[        ], among JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent for the Credit Agreement Secured Parties (as defined below) (in
such capacity and together with its successors in such capacity, the
“Administrative Agent”), [            ], as Authorized Representative for the
Initial Other First Lien Secured Parties (in such capacity and together with its
successors in such capacity, the “Initial Other Authorized Representative”),
[            ], as collateral agent for the Initial Other First Lien Secured
Parties (in such capacity and together with its successors in such capacity, the
“Initial Other Collateral Agent”) and each additional Authorized Representative
and Collateral Agent from time to time party hereto for the Other First Lien
Secured Parties of the Series with respect to which it is acting in such
capacity.

Reference is made to (i) the Credit Agreement dated as of May 12, 2015 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among QUINTILES TRANSNATIONAL CORP., a North Carolina
corporation (the “Borrower”), each Subsidiary of the Borrower party thereto from
time to time, the Lenders party thereto from time to time, the Administrative
Agent and the other parties named therein and (ii) the Security Agreement dated
as of May 12, 2015 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Security Agreement”), among the Borrower, each
Subsidiary of the Borrower party thereto from time to time and the
Administrative Agent.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Other Authorized Representative (for
itself and on behalf of the Initial Other First Lien Secured Parties), the
Initial Other Collateral Agent and each additional Authorized Representative and
Collateral Agent (for itself and on behalf of the Other First Lien Secured
Parties of the applicable Series) agree as follows:

I. DEFINITIONS

Construction; Certain Defined Terms.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument,

 

-2-



--------------------------------------------------------------------------------

other document, statute or regulation as from time to time amended, supplemented
or otherwise modified, (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, but shall not be
deemed to include the subsidiaries of such Person unless express reference is
made to such subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,”
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (iv) all references
herein to Articles, Sections and Annexes shall be construed to refer to
Articles, Sections and Annexes of this Agreement, (v) unless otherwise expressly
qualified herein, the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vi) the term “or” is not exclusive.

Without limiting the provisions of Section 2.03, it is the intention of the
First Lien Secured Parties of each Series that the holders of First Lien
Obligations of such Series (and not the First Lien Secured Parties of any other
Series) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the First Lien Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of First Lien Obligations), (y) any of the First Lien
Obligations of such Series do not have an enforceable security interest in any
of the Collateral securing any other Series of First Lien Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First Lien Obligations) on a basis ranking prior
to the security interest of such Series of First Lien Obligations but junior to
the security interest of any other Series of First Lien Obligations or (ii) the
existence of any Collateral for any other Series of First Lien Obligations that
is not Shared Collateral (any such condition referred to in the foregoing
clauses (i) or (ii) with respect to any Series of First Lien Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any real property subject to a mortgage which applies to all
First Lien Obligations shall not be deemed to be an Impairment of any Series of
First Lien Obligations. In the event of any Impairment with respect to any
Series of First Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First Lien Obligations, and the rights
of the holders of such Series of First Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such First
Lien Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Credit Agreement. As used in this Agreement, the following
terms have the meanings specified below:

“Additional Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

 

-3-



--------------------------------------------------------------------------------

“Additional Senior Class Debt Collateral Agent” shall have the meaning assigned
to such term in Section 5.14.

“Additional Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.14.

“Additional Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.14.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” means (i) until the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Administrative Agent and (ii) from and
after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative; provided, in each case, that if there
shall occur one or more Non-Controlling Authorized Representative Enforcement
Dates, the Applicable Authorized Representative shall be the Authorized
Representative that is the Major Non-Controlling Authorized Representative in
respect of the most recent Non-Controlling Authorized Representative Enforcement
Date.

“Applicable Collateral Agent” means (i) until the earlier of (x) Discharge of
Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Administrative Agent and (ii) from and
after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date, the
Collateral Agent for the Series of First Lien Obligations represented by the
Major Non-Controlling Authorized Representative; provided, in each case, that if
there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Collateral Agent shall be the Collateral Agent
for the Series of First Lien Obligations represented by the Major
Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Secured Parties, the Initial Other
Authorized Representative, and (iii) in the case of any other Series of Other
First Lien Obligations or Other First Lien Secured Parties that become subject
to this Agreement after the date hereof, the Authorized Representative named for
such Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

 

-4-



--------------------------------------------------------------------------------

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Administrative Agent, (ii) in the case of the Initial Other First Lien
Obligations, the Initial Other Collateral Agent, and (iii) in the case of any
other Series of Other First Lien Obligations that become subject to this
Agreement after the date hereof, the Collateral Agent named for such Series in
the applicable Joinder Agreement.

“Controlling Secured Parties” means (i) at any time when the Administrative
Agent is the Applicable Collateral Agent, the Credit Agreement Secured Parties
and (ii) at any other time, the Series of First Lien Secured Parties whose
Authorized Representative is the Applicable Authorized Representative.

“Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Credit Agreement Collateral Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Administrative Agent for the purpose of
securing any Credit Agreement Obligations.

“Credit Agreement Obligations” means all amounts owing to any party pursuant to
the terms of any Credit Document, including, without limitation, all amounts in
respect of any principal, premium, interest (including any interest and fees
accruing subsequent to the commencement of a Bankruptcy Case at the rate
provided for in the Credit Agreement, whether or not such interest or fees are
allowed claims under any such proceeding or under applicable state, federal or
foreign law), penalties, fees, expenses, indemnifications, reimbursements,
damages and other liabilities, and guarantees of the foregoing amounts and
including, without limitation, the “Obligations” as defined in the Security
Agreement.

“Credit Agreement Secured Parties” means the holders of Credit Agreement
Obligations, including the “Secured Parties” as defined in the Credit Agreement.

“Credit Documents” mean the Credit Agreement, each Credit Agreement Collateral
Document and the Loan Documents (as defined in the Credit Agreement).

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

 

-5-



--------------------------------------------------------------------------------

“Discharge” means, with respect to any Series of First Lien Obligations, the
date on which such Series of First Lien Obligations is no longer secured by
Shared Collateral. The term “Discharged” shall have a corresponding meaning.

“Discharge of Credit Agreement Obligations” means the Discharge of the Credit
Agreement Obligations with respect to Shared Collateral; provided that the
Discharge of Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such Credit Agreement Obligations with
additional First Lien Obligations secured by Shared Collateral under an Other
First Lien Document which has been designated in writing by the Administrative
Agent (under the Credit Agreement so Refinanced) to each Other First Lien
Collateral Agent and each other Authorized Representative as the “Credit
Agreement” for purposes of this Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“Excess Other First Lien Obligations” shall have the meaning assigned to such
term in the definition of Other First Lien Obligations.

“First Lien Documents” means, with respect to the Credit Agreement Obligations,
the Credit Agreement Documents, and with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Documents.

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations.

“First Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Security Documents.

“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any First Lien Security Document to
secure any Series of First Lien Obligations.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

“Initial Other First Lien Agreement” means [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].

 

-6-



--------------------------------------------------------------------------------

“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, the Initial Other Security Agreement and any security documents and
other operative agreements evidencing or governing the Indebtedness thereunder,
and the liens securing such Indebtedness, including any agreement entered into
for the purpose of securing the Initial Other First Lien Obligations.

“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Agreement.

“Initial Other First Lien Secured Parties” means the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

“Initial Other Security Agreement” means the Security Agreement dated as of
             among the Initial Other Authorized Representative and             .

“Insolvency or Liquidation Proceeding” means:

(i) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(ii) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(iii) any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(b).

“Joinder Agreement” means the document in the form of Exhibit A to this
Agreement required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First Lien
Obligations or a Refinancing of any Series of First Lien Obligations and add
Other First Lien Secured Parties hereunder.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Major Non-Controlling Authorized Representative” means the Authorized
Representative of the Series of Other First Lien Obligations with an aggregate
outstanding principal amount in excess of $25,000,000 that constitutes the
largest outstanding principal amount of any then

 

-7-



--------------------------------------------------------------------------------

outstanding Series of Other First Lien Obligations; provided, however, that if
there are two outstanding Series of Other First Lien Obligations which have an
equal outstanding principal amount, the Series of Other First Lien Obligations
with the earlier maturity date shall be considered to have the larger
outstanding principal amount for purposes of this definition.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” means any Authorized Representative
that is not the Applicable Authorized Representative at such time.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is [180] days
(throughout which [180] day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (i) an Event of Default (under and as defined in the
First Lien Documents under which such Non-Controlling Authorized Representative
is the Authorized Representative) and (ii) each Collateral Agent’s and each
other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the First Lien Documents under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First Lien Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Other First Lien
Document; provided that the Non-Controlling Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred (A) at any time the Applicable Authorized Representative has
commenced and is diligently pursuing any enforcement action with respect to
Shared Collateral or (B) at any time the Grantor that has granted a security
interest in Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means the First Lien Secured Parties which are
not Controlling Secured Parties.

“Other First Lien Agreement” means any indenture, including the Initial Other
First Lien Agreement and the Initial Notes, credit agreement (excluding the
Credit Agreement) or other agreement, document or instrument, pursuant to which
any Grantor has or will incur Other First Lien Obligations; provided that, in
each case, the Indebtedness thereunder (other than the Initial Other First Lien
Obligations) has been designated as Other First Lien Obligations pursuant to and
in accordance with Section 5.14.

“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Administrative Agent.

 

-8-



--------------------------------------------------------------------------------

“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Security Documents and each other agreement entered into for the purpose of
securing the Initial Other First Lien Obligations or any Series of Additional
Senior Class Debt; provided that, in each case, the Indebtedness thereunder
(other than the Initial Other First Lien Obligations) has been designated as
Other First Lien Obligations pursuant to Section 5.14 hereto.

“Other First Lien Obligations” means all amounts owing to any Other First Lien
Secured Party (including the Initial Other First Lien Secured Party) pursuant to
the terms of any Other First Lien Agreement (including the Initial Other First
Lien Agreement), including, without limitation, all amounts in respect of any
principal, premium, interest (including any interest and fees accruing
subsequent to the commencement of a Bankruptcy Case at the rate provided for in
the respective Other First Lien Agreement, whether or not such interest or fees
are allowed claims under any such proceeding or under applicable state, federal
or foreign law), penalties, fees, expenses, indemnifications, reimbursements,
damages and other liabilities, and guarantees of the foregoing amounts; provided
that the aggregate principal amount of Other First Lien Obligations in excess of
the amount of Indebtedness permitted to be secured on a pari passu basis with
the Credit Agreement Obligations pursuant to the Credit Agreement and any fees,
interest and expenses related to such excess amount pursuant to the applicable
Other First Lien Agreement (such excess amount together with the related fees,
interest and expenses, the “Excess Other First Lien Obligations”) shall not
constitute Other First Lien Obligations or First Lien Obligations for purposes
of this Agreement.

“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the Initial Other First Lien Secured Parties.

“Other First Lien Security Documents” means any security agreement or any other
document now existing or entered into after the date hereof that creates Liens
on any assets or properties of any Grantor to secure the Other First Lien
Obligations.

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of any Collateral Agent under
the terms of the First Lien Security Documents. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meaning
assigned to them in the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

-9-



--------------------------------------------------------------------------------

“Secured Credit Document” means (i) the Credit Agreement and the Loan Documents
(as defined in the Credit Agreement), (ii) the Initial Other First Lien
Documents and (iii) each other Other First Lien Document.

“Security Agreement” has the meaning assigned to such term in the recitals of
this Agreement.

“Series” means (i) with respect to the First Lien Secured Parties, each of
(A) the Credit Agreement Secured Parties (in their capacities as such), (B) the
Initial Other First Lien Secured Parties (in their capacities as such), and
(C) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and
(ii) with respect to any First Lien Obligations, each of (A) the Credit
Agreement Obligations, (B) the Initial Other First Lien Obligations and (C) the
Other First Lien Obligations incurred pursuant to any Other First Lien Document,
which pursuant to any Joinder Agreement, are to be represented hereunder by a
common Authorized Representative (in its capacity as such for such Other First
Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid and
perfected security interest or Lien at such time. If more than two Series of
First Lien Obligations are outstanding at any time and the holders of less than
all Series of First Lien Obligations hold a valid and perfected security
interest or Lien in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid security interest or Lien in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest or Lien in such Collateral at such time.

41. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

Priority of Claims.

Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Applicable Collateral Agent is
taking action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Shared Collateral by any First Lien Secured Party or received by the
Applicable Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared

 

-10-



--------------------------------------------------------------------------------

Collateral and proceeds of any such distribution (subject, in the case of any
such distribution, to the sentence immediately following) to which the First
Lien Obligations are entitled under any intercreditor agreement (other than this
Agreement) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”), shall be applied by the Applicable Collateral Agent in the
following order:

FIRST, to the payment of all reasonable costs and expenses incurred by each
Collateral Agent (in its capacity as such) in connection with such collection or
sale or otherwise in connection with this Agreement, any other Secured Credit
Documents or any of the First Lien Obligations, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, and any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Secured Credit Documents;

SECOND, subject to Section 1.01(b), to the extent Proceeds remain after the
application pursuant to preceding clause (i), to the payment in full of the
First Lien Obligations of each Series (the amounts so applied to be distributed
among the First Lien Secured Parties pro rata in accordance with the respective
amounts of the First Lien Obligations owed to them on the date of any such
distribution and in accordance with the terms of the applicable Secured Credit
Documents); and

THIRD, any balance of such Proceeds remaining after the application pursuant to
preceding clauses (i) and (ii), to the Grantors, their successors or assigns, or
as a court of competent jurisdiction may otherwise direct.

If, despite the provisions of this Section 2.01(a), any First Lien Secured Party
shall receive any payment or other recovery in excess of its portion of payments
on account of the First Lien Obligations to which it is then entitled in
accordance with this Section 2.01(a), such First Lien Secured Party shall hold
such payment or recovery in trust for the benefit of all First Lien Secured
Parties for distribution in accordance with this Section 2.01(a).

Notwithstanding the foregoing, with respect to any Shared Collateral for which a
third party (other than a First Lien Secured Party) has a lien or security
interest that is junior in priority to the security interest of any Series of
First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First Lien Obligations (such third party an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First Lien
Obligations with respect to which such Impairment exists.

It is acknowledged that the First Lien Obligations of any Series may, subject to
the limitations set forth in the then extant Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the First Lien
Secured Parties of any Series.

 

-11-



--------------------------------------------------------------------------------

Notwithstanding the date, time, method, manner or order of grant, attachment or
perfection of any Liens securing any Series of First Lien Obligations granted on
the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b)), each First Lien Secured Party hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens.

With respect to any Shared Collateral, notwithstanding Section 2.01, only the
Applicable Collateral Agent shall act or refrain from acting with respect to
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral). At any time when the Administrative Agent is
the Applicable Collateral Agent, no Other First Lien Secured Party shall or
shall instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, Shared Collateral (including with
respect to any intercreditor agreement with respect to Shared Collateral),
whether under any Other First Lien Security Document, applicable law or
otherwise, it being agreed that only the Administrative Agent, acting in
accordance with the Credit Agreement Collateral Documents, shall be entitled to
take any such actions or exercise any remedies with respect to such Shared
Collateral at such time.

With respect to any Shared Collateral at any time when any Other First Lien
Collateral Agent is the Applicable Collateral Agent, (i) such Other First Lien
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) such Other First Lien Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
such Other First Lien Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, such Shared Collateral (including
with respect to any intercreditor agreement with respect to such Shared
Collateral), whether under any First Lien Security Document, applicable law or
otherwise, it being agreed that only such Other First Lien Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the Other First Lien Security Documents applicable to it, shall
be entitled to take any such actions or exercise any such remedies with respect
to such Shared Collateral.

 

-12-



--------------------------------------------------------------------------------

Notwithstanding the equal priority of the Liens securing each Series of First
Lien Obligations, the Applicable Collateral Agent (acting on the instructions of
the Applicable Authorized Representative) may deal with the Shared Collateral as
if such Applicable Collateral Agent had a senior and exclusive Lien on such
Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Applicable Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Applicable Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Applicable Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any First Lien
Secured Party, the Applicable Collateral Agent or any Authorized Representative
with respect to any Collateral not constituting Shared Collateral.

So long as the Administrative Agent is a party to this Agreement, this Agreement
shall not apply to any assets a security interest in which was not granted to
the Administrative Agent.

No Interference; Payment Over; Exculpatory Provisions.

Except, in each case, with respect to any Excess Other First Lien Obligations or
any Security Document or Lien securing the Excess Other First Lien Obligations,
to the extent of such Excess Other First Lien Obligations, each First Lien
Secured Party agrees that (i) it will not challenge or question or support any
other Person in challenging or questioning, in any proceeding the validity or
enforceability of any First Lien Obligations of any Series or any First Lien
Security Document or the validity, attachment, perfection or priority of any
Lien under any First Lien Security Document or the validity or enforceability of
the priorities, rights or duties established by or other provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any First Lien Secured Party from challenging or
questioning the validity or enforceability of any First Lien Obligations
constituting unmatured interest or the validity of any Lien relating thereto
pursuant to Section 502(b)(2) of the Bankruptcy Code; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Applicable Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Applicable Collateral Agent or any other
First Lien Secured Party to exercise any right, remedy or power with respect to
any Shared Collateral (including pursuant to any intercreditor agreement) or
(B) consent to the exercise by the Applicable Collateral Agent or any other
First Lien Secured Party of any right, remedy or power with respect to any
Shared Collateral, (iv) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Applicable
Collateral Agent or any other First Lien Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Shared Collateral, (v) it will not seek, and hereby waives any
right, to have any Shared Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral and (vi) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any of the Applicable Collateral Agent or any other First Lien Secured
Party to enforce this Agreement.

 

-13-



--------------------------------------------------------------------------------

Each First Lien Secured Party hereby agrees that if it shall obtain possession
of any Shared Collateral or shall realize any proceeds or payment in respect of
any such Shared Collateral, pursuant to any First Lien Security Document or by
the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of remedies
(including pursuant to any intercreditor agreement), at any time prior to the
Discharge of each of the First Lien Obligations, then it shall hold such Shared
Collateral, proceeds or payment in trust for the other First Lien Secured
Parties having a security interest in such Shared Collateral and promptly
transfer any such Shared Collateral, proceeds or payment, as the case may be, to
the Applicable Collateral Agent for such Shared Collateral, to be distributed by
such Applicable Collateral Agent in accordance with the provisions of
Section 2.01(a) hereof.

None of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Applicable Collateral Agent, such
Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement

Automatic Release of Liens.

If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Secured Parties upon such Shared Collateral will
automatically be released and discharged upon final conclusion of foreclosure
proceeding as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01 hereof.

Each Collateral Agent and each Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section.

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings.

This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against any Grantor or any of its subsidiaries.

 

-14-



--------------------------------------------------------------------------------

If any Grantor shall become subject to a case (a “Bankruptcy Case”) under the
Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Secured Party (other
than any Controlling Secured Party or any Authorized Representative of any
Controlling Secured Party) agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless a majority in interest of the Controlling Secured Parties (or
such greater amount as is necessary to take action under the applicable Loan
Document or Other First Lien Documents), or an Authorized Representative of any
Controlling Secured Party, shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-à-vis all the other
First Lien Secured Parties (other than any Liens of the First Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-à-vis the First
Lien Secured Parties as set forth in this Agreement, (C) if any amount of such
DIP Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01(a) of this
Agreement, and (D) if any First Lien Secured Parties are granted adequate
protection with respect to the First Lien Obligations subject hereto, including
in the form of periodic payments, in connection with such DIP Financing or use
of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a) of this Agreement; provided that the First Lien
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the First Lien Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided further
that the First Lien Secured Parties receiving adequate protection shall not
object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.

Reinstatement. In the event that any of the First Lien Obligations shall be paid
in full and such payment or any part thereof shall subsequently, for whatever
reason (including an order or judgment for disgorgement of a preference under
Title 11 of the Bankruptcy Code, or any similar law, or the settlement of any
claim in respect thereof), be required to be returned or repaid, the terms and
conditions of this Article II shall be fully applicable thereto until all such
First Lien Obligations shall again have been paid in full in cash.

 

-15-



--------------------------------------------------------------------------------

Insurance. As between the First Lien Secured Parties, the Applicable Collateral
Agent (acting at the direction of the Applicable Authorized Representative),
shall have the right to adjust or settle any insurance policy or claim covering
or constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral.

Refinancings. The First Lien Obligations of any Series may be Refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is otherwise required to permit the Refinancing transaction
under any Secured Credit Document) of any First Lien Secured Party of any other
Series, all without affecting the priorities provided for herein or the other
provisions hereof; provided that the Authorized Representative of the holders of
any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.

Possessory Collateral Agent as Gratuitous Bailee for Perfection.

The Possessory Collateral shall be delivered to the Administrative Agent and the
Administrative Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other First Lien Secured Party and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First Lien Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time the Administrative Agent is not the
Applicable Collateral Agent, the Administrative Agent shall, at the request of
the Applicable Collateral Agent, promptly deliver all Possessory Collateral to
the Applicable Collateral Agent together with any necessary endorsements (or
otherwise allow the Applicable Collateral Agent to obtain control of such
Possessory Collateral). The Company shall take such further action as is
required to effectuate the transfer contemplated hereby and shall indemnify each
Collateral Agent for loss or damage suffered by such Collateral Agent as a
result of such transfer except for loss or damage suffered by such Collateral
Agent as a result of its own willful misconduct or gross negligence.

Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

 

-16-



--------------------------------------------------------------------------------

The duties or responsibilities of each Collateral Agent under this Section 2.09
shall be limited solely to holding any Shared Collateral constituting Possessory
Collateral as gratuitous bailee for the benefit of each other First Lien Secured
Party for purposes of perfecting the Lien held by such First Lien Secured
Parties therein.

Amendments to First Lien Security Documents.

(a) Without the prior written consent of the Administrative Agent, each Other
First Lien Collateral Agent agrees that no Other First Lien Security Document
may be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Other First
Lien Security Document would be prohibited by, or would require any Grantor to
act or refrain from acting in a manner that would violate, any of the terms of
this Agreement.

(b) Without the prior written consent of each Other First Lien Collateral Agent,
the Administrative Agent agrees that no Credit Agreement Collateral Document may
be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification, or the terms of any new Credit
Agreement Collateral Document would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.

(c) In determining whether an amendment to any First Lien Security Document is
permitted by this Section 2.10, each Collateral Agent may conclusively rely on
an officer’s certificate of the Company stating that such amendment is permitted
by this Section 2.10.

42. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.

 

-17-



--------------------------------------------------------------------------------

43. THE APPLICABLE COLLATERAL AGENT

A. Authority.

Notwithstanding any other provision of this Agreement, nothing herein shall be
construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Applicable Collateral Agent, except that each
Applicable Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

In furtherance of the foregoing, each Non-Controlling Secured Party acknowledges
and agrees that the Applicable Collateral Agent shall be entitled, for the
benefit of the First Lien Secured Parties, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
First Lien Security Documents, as applicable, for which the Applicable
Collateral Agent is the collateral agent of such Shared Collateral, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
the First Lien Secured Parties take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Security Documents or any other agreement related thereto or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations, (ii) any election by any
Applicable Authorized Representative or any holders of First Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, by the Company or any of its Subsidiaries, as
debtor-in-possession.

 

-18-



--------------------------------------------------------------------------------

44. MISCELLANEOUS

Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

if to the Initial Other Collateral Agent, to it at:

[address]

Attention:

Telephone:

Telecopier:

Electronic Mail:

if to the Initial Other Authorized Representative, to it at:

[address]

Attention:

Telephone:

Telecopier:

Electronic Mail:

if to any other Authorized Representative or Collateral Agent, to it at the
address set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

 

-19-



--------------------------------------------------------------------------------

Waivers; Amendment; Joinder Agreements.

No failure or delay on the part of any party hereto in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification to Section 2.10 or which
otherwise by the terms of this Agreement requires the Company’s consent or which
increases the obligations or reduces the rights of the Company or any other
Grantor, with the consent of the Company).

Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.14 of this
Agreement and upon such execution and delivery, such Authorized Representative
and the Other First Lien Secured Parties and Other First Lien Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the Other First Lien Security Documents
applicable thereto.

Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First Lien Secured Party, the Collateral Agents may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other First Lien Obligations in compliance with
the Credit Agreement and the other Secured Credit Documents.

Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, as
well as the other First Lien Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

Survival of Agreement. All covenants, agreements, representations and warranties
made by any party in this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement.

 

-20-



--------------------------------------------------------------------------------

Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Governing Law. This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.

Submission to Jurisdiction; Waivers. Each Collateral Agent and each Authorized
Representative, on behalf of itself and the First Lien Secured Parties of the
Series for whom it is acting, irrevocably and unconditionally:

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the First Lien Security Documents, or for recognition and
enforcement of any judgment in respect thereof, to the general jurisdiction of
the state and federal courts located in New York County and appellate courts
from any thereof;

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person (or its Authorized
Representative) at the address referred to in Section 5.01;

agrees that nothing herein shall affect the right of any other party hereto (or
any First Lien Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any First Lien
Secured Party) to sue in any other jurisdiction; and

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

 

-21-



--------------------------------------------------------------------------------

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

Headings. Article, Section and Annex headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

Conflicts. In the event of any conflict or inconsistency between the provisions
of this Agreement and the provisions of any of the other Secured Credit
Documents or First Lien Security Documents, the provisions of this Agreement
shall control.

Provisions Solely to Define Relative Rights. The provisions of this Agreement
are and are intended solely for the purpose of defining the relative rights of
the First Lien Secured Parties in relation to one another. None of the Company,
any other Grantor or any other creditor thereof shall have any rights or
obligations hereunder, except as expressly provided in this Agreement and none
of the Company or any other Grantor may rely on the terms hereof (other than
Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement is
intended to or shall impair the obligations of any Grantor, which are absolute
and unconditional, to pay the First Lien Obligations as and when the same shall
become due and payable in accordance with their terms.

Integration. This Agreement together with the other Secured Credit Documents and
the First Lien Security Documents represents the agreement of each of the
Grantors and the First Lien Secured Parties with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any Grantor, the Administrative Agent, any or any other First Lien Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Credit Documents or the First Lien Security
Documents.

 

-22-



--------------------------------------------------------------------------------

Other First Lien Obligations.

To the extent, but only to the extent not prohibited by the provisions of the
Credit Agreement and the Other First Lien Documents, the Company may incur
additional indebtedness after the date hereof that is secured on an equal and
ratable basis with the liens securing the Credit Agreement Obligations and the
Other First Lien Obligations (such indebtedness referred to as “Additional
Senior Class Debt”). Any such Additional Senior Class Debt may be secured by a
Lien on a ratable basis, in each case under and pursuant to the Other First Lien
Documents, if and subject to the condition that the Collateral Agent and
Authorized Representative of any such Additional Senior Class Debt (an
“Additional Senior Class Debt Collateral Agent” and an “Additional Senior Class
Debt Representative,” respectively), acting on behalf of the holders of such
Additional Senior Class Debt (such Additional Senior Class Debt Collateral
Agent, Additional Senior Class Debt Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior Class
Debt Parties”), becomes a party to this Agreement by satisfying the conditions
set forth in clauses (i) through (iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement,

such Additional Senior Class Debt Representative, such Additional Senior Class
Debt Collateral Agent, each Collateral Agent, each Authorized Representative and
each Grantor shall have executed and delivered an instrument substantially in
the form of Exhibit A (with such changes as may be reasonably approved by each
Collateral Agent and such Additional Senior Class Debt Representative) pursuant
to which such Additional Senior Class Debt Representative becomes an Authorized
Representative hereunder, and such Additional Senior Class Debt Collateral Agent
becomes a Collateral Agent hereunder, and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative and the related Additional Senior Class Debt Parties
become subject hereto and bound hereby;

the Company shall have (x) delivered to each Collateral Agent true and complete
copies of each of the Other First Lien Documents relating to such Additional
Senior Class Debt, certified as being true and correct by a Responsible Officer
of the Company and (y) identified in a certificate of an authorized officer the
obligations to be designated as Other First Lien Obligations and the initial
aggregate principal amount or face amount thereof;

all First Lien Security Documents, filings and recordations necessary or
desirable in the reasonable judgment of the Additional Senior Class Debt
Collateral Agent to create and perfect the Liens securing the relevant
obligations relating to such Additional Senior Class Debt shall have been made,
executed and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of the Additional Senior Class Debt Collateral Agent),
and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Additional Senior Class Debt Collateral Agent); and

 

-23-



--------------------------------------------------------------------------------

the Other First-Lien Documents, as applicable, relating to such Additional
Senior Class Debt shall provide, in a manner reasonably satisfactory to each
Collateral Agent, that each Additional Senior Class Debt Party with respect to
such Additional Senior Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Additional Senior Class
Debt.

Upon the execution and delivery of a Joinder Agreement by an Additional Senior
Class Debt Representative and an Additional Collateral Agent in accordance with
this Section 5.14, each other Authorized Representative and Collateral Agent
shall acknowledge such execution and delivery thereof, subject to the terms of
this Section 5.14.

Agent Capacities. Except as expressly provided herein, JPMorgan Chase Bank, N.A.
is acting in the capacity of Administrative Agent solely for the Credit
Agreement Secured Parties. Except as expressly provided herein, the Initial
Other Authorized Representative and the Initial Other Collateral Agent is acting
in the capacity of a collateral agent and authorized representative solely for
the Initial Other Secured Parties.

[Remainder of this page intentionally left blank]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A.,

        as Administrative Agent

By:           Name:     Title:  

[                                             ],

        as Initial Other Collateral Agent

By:           Name:     Title:  

[                                             ],

        as Initial Other Authorized Representative

By:           Name:     Title:  

 

[Signature Page to First Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

CONSENT OF GRANTORS

Dated:             

Reference is made to the First Lien Intercreditor Agreement dated as of the date
hereof between JPMorgan Chase Bank, N.A., as Administrative Agent,
[            ], as Initial Other Authorized Representative and [            ],
as Initial Other Collateral Agent, as the same may be amended, restated,
supplemented, waived, or otherwise modified from time to time (the
“Intercreditor Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

The Company has read the foregoing Intercreditor Agreement and consents thereto.
The Company agrees that it will not, and will cause each of the other Grantors
to not, take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First Lien Secured Party shall have any
liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. The Company confirms on behalf of each
Grantor that the foregoing Intercreditor Agreement is for the sole benefit of
the First Lien Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

Notwithstanding anything to the contrary in the Intercreditor Agreement or
provided herein, each party to the Intercreditor Agreement agrees that the
Company and the other Grantors shall not have any right to consent to or approve
any amendment, modification or waiver of any provision of the Intercreditor
Agreement except to the extent their rights or obligations are adversely
affected (in which case the Company shall have the right to consent to or
approve any such amendment, modification or waiver).

Without limitation to the foregoing, the Company agrees to take, and to cause
each other Grantor to take, such further action and to execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Applicable Collateral Agent may reasonably request to effectuate the terms of
and the lien priorities contemplated by the Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws principles thereof.
Notices delivered to the Company pursuant to this Consent shall be delivered in
accordance with the notice provisions set forth in the Intercreditor Agreement.

 

Consent of Grantors - 1



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

QUINTILES TRANSNATIONAL CORP. By:   Name: Title:

 

[NAMES OF SUBSIDIARY PARTIES] By:   Name: Title:

 

Consent of Grantors - 2



--------------------------------------------------------------------------------

Exhibit A

to First Lien Intercreditor Agreement

[FORM OF] JOINDER NO. [            ] dated as of [            ],
20[            ] (the “Joinder Agreement”) to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [            ], [ ], (the “First Lien Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as Administrative Agent,
[            ], as Initial Other Authorized Representative and [            ],
as Initial Other Collateral Agent, and the additional Authorized Representatives
from time to time a party thereto.26

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Other First Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Other First Lien Security Documents, the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt is required to become an Authorized Representative, and the
Additional Senior Class Debt Collateral Agent is required to become a Collateral
Agent, and such Additional Senior Class Debt and the Additional Senior Class
Debt Parties in respect thereof are required to become subject to and bound by,
the First Lien Intercreditor Agreement. Section 5.14 of the First Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, such Additional Senior
Class Debt Collateral Agent may become a Collateral Agent, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by, the First Lien Intercreditor Agreement, pursuant to the
execution and delivery by the Additional Senior Debt Class Representative of an
instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 5.14 of the First Lien Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) and Additional Senior Class Debt Collateral Agent (the “New
Collateral Agent”) are executing this Joinder Agreement in accordance with the
requirements of the First Lien Intercreditor Agreement and the First Lien
Security Documents.

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

SECTION 1. In accordance with Section 5.14 of the First Lien Intercreditor
Agreement, the New Representative and the New Collateral Agent by their
signatures below become an Authorized Representative and a Collateral Agent,
respectively, under, and the related Additional Senior Class Debt and Additional
Senior Class Debt Parties become subject to and bound by, the First Lien
Intercreditor Agreement with the same force and effect as if the New
Representative and New Collateral Agent had originally been named therein as an
Authorized Representative or a Collateral Agent, respectively, and the New
Representative and the New Collateral Agent, on their behalf and on behalf of
such Additional Senior Class Debt Parties, hereby agree to all the terms and
provisions of the First Lien Intercreditor Agreement applicable to them as
Authorized

 

 

26 

In the event of the Refinancing of the Credit Agreement Obligations, this
Joinder will be revised to reflect joinder by a new Credit Agreement Collateral
Agent

 

Exhibit A-1



--------------------------------------------------------------------------------

Representative and Collateral Agent, respectively, and to the Additional Senior
Class Debt Parties that they represent as Other First Lien Secured Parties. Each
reference to an “Authorized Representative” in the First Lien Intercreditor
Agreement shall be deemed to include the New Representative, and each reference
to a “Collateral Agent” in the First Lien Intercreditor Agreement shall be
deemed to include the New Collateral Agent. The First Lien Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2. Each of the New Representative and New Collateral Agent represent and
warrant to each Collateral Agent, each Authorized Representative and the other
First Lien Secured Parties, individually, that (a) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee], (b) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (c) the Other First Lien Documents relating to
such Additional Senior Class Debt provide that, upon the New Representative’s
and the New Collateral Agent’s entry into this Joinder Agreement, the Additional
Senior Class Debt Parties in respect of such Additional Senior Class Debt will
be subject to and bound by the provisions of the First Lien Intercreditor
Agreement as Other First Lien Secured Parties.

SECTION 3. This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent shall have received a counterpart of this Joinder
Agreement that bears the signatures of the New Representative and the New
Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission shall be effective as delivery of a manually
signed counterpart of this Joinder Agreement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

SECTION 6. In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.

 

Exhibit A-2



--------------------------------------------------------------------------------

SECTION 8. The Company agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel.

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the First Lien Intercreditor Agreement as of
the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as

    [            ] for the holders of [            ],

By:   Name: Title:

 

Address for notices:     attention of:   Telecopy:  

 

[NAME OF NEW COLLATERAL AGENT], as

    [            ] for the holders of [            ],

By:   Name: Title:

 

Address for notices:     attention of:   Telecopy:  

 

Exhibit A-4



--------------------------------------------------------------------------------

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent

By:   Name: Title:

 

[                                                         ],

    as Initial Other Collateral Agent

By:   Name: Title:

 

[                                             ],

    as Initial Other Authorized Representative

By:   Name: Title:

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF SECOND LIEN INTERCREDITOR AGREEMENT

[see attached]

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT V

[FORM OF]

JUNIOR LIEN INTERCREDITOR AGREEMENT

among

QUINTILES TRANSNATIONAL CORP.,

the other Grantors party hereto,

JPMORGAN CHASE BANK, N.A.,

as Senior Representative for the Credit Agreement Secured Parties,

[            ]

as the Initial Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of [            ], 20[    ]



--------------------------------------------------------------------------------

JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among QUINTILES TRANSNATIONAL CORP., a North
Carolina corporation (the “Company”), the other Grantors (as defined below)
party hereto, JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), as administrative
agent for the Credit Agreement Secured Parties (in such capacity, the
“Administrative Agent”), [INSERT NAME AND CAPACITY], as Representative for the
Initial Second Priority Debt Parties (in such capacity and together with its
successors in such capacity, the “Initial Second Priority Representative”), and
each additional Second Priority Representative and Senior Representative that
from time to time becomes a party hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:

I. Definitions

Certain Defined Terms.

Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Credit Agreement or, if defined in the New York UCC, the meanings
specified therein. As used in this Agreement, the following terms have the
meanings specified below:

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
the Company and/or any Guarantor (other than Indebtedness constituting Credit
Agreement Obligations) which Indebtedness and Guarantees are secured by the
Senior Collateral (or a portion thereof) on a pari passu basis (but without
regard to control of remedies) with the Credit Agreement Obligations; provided,
however, that (i) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each Senior Debt Document and Second Priority Debt
Document and (ii) the Representative for the holders of such Indebtedness shall
have become party to (A) this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof and (B) the Pari Passu
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
in, Section 5.14 thereof; provided further that, if such Indebtedness will be
the initial Additional Senior Debt incurred by the Company after the date
hereof, then the Guarantors, the Administrative Agent and the Representative for
such Indebtedness shall have executed and delivered the Pari Passu Intercreditor
Agreement. Additional Senior Debt shall include any Registered Equivalent Notes
and Guarantees thereof by the Guarantors issued in exchange therefor.



--------------------------------------------------------------------------------

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, Collateral
Documents or other operative agreements evidencing or governing such
Indebtedness, including the Senior Collateral Documents.

“Additional Senior Debt Facility” means each indenture or other governing
agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (i) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Case, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Senior Debt, (ii) all other
amounts payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (iii) any renewals or extensions of the
foregoing.

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Company or any Guarantor under any
related Additional Senior Debt Documents.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor administrative agent
as provided in Article 9 of the Credit Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Class Debt” has the meaning assigned to such term in Section 8.09(a).

“Class Debt Parties” has the meaning assigned to such term in Section 8.09(a).

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

 

- 2 -



--------------------------------------------------------------------------------

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” means that certain Credit Agreement, dated as of May 12,
2015, among the Company, the lenders from time to time party thereto and
JPMorgan Chase, as administrative agent, as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time.

“Credit Agreement Loan Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement.

“Credit Agreement Obligations” means the “Secured Obligations” as defined in the
Credit Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Second Priority
Instructing Group, in a notice to the Designated Senior Representative and the
Company hereunder, as the “Designated Second Priority Representative” for
purposes hereof.

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Applicable Authorized
Representative (as defined in the Pari Passu Intercreditor Agreement) at such
time.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the Senior Obligations or Second Priority Debt Obligations
thereunder, as the case may be, are no longer secured by Shared Collateral
pursuant to the terms of the documentation governing such Debt Facility. The
term “Discharged” shall have a corresponding meaning.

“Discharge of Credit Agreement Obligations” means the Discharge of the Credit
Agreement Obligations with respect to Shared Collateral; provided that the
Discharge of Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing

 

- 3 -



--------------------------------------------------------------------------------

of such Credit Agreement Obligations with an Additional Senior Debt Facility
secured by Shared Collateral under one or more Additional Senior Debt Documents
which has been designated in writing by the Administrative Agent (under the
Credit Agreement so Refinanced) to the Designated Senior Representative as the
“Credit Agreement” for purposes of this Agreement.

“Discharge of Senior Obligations” means the date on which the Discharge of
Credit Agreement Obligations and the Discharge of each Additional Senior Debt
Facility has occurred.

“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations.

“Guarantors” means the “Guarantors” as defined in the Credit Agreement.

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Documents” means that certain [[Indenture] dated
as of [        ], 20[    ], among the Company, [the Guarantors identified
therein,] [            ], as [trustee], and [        ], as [paying agent,
registrar and transfer agent]] and any notes, security documents and other
operative agreements evidencing or governing such Indebtedness, including any
agreement entered into for the purpose of securing the Initial Second Priority
Debt Obligations.27

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(i) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

27 If Second Priority Debt is incurred in the form of a tranche under the Credit
Agreement, changes necessary to this Form of Junior Lien Intercreditor to
reflect such structure will be made to this Form of Junior Lien Intercreditor
Agreement, subject to the approval of the Company and the Initial Second
Priority Representative (for itself and on behalf of the Initial Second Priority
Debt Parties) or each additional Second Priority Representative (for itself and
on behalf of the Second Priority Debt Parties under the applicable Second
Priority Debt Facility), as applicable, and such changes shall not require
consent of the Lenders under the Credit Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(ii) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(iii) any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intellectual Property” means all “Copyrights,” “Patents” and “Trademarks,” each
as defined in the Security Agreement.

“Intercreditor Agreement” has the meaning assigned to such term in
Section 5.03(a).

“Joinder Agreement” means a supplement to this Agreement in the form of
Annex III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Secured Parties or Second Priority Secured Parties, as
the case may be, under such Debt Facility.

“JPMorgan Chase” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (ii) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

“parent” has the meaning assigned to such term in the definition of
“Subsidiary.”

“Pari Passu Intercreditor Agreement” has the meaning assigned to such term in
the Credit Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Purchase Event” has the meaning assigned to such term in Section 5.07.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09(a).

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09(a).

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Company or any
Grantor for purposes of providing collateral security for any Second Priority
Debt Obligation.

 

- 6 -



--------------------------------------------------------------------------------

“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary that
is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are secured by the Second Priority Collateral on a
pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents which provide that such Indebtedness and guarantees are to be secured
by such Second Priority Collateral on a subordinate basis to the Senior Debt
Obligations (and which is not secured by Liens on any assets of the Borrower or
any other Grantor which are not included in the Senior Collateral); provided,
however, that (i) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each Senior Debt Document and Second Priority Debt
Document and (ii) except in the case of the Initial Second Priority Debt
hereunder, the Representative for the holders of such Indebtedness shall have
become party to this Agreement pursuant to, and by satisfying the conditions set
forth in, Section 8.09 hereof. Second Priority Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Guarantors issued in exchange
therefor.

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any series, issue or class of Second Priority
Debt, the promissory notes, indentures, Collateral Documents or other operative
agreements evidencing or governing such Indebtedness, including the Second
Priority Collateral Documents.

“Second Priority Debt Facility” means each indenture or other governing
agreement with respect to any Second Priority Debt.

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any series, issue or class of Second Priority
Debt, (i) all principal of, and interest (including, without limitation, any
interest which accrues after the commencement of any Bankruptcy Case, whether or
not allowed or allowable as a claim in any such proceeding) payable with respect
to, such Second Priority Debt, (ii) all other amounts payable to the related
Second Priority Debt Parties under the related Second Priority Debt Documents
and (iii) any renewals or extensions of the foregoing.

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt, the
holders of such Indebtedness, the Representative with respect thereto, any
trustee or agent therefor under any related Second Priority Debt Documents and
the beneficiaries of each indemnification obligation undertaken by the Borrower
or any other Grantor under any related Second Priority Debt Documents.

“Second Priority Instructing Group” means Second Priority Representatives with
respect to Second Priority Debt Facilities under which at least a majority of
the then aggregate amount of Second Priority Debt Obligations are outstanding.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Facility covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility and the
Second Priority Debt Parties thereunder the trustee, administrative

 

- 7 -



--------------------------------------------------------------------------------

agent, collateral agent, security agent or similar agent under such Second
Priority Debt Facility that is named as the Representative in respect of such
Second Priority Debt Facility in the applicable Joinder Agreement.

“Second Priority Standstill Period” has the meaning assigned to such term in
Section 3.01(a).

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Security Agreement” means that certain Security Agreement, dated as of May 12,
2015, among the Company, the other Grantors party thereto and the Administrative
Agent, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09(a).

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09(a).

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09(a).

“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or any other assets of the
Company or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligations.

“Senior Collateral Documents” means the Security Agreement and the other
“Collateral Documents” as defined in the Credit Agreement, the Pari Passu
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Company or any other Grantor for purposes of providing collateral
security for any Senior Obligation.

“Senior Debt Documents” means (i) the Credit Agreement Loan Documents and
(ii) any Additional Senior Debt Documents.

“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.

 

- 8 -



--------------------------------------------------------------------------------

“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent
and (ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement) the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility in the applicable Joinder
Agreement.

“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest at such time (or, in the case of
the Senior Facilities, are deemed pursuant to Article II to hold a security
interest). If, at any time, any portion of the Senior Collateral under one or
more Senior Facilities does not constitute Second Priority Collateral under one
or more Second Priority Debt Facilities, then such portion of such Senior
Collateral shall constitute Shared Collateral only with respect to the Second
Priority Debt Facilities for which it constitutes Second Priority Collateral and
shall not constitute Shared Collateral for any Second Priority Debt Facility
which does not have a security interest in such Collateral at such time.

“Subsidiary” with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document,

 

- 9 -



--------------------------------------------------------------------------------

statute or regulation as from time to time amended, supplemented or otherwise
modified, (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

45. Priorities and Agreements with Respect to Shared Collateral

Subordination.

(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the UCC, any applicable law, any Second Priority Debt Document or
any Senior Debt Document or any other circumstance whatsoever, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that (i) any Lien on the
Shared Collateral securing any Senior Obligations now or hereafter held by or on
behalf of any Senior Representative or any other Senior Secured Party or other
agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall have priority over
and be senior in all respects and prior to any Lien on the Shared Collateral
securing any Second Priority Debt Obligations and (ii) any Lien on the Shared
Collateral securing any Second Priority Debt Obligations now or hereafter held
by or on behalf of any Second Priority Representative, any Second Priority Debt
Parties or any Second Priority Representative or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Shared Collateral securing any Senior Obligations. All Liens
on the Shared Collateral securing any Senior Obligations shall be and remain
senior in all respects and prior to all Liens on the Shared Collateral securing
any Second Priority Debt Obligations for all purposes, whether or not such Liens
securing any Senior Obligations are subordinated to any Lien securing any other
obligation of the Company, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed.

Nature of Senior Lender Claims.

Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges that
(a) a portion of the Senior Obligations is revolving in nature and that the
amount thereof that may be outstanding at any time or

 

- 10 -



--------------------------------------------------------------------------------

from time to time may be increased or reduced and subsequently reborrowed,
(b) the terms of the Senior Debt Documents and the Senior Obligations may be
amended, supplemented or otherwise modified, and the Senior Obligations, or a
portion thereof, may be Refinanced from time to time and (c) the aggregate
amount of the Senior Obligations may be increased, in each case, without notice
to or consent by the Second Priority Representatives or the Second Priority Debt
Parties and without affecting the provisions hereof. The Lien priorities
provided for in Section 2.01 shall not be altered or otherwise affected by any
amendment, supplement or other modification, or any Refinancing, of either the
Senior Obligations or the Second Priority Debt Obligations, or any portion
thereof. As between the Company and the other Grantors and the Second Priority
Debt Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Company and the Grantors contained in any Second Priority
Debt Document with respect to the incurrence of additional Senior Obligations.

Prohibition on Contesting Liens.

Each of the Second Priority Representatives, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Senior Obligations held (or purported to be held) by or on
behalf of any Senior Representative or any of the other Senior Secured Parties
or other agent or trustee therefor in any Senior Collateral, and the Senior
Representative, for itself and on behalf of each Senior Secured Party under its
Senior Facility, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Lien securing any Second Priority Debt
Obligations held (or purported to be held) by or on behalf of any Second
Priority Representative or any of the Second Priority Debt Parties in the Second
Priority Collateral. Notwithstanding the foregoing, no provision in this
Agreement shall be construed to prevent or impair the rights of any Senior
Representative to enforce this Agreement (including the priority of the Liens
securing the Senior Obligations as provided in Section 2.01) or any of the
Senior Debt Documents.

No New Liens.

The parties hereto agree that, so long as the Discharge of Senior Obligations
has not occurred, (a) none of the Grantors shall grant or permit any additional
Liens on any asset or property of any Grantor to secure any Second Priority Debt
Obligation unless it has granted, or concurrently therewith grants, a Lien on
such asset or property of such Grantor to secure the Senior Obligations; and
(b) if any Second Priority Representative or any Second Priority Debt Party
shall hold any Lien on any assets or property of any Grantor securing any Second
Priority Obligations that are not also subject to the first-priority Liens
securing all Senior Obligations under the Senior Collateral Documents, such
Second Priority Representative or Second Priority Debt Party (i) shall notify
the Designated Senior Representative promptly upon becoming aware thereof and,
unless such Grantor shall promptly grant a similar Lien on such assets or
property to each Senior Representative as security for the Senior Obligations,
shall assign such Lien to the Designated Senior Representative as security for
all Senior Obligations for the benefit of the

 

- 11 -



--------------------------------------------------------------------------------

Senior Secured Parties (but may retain a junior lien on such assets or property
subject to the terms hereof) and (ii) until such assignment or such grant of a
similar Lien to each Senior Representative, shall be deemed to hold and have
held such Lien for the benefit of each Senior Representative and the other
Senior Secured Parties as security for the Senior Obligations.

Perfection of Liens.

Except for the limited agreements of the Senior Representatives pursuant to
Section 5.05 hereof, none of the Senior Representatives or the Senior Secured
Parties shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Shared Collateral for the benefit of the Second
Priority Representatives or the Second Priority Debt Parties. The provisions of
this Agreement are intended solely to govern the respective Lien priorities as
between the Senior Secured Parties and the Second Priority Debt Parties and
shall not impose on the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives, the Second Priority Debt Parties or any agent
or trustee therefor any obligations in respect of the disposition of Proceeds of
any Shared Collateral which would conflict with prior perfected claims therein
in favor of any other Person or any order or decree of any court or governmental
authority or any applicable law.

Certain Cash Collateral.

Notwithstanding anything in this Agreement or any other Senior Debt Documents or
Second Priority Debt Documents to the contrary, collateral consisting of cash
and cash equivalents pledged to secure Credit Agreement Obligations consisting
of reimbursement obligations in respect of Letters of Credit or otherwise held
by the Administrative Agent pursuant to Section 2.03(g) or 2.17(a) of the Credit
Agreement (or any equivalent successor provision) shall be applied as specified
in the Credit Agreement and will not constitute Shared Collateral.

46. Enforcement

Exercise of Remedies.

So long as the Discharge of Senior Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, (i) neither any Second Priority Representative nor
any Second Priority Debt Party will (x) exercise or seek to exercise any rights
or remedies (including setoff) with respect to any Shared Collateral in respect
of any Second Priority Debt Obligations, or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Shared Collateral or any other Senior Collateral by any
Senior Representative or any Senior Secured Party in respect of the Senior
Obligations, the exercise of any right by any Senior Representative or any
Senior Secured Party (or any agent or sub-agent on their behalf) in respect

 

- 12 -



--------------------------------------------------------------------------------

of the Senior Obligations under any lockbox agreement, control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
any Senior Representative or any Senior Secured Party either is a party or may
have rights as a third party beneficiary, or any other exercise by any such
party of any rights and remedies relating to the Shared Collateral under the
Senior Debt Documents or otherwise in respect of the Senior Collateral or the
Senior Obligations, or (z) object to the forbearance by the Senior Secured
Parties from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Shared Collateral in
respect of Senior Obligations and (ii) except as otherwise provided herein, the
Senior Representatives and the Senior Secured Parties shall have the exclusive
right to enforce rights, exercise remedies (including setoff and the right to
credit bid their debt) and make determinations regarding the release,
disposition or restrictions with respect to the Shared Collateral without any
consultation with or the consent of any Second Priority Representative or any
Second Priority Debt Party; provided, however, that the Second Priority
Representative or any Second Priority Debt Party may exercise any or all such
rights after the passage of a period of 180 days from the date of delivery of a
notice in writing to each Senior Representative of any Second Priority
Representative’s or Second Priority Debt Party’s intention to exercise its right
to take such actions which notice shall specify that an “Event of Default” as
defined in the applicable Second Priority Debt Documents has occurred and as a
result of such “Event of Default”, the principal and interest under such Second
Priority Debt Documents have become due and payable (the “Second Priority
Standstill Period”) unless a Senior Representative has commenced and is
diligently pursuing remedies with respect to any portion of the Collateral (or
attempted to commence such exercise of remedies and is stayed by applicable
Insolvency and Liquidation Proceedings); provided, further, that (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Company or any
other Grantor, any Second Priority Representative may file a claim or statement
of interest with respect to the Second Priority Debt Obligations under its
Second Priority Debt Facility, (B) any Second Priority Representative may take
any action (not adverse to the prior Liens on the Shared Collateral securing the
Senior Obligations or the rights of the Senior Representatives or the Senior
Secured Parties to exercise remedies in respect thereof) in order to create,
prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, (C) any Second
Priority Representative and the Second Priority Secured Parties may exercise
their rights and remedies as unsecured creditors, as provided in Section 5.04,
and (D) any Second Priority Representative may exercise the rights and remedies
provided for in Section 6.03. In exercising rights and remedies with respect to
the Senior Collateral, the Senior Representatives and the Senior Secured Parties
may enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion.

So long as the Discharge of Senior Obligations has not occurred, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Shared Collateral in respect of
Second Priority Debt Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Obligations has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.01(a),
the sole right of the Second Priority Representatives and the

 

- 13 -



--------------------------------------------------------------------------------

Second Priority Debt Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral in respect of Second Priority Debt Obligations
pursuant to the Second Priority Debt Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of Senior Obligations has occurred.

Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that neither
such Second Priority Representative nor any such Second Priority Debt Party will
take any action that, notwithstanding the expiration of the Second Priority
Standstill Period, would hinder any exercise of remedies undertaken by any
Senior Representative or any Senior Secured Party with respect to the Shared
Collateral under the Senior Debt Documents, including any sale, lease, exchange,
transfer or other disposition of the Shared Collateral, whether by foreclosure
or otherwise, and each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
hereby waives any and all rights it or any such Second Priority Debt Party may
have as a junior lien creditor or otherwise to object to the manner in which the
Senior Representatives or the Senior Secured Parties seek to enforce or collect
the Senior Obligations or the Liens granted on any of the Senior Collateral,
regardless of whether any action or failure to act by or on behalf of any Senior
Representative or any other Senior Secured Party is adverse to the interests of
the Second Priority Debt Parties.

Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

Until the Discharge of Senior Obligations, the Designated Senior Representative
shall have the exclusive right to exercise any right or remedy with respect to
the Shared Collateral and shall have the exclusive right to determine and direct
the time, method and place for exercising such right or remedy or conducting any
proceeding with respect thereto; provided, however, that the Second Priority
Representative and the Second Priority Debt Parties may exercise any of their
rights or remedies with respect to the Shared Collateral to the extent permitted
by provisos to Section 3.01(a). Following the Discharge of Senior Obligations,
the Second Priority Instructing Group and the Designated Second Priority
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Collateral, and the Second Priority Instructing Group and
Designated Second Priority Representative shall have the exclusive right to
direct the time, method and place of exercising or conducting any proceeding for
the exercise of any right or remedy available to the Second Priority Debt
Parties with respect to the Collateral, or of exercising or directing the
exercise of any trust or power conferred on the Second Priority Representatives,
or for the taking of any other action authorized by the Second Priority
Collateral Documents; provided, however, that nothing in this Section shall
impair the right of any Second Priority Representative or other agent or trustee
acting on behalf of the Second Priority Debt Parties to take such actions with
respect to the Collateral after the Discharge of Senior Obligations as may be
otherwise required or authorized pursuant to any intercreditor agreement
governing the Second Priority Debt Parties or the Second Priority Debt
Obligations.

 

- 14 -



--------------------------------------------------------------------------------

Cooperation.

Subject to the proviso in clause (ii) of Section 3.01(a), each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, agrees that, unless and until the Discharge
of Senior Obligations has occurred, it will not commence, or join with any
Person (other than the Senior Secured Parties and the Senior Representatives
upon the request of the Designated Senior Representative) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Shared Collateral under any of the
Second Priority Debt Documents or otherwise in respect of the Second Priority
Debt Obligations.

Actions upon Breach.

Should any Second Priority Representative or any Second Priority Debt Party,
contrary to this Agreement, in any way take, attempt to take or threaten to take
any action with respect to the Shared Collateral (including any attempt to
realize upon or enforce any remedy with respect to this Agreement) or fail to
take any action required by this Agreement, any Senior Representative or other
Senior Secured Party (in its or their own name or in the name of the Company or
any other Grantor) may obtain relief against such Second Priority Representative
or such Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (a) agrees that the Senior Secured Parties’ damages from the actions of
the Second Party Representatives or any Second Priority Debt Party may at that
time be difficult to ascertain and may be irreparable and waives any defense
that the Company, any other Grantor or the Senior Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages and
(b) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Representative or
any other Senior Secured Party.

47. Payments

Application of Proceeds.

After an event of default under any Senior Debt Document has occurred and until
such event of default is cured or waived, so long as the Discharge of Senior
Obligations has not occurred, the Shared Collateral or Proceeds thereof received
in connection with the sale or other disposition of, or collection on, such
Shared Collateral upon the exercise of remedies shall be applied by the
Designated Senior Representative to the Senior Obligations in such order as
specified in the relevant Senior Debt Documents until the Discharge of Senior
Obligations has occurred. Upon the Discharge of Senior Obligations, each
applicable Senior Representative shall deliver promptly to the Designated Second
Priority Representative any Shared Collateral or Proceeds thereof held by it in
the same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the Designated
Second Priority Representative to the Second Priority Debt Obligations in such
order as specified in the relevant Second Priority Debt Documents.

 

- 15 -



--------------------------------------------------------------------------------

Payments Over.

Any Shared Collateral or Proceeds thereof received by any Second Priority
Representative or any Second Priority Debt Party in connection with the exercise
of any right or remedy (including setoff) relating to the Shared Collateral in
contravention of this Agreement shall be segregated and held in trust for the
benefit of and forthwith paid over to the Designated Senior Representative for
the benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Designated Senior Representative is hereby authorized to make any
such endorsements as agent for each of the Second Priority Representatives or
any such Second Priority Debt Party. This authorization is coupled with an
interest and is irrevocable.

48. Other Agreements

Releases.

Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that, in the
event the Designated Senior Representative releases its lien on any item of
Shared Collateral in connection with a sale, transfer or other disposition of
such specified item of Shared Collateral (including all or substantially all of
the equity interests of any subsidiary of the Company) other than a release
granted upon or following the Discharge of Senior Obligations, the Liens granted
to the Second Priority Representatives and the Second Priority Debt Parties upon
such Shared Collateral to secure Second Priority Debt Obligations shall
terminate and be released, automatically and without any further action,
concurrently with the termination and release of all Liens granted upon such
Shared Collateral to secure Senior Obligations. Upon delivery to a Second
Priority Representative of an Officer’s Certificate stating that any such
termination and release of Liens securing the Senior Obligations has become
effective (or shall become effective concurrently with such termination and
release of the Liens granted to the Second Priority Debt Parties and the Second
Priority Representatives) and any necessary or proper instruments of termination
or release prepared by the Company or any other Grantor, such Second Priority
Representative will promptly execute, deliver or acknowledge, at the Company’s
or the other Grantor’s sole cost and expense, such instruments to evidence such
termination and release of the Liens. Nothing in this Section 5.01(a) will be
deemed to affect any agreement of a Second Priority Representative, for itself
and on behalf of the Second Priority Debt Parties under its Second Priority Debt
Facility, to release the Liens on the Second Priority Collateral as set forth in
the relevant Second Priority Debt Documents.

 

- 16 -



--------------------------------------------------------------------------------

Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the Designated Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Second Priority Representative or such
Second Priority Debt Party or in the Designated Senior Representative’s own
name, from time to time in the Designated Senior Representative’s discretion,
for the purpose of carrying out the terms of Section 5.01(a), to take any and
all appropriate action and to execute any and all documents and instruments that
may be necessary or desirable to accomplish the purposes of Section 5.01(a),
including any termination statements, endorsements or other instruments of
transfer or release.

Unless and until the Discharge of Senior Obligations has occurred, each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.

Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral to, (ii) to deliver or afford control
over any item of Shared Collateral to, or deposit any item of Shared Collateral
with, (iii) to register ownership of any item of Shared Collateral in the name
of or make an assignment of ownership of any Shared Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Shared Collateral, with instructions or orders from, or to treat, in
respect of any item of Shared Collateral, as the entitlement holder, (v) hold
any item of Shared Collateral in trust for (to the extent such item of Shared
Collateral cannot be held in trust for multiple parties under applicable law),
(vi) obtain the agreement of a bailee or other third party to hold any item of
Shared Collateral for the benefit of or subject to the control of or, in respect
of any item of Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both the
Designated Senior Representative and any Second Priority Representative or
Second Priority Debt Party, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Shared Collateral by taking
any of the actions set forth above only with respect to, or in favor of, the
Designated Senior Representative.

Insurance and Condemnation Awards.

Unless and until the Discharge of Senior Obligations has occurred, the Senior
Representatives shall have the sole and exclusive right, subject to the rights
of the Grantors under the

 

- 17 -



--------------------------------------------------------------------------------

Senior Debt Documents, (a) to be named as additional insured and loss payee
under any insurance policies maintained from time to time by any Grantor, (b) to
adjust settlement for any insurance policy covering the Shared Collateral in the
event of any loss thereunder and (c) to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral. Unless and
until the Discharge of Senior Obligations has occurred, all proceeds of any such
policy and any such award, if in respect of the Shared Collateral, shall be paid
(i) first, prior to the occurrence of the Discharge of Senior Obligations, to
the Designated Senior Representative for the benefit of Senior Secured Parties
pursuant to the terms of the Senior Debt Documents, (ii) second, after the
occurrence of the Discharge of Senior Obligations, to the Designated Second
Priority Representative for the benefit of the Second Priority Debt Parties
pursuant to the terms of the applicable Second Priority Debt Documents and
(iii) third, if no Second Priority Debt Obligations are outstanding, to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. If any Second
Priority Representative or any Second Priority Debt Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02.

Amendments to Second Priority Collateral Documents.

Except to the extent not prohibited by any Senior Debt Document, no Second
Priority Collateral Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. The Company agrees to
deliver to the Designated Senior Representative copies of (i) any amendments,
supplements or other modifications to the Second Priority Collateral Documents
and (ii) any new Second Priority Collateral Documents promptly after
effectiveness thereof. Each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that each Second Priority Collateral Document under its Second
Priority Debt Facility shall include the following language (or language to
similar effect reasonably approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to JPMorgan Chase Bank, N.A., as administrative agent,
pursuant to or in connection with the Credit Agreement dated as of May 12, 2015
(as amended, restated, supplemented or otherwise modified from time to time),
among Quintiles Transnational Corp., a North Carolina corporation, the lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent, and the other parties thereto, and (ii) the exercise of any right or
remedy by the [Second Priority Representative] hereunder is subject to the
limitations and provisions of the Intercreditor Agreement

 

- 18 -



--------------------------------------------------------------------------------

dated as of [            ], 20[    ] (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
JPMorgan Chase Bank, N.A., as Administrative Agent,
[                            ] and its subsidiaries and affiliated entities
party thereto. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.”

In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Company or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Company or any other Grantor; provided,
however, that written notice of such amendment, waiver or consent shall have
been given to each Second Priority Representative within ten (10) Business Days
after the effectiveness of such amendment, waiver or consent.

Rights as Unsecured Creditors.

The Second Priority Representatives and the Second Priority Debt Parties may
exercise rights and remedies as unsecured creditors against the Company and any
other Grantor in accordance with the terms of the Second Priority Debt Documents
and applicable law so long as such rights and remedies do not violate or are not
otherwise inconsistent with, the provisions this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Second Priority Representative or
any Second Priority Debt Party of the required payments of principal, premium,
interest, fees and other amounts due under the Second Priority Debt Documents so
long as such receipt is not the direct or indirect result of the exercise by a
Second Priority Representative or any Second Priority Debt Party of rights or
remedies as a secured creditor in respect of Shared Collateral. In the event any
Second Priority Representative or any Second Priority Debt Party becomes a
judgment lien creditor in respect of Shared Collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second Priority
Debt Obligations, such judgment lien shall be subordinated to the Liens securing
Senior Obligations on the same basis as the other Liens securing the Second
Priority Debt Obligations are so subordinated to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Representatives or
the Senior Secured Parties may have with respect to the Senior Collateral.

Gratuitous Bailee for Perfection.

Each Senior Representative acknowledges and agrees that if it shall at any time
hold a Lien securing any Senior Obligations on any Shared Collateral that can be
perfected

 

- 19 -



--------------------------------------------------------------------------------

by the possession or control of such Shared Collateral or of any account in
which such Shared Collateral is held, and if such Shared Collateral or any such
account is in fact in the possession or under the control of such Senior
Representative, or of agents or bailees of such Person (such Shared Collateral
being referred to herein as the “Pledged or Controlled Collateral”), or if it
shall at any time obtain any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Shared Collateral, the
applicable Senior Representative shall also hold such Pledged or Controlled
Collateral, or take such actions with respect to such landlord waiver, bailee’s
letter or similar agreement or arrangement, as sub-agent or gratuitous bailee
for the relevant Second Priority Representatives, in each case solely for the
purpose of perfecting the Liens granted under the relevant Second Priority
Collateral Documents and subject to the terms and conditions of this
Section 5.05.

Except as otherwise specifically provided herein, until the Discharge of Senior
Obligations has occurred, the Senior Representatives and the Senior Secured
Parties shall be entitled to deal with the Pledged or Controlled Collateral in
accordance with the terms of the Senior Debt Documents as if the Liens under the
Second Priority Collateral Documents did not exist. The rights of the Second
Priority Representatives and the Second Priority Debt Parties with respect to
the Pledged or Controlled Collateral shall at all times be subject to the terms
of this Agreement.

The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous
bailee for the relevant Second Priority Representative for purposes of
perfecting the Lien held by such Second Priority Representative.

The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

Upon the Discharge of Senior Obligations, each applicable Senior Representative
shall, at the Grantors’ sole cost and expense, without recourse, representation
or warranty (i) deliver to the Designated Second Priority Representative, to the
extent that it is legally permitted to do so, all Shared Collateral, including
all proceeds thereof, held or controlled by such Senior Representative or any of
its agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements (such endorsements shall be without recourse, representation or
warranty) and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign

 

- 20 -



--------------------------------------------------------------------------------

its rights under any landlord waiver or bailee’s letter or any similar agreement
or arrangement granting it rights or access to Shared Collateral, or (ii) direct
and deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct. The Company and the other Grantors shall take such further
action as is reasonably required to effectuate the transfer contemplated hereby.
The Senior Representatives have no obligations to follow instructions from any
Second Priority Representative or any other Second Priority Debt Party in
contravention of this Agreement.

None of the Senior Representatives nor any of the other Senior Secured Parties
shall be required to marshal any present or future collateral security for any
obligations of the Company or any Subsidiary to any Senior Representative or any
Senior Secured Party under the Senior Debt Documents or any assurance of payment
in respect thereof, or to resort to such collateral security or other assurances
of payment in any particular order, and all of their rights in respect of such
collateral security or any assurance of payment in respect thereof shall be
cumulative and in addition to all other rights, however existing or arising.

When Discharge of Senior Obligations is Deemed Not to Have Occurred.

If, at any time after the Discharge of Senior Obligations has occurred, the
Company or any Subsidiary incurs any Senior Obligations (other than in respect
of the payment of indemnities surviving the Discharge of Senior Obligations),
then such Discharge of Senior Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Debt Document for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Shared Collateral set forth
herein and the agent, representative or trustee for the holders of such Senior
Obligations shall be the Senior Representative for all purposes of this
Agreement. Upon receipt of notice of such incurrence (including the identity of
the new Senior Representative), each Second Priority Representative (including
the Designated Second Priority Representative) shall promptly (a) enter into
such documents and agreements (at the expense of the Company), including
amendments or supplements to this Agreement, as the Company or such new Senior
Representative shall reasonably request in writing in order to provide the new
Senior Representative the rights of a Senior Representative contemplated hereby,
(b) deliver to such Senior Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Second Priority Representative or any of its agents or
bailees, including the transfer of possession and control, as applicable, of the
Pledged or Controlled Collateral, together with any necessary endorsements and
notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, (c) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (d) notify any
governmental authority involved in any condemnation or similar proceeding
involving a Grantor that the new Senior Representative is entitled to approve
any awards granted in such proceeding.

 

- 21 -



--------------------------------------------------------------------------------

Purchase Right.

Without prejudice to the enforcement of the Senior Secured Parties’ remedies,
the Senior Secured Parties agree that following (a) a payment default under
(i) until the Discharge of Credit Agreement Obligations, the Credit Agreement or
(ii) thereafter, the Additional Senior Debt Facility, in each case that has not
been cured or waived by the Credit Agreement Secured Parties or the Additional
Senior Debt Parties, as applicable, within sixty (60) days of the occurrence
thereof, (b) acceleration of (i) until the Discharge of Credit Agreement
Obligations, the Credit Agreement Obligations in accordance with the terms of
the Credit Agreement or (ii) thereafter, the Additional Senior Debt Obligations
in accordance with the terms of the Additional Senior Debt Facility or (c) the
commencement of an Insolvency or Liquidation Proceeding (each, a “Purchase
Event”), within thirty (30) days after the first date on which a Purchase Event
occurs, one or more of the Second Priority Debt Parties may request, and the
Senior Secured Parties hereby offer the Second Priority Debt Parties the option,
to purchase all, but not less than all, of the aggregate amount of outstanding
Senior Obligations outstanding at the time of purchase at par, plus any premium
that would be applicable upon prepayment of the Senior Obligations and accrued
and unpaid interest and fees, without warranty or representation or recourse
(except for, in the case of the Credit Agreement Obligations, representations
and warranties required to be made by assigning lenders pursuant to the
Assignment and Assumption (as such term is defined in the Credit Agreement)). If
such right is exercised, the parties shall endeavor to close promptly thereafter
but in any event within ten (10) Business Days of the request. If one or more of
the Second Priority Debt Parties exercise such purchase right, it shall be
exercised pursuant to documentation mutually acceptable to each of the Senior
Representative and the Second Priority Class Debt Representative. If none of the
Second Priority Debt Parties exercise such right, the Senior Secured Parties
shall have no further obligations pursuant to this Section 5.07 for such
Purchase Event and may take any further actions in their sole discretion in
accordance with the Senior Debt Documents and this Agreement.

49. Insolvency or Liquidation Proceedings

Financing Issues.

Until the Discharge of Senior Obligations has occurred, if the Company or any
other Grantor shall be subject to any Insolvency or Liquidation Proceeding and
any Senior Representative or any Senior Secured Party shall desire to consent
(or not object) to the sale, use or lease of cash or other collateral or to
consent (or not object) to the Company’s or any other Grantor’s obtaining
financing under Section 363 or Section 364 of Title 11 of the United States Code
or any similar provision of any other Bankruptcy Law (“DIP Financing”), then
each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that it will
raise no (a) objection to and will not otherwise contest such sale, use or lease
of such cash or other collateral or such DIP Financing and, except to the extent
permitted by the proviso in clause (ii) of Section 3.01(a) and Section 6.03,
will not request adequate protection or any other relief in connection therewith
and, to the extent the Liens securing any Senior Obligations are subordinated or
pari passu with such DIP Financing, will subordinate

 

- 22 -



--------------------------------------------------------------------------------

(and will be deemed hereunder to have subordinated) its Liens in the Shared
Collateral to (x) such DIP Financing (and all obligations relating thereto) on
the same basis as the Liens securing the Second Priority Debt Obligations are so
subordinated to Liens securing Senior Obligations under this Agreement and
(y) to any “carve-out” for professional and United States Trustee fees agreed to
by the Senior Representatives, (b) objection to (and will not otherwise contest)
any motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of Senior Obligations made by any Senior
Representative or any other Senior Secured Party, (c) objection to (and will not
otherwise contest) any lawful exercise by any Senior Secured Party of the right
to credit bid Senior Obligations at any sale in foreclosure of Senior
Collateral, (d) objection to (and will not otherwise contest) any other request
for judicial relief made in any court by any Senior Secured Party relating to
the lawful enforcement of any Lien on Senior Collateral or (e) objection to (and
will not otherwise contest or oppose) any order relating to a sale or other
disposition of assets of any Grantor for which any Senior Representative has
consented that provides, to the extent such sale or other disposition is to be
free and clear of Liens, that the Liens securing the Senior Obligations and the
Second Priority Debt Obligations will attach to the proceeds of the sale on the
same basis of priority as the Liens on the Shared Collateral securing the Senior
Obligations rank to the Liens on the Shared Collateral securing the Second
Priority Debt Obligations pursuant to this Agreement. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that notice received two
(2) Business Days prior to the entry of an order approving such usage of cash or
other collateral or approving such financing shall be adequate notice.

Relief from the Automatic Stay.

Until the Discharge of Senior Obligations has occurred, each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral, without the prior written consent of the
Designated Senior Representative.

Adequate Protection.

Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that none of
them shall object, contest or support any other Person objecting to or
contesting (a) any request by any Senior Representative or any Senior Secured
Parties for adequate protection, (b) any objection by any Senior Representative
or any Senior Secured Parties to any motion, relief, action or proceeding based
on any Senior Representative’s or Senior Secured Party’s claiming a lack of
adequate protection or (c) the payment of interest, fees, expenses or other
amounts of any Senior Representative or any other Senior Secured Party under
Section 506(b) or 506(c) of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law. Notwithstanding anything contained in
this Section 6.03 or in Section 6.01, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any DIP Financing or use of cash collateral under Section 363 or 364 of
Title 11 of the United States Code or any similar provision of any other
Bankruptcy

 

- 23 -



--------------------------------------------------------------------------------

Law and the Senior Representatives and the other Senior Secured Parties do not
object to the adequate protection being provided to the Senior Secured Parties,
then each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, may seek or
request adequate protection in the form of a replacement Lien on such additional
collateral, which Lien is subordinated to the Liens securing all Senior
Obligations and such DIP Financing (and all obligations relating thereto) on the
same basis as the other Liens securing the Second Priority Debt Obligations are
so subordinated to the Liens securing Senior Obligations under this Agreement
and (ii) in the event any Second Priority Representatives, for themselves and on
behalf of the Second Priority Debt Parties under their Second Priority Debt
Facilities, seek or request adequate protection and such adequate protection is
granted in the form of additional collateral, then such Second Priority
Representatives, for themselves and on behalf of each Second Priority Debt Party
under their Second Priority Debt Facilities, agree that each Senior
Representative shall also be granted a senior Lien on such additional collateral
as security for the Senior Obligations and any such DIP Financing and that any
Lien on such additional collateral securing the Second Priority Debt Obligations
shall be subordinated to the Liens on such collateral securing the Senior
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens granted to the Senior Secured Parties as adequate protection
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to such Liens securing Senior Obligations under
this Agreement.

Preference Issues.

If any Senior Secured Party is required in any Insolvency or Liquidation
Proceeding or otherwise to disgorge, turn over or otherwise pay any amount to
the estate of the Company or any other Grantor (or any trustee, receiver or
similar Person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then the Senior Obligations shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Senior Secured Parties shall be entitled to the benefits of
this Agreement until a Discharge of Senior Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that none of them shall
be entitled to benefit from any avoidance action affecting or otherwise relating
to any distribution or allocation made in accordance with this Agreement,
whether by preference or otherwise, it being understood and agreed that the
benefit of such avoidance action otherwise allocable to them shall instead be
allocated and turned over for application in accordance with the priorities set
forth in this Agreement.

Separate Grants of Security and Separate Classifications.

Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges and
agrees that (a) the grants of Liens pursuant to the Senior Collateral Documents
and the Second Priority Collateral Documents

 

- 24 -



--------------------------------------------------------------------------------

constitute separate and distinct grants of Liens and (b) because of, among other
things, their differing rights in the Shared Collateral, the Second Priority
Debt Obligations are fundamentally different from the Senior Obligations and
must be separately classified in any plan of reorganization proposed or adopted
in an Insolvency or Liquidation Proceeding. To further effectuate the intent of
the parties as provided in the immediately preceding sentence, if it is held
that any claims of the Senior Secured Parties and the Second Priority Debt
Parties in respect of the Shared Collateral constitute a single class of claims
(rather than separate classes of senior and junior secured claims), then each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the Shared
Collateral (with the effect being that, to the extent that the aggregate value
of the Shared Collateral is sufficient (for this purpose ignoring all claims
held by the Second Priority Debt Parties), the Senior Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest (whether or not allowed or allowable) before any
distribution is made in respect of the Second Priority Debt Obligations, with
each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby
acknowledging and agreeing to turn over to the Designated Senior Representative
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Priority Debt Parties.

No Waivers of Rights of Senior Secured Parties.

Nothing contained herein shall, except as expressly provided herein, prohibit or
in any way limit any Senior Representative or any other Senior Secured Party
from objecting in any Insolvency or Liquidation Proceeding or otherwise to any
action taken by any Second Priority Debt Party, including the seeking by any
Second Priority Debt Party of adequate protection or the asserting by any Second
Priority Debt Party of any of its rights and remedies under the Second Priority
Debt Documents or otherwise.

Application.

This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of Title 11 of the United States
Code or any similar provision of any other Bankruptcy Law, shall be effective
before, during and after the commencement of any Insolvency or Liquidation
Proceeding. The relative rights as to the Shared Collateral and proceeds thereof
shall continue after the commencement of any Insolvency or Liquidation
Proceeding on the same basis as prior to the date of the petition therefor,
subject to any court order approving the financing of, or use of cash collateral
by, any Grantor. All references herein to any Grantor shall include such Grantor
as a debtor-in-possession and any receiver or trustee for such Grantor.

 

- 25 -



--------------------------------------------------------------------------------

Other Matters.

To the extent that any Second Priority Representative or any Second Priority
Debt Party has or acquires rights under Section 363 or Section 364 of Title 11
of the United States Code or any similar provision of any other Bankruptcy Law
with respect to any of the Shared Collateral, such Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, agrees not to assert any such rights without
the prior written consent of each Senior Representative, provided that if
requested by any Senior Representative, such Second Priority Representative
shall timely exercise such rights in the manner requested by the Senior
Representatives (acting unanimously), including any rights to payments in
respect of such rights.

506(c) Claims.

Until the Discharge of Senior Obligations has occurred, each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, agrees that it will not assert or enforce any
claim under Section 506(c) of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law senior to or on a parity with the Liens
securing the Senior Obligations for costs or expenses of preserving or disposing
of any Shared Collateral.

Reorganization Securities.

If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Second
Priority Debt Obligations, then, to the extent the debt obligations distributed
on account of the Senior Obligations and on account of the Second Priority Debt
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

50. Reliance; etc.

Reliance.

The consent by the Senior Secured Parties to the execution and delivery of the
Second Priority Debt Documents to which the Senior Secured Parties have
consented and all loans and other extensions of credit made or deemed made on
and after the date hereof by the Senior Secured Parties to the Company or any
Subsidiary shall be deemed to have been given and made in reliance upon this
Agreement. Each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, acknowledges
that it and such Second Priority Debt Parties have, independently and without
reliance on any Senior Representative or other Senior Secured Party, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Second Priority Debt Documents to which
they are party or by which they are bound, this Agreement and the

 

- 26 -



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby, and they will continue to make
their own credit decision in taking or not taking any action under the Second
Priority Debt Documents or this Agreement.

No Warranties or Liability.

Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges and
agrees that neither any Senior Representative nor any other Senior Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Senior Debt Documents, the ownership of any Shared
Collateral or the perfection or priority of any Liens thereon. The Senior
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the Senior Debt Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
Senior Secured Parties may manage their loans and extensions of credit without
regard to any rights or interests that the Second Priority Representatives and
the Second Priority Debt Parties have in the Shared Collateral or otherwise,
except as otherwise provided in this Agreement. Neither any Senior
Representative nor any other Senior Secured Party shall have any duty to any
Second Priority Representative or Second Priority Debt Party to act or refrain
from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreement with the
Company or any Subsidiary (including the Second Priority Debt Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Agreement, the Senior Representatives, the
Senior Secured Parties, the Second Priority Representatives and the Second
Priority Debt Parties have not otherwise made to each other, nor do they hereby
make to each other, any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectibility of any of the Senior Obligations, the Second Priority Debt
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) any Grantor’s title to or right to transfer
any of the Shared Collateral or (c) any other matter except as expressly set
forth in this Agreement.

Obligations Unconditional.

All rights, interests, agreements and obligations of the Senior Representatives,
the Senior Secured Parties, the Second Priority Representatives and the Second
Priority Debt Parties hereunder shall remain in full force and effect
irrespective of:

any lack of validity or enforceability of any Senior Debt Document or any Second
Priority Debt Document;

any change in the time, manner or place of payment of, or in any other terms of,
all or any of the Senior Obligations or Second Priority Debt Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Credit
Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;

 

- 27 -



--------------------------------------------------------------------------------

any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

the commencement of any Insolvency or Liquidation Proceeding in respect of the
Company or any other Grantor; or

any other circumstances that otherwise might constitute a defense available to,
or a discharge of, (i) the Company or any other Grantor in respect of the Senior
Obligations or (ii) any Second Priority Representative or Second Priority Debt
Party in respect of this Agreement.

51. Miscellaneous

Conflicts.

Subject to Section 8.18, in the event of any conflict between the provisions of
this Agreement and the provisions of any Senior Debt Document or any Second
Priority Debt Document, the provisions of this Agreement shall govern.
Notwithstanding the foregoing, the relative rights and obligations of the Senior
Secured Collateral Agent, the Senior Representatives and the Senior Secured
Parties (as amongst themselves) with respect to any Senior Collateral shall be
governed by the terms of the Pari Passu Intercreditor Agreement and in the event
of any conflict between the Pari Passu Intercreditor Agreement and this
Agreement, the provisions of the Pari Passu Intercreditor Agreement shall
control.

Continuing Nature of this Agreement; Severability.

Subject to Section 6.04, this Agreement shall continue to be effective until the
Discharge of Senior Obligations shall have occurred. This is a continuing
agreement of Lien subordination, and the Senior Secured Parties may continue, at
any time and without notice to the Second Priority Representatives or any Second
Priority Debt Party, to extend credit and other financial accommodations and
lend monies to or for the benefit of the Company or any Subsidiary constituting
Senior Obligations in reliance hereon. The terms of this Agreement shall survive
and continue in full force and effect in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

- 28 -



--------------------------------------------------------------------------------

Amendments; Waivers.

No failure or delay on the part of any party hereto in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

This Agreement may be amended in writing signed by each Representative (in each
case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Company’s consent or which increases the
obligations or reduces the rights of the Company or any Grantor, shall require
the consent of the Company. Any such amendment, supplement or waiver shall be in
writing and shall be binding upon the Senior Secured Parties and the Second
Priority Debt Parties and their respective successors and assigns.

Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 of this Agreement and upon such
execution and delivery, such Representative and the Secured Parties and Senior
Obligations or Second Priority Debt Obligations of the Debt Facility for which
such Representative is acting shall be subject to the terms hereof.

Information Concerning the Financial Condition of the Company and the
Subsidiaries.

The Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives and the Second Priority Secured Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Company and the Subsidiaries and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations. The Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Secured Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) provide any additional information or to provide any such information on
any

 

- 29 -



--------------------------------------------------------------------------------

subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

Subrogation.

Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, hereby waives any
rights of subrogation it may acquire as a result of any payment hereunder until
the Discharge of Senior Obligations has occurred.

Application of Payments.

Except as otherwise provided herein, all payments received by the Senior Secured
Parties may be applied, reversed and reapplied, in whole or in part, to such
part of the Senior Obligations as the Senior Secured Parties, in their sole
discretion, deem appropriate, consistent with the terms of the Senior Debt
Documents. Except as otherwise provided herein, each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, assents to any such extension or postponement
of the time of payment of the Senior Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of the Senior Obligations
and to the addition or release of any other Person primarily or secondarily
liable therefor.

Additional Grantors.

The Company agrees that, if any Subsidiary shall become a Grantor after the date
hereof, it will promptly cause such Subsidiary to become party hereto by
executing and delivering an instrument in the form of Annex II. Upon such
execution and delivery, such Subsidiary will become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of such instrument shall not require the consent of any other party
hereunder, and will be acknowledged by the Designated Second Priority
Representative and the Designated Senior Representative. In the event any
Subsidiary that is a Grantor hereunder is released from its Secured Obligations
under the Collateral Documents, such Subsidiary shall automatically cease to be
a Grantor hereunder and have no further rights or obligations hereunder. The
rights and obligations of each continuing Grantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Grantor as a party to
this Agreement or the subtraction of any Grantor.

Dealings with Grantors.

Upon any application or demand by the Company or any Grantor to any
Representative to take or permit any action under any of the provisions of this
Agreement or under any Collateral Document (if such action is subject to the
provisions hereof), the Company or such Grantor, as appropriate, shall furnish
to such Representative a certificate of an appropriate officer ( an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement

 

- 30 -



--------------------------------------------------------------------------------

or such Collateral Document, as the case may be, relating to the proposed action
have been complied with, except that in the case of any such application or
demand as to which the furnishing of such documents is specifically required by
any provision of this Agreement or any Collateral Document relating to such
particular application or demand, no additional certificate or opinion need be
furnished.

Additional Debt Facilities.

(a) To the extent, but only to the extent, permitted by the provisions of the
Senior Debt Documents and the Second Priority Debt Documents, the Company may
incur or issue and sell one or more series or classes of Second Priority Debt
and one or more series or classes of Additional Senior Debt. Any such additional
class or series of Second Priority Debt (the “Second Priority Class Debt”) may
be secured by a second priority, subordinated Lien on Shared Collateral, in each
case under and pursuant to the relevant Second Priority Collateral Documents for
such Second Priority Class Debt, if and subject to the condition that the
Representative of any such Second Priority Class Debt (each, a “Second Priority
Class Debt Representative”), acting on behalf of the holders of such Second
Priority Class Debt (such Representative and holders in respect of any Second
Priority Class Debt being referred to as the “Second Priority Class Debt
Parties”), becomes a party to this Agreement by satisfying conditions
(i) through (iii), as applicable, of subsection (b) below. Any such additional
class or series of Senior Facilities (the “Senior Class Debt”; and the Senior
Class Debt and Second Priority Class Debt, collectively, the “Class Debt”) may
be secured by a senior Lien on Shared Collateral, in each case under and
pursuant to the Senior Collateral Documents, if and subject to the condition
that the Representative of any such Senior Class Debt (each, a “Senior Class
Debt Representative”; and the Senior Class Debt Representatives and Second
Priority Class Debt Representatives, collectively, the “Class Debt
Representatives”), acting on behalf of the holders of such Senior Class Debt
(such Representative and holders in respect of any such Senior Class Debt being
referred to as the “Senior Class Debt Parties; and the Senior Class Debt Parties
and Second Priority Class Debt Parties, collectively, the “Class Debt Parties”),
becomes a party to this Agreement by satisfying the conditions set forth in
clauses (i) through (iii), as applicable, of subsection (b) below.

(b) In order for a Class Debt Representative to become a party to this
Agreement:

such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex III (if such Representative is a
Second Priority Class Debt Representative) or Annex IV (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative and the related Class Debt Parties become subject hereto and
bound hereby;

the Company shall have delivered to the Designated Senior Representative an
Officer’s Certificate designating Indebtedness as a Senior Facility or Second
Priority Debt hereunder, certifying that the incurrence of such Indebtedness and
its designation as such hereunder is permitted by each Senior Debt Document and
Second Priority Debt

 

- 31 -



--------------------------------------------------------------------------------

Document and that the conditions set forth in this Section 8.09 are satisfied
with respect to such Class Debt and, if requested, true and complete copies of
each of the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt, certified as being true and correct by
a Responsible Officer of the Company; and

the Second Priority Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide that each Class Debt Party with
respect to such Class Debt will be subject to and bound by the provisions of
this Agreement in its capacity as a holder of such Class Debt.

Consent to Jurisdiction; Waivers.

Each Representative, on behalf of itself and the Secured Parties of the Debt
Facility for which it is acting, irrevocably and unconditionally:

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person (or its Representative)
at the address referred to in Section 8.11;

agrees that nothing herein shall affect the right of any other party hereto (or
any Secured Party) to effect service of process in any other manner permitted by
law; and

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

Notices.

All notices, requests, demands and other communications provided for or
permitted hereunder shall be in writing and shall be sent:

(a) if to the Company or any Grantor, to the Company, at its address at: [●],
Attention of [●], telecopy [●];

(b) if to the Initial Second Priority Representative to it at: [●] Attention of
[●], telecopy [●];

 

- 32 -



--------------------------------------------------------------------------------

(c) if to the Administrative Agent, to it at: [[●], Attention of [●] (Fax No.:
[●]) (email: [●]), with a copy];

(d) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

Further Assurances.

Each Senior Representative, on behalf of itself and each Senior Secured Party
under the Senior Debt Facility for which it is acting, each Second Party
Representative, on behalf of itself, and each Second Priority Debt Party under
its Second Priority Debt Facility, agrees that it will take such further action
and shall execute and deliver such additional documents and instruments (in
recordable form, if requested) as the other parties hereto may reasonably
request to effectuate the terms of, and the Lien priorities contemplated by,
this Agreement.

GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

Binding on Successors and Assigns.

This Agreement shall be binding upon the Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives, the Second Priority Debt
Parties, the Company, the other Grantors party hereto and their respective
successors and assigns.

 

- 33 -



--------------------------------------------------------------------------------

Section Titles.

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of this
Agreement.

Counterparts.

This Agreement may be executed in one or more counterparts, including by means
of facsimile, each of which shall be an original and all of which shall together
constitute one and the same document. Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

Authorization.

By its signature, each Person executing this Agreement on behalf of a party
hereto represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement. The Administrative Agent represents and
warrants that this Agreement is binding upon the Credit Agreement Secured
Parties. The Initial Second Priority Representative represents and warrants that
this Agreement is binding upon the Initial Second Priority Debt Parties.

No Third Party Beneficiaries; Successors and Assigns.

The lien priorities set forth in this Agreement and the rights and benefits
hereunder in respect of such lien priorities shall inure solely to the benefit
of the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives and the Second Priority Debt Parties, and their respective
permitted successors and assigns, and no other Person (including the Grantors,
or any trustee, receiver, debtor-in-possession or bankruptcy estate in a
bankruptcy or like proceeding) shall have or be entitled to assert such rights.

Effectiveness.

This Agreement shall become effective when executed and delivered by the parties
hereto.

Administrative Agent and Representative.

It is understood and agreed that (a) the Administrative Agent is entering into
this Agreement in its capacity as administrative agent and collateral agent
under the Credit Agreement and the provisions of Article 9 of the Credit
Agreement applicable to the Agents (as defined therein) thereunder shall also
apply to the Administrative Agent hereunder and (b) [        ] is entering into
this Agreement in its capacity as [Trustee] under [indenture] and the provisions
of Article [    ] of such indenture applicable to the Trustee thereunder shall
also apply to the Trustee hereunder.

Relative Rights.

Notwithstanding anything in this Agreement to the contrary (except to the extent
contemplated by Section 5.01(a), 5.01(d) or 5.03(b)), nothing in this Agreement
is intended to or

 

- 34 -



--------------------------------------------------------------------------------

will (a) amend, waive or otherwise modify the provisions of the Credit
Agreement, any other Senior Debt Document or any Second Priority Debt Documents,
or permit the Company or any Grantor to take any action, or fail to take any
action, to the extent such action or failure would otherwise constitute a breach
of, or default under, the Credit Agreement or any other Senior Debt Document or
any Second Priority Debt Documents, (b) change the relative priorities of the
Senior Obligations or the Liens granted under the Senior Collateral Documents on
the Shared Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or
(d) obligate the Company or any Grantor to take any action, or fail to take any
action, that would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Document.

Survival of Agreement.

All covenants, agreements, representations and warranties made by any party in
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement.

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

Name: Title:

[            ],

as Initial Additional Authorized Representative

By:

 

Name: Title: QUINTILES TRANSNATIONAL CORP. By:

 

Name: Title: THE GRANTORS LISTED ON ANNEX I HERETO By:

 

Name: Title:

 

- 36 -



--------------------------------------------------------------------------------

ANNEX I

Grantors



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO.    dated as of            , to the JUNIOR LIEN INTERCREDITOR
AGREEMENT dated as of [            ], 20[    ] (the “Junior Lien Intercreditor
Agreement”), among Quintiles Transnational Corp., a North Carolina corporation
(the “Company”), certain subsidiaries and affiliates of the Company (each a
“Grantor”), JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreement, [            ], as Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

B. The Grantors have entered into the Junior Lien Intercreditor Agreement.
Pursuant to the Credit Agreement, certain Additional Senior Debt Documents and
certain Second Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Company are required to enter into the Junior Lien
Intercreditor Agreement. Section 8.07 of the Junior Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the Junior Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement, the
Second Priority Debt Documents and Additional Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Subsidiary Grantor
agree as follows:

SECTION 1. In accordance with Section 8.07 of the Junior Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Junior Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Junior Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Junior Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Junior
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Junior Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Company as specified in the Junior Lien Intercreditor Agreement.

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Junior Lien Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:

 

Name: Title:

 

Acknowledged by:

 

[                    ], as Designated Senior Representative

By:

 

Name: Title:

[                    ], as Designated Second Priority Representative

By:

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Junior Lien Intercreditor Agreement”), among Quintiles
Transnational Corp., a North Carolina corporation (the “Company”), certain
subsidiaries and affiliates of the Company (each a “Grantor”), JPMorgan Chase
Bank, N.A., as Administrative Agent under the Credit Agreement, [            ],
as Initial Second Priority Representative, and the additional Representatives
from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Second Priority Debt
and to secure such Second Priority Class Debt with the Second Priority Lien and
to have such Second Priority Class Debt guaranteed by the Grantors on a
subordinated basis, in each case under and pursuant to the Second Priority
Collateral Documents, the Second Priority Class Representative in respect of
such Second Priority Class Debt is required to become a Representative under,
and such Second Priority Class Debt and the Second Priority Class Debt Parties
in respect thereof are required to become subject to and bound by, the Junior
Lien Intercreditor Agreement. Section 8.09 of the Junior Lien Intercreditor
Agreement provides that such Second Priority Class Debt Representative may
become a Representative under, and such Second Priority Class Debt and such
Second Priority Class Debt Parties may become subject to and bound by, the
Junior Lien Intercreditor Agreement, pursuant to the execution and delivery by
the Second Priority Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the Junior Lien Intercreditor Agreement. The
undersigned Second Priority Class Debt Representative (the “New Representative”)
is executing this Supplement in accordance with the requirements of the Senior
Debt Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Junior Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Junior Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Junior Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Junior Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Junior Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (a) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (b) this Representative



--------------------------------------------------------------------------------

Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such Agreement and (c) the Second Priority Debt
Documents relating to such Second Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Second Priority Class Debt
Parties in respect of such Second Priority Class Debt will be subject to and
bound by the provisions of the Junior Lien Intercreditor Agreement as Second
Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                    ] for the holders of
[                                ] By:

 

Name: Title: Address for notices:

 

 

attention of:                                                     
Telecopy:                                                         

[                             ],

as Designated Senior Representative

By:

 

Name: Title:



--------------------------------------------------------------------------------

Acknowledged by: QUINTILES TRANSNATIONAL CORP. By:

 

Name: Title: THE GRANTORS LISTED ON SCHEDULE I HERETO By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Junior Lien Intercreditor Agreement

Grantors



--------------------------------------------------------------------------------

ANNEX IV

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [            ],
20[    ] to the JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Junior Lien Intercreditor Agreement”), among Quintiles
Transnational Corp., a North Carolina corporation (the “Company”), certain
subsidiaries and affiliates of the Company (each a “Grantor”), JPMorgan Chase
Bank, N.A., as Administrative Agent under the Credit Agreement, [            ],
as Initial Second Priority Representative, and the additional Representatives
from time to time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Senior Class Debt after
the date of the Junior Lien Intercreditor Agreement and to secure such Senior
Class Debt with the Senior Lien and to have such Senior Class Debt guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the Senior
Collateral Documents, the Senior Class Debt Representative in respect of such
Senior Class Debt is required to become a Representative under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Junior Lien Intercreditor Agreement.
Section 8.09 of the Junior Lien Intercreditor Agreement provides that such
Senior Class Debt Representative may become a Representative under, and such
Senior Class Debt and such Senior Class Debt Parties may become subject to and
bound by, the Junior Lien Intercreditor Agreement, pursuant to the execution and
delivery by the Senior Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the Junior Lien Intercreditor Agreement. The
undersigned Senior Class Debt Representative (the “New Representative”) is
executing this Supplement in accordance with the requirements of the Senior Debt
Documents and the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Junior Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Junior Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a Representative, and the New Representative, on behalf of
itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Junior Lien Intercreditor Agreement applicable to it as a
Senior Representative and to the Senior Class Debt Parties that it represents as
Senior Debt Parties. Each reference to a “Representative” or “Senior
Representative” in the Junior Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Junior Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (a) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee], (b) this Representative Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid



--------------------------------------------------------------------------------

and binding obligation, enforceable against it in accordance with the terms of
such Agreement and (c) the Senior Debt Documents relating to such Senior Class
Debt provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Junior Lien Intercreditor Agreement as
Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Junior Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Junior Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Junior Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Junior
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                         ] for the holders of
[                                          ] By:

 

Name: Title: Address for notices:

 

 

attention of:                                                     
Telecopy:                                                         
[                            ], as Designated Senior Representative By:

 

Name: Title:



--------------------------------------------------------------------------------

Acknowledged by:

 

QUINTILES TRANSNATIONAL CORP. By:

 

Name: Title:

THE GRANTORS LISTED ON

SCHEDULE I HERETO

By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule 1

Grantors



--------------------------------------------------------------------------------

EXHIBIT W

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate is being executed and delivered pursuant to
Section 4.01(b)(viii) of that certain Credit Agreement dated May 12, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Quintiles Transnational Corp., a
North Carolina corporation (the “Borrower”), each lender from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Credit Agreement.

I, [                    ], certify that I am the duly appointed, qualified and
acting [            ] of the Borrower, and solely in such capacity and without
personal liability, further certify as of the date hereof that the Borrower and
its Subsidiaries, on a consolidated basis, after giving effect to the
Transactions on the date hereof, are Solvent.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [                    ] of the Borrower, on behalf of
the Borrower, and not individually, as of the date first stated above.

 

QUINTILES TRANSNATIONAL CORP. By:

 

Name: [                    ] Title: [                    ]



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF INTERCOMPANY NOTE

[see attached]



--------------------------------------------------------------------------------

EXHIBIT Y

[Form of]

PREPAYMENT OPTION NOTICE

[Lenders]

Re: Quintiles Transnational Corp.

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of May 12, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Quintiles Transnational Corp., a North Carolina
corporation, as borrower (the “Borrower”), the Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given it
in the Credit Agreement), the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the other agents party thereto. Borrower has
provided us with notice pursuant to Section 2.11(e) of the Credit Agreement that
it shall be making a prepayment of Term B Loans under the Credit Agreement.

This Prepayment Option Notice constitutes an offer by the Borrower to prepay
Term B Loans in the amount listed below on the 10th Business Day following the
date hereof.

Please notify the Administrative Agent in writing within [    ] days whether you
accept or decline this offer. Please note that failure to respond to this notice
shall be deemed an acceptance of the prepayment offered to be repaid, as listed
below.

Pursuant to Section 2.05(b)(ix) of the Credit Agreement. Borrower shall pay
(i) to the relevant Term B Lenders the aggregate amount necessary to prepay that
portion of the outstanding relevant Term Loans in respects of which such Lenders
have accepted prepayment and (ii) to the Term A Lenders an amount equal to the
portion of the Designated Prepayment Amount not accepted by Term B Lenders, and
such amount shall be applied to the prepayment of the Term A Loans; provided
that if after the application of amounts pursuant to clause (ii), any portion of
the Designated Prepayment Amount not accepted by the Term B Lenders shall
remain, such amount shall be used to prepay the Term B Loans on a pro rata
basis.

 

(A) Facility and Type of Loan being offered to be prepaid Term B Loan (B)
Percentage of all Term B Loans offered to be prepaid

 

(C) Principal amount of your Term B Loans offered to be prepaid

 

(D) Date of prepayment (which is a Business Day)

 



--------------------------------------------------------------------------------

[Signature Page Follows]

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

Name:

Title:



--------------------------------------------------------------------------------

Schedule 7.02(f)

Existing or Contemplated Investments

Company/Subsidiary: Quintiles Transnational Corp.

 

Current Legal Entities Owned

  

Record Owner

  

Certificate No.

   No. Shares/Interest       

Kareus Therapeutics SA

   Quintiles Transnational Corp.    Common Stock    $250,387      (a ) 

Prana Biotechnology Limited

   Quintiles Transnational Corp.   

Common Shares

(5,860,552)

   $562,612      (b ) 

NovaQuest Pharma Opportunities Fund III, L.P.

   Quintiles Transnational Corp.    LP Interest    $50,000,000      (c ) 

NovaQuest Pharma Opportunities Fund IV, L.P.

   None yet    LP Interest    $20,000,000      (d ) 

Intarcia Therapeutics

   Quintiles Transnational Corp.    Series BB-2 Preferred Stock    $5,000,000   
  (e ) 

 

  1. In 2011, the Company made a $1.0 million (which was subsequently written
down to approximately $250K) equity investment in Kareus in return for 6,375
shares of Kareus’ common stock. In addition, the Company provided funding of up
to $1 million for two products (up to $2 million total) in return for up to a $4
million milestone payment.

 

  2. Prana is an Australia public company and its equity is not certificated
and, consistent with the treatment under the Company’s prior credit facilities,
the investment in Prana shall be an “Excluded Asset” under clause (g) of the
definition thereof.

 

  3. In November 2010, the Borrower committed to invest up to $60 million as a
limited partner in NovaQuest Pharma Opportunities Fund III, L.P. (“the Fund”)
which was reduced to $50.0 million in 2013. As of March 31, 2014, the Borrower
has approximately $22.5 million of remaining funding commitments to the Fund. As
of March 31, 2015, the Borrower has a 10.89% ownership interest in the Fund.

 

  4. In February 2015, the Borrower committed to invest up to $20 million as a
limited partner in a new private equity fund, NovaQuest Pharma Opportunities
Fund IV, L.P.

 

  5. In 2011, the Borrower loaned Intarcia Therapeutics $5 million under a
convertible note agreement. The $5 million note was converted into Series BB-2
Preferred Stock in 2012.

Company/Subsidiary: Quintiles Pharma Services Corp.

 

Current Legal Entities Owned

  

Record Owner

  

Certificate No.

   No. Shares/Interest    

Cenduit L.L.C.

   Quintiles Pharma Services Corp.    2    $8,669,735*  

 

* Quintiles Pharma Services Corp. owns a 50% interest in Cenduit L.L.C.



--------------------------------------------------------------------------------

Company/Subsidiary: Quintiles Consulting, Inc.

        

Current Legal Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest     

Egyptian Research and Development Company

   Quintiles Consulting, Inc.    JV Interest (10%)    $35,800   

Company/Subsidiary: Quintiles Asia, Inc.

        

Current Legal Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest     

Samsung JV

   Quintiles Asia, Inc.    LLC membership
interest (10%)    $27,229,196   

Company/Subsidiary: Quintiles Limited

        

Current Legal Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest     

Oxford Cancer Biomarkers

   Quintiles Limited    Ordinary Shares
(827)    $—      (f) ARTICLE 1The Borrower investment in Oxford Cancer
Biomarkers was written down to zero in 2014. The Borrower has a 30.0% ownership
interest in Oxford Cancer Biomarkers.

Company/Subsidiary: Innovex Europe Limited

        

Current Legal Entities Owned

  

Record Owner

   Certificate No.    No. Shares/Interest     

Innovex Saglik Ürunleri Pazarlama Hizmet ve Danismanlik Anonim Sirketi

   Innovex Europe Limited    Share Capital    $574,732    (g)

ARTICLE 2In 2007, the Borrower formed a joint venture with Bell Holding Co. in
Turkey in which it has a 50% ownership interest.



--------------------------------------------------------------------------------

Schedule 7.02(u)

Specified Investments

See description of committed investments in NovaQuest Pharma Opportunities Fund
III, L.P. and NovaQuest Pharma Opportunities Fund IV, L.P. provided in notes
(c) and (d) on Schedule 7.02(f), which is hereby incorporated by reference.



--------------------------------------------------------------------------------

Schedule 7.03(b)

Existing Indebtedness

Bank Debt, Capital Leases and Other Credit Facilities

Other Credit Facilities - No amounts outstanding at May 31, 2015

 

Quintiles Treasury EEIG £10.0 million (approx. $16.7 million) general banking
facility with a European headquartered bank through their operation in the
United Kingdom bank Bank’s base rate plus 1% Quintiles Ireland Limited €381,000
(approx. $564,000) working capital overdraft facility with an Ireland bank
Bank’s prime overdraft rate

Bank Guarantees and/or Standby Letters of Credit

ARTICLE 1 Bank guarantees and letters of credit provided by BB&T, in the amount
of $610,000, that are collateralized with restricted cash and that support
workers compensation and automobile liability insurance.

Receivables Financing Facility

ARTICLE 2 Receivables Financing Agreement, dated December 5, 2014, among
Quintiles Funding LLC, Quintiles, Inc., and PNC Bank, National Association.

ARTICLE 3 Purchase and Sale Agreement, dated December 5, 2014, among Quintiles,
Inc., Quintiles Commercial US, Inc. and Quintiles Funding LLC, as amended by the
First Amendment to Purchase and Sale Agreement, dated April 13, 2015, and
related Subordinated Notes in varying amounts given by Quintiles Funding LLC to
Quintiles, Inc., Quintiles Laboratories, LLC and Quintiles Commercial US, Inc.

ARTICLE 4 Performance Guaranty, dated December 5, 2014, among Quintiles
Transnational Corp. and PNC Bank, National Association.



--------------------------------------------------------------------------------

Intercompany Indebtedness

 

 

  (i) Intercompany loans held by Loan Parties (as of March 31, 2015)

 

Lender

  

Borrower

   Principal Amount    Date of Issuance    Interest
Rate   Maturity
Date

Quintiles Transnational Corp.

   Quintiles Transnational Korea Co. Ltd.    USD 99,590    16-Mar-2006    5.00%
  16-Mar-2016

Quintiles Transnational Corp.

   Quintiles Medical Development (Shanghai) Co. Ltd.    USD 1,497,358   
1-Jan-2000    9.80%   1-Jan-2010

 

  (ii) Other intercompany advances (as of March 31, 2015)

 

Advances
Description

   Currency   

To

  

From

   Description
and Date
of Unpaid
Intercompany
Transfer of
Goods    To    From 9,854    USD    BRI International S.A.R.L.   

Quintiles

Transnational Corp.

   None    N/A    N/A 96,905    USD    Innovex South Africa Ltd.    Quintiles
Transnational Corp.    None    N/A    N/A

Note: Amounts converted to USD at March 31, 2015 exchange rates



--------------------------------------------------------------------------------

Schedules 7.08

Affiliate Transactions

Subtenancy Agreement, dated March 29, 2010, between Quintiles East Asia Pte Ltd
and PL Asia Pacific (Singapore) Pte Ltd.



--------------------------------------------------------------------------------

Schedules 7.09

Burdensome Agreements

None.



--------------------------------------------------------------------------------

Schedules 10.02

Administrative Agent’s Office, Certain Addresses for Notices

BORROWER:

Quintiles Transnational Corp.

4820 Emperor Blvd.

Durham, NC 27703

Attention:      James H. Erlinger III

                      Executive Vice President and General Counsel

Phone: 919-998-2569

Fax: 919-998-1361

Email: james.erlinger@quintiles.com

With copy to:

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

Wells Fargo Capitol Center

150 Fayetteville Street, Suite 2300

Raleigh, North Carolina 27601

Attention: Gerald F. Roach

Phone 919-821-6668

Fax: 919-821-6800

Email: groach@smithlaw.com

ADMINISTRATIVE AGENT:

ADMINISTRATIVE AGENT:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2, Newark DE 19713

Attention: Brittany Tidwell

Phone: 302-634-2225

Fax: 302-634-1417

Email: Brittany.m.tidwell@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY, 10179

Attention:

Phone: 212-622-6015

Fax: 646-534-0574

Email: Vanessa.Chiu@jpmorgan.com

For multicurrency draws:

JPMorgan Chase Bank, N.A.

Floor 6, 25 Bank Street, Canary Wharf, London, United Kingdom, E14 5JP

Attention: Nicole Johnson

T: +44 (0) 20 7742 7178

F: +44 (0) 20 7777 2360



--------------------------------------------------------------------------------

L/C ISSUERS:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2, Newark DE 19713

Attention: Brittany Tidwell

Phone: 302-634-2225

Fax: 302-634-1417

Email: Brittany.m.tidwell@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY, 10179

Attention: Vanessa Chiu

Phone: 212-622-6015

Fax: 646-534-0574

Email: Vanessa.Chiu@jpmorgan.com

Barclays Bank PLC

1301 Sixth Avenue

New York, NY

Attention: Dawn Townsend

Phone: + 1 212 320 7534

Fax: +1 212 412 5011

Email: xraletterofcredit@barclays.com

Morgan Stanley Senior Funding, Inc.

MSSFI, Inc.

C/O Morgan Stanley Bank

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Phone: 443-627-4555

Fax: 212-507-5010

Email: msb.loc@morganstanley.com

SWING LINE LENDERS:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2, Newark DE 19713

Attention: Brittany Tidwell

Phone: 302-634-2225

Fax: 302-634-1417

Email: Brittany.m.tidwell@jpmorgan.com



--------------------------------------------------------------------------------

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY, 10179

Attention: Vanessa Chiu

Phone: 212-622-6015

Fax: 646-534-0574

Email: Vanessa.Chiu@jpmorgan.com

Morgan Stanley Senior Funding, Inc.

Morgan Stanley Loan Servicing

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Phone: 443-627-4355

Fax: 718-233-2140

Email: msloanservicing@morganstanley.com